Exhibit 10.2

August 3, 2006

KLEROS REAL ESTATE CDO II, LTD.,

as Issuer

KLEROS REAL ESTATE CDO II, LLC,

as Co-Issuer

LASALLE BANK NATIONAL ASSOCIATION,

as Trustee

 

--------------------------------------------------------------------------------

INDENTURE

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

SECTION

   PAGE

Preliminary Statement

   1

Granting Clauses

   1

Article I - Definitions and Interpretation

   3

Section 1.1 - Definitions

   3

Section 1.2 - Assumptions as to Collateral Debt Securities, Etc.

   63

Section 1.3 - Rules of Construction

   65

Article II -The Secured Notes

   65

Section 2.1 - Forms Generally

   65

Section 2.2 - Authorized Amount; Note Interest Rate; Stated Maturity;
Denominations

   66

Section 2.3 - Execution, Authentication, Delivery and Dating

   68

Section 2.4 - Registration, Transfer and Exchange of Secured Notes

   68

Section 2.5 - Mutilated, Defaced, Destroyed, Lost or Stolen Secured Notes

   75

Section 2.6 - Payment of Principal and Interest; Rights Preserved

   76

Section 2.7 - Persons Deemed Owners

   79

Section 2.8 - Cancellation

   79

Article III - Conditions Precedent

   79

Section 3.1 - General Provisions

   79

Section 3.2 - Security for the Secured Notes

   82

Section 3.3 - Custodianship; Transfer of Collateral Debt Securities and Eligible
Investments

   84

Article IV - Satisfaction and Discharge

   86

Section 4.1 - Satisfaction and Discharge of Indenture

   86

Section 4.2 - Application of Trust Cash

   87

Section 4.3 - Repayment of Cash Held by Paying Agent

   88

Article V - Events of Default; Remedies

   88

Section 5.1 - Events of Default

   88

Section 5.2 - Acceleration of Maturity; Rescission and Annulment

   90

Section 5.3 - Collection of Indebtedness and Suits for Enforcement by Trustee

   91

Section 5.4 - Remedies

   93

Section 5.5 - Preservation of Collateral

   94

Section 5.6 - Trustee May Enforce Claims Without Possession of Secured Notes

   96

Section 5.7 - Application of Cash Collected

   97

Section 5.8 - Limitation on Suits

   97

Section 5.9 - Unconditional Rights of Secured Noteholders to Receive Principal
and Interest

   98

Section 5.10 - Restoration of Rights and Remedies

   98

Section 5.11 - Rights and Remedies Cumulative

   98

Section 5.12 - Delay or Omission Not Waiver

   98

Section 5.13 - Control by Controlling Class

   98

Section 5.14 - Waiver of Past Defaults

   99

Section 5.15 - Undertaking for Costs

   99

Section 5.16 - Waiver of Stay or Extension Laws

   100

 

i



--------------------------------------------------------------------------------

Section 5.17 - Sale of Collateral

   100

Section 5.18 - Action on the Secured Notes

   101

Article VI - The Trustee

   101

Section 6.1 - Certain Duties and Responsibilities

   101

Section 6.2 - Notice of Indenture Event of Default

   103

Section 6.3 - Certain Rights of Trustee

   103

Section 6.4 - Authenticating Agents

   105

Section 6.5 - Not Responsible for Recitals or Issuance of Secured Notes

   105

Section 6.6 - May Hold Secured Notes

   105

Section 6.7 - Cash Held in Trust

   106

Section 6.8 - Compensation and Reimbursement

   106

Section 6.9 - Corporate Trustee Required; Eligibility

   107

Section 6.10 - Resignation and Removal; Appointment of Successor

   108

Section 6.11 - Acceptance of Appointment by Successor

   109

Section 6.12 - Merger, Conversion, Consolidation or Succession to Business of
Trustee

   110

Section 6.13 - Co-Trustees

   110

Section 6.14 - Certain Duties Related to Delayed Payment of Proceeds

   111

Section 6.15 - Representations and Warranties of the Bank

   112

Section 6.16 - Offers

   112

Section 6.17 - Fiduciary for Secured Noteholders Only; Agent for Other Secured
Parties

   113

Section 6.18 - Withholding

   113

Article VII - Covenants

   113

Section 7.1 - Payment of Principal and Interest

   113

Section 7.2 - Maintenance of Office or Agency

   114

Section 7.3 - Cash for Payments to be Held in Trust

   114

Section 7.4 - Existence of Co-Issuers; Compliance with Laws

   116

Section 7.5 - Protection of Collateral

   117

Section 7.6 - Opinions as to Collateral

   119

Section 7.7 - Performance of Obligations

   119

Section 7.8 - Negative Covenants

   120

Section 7.9 - Statement as to Compliance

   122

Section 7.10 - Co-Issuers may Consolidate, Etc., Only on Certain Terms

   122

Section 7.11 - Successor Substituted

   125

Section 7.12 - No Other Business

   125

Section 7.13 - Reaffirmation of Rating; Annual Rating Review

   125

Section 7.14 - Reporting

   126

Section 7.15 - Calculation Agent

   126

Section 7.16 - Amendment or Termination of Certain Documents

   127

Section 7.17 - Purchase of Collateral: Information Regarding Collateral; Rating
Confirmation.

   127

Section 7.18 - Listing

   129

Section 7.19 - Tax Returns

   129

Section 7.20 - German Investors

   129

Section 7.21 - Administrator

   129

Article VIII - Supplemental Indentures

   130

Section 8.1 - Supplemental Indentures Without Consent of Noteholders

   130

Section 8.2 - Supplemental Indentures with Consent of Noteholders

   133

Section 8.3 - Execution of Supplemental Indentures

   135

Section 8.4 - Effect of Supplemental Indentures

   135

 

ii



--------------------------------------------------------------------------------

Section 8.5 - Reference in Secured Notes to Supplemental Indentures

   136

Section 8.6 - Delivery of Supplemental Indenture to Repository.

   136

Article IX - Redemption of Notes

   136

Section 9.1 - Optional Redemption and Tax Redemption

   136

Section 9.2 - Redemption Procedures for Optional Redemption or Tax Redemption

   137

Section 9.3 - Notice to Trustee of Auction Call Redemption, Optional Redemption
or Tax Redemption

   138

Section 9.4 - Notice of Auction Call Redemption, Optional Redemption or Tax
Redemption or Maturity by the

                      Co-Issuers

   138

Section 9.5 - Notes Payable on Redemption Date

   139

Section 9.6 - Reserved

   140

Section 9.7 - Auction Call Redemption

   140

Article X - Accounts, Accountings and Releases

   141

Section 10.1 - Collection of Cash

   141

Section 10.2 - Principal Collection Account; Interest Collection Account;
Custodial Account; Semi-Annual Interest

                        Reserve Account; Quarterly Interest Reserve Account;
Reserve Account

   142

Section 10.3 - Payment Account

   147

Section 10.4 - Expense Account

   147

Section 10.5 - Uninvested Proceeds Account

   148

Section 10.6 - Reports by Trustee

   149

Section 10.7 - Accountings

   150

Section 10.8 - Release of Securities

   159

Section 10.9 - Reports by Independent Accountants

   160

Section 10.10 - Reports to Rating Agencies, Etc.

   161

Section 10.11 - Tax Matters

   161

Article XI - Application of Cash

   162

Section 11.1 - Disbursements of Cash from Payment Account

   162

Section 11.2 - Trust Accounts

   168

Article XII - Purchase and Sale of Collateral Debt Securities; Reinvestment

   168

Section 12.1 - Sale of Collateral Debt Securities; Reinvestment

   168

Section 12.2 - Eligibility Criteria

   171

Section 12.3 - Conditions Applicable to all Transactions Involving Sale or Grant

   178

Section 12.4 - Determination of Fair Market Value

   178

Section 12.5 - Additional Provisions Relating to Reinvestment

   179

Article XIII - Secured Parties’ Relations

   180

Section 13.1 - Subordination

   180

Section 13.2 - Standard of Conduct

   183

Article XIV - Miscellaneous

   184

Section 14.1 - Form of Documents Delivered to Trustee

   184

Section 14.2 - Acts of Secured Noteholders

   184

Section 14.3 - Notices, Etc., to Trustee, the Co-Issuers, the Collateral
Advisor, the Hedge Counterparties and the Rating

                        Agencies

   186

Section 14.4 - Notices and Reports to Secured Noteholders; Waiver

   188

Section 14.5 - Effect of Headings and Table of Contents

   189

 

iii



--------------------------------------------------------------------------------

Section 14.6 - Successors and Assigns

   189

Section 14.7 - Liability of Co-Issuers.

   189

Section 14.8 - Severability

   189

Section 14.9 - Benefits of Indenture

   190

Section 14.10 - Governing Law

   190

Section 14.11 - Submission to Jurisdiction

   190

Section 14.12 - Counterparts

   190

Section 14.13 - Waiver of Jury Trial

   190

Section 14.14 - Judgment Currency

   191

Section 14.15 - Confidential Treatment of Documents

   191

Article XV - Assignment of Agreements, Etc.

   192

Section 15.1 - Assignment

   192

Section 15.2 - No Impairment

   192

Section 15.3 - Termination, Etc.

   192

Section 15.4 - Issuer Agreements, Etc.

   193

Section 15.5 - Consent to Posting of Documents on Repository

   194

Article XVI - Hedge Agreement

   195

Section 16.1 - Hedge Agreement

   195

 

SCHEDULES

  

SCHEDULE A

   SCHEDULE OF COLLATERAL DEBT SECURITIES

SCHEDULE B

   LIBOR FORMULA

SCHEDULE C

   MOODY’S ASSET CORRELATION FACTOR VARIABLES

SCHEDULE D

   RECOVERY RATE MATRICES

SCHEDULE E

   AUCTION PROCEDURES

SCHEDULE F

   RESERVED.

SCHEDULE G

   STANDARD & POOR’S ASSET CLASSES

SCHEDULE H

   STANDARD & POOR’S TYPES OF ASSET-BACKED SECURITIES INELIGIBLE FOR NOTCHING

SCHEDULE I

   STANDARD & POOR’S NOTCHING OF ASSET-BACKED SECURITIES

SCHEDULE J

   TABLE OF MOODY’S ASSET CLASSES

SCHEDULE K

   ADDITIONAL DEFINITIONS

SCHEDULE L

   APPROVED DEALERS; APPROVED PRICING SERVICES

EXHIBITS

  

Exhibit A-1

  

Form of Regulation S Global Secured Note

Exhibit A-2

  

Form of Restricted Global Secured Note

Exhibit A-3

  

Form of Definitive Secured Note

Exhibit B-1

  

Form of Rule 144A Transfer Certificate

Exhibit B-2

  

Form of Regulation S Transfer Certificate

Exhibit C

  

Form of Funding Certificate

Exhibit D-1

  

Form of Corporate Opinion of Schulte Roth & Zabel LLP

Exhibit D-2

  

Form of Security Interest Opinion of Schulte Roth & Zabel LLP

Exhibit E

  

Form of Opinion of Walkers

Exhibit F-1

  

Form of Opinion of Counsel to Trustee

Exhibit F-2

  

Form of Local Counsel to the Trustee

 

iv



--------------------------------------------------------------------------------

Exhibit G-1

  

Form of Opinion of Dechert LLP

Exhibit G-2

  

Form of Opinion of Clifford Chance LLP

Exhibit H

  

Form of Opinion of In-House Counsel to the Initial Hedge Counterparty

Exhibit I

  

Form of Note Document Certificate

 

v



--------------------------------------------------------------------------------

THIS INDENTURE dated as of August 3, 2006 is made

AMONG

 

(1) KLEROS REAL ESTATE CDO II, LTD., an exempted company incorporated and
existing under the laws of the Cayman Islands (the “Issuer”);

 

(2) KLEROS REAL ESTATE CDO II, LLC, a limited liability company organized and
existing under the laws of the State of Delaware (the “Co-Issuer,” and together
with the Issuer, the “Co-Issuers”); and

 

(3) LASALLE BANK NATIONAL ASSOCIATION, a national banking association organized
and existing under the laws of the United States of America, as trustee (herein,
together with its permitted successors in the trusts hereunder, called the
“Trustee”).

PRELIMINARY STATEMENT

The Co-Issuers are duly authorized to execute and deliver this Indenture to
provide for the issuance of the Secured Notes as provided herein. All covenants
and agreements made by the Co-Issuers herein are for the benefit and security of
the Secured Noteholders, the Hedge Counterparties, the Collateral Advisor, the
Collateral Administrator, the Fiscal Agent and the Trustee (collectively, the
“Secured Parties”). The Co-Issuers are entering into this Indenture, and the
Trustee is accepting the trusts created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.

All things necessary to make this Indenture a valid agreement of the Co-Issuers
in accordance with its terms have been done.

GRANTING CLAUSES

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising, all
accounts, general intangibles, chattel paper, instruments, securities,
investment property and any and all other property (other than Excepted
Property) of any type or nature owned by it, including (a) the Custodial
Account, the Collateral Debt Securities (listed, as of the Closing Date, in the
Schedule of Collateral Debt Securities hereto) which the Issuer causes to be
delivered to the Trustee (directly or through a Securities Intermediary)
herewith, all Collateral Debt Securities and Equity Securities which are
delivered to the Trustee (directly or through a Securities Intermediary) after
the Closing Date pursuant to the terms hereof and all payments thereon or with
respect thereto, (b) the Interest Collection Account, the Uninvested Proceeds
Account, the Principal Collection Account, the Payment Account, the Expense
Account, the Reserve Account, the Semi-Annual Interest Reserve Account, the
Quarterly Interest Reserve Account, all funds and other property standing to the
credit of each such account, Eligible Investments purchased with funds standing
to the credit of each such account and all income from the investment of funds
therein and the Issuer’s rights in each Hedge Counterparty Collateral Account,
(c) the Hedge Agreements, the Collateral Advisory Agreement, the Collateral
Administration Agreement and the Administration Agreement, (d) all Cash
delivered to the Trustee (directly or through a Securities Intermediary) and
(e) all proceeds, accessions, profits, income benefits, substitutions and
replacements, whether voluntary or involuntary, of and to any of the property of
the Issuer described in the preceding clauses, but excluding Excepted Property
(collectively, the “Collateral”). Such Grants are made, however, to the Trustee
to hold in trust, to secure the Secured Notes equally and ratably without
prejudice, priority or distinction between any Secured Note and any other
Secured Note by reason of difference in time of issuance or otherwise, except as
expressly provided in this Indenture, and to secure



--------------------------------------------------------------------------------

(i) the payment of all amounts due on the Secured Notes and under each Hedge
Agreement in accordance with their respective terms, (ii) the payment of all
other sums payable under this Indenture (including the Advisory Fee and
otherwise by reference to any other agreement, including the Collateral Advisory
Agreement) and (iii) compliance with the provisions of this Indenture and each
Hedge Agreement, all as provided in this Indenture (collectively, the “Secured
Obligations”).

Except to the extent otherwise provided in this Indenture, the Issuer does
hereby constitute and irrevocably appoint the Trustee the true and lawful
attorney of the Issuer, with full power (in the name of the Issuer or
otherwise), to exercise all rights of the Issuer with respect to the Collateral
held for the benefit and security of the Secured Parties and to ask, require,
demand, receive, settle, compromise, compound and give acquittance for any and
all moneys and claims for moneys due and to become due under or arising out of
any of the Collateral held for the benefit and security of the Secured Parties,
to endorse any checks or other instruments or orders in connection therewith and
to file any claims or take any action or institute any proceedings which the
Trustee may deem to be necessary or advisable in the premises. The power of
attorney granted pursuant to this Indenture and all authority hereby conferred
are granted and conferred solely to protect the Trustee’s interest in the
Collateral held for the benefit and security of the Secured Parties and shall
not impose any duty upon the Trustee to exercise any power. This power of
attorney shall be irrevocable as one coupled with an interest prior to the
payment in full of all the obligations secured hereby.

Except to the extent otherwise provided herein, this Indenture shall constitute
a security agreement under the laws of the State of New York applicable to
agreements made and to be performed therein. Upon the occurrence of any
Indenture Event of Default, and in addition to any other rights available under
this Indenture or any other instruments included in the Collateral held for the
benefit and security of the Secured Parties or otherwise available at law or in
equity, the Trustee shall have all rights and remedies of a secured party on
default under the laws of the State of New York and other applicable law to
enforce the assignments and security interests contained herein and, in
addition, shall have the right, subject to compliance with any mandatory
requirements of applicable law, to sell or apply any rights and other interests
assigned or pledged hereby in accordance with the terms hereof at public or
private sale.

It is expressly agreed that anything therein contained to the contrary
notwithstanding, the Issuer shall remain liable under any instruments included
in the Collateral to perform all the obligations assumed by it thereunder, all
in accordance with and pursuant to the terms and provisions thereof, and except
as otherwise expressly provided herein, the Trustee shall not have any
obligations or liabilities under such instruments by reason of or arising out of
this Indenture, nor shall the Trustee be required or obligated in any manner to
perform or fulfill any obligations of the Issuer under or pursuant to such
instruments or to make any payment, to make any inquiry as to the nature or
sufficiency of any payment received by it, to present or file any claim, or to
take any action to collect or enforce the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

The designation of the Trustee in any transfer document or record is intended
and shall be deemed, first, to refer to the Trustee as custodian on behalf of
the Issuer and second, to refer to the Trustee as secured party on behalf of the
Secured Parties; provided that the Grant made by the Issuer to the Trustee
pursuant to the Granting Clauses hereof shall apply to any Collateral bearing
such designation.

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the required standard of care set forth herein such that the
interests of the Secured Parties may be adequately and effectively protected.

The Trustee on behalf of each of the Secured Parties hereby agrees and
acknowledges that none of the Secured Parties shall have any claim on the funds
and property from time to time deposited or credited in

 

2



--------------------------------------------------------------------------------

or to the Preference Share Distribution Account (as defined in the Preference
Share Paying Agency Agreement) or the proceeds thereof (other than in its
capacity as a Preference Shareholder, if applicable).

Article I - DEFINITIONS AND INTERPRETATION

Section 1.1 - Definitions

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture. Whenever any reference is made to an amount the
determination of which is governed by Section 1.2, the provisions of Section 1.2
shall be applicable to such determination or calculation, whether or not
reference is specifically made to Section 1.2, unless some other method of
calculation or determination is expressly specified in the particular provision.

“3(c)(7) Notice” has the meaning specified in Section 10.7(b).

“Accelerated Maturity Date” has the meaning specified in Section 5.5(a) hereof.

“Account” means any of the Interest Collection Account, the Uninvested Proceeds
Account, the Principal Collection Account, the Payment Account, the Expense
Account, the Reserve Account, the Custodial Account, the Quarterly Interest
Reserve Account, the Semi-Annual Interest Reserve Account and each Hedge
Counterparty Collateral Account. Any Account established hereunder shall include
any number of sub-accounts or shall be sub-accounts of other accounts to the
extent deemed necessary by the Trustee for convenience in administering the
Accounts.

“Account Control Agreement” means the Account Control Agreement dated as of the
Closing Date, among the Issuer, the Trustee and the Custodian.

“Accountants’ Report” means a report or agreed upon procedures letter of a firm
of Independent certified public accountants of recognized national reputation
appointed by the Issuer pursuant to Section 10.9(a), which may be the firm of
independent accountants that reviews or performs procedures with respect to the
financial reports prepared by the Issuer.

“Accredited Investor” has the meaning given to that term in Rule 501(a) under
the Securities Act.

“Act of Secured Noteholders” has the meaning specified in Section 14.2.

“Adjusted Issue Price” means, with respect to any security, (a) the price at
which such security was issued upon original issuance minus (b) if the Issue
Price Adjustment with respect to such security on such date of determination is
positive, such Issue Price Adjustment plus (c) if the Issue Price Adjustment
with respect to such security on such date of determination is negative, the
absolute value of such Issue Price Adjustment.

“Administration Agreement” means the Administration Agreement dated the Closing
Date between the Administrator and the Issuer.

“Administrative Expenses” means with respect to any Distribution Date
(a) Trustee Expenses and (b) all amounts (including indemnities) due or accrued
with respect to such Distribution Date and payable by the Issuer or the
Co-Issuer to (i) the Administrator in respect of fees and expenses under the
Administration Agreement, (ii) the Independent accountants, agents and counsel
of the Issuer for reasonable fees and expenses (including amounts payable in
connection with the preparation of tax forms on behalf of the Co-

 

3



--------------------------------------------------------------------------------

Issuers), (iii) the Collateral Advisor in respect of fees, indemnities and
expenses pursuant to the Collateral Advisory Agreement, (iv) any other Person in
respect of any governmental fee, registered office fee, charge or tax in
relation to the Issuer or the Co-Issuer (in each case as certified by an
Authorized Officer of the Issuer or the Co-Issuer to the Trustee), (v) the
Initial Purchaser, the Placement Agent and their Affiliates in respect of
amounts payable to each of them under the Purchase Agreement, (vi) the Rating
Agencies in respect of Rating Agency Expenses, (vii) any other Person in respect
of any other fees or expenses permitted under this Indenture or the Fiscal
Agency Agreement and the documents delivered pursuant to or in connection with
this Indenture or the Fiscal Agency Agreement and the Notes and (viii) any
exchange or any listing agent or paying agent appointed in connection with the
listing of the Notes or the Preference Shares on any exchange; provided that
Administrative Expenses shall not include (A) except as otherwise provided
herein, any amounts due or accrued with respect to the actions taken on or in
connection with the Closing Date, (B) amounts payable in respect of the Notes or
the Trustee Fee, (C) any Advisory Fee payable to the Collateral Advisor and
(D) amounts payable under any Hedge Agreement.

“Administrator” means Walkers SPV Limited and any successor thereto appointed
under the Administration Agreement.

“Advisory Fee” means the fee payable to the Collateral Advisor (unless the
Collateral Advisor is Strategos or an Affiliate thereof in which case no
Advisory Fee will be payable) in arrears on each Distribution Date pursuant to
the Collateral Advisory Agreement, in an amount equal to 0.03% per annum of the
Average Monthly Asset Amount for such Distribution Date, calculated on the basis
of a 360-day year consisting of twelve 30-day months; provided that the Advisory
Fee will be payable on each Distribution Date only to the extent of funds
available for such purpose in accordance with the Priority of Payments as
described herein and only in the event that the Collateral Advisor is not
Strategos or an Affiliate thereof. Any accrued but unpaid Advisory Fee will be
deferred. Any unpaid Advisory Fee that is deferred (whether as a result of the
operation of the Priority of Payments as described herein or at the option of
the Collateral Advisor) shall be paid on the next succeeding Distribution
Date(s) to the extent that funds are available for such purpose in accordance
with the Priority of Payments until paid in full and shall not accrue interest
(and, if not paid on such immediately following Distribution Date, on one or
more Distribution Dates thereafter). Any accrued Advisory Fee remaining unpaid
on resignation or removal of a successor Collateral Advisor shall continue to be
due to the removed or resigning (as applicable) Collateral Advisor
notwithstanding such resignation or removal.

“Affected Class” means, in relation to any Tax Redemption, any Class of Notes
that has not received 100% of the aggregate amount of any principal and interest
due and payable to such Class of Notes on any Distribution Date in accordance
with the Priority of Payments by reason of the occurrence of the Tax Event that
is the basis for such Tax Redemption.

“Affiliate” or “Affiliated” means, with respect to any Person, (i) any other
Person who, directly or indirectly, is in control of, or controlled by, or is
under common control with, such Person or (ii) any other Person who is a
director, officer or employee (a) of such Person, (b) of any subsidiary or
parent company of such Person or (c) of any Person described in clause
(i) above. For the purposes of this definition, “control” of a Person shall mean
the power, direct or indirect, (i) to vote more than 50% of the securities
having ordinary voting power for the election of directors of such Person, or
(ii) to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise. Notwithstanding the foregoing,
“Affiliate,” with respect to the Issuer, does not include entities that are
under common control by virtue of the affiliations of the directors of the
Issuer or the Administrator.

“Aggregate Amortized Cost” means, with respect to any Interest-Only Security,
(a) on the date of acquisition thereof by the Issuer, the cost of purchase
thereof and (b) on any date thereafter, the present

 

4



--------------------------------------------------------------------------------

value of all remaining payments on such security discounted to such date of
determination as of each subsequent Distribution Date at a discount rate per
annum equal to the internal rate of return on such security as calculated in
good faith and in the exercise of reasonable business judgment by the Collateral
Advisor at the time of acquisition thereof by the Issuer.

“Aggregate Notional Amount” means the sum of the Notional Amounts of the
Preference Shares.

“Aggregate Outstanding Amount” means, when used with respect to any of the Notes
at any time, the aggregate principal amount of such Notes Outstanding at such
time. Except as otherwise expressly provided herein, the Aggregate Outstanding
Amount of any Class D Notes or Class E Notes at any time shall include the Class
D Deferred Interest Amount or Class E Deferred Interest Amount with respect to
such Notes at such time. Any Interest Proceeds or Principal Proceeds applied to
pay principal of the Class D Notes will be applied first to pay any Class D
Deferred Interest Amount. Any Interest Proceeds or Principal Proceeds applied to
pay principal of the Class E Notes will be applied first to pay any Class E
Deferred Interest Amount.

“Aggregate Principal Balance” means, when used with respect to any Pledged
Securities or Collateral Debt Securities as of any date of determination, the
sum of the Principal Balances on such date of determination of all such Pledged
Securities or Collateral Debt Securities.

“Alternative Spread” means, if SLHT certifies to the Trustee that it is the
beneficial owner of 100% of the Class D Notes, the spread specified by SLHT in a
notice to the Trustee at least two Business Days prior to the commencement of
any Interest Period, to which spread any Financing Party and the Holders of 100%
of the Class D Notes have given their written consent.

“Applicable Recovery Rate” means, with respect to any Collateral Debt Security
on any Measurement Date, the lowest of:

 

  (a) an amount equal to the percentage for such Collateral Debt Security set
forth in the Moody’s recovery rate matrix attached as Part I of Schedule D
hereto in (x) the applicable table and (y) the column in such table setting
forth the Moody’s Rating of such Collateral Debt Security as of the date of
issuance of such Collateral Debt Security and (z) the row in such table opposite
the ratio (expressed as a percentage) of (i) the Issue of which such Collateral
Debt Security is a part relative to (ii) the total capitalization of (including
both debt and equity securities issued by) the relevant issuer of or obligor on
such Collateral Debt Security determined on the original issue date of such
Collateral Debt Security; and

 

  (b) an amount equal to the percentage for such Collateral Debt Security set
forth in the Standard & Poor’s recovery rate matrix attached as Part II of
Schedule D hereto in (y) the row in such table opposite the Standard & Poor’s
Rating of such Collateral Debt Security at the time of issuance and (z) for
purposes of determining the “Calculation Amount” of a Defaulted Security or
Deferred Interest PIK Bond, the column in such table below the then-current
rating of the most senior Class of Notes Outstanding and, for purposes of
determining the “Standard & Poor’s Recovery Rate” in connection with the
Standard & Poor’s Minimum Recovery Rate Test, the column in such table below the
rating of the applicable Class of Notes.

“Approved Dealer” means a bank or broker-dealer listed in Part I of Schedule L
hereto, or any other bank or any other broker-dealer registered under the
Exchange Act, as amended, that is proposed by the Issuer (at the direction of
the Collateral Advisor); provided that the Rating Condition with respect to
Standard & Poor’s is satisfied. The Initial Purchaser or an Affiliate thereof
may act as an Approved

 

5



--------------------------------------------------------------------------------

Dealer only if (a) it provides a bid to the Issuer on an arms’-length basis and
(b) for purposes of the defined term “Fair Market Value,” it will not also act
as an Approved Pricing Service.

“Approved Pricing Service” means a pricing or quotation service listed in Part
II of Schedule L hereto, or any other pricing or quotation service that is
proposed by the Issuer (at the direction of the Collateral Advisor); provided
that the inclusion of such other pricing or quotation service as an Approved
Pricing Service satisfies the Rating Condition with respect to Standard &
Poor’s. No Affiliate of the Initial Purchaser may act as an Approved Pricing
Service (a) other than on an arms’-length basis and (b) for purposes of the
defined term “Fair Market Value,” if it has submitted a bid as an Approved
Dealer.

“Asset-Backed Securities” mean obligations or securities that entitle the
holders thereof to receive payments that depend primarily on the cash flow from
a specified pool of (a) financial assets, either static or revolving, that by
their terms convert into cash within a finite time period, together with rights
or other assets designed to assure the servicing or timely distribution of
proceeds to holders of such securities or (b) real estate mortgages, either
static or revolving, together with rights or other assets designed to assure the
servicing or timely distribution of proceeds to holders of such securities;
provided that, in the case of clause (b), such Asset-Backed Securities do not
entitle the holders to a right to share in the appreciation in value of or the
profits generated by the related real estate assets.

“Auction” has the meaning specified in Section 9.7(a).

“Auction Call Redemption” has the meaning specified in Section 9.7(b).

“Auction Date” has the meaning specified in Section 9.7(a).

“Auction Procedures” has the meaning specified in Section 9.7(a).

“Auction Purchase Agreement” has the meaning specified in Schedule E hereto.

“Authenticating Agent” means, with respect to the Secured Notes or any Class of
the Secured Notes, the Person designated by the Trustee, if any, to authenticate
such Secured Notes on behalf of the Trustee pursuant to Section 6.4.

“Authorized Officer” means (i) with respect to the Issuer, any Officer of the
Issuer or Collateral Advisor who is authorized to act for the Issuer in matters
relating to, and binding upon, the Issuer, (ii) with respect to the Co-Issuer,
any Officer who is authorized to act for the Co-Issuer in matters relating to,
and binding upon, the Co-Issuer and (iii) with respect to the Trustee or the
Fiscal Agent or any other bank or trust company acting as trustee of an express
trust or as custodian, a Trust Officer. Each party may receive and accept a
certification of the authority of any other party as conclusive evidence of the
authority of any person to act, and such certification may be considered as in
full force and effect until receipt by such other party of written notice to the
contrary.

“Available Redemption Funds” has the meaning specified in Section 9.1(a) hereof.

“Available Reinvestment Funds” means, during the Reinvestment Period, (i) any
CDS Sale Proceeds received by the Issuer (unless CDS Sale Proceeds in an amount
equal to the Sale Proceeds Reinvestment Limit have been previously reinvested
during the applicable 12 month period), until the 60th calendar day following
receipt of such CDS Sale Proceeds and (ii) any Collateral Principal Payment
received by the Issuer, until the 60th calendar day following receipt of such
Collateral Principal Payment; provided that, to the extent that the Cash Release
Conditions are satisfied, CDS Sale Proceeds and Collateral Principal

 

6



--------------------------------------------------------------------------------

Payments shall be distributed as Principal Proceeds or Interest Proceeds, as
applicable, and will not be considered Available Reinvestment Funds.

“Average Life” means, on any Measurement Date with respect to any Pledged
Collateral Debt Security, as calculated by the Collateral Advisor, the quotient
obtained by dividing (a) the sum of the products of (i) the number of years
(rounded to the nearest one tenth thereof) from such Measurement Date to the
respective dates of each successive Scheduled Distribution of principal of such
Pledged Collateral Debt Security and (ii) the respective amounts of principal of
such Scheduled Distributions by (b) the sum of all successive Scheduled
Distributions of principal on such Pledged Collateral Debt Security.

“Average Monthly Asset Amount” means, with respect to any Distribution Date, the
average of the Net Outstanding Portfolio Collateral Balance on the first day of
the related Due Period and the last day of the related Due Period. For the
purpose of calculating the Advisory Fee, the Average Monthly Asset Amount will
be calculated as if the principal of each Interest-Only Security were equal to
the Aggregate Amortized Cost thereof.

“Bad Faith” means, with respect to the conduct or transaction concerned, the
absence of “good faith” (as such term is defined in the UCC).

“Balance” means at any time, with respect to Cash or Eligible Investments in any
Account at such time, the aggregate of the (i) current balance of Cash, demand
deposits, time deposits, certificates of deposit, federal funds and money market
funds; (ii) principal amount owing in respect of interest-bearing corporate and
government securities, money market accounts, repurchase obligations and
Reinvestment Agreements; and (iii) purchase price (but not greater than the face
amount) of non-interest-bearing government and corporate securities and
commercial paper.

“Bank” means LaSalle Bank National Association, a national banking association
organized under the laws of the United States, in its individual capacity and
not as Trustee.

“Bankruptcy Code” means the United States Bankruptcy Code, Title 11 of the
United States Code, as amended or where the context requires, the applicable
insolvency provisions of the laws of the Cayman Islands.

“Base Rate” has the meaning specified in Schedule B hereto.

“Base Rate Reference Bank” has the meaning specified in Schedule B hereto.

“Benchmark Rate” means (a) with respect to Collateral Debt Securities that bear
interest at a floating rate, the offered rate for Dollar deposits in Europe of
one month that appears on Telerate Page 3750 (or such other page as may replace
such Telerate Page 3750 for the purpose of displaying comparable rates), as of
11:00 a.m. (London time) on the second London Banking Day preceding the date of
acquisition of such Collateral Debt Securities and (b) with respect to
Collateral Debt Securities that do not bear interest at a floating rate, the
yield reported, as of 10:00 a.m. (New York City time) on the second Business Day
preceding the date of acquisition of such Collateral Debt Securities, on the
display designated as “Page 678” on the Telerate Access Service (or such other
display as may replace Page 678 on Telerate Access Service) for actively traded
U.S. Treasury securities having a maturity equal to the Weighted Average Life of
such Collateral Debt Securities on such date of acquisition.

“Benchmark Rate Change” means, as of any date of determination with respect to
any Fixed Rate Security, an amount (expressed as a percentage, which may be
positive or negative) equal to (a) the

 

7



--------------------------------------------------------------------------------

Benchmark Rate with respect to such Fixed Rate Security on such date of
determination minus (b) the Benchmark Rate with respect to such Fixed Rate
Security on its date of original issuance.

“Beneficial Owner” means any Person owning an interest in a Global Secured Note
as reflected on the books of the Depositary or on the books of a Depositary
Participant or on the books of an indirect participant for which a Depositary
Participant of the Depositary acts as agent.

“Benefit Plan Investor” has the meaning specified in the Plan Asset Regulation
of the U.S. Department of Labor, 29 C.F.R. Section 2510.3-101(f).

“Board of Directors” means, with respect to the Issuer, the directors of the
Issuer duly appointed in accordance with the Issuer Charter.

“Board Resolution” means, with respect to the Issuer, a resolution of the Board
of Directors of the Issuer.

“Business Day” means a day on which commercial banks are open for business in
each of New York, New York, London and the city in which the Corporate Trust
Office is located and, in the case of the final payment of principal of any
Note, the place of presentation of such Note. To the extent that action is
required of the Paying Agent in Ireland, Dublin, Ireland will be considered in
determining “Business Day” for purposes of determining when such Paying Agent
action is required.

“Calculation Agent” has the meaning specified in Section 7.15(a).

“Calculation Amount” means, with respect to any Defaulted Security or Deferred
Interest PIK Bond at any time, the lesser of (a) the Fair Market Value of such
Defaulted Security or Deferred Interest PIK Bond and (b) the amount obtained by
multiplying the Applicable Recovery Rate by the Principal Balance of such
Defaulted Security or Deferred Interest PIK Bond.

“Cash” means such coin or currency of the United States of America as at the
time shall be legal tender for payment of all public and private debts.

“Cash Release Conditions” means that, within five Business Days after the Issuer
received a Collateral Principal Payment or CDS Sale Proceeds, as applicable, the
Collateral Advisor has determined and notified the Trustee that reinvestment of
such payment or proceeds in Substitute Collateral Debt Securities (i) would not
at such time be practicable on commercially reasonable terms or (ii) would
decrease compliance with the Class A/B/C Overcollateralization Test or with any
Collateral Quality Test.

“CDS Sale Interest Proceeds” means CDS Sale Proceeds consisting of accrued
interest if, within five Business Days after the Issuer received such CDS Sale
Proceeds consisting of accrued interest, the Collateral Advisor has determined
and notified the Trustee that it will reinvest such proceeds in Substitute
Collateral Debt Securities in accordance with the restrictions on reinvestment
of CDS Sale Proceeds set forth herein.

“CDS Sale Proceeds” means Sale Proceeds received upon the sale of Defaulted
Securities, Equity Securities, Credit Risk Securities, Written Down Securities
or Withholding Tax Securities.

“Certificate of Authentication” has the meaning specified in Section 2.3(f)
hereof.

“Certificated Security” has the meaning specified in Section 8-102(a)(4) of the
UCC.

 

8



--------------------------------------------------------------------------------

“Class” means, with respect to the Notes, each of the Class A-1A Notes, the
Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the
Class D Notes and the Class E Notes.

“Class A Notes” means the Class A-1A Notes, the Class A-1B Notes and the
Class A-2 Notes.

“Class A Sequential Pay Ratio” means, as of any Measurement Date, the number
(expressed as a percentage) calculated by dividing (a) the Net Outstanding
Portfolio Collateral Balance on such Measurement Date by (b) the sum of (i) the
Aggregate Outstanding Amount of the Class A-1A Notes plus (ii) the Aggregate
Outstanding Amount of the Class A-1B Notes plus (iii) the Aggregate Outstanding
Amount of the Class A-2 Notes.

“Class A Sequential Pay Test” means, for so long as any Class A Notes remain
Outstanding, a test satisfied on any Determination Date occurring on or after
the Ramp-Up Completion Date if the Class A Sequential Pay Ratio on such
Determination Date is equal to or greater than 106.84%.

“Class A-1 Notes” means the Class A-1A Notes and the Class A-1B Notes.

“Class A-1A Notes” means the Class A-1A First Priority Senior Secured Floating
Rate Notes due November 2046 issued by the Co-Issuers on the Closing Date in
respect of which the Holders are entitled to receive interest at a floating rate
per annum equal to LIBOR plus 0.22%.

“Class A-1A Par Value Ratio” means, as of any Measurement Date, the number
(expressed as a percentage) calculated by dividing (a) the Net Outstanding
Portfolio Collateral Balance on such Measurement Date by (b) the Aggregate
Outstanding Amount of the Class A-1A Notes. The Class A-1A Par Value Ratio will
not apply prior to the Ramp-Up Completion Date.

“Class A-1B Notes” means the Class A-1B Second Priority Senior Secured Floating
Rate Notes due November 2046 issued by the Co-Issuers on the Closing Date in
respect of which the Holders are entitled to receive interest at a floating rate
per annum equal to LIBOR plus 0.22%.

“Class A-2 Notes” means the Class A-2 Third Priority Senior Secured Floating
Rate Notes due November 2046 issued by the Co-Issuers on the Closing Date in
respect of which the Holders are entitled to receive interest at a floating rate
per annum equal to LIBOR plus 0.40%.

“Class A/B/C Overcollateralization Ratio” means, as of any Measurement Date, the
number (expressed as a percentage) calculated by dividing (a) the Net
Outstanding Portfolio Collateral Balance on such Measurement Date by (b) the sum
of (i) the Aggregate Outstanding Amount of the Class A Notes plus (ii) the
Aggregate Outstanding Amount of the Class B Notes plus (iii) the Aggregate
Outstanding Amount of the Class C Notes.

“Class A/B/C Overcollateralization Test” means, for so long as any Class A
Notes, Class B Notes or Class C Notes remain Outstanding, a test satisfied on
any Measurement Date occurring on or after the Ramp-Up Completion Date if the
Class A/B/C Overcollateralization Ratio on such Measurement Date is equal to or
greater than 102.23%.

“Class A/B/C Pro Rata Principal Payment Cap” means, on any Distribution Date, an
amount equal to (a) the amount of Principal Proceeds available in accordance
with the Priority of Payments to make payments under clause (4) of the Principal
Proceeds Waterfall multiplied by (b) the Aggregate Outstanding Amount of the
Class A Notes, Class B Notes and Class C Notes (after giving effect to all
payments of principal thereof on such Distribution Date, from Interest Proceeds
and from Principal Proceeds prior to clause (4) of the Principal Proceeds
Waterfall) divided by (c) the Aggregate Outstanding

 

9



--------------------------------------------------------------------------------

Amount, excluding any Class D Deferred Interest Amount and Class E Deferred
Interest Amount for purposes of this calculation, of the Class A Notes, Class B
Notes, Class C Notes, Class D Notes and Class E Notes (after giving effect to
all payments of principal thereof on such Distribution Date, from Interest
Proceeds and from Principal Proceeds prior to clause (4) of the Principal
Proceeds Waterfall).

“Class B Notes” means the Class B Fourth Priority Senior Secured Floating Rate
Notes due November 2046 issued by the Co-Issuers on the Closing Date in respect
of which the Holders are entitled to receive interest at a floating rate per
annum equal to LIBOR plus 0.50%.

“Class Break-Even Loss Rate” means with respect to any Class of Notes, at any
time on or after the Ramp-Up Completion Date, the maximum percentage of defaults
(as determined through application of the Standard & Poor’s CDO Monitor) which
the Current Portfolio or the Proposed Portfolio, as applicable, can sustain such
that, after giving effect to Standard & Poor’s assumptions on recoveries and
timing and to the Priority of Payments, will result in sufficient funds
remaining for the ultimate payment of principal of, and interest on, such Class
of Notes in full by their Stated Maturity and the timely payment of interest on
such Class of Notes.

“Class C Notes” means the Class C Fifth Priority Senior Secured Floating Rate
Notes due November 2046 issued by the Co-Issuers on the Closing Date in respect
of which the Holders are entitled to receive interest at a floating rate per
annum equal to LIBOR plus 0.65%.

“Class D Collateral” means (a) the Class D Note Payment Account, (b) all Cash
and investments in the Class D Note Payment Account and (c) all amounts which
have been released from the lien of the Indenture for payment to the Fiscal
Agent for distributions on the Class D Notes.

“Class D Deferred Interest Amount” has the meaning specified in Section 2.6(a).

“Class D Noteholder” means the Person in whose name a Class D Note is registered
in the Subordinate Note Register.

“Class D Notes” means the Class D Sixth Priority Mezzanine Deferrable Floating
Rate Notes due November 2046 issued by the Issuer on the Closing Date in respect
of which the Holders are entitled to receive interest at a floating rate per
annum equal to LIBOR plus the lesser of (i) 3.00% and (ii) the Alternative
Spread, if any.

“Class D Note Payment Account” has the meaning specified in the Fiscal Agency
Agreement.

“Class D Overcollateralization Ratio” means, as of any Measurement Date, the
number (expressed as a percentage) calculated by dividing (a) the Net
Outstanding Portfolio Collateral Balance on such Measurement Date by (b) the sum
of (i) the Aggregate Outstanding Amount of the Class A Notes plus (ii) the
Aggregate Outstanding Amount of the Class B Notes plus (iii) the Aggregate
Outstanding Amount of the Class C Notes plus (iv) the Aggregate Outstanding
Amount of the Class D Notes.

“Class D Overcollateralization Test” means, for so long as any Class D Notes
remain Outstanding, a test satisfied on any Measurement Date occurring on or
after the Ramp-Up Completion Date if the Class D Overcollateralization Ratio on
such Measurement Date is equal to or greater than 101.07%.

“Class D Pro Rata Principal Payment Cap” means, on any Distribution Date, an
amount equal to (a) the amount of Principal Proceeds available in accordance
with the Priority of Payments to make payments under clause (7) of the Principal
Proceeds Waterfall multiplied by (b) the Aggregate Outstanding Amount of the
Class D Notes excluding any Class D Deferred Interest Amount (after giving

 

10



--------------------------------------------------------------------------------

effect to all payments of principal thereof on such Distribution Date, from
Interest Proceeds and from Principal Proceeds prior to clause (7) of the
Principal Proceeds Waterfall) divided by (c) the Aggregate Outstanding Amount,
excluding any Class D Deferred Interest Amount and Class E Deferred Interest
Amount for purposes of this calculation, of the Class D Notes and Class E Notes
(after giving effect to all payments of principal thereof on such Distribution
Date, from Interest Proceeds and from Principal Proceeds prior to clause (7) of
the Principal Proceeds Waterfall).

“Class D/E/Preference Share Redemption Date Amount” means the amount required
(after taking into account any payments of interest, principal, Redemption
Price, dividends or other distributions made or to be made to the holders of the
Subordinate Notes and the Preference Shares on the applicable Distribution Date
and all prior Distribution Dates in accordance with the Priority of Payments) to
ensure that, after distribution of such amount to the Fiscal Agent for
distribution to the Subordinate Notes and to the Preference Share Paying Agent
for distribution to the Preference Shareholders, the IRR on the Subordinate
Notes and the Preference Shares (treated for this purpose as a single
investment), in the aggregate, is not less than (i) 7.0% for the period from the
Closing Date to such Distribution Date, with respect to any Distribution Date on
or after the Distribution Date in August 2014 and on or prior to the
Distribution Date in July 2016, (ii) 4.0% for the period from the Closing Date
to such Distribution Date, with respect to any Distribution Date on or after the
Distribution Date in August 2016 and on or prior to the Distribution Date in
July 2018 and (iii) 2.0% for the period from the Closing Date to such
Distribution Date, with respect to any Distribution Date on or after the
Distribution Date in August 2018. For the avoidance of doubt, the calculation of
the IRR will take into account all of the distributions made on the Subordinate
Notes and the Preference Shares from the Closing Date to (and including) the
applicable Redemption Date, regardless of when (i) a holder of the Subordinate
Note first purchased its Subordinate Note or (ii) a Preference Shareholder first
purchased its Preference Shares.

“Class E Collateral” means (a) the Class E Note Payment Account, (b) all Cash
and investments in the Class E Note Payment Account and (c) all amounts which
have been released from the lien of the Indenture for payment to the Fiscal
Agent for distributions on the Class E Notes.

“Class E Deferred Interest Amount” has the meaning specified in Section 2.6(a).

“Class E Notes” means the Class E Seventh Priority Mezzanine Deferrable Fixed
Rate Notes due November 2046 issued by the Issuer on the Closing Date in respect
of which the Holders are entitled to receive interest at a fixed rate per annum
equal to 1.00%.

“Class E Note Payment Account” has the meaning specified in the Fiscal Agency
Agreement.

“Class E Noteholder” means the Person in whose name a Class E Note is registered
in the Subordinate Note Register.

“Class Loss Differential” means with respect to any Class of Notes, at any time,
the rate calculated by subtracting the Class Scenario Default Rate at such time
from the Class Break-Even Loss Rate at such time.

“Class Scenario Default Rate” means with respect to any Class of Notes, at any
time after the Ramp-Up Completion Date, an estimate of the cumulative default
rate for the Current Portfolio or the Proposed Portfolio, as applicable,
consistent with Standard & Poor’s Rating of such Class of Notes on the Closing
Date, determined by application of the Standard & Poor’s CDO Monitor at such
time.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

11



--------------------------------------------------------------------------------

“Clearing Corporation” has the meaning specified in Section 8-102(a)(5) of the
UCC.

“Clearstream, Luxembourg” means Clearstream Banking, société anonyme.

“Closing Date” means August 3, 2006.

“CMBS Conduit Securities” has the meaning specified in Schedule K hereto.

“CMBS Credit Tenant Lease Securities” has the meaning specified in Schedule K
hereto.

“CMBS Large Loan Securities” has the meaning specified in Schedule K hereto.

“CMBS Securities” or “CMBS” or has the meaning specified in Schedule K hereto.

“CMBS Single Property Securities” has the meaning specified in Schedule K
hereto.

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

“Co-Issuer” means Kleros Real Estate CDO II, LLC, a limited liability company
organized under the laws of the State of Delaware, unless a successor Person
shall have become the Co-Issuer pursuant to the applicable provisions of this
Indenture, and thereafter “Co-Issuer” shall mean such successor Person.

“Co-Issuers” means the Issuer and Co-Issuer.

“Collateral” has the meaning specified in the Granting Clauses.

“Collateral Administration Agreement” means the Collateral Administration
Agreement dated as of the Closing Date among the Issuer, the Collateral Advisor
and the Collateral Administrator relating to certain functions performed by the
Collateral Administrator for the Issuer with respect to this Indenture and the
Collateral, as amended from time to time.

“Collateral Administrator” means the Bank and any successor appointed as
Collateral Administrator pursuant to the Collateral Administration Agreement.

“Collateral Advisor” means Strategos, unless a successor Person shall have
become Collateral Advisor pursuant to the applicable provisions of the
Collateral Advisory Agreement.

“Collateral Advisor Securities” has the meaning specified in the Collateral
Advisory Agreement.

“Collateral Advisory Agreement” means an agreement entered into between the
Issuer and the Collateral Advisor as of the Closing Date, as amended from time
to time.

“Collateral Debt Security” means (i) any CMBS or (ii) any RMBS.

“Collateral Principal Payments” means Principal Proceeds other than Sale
Proceeds and Uninvested Proceeds and any amounts received in respect of Eligible
Investments purchased with Sale Proceeds or Uninvested Proceeds.

“Collateral Quality Test Modification” shall have the meaning set forth in
Section 8.1.

“Collateral Quality Tests” means the Moody’s Asset Correlation Test, the Moody’s
Maximum Rating Distribution Test, the Moody’s Minimum Weighted Average Recovery
Rate Test, the Weighted Average

 

12



--------------------------------------------------------------------------------

Spread Test, the Weighted Average Coupon Test, the Weighted Average Life Test,
the Standard & Poor’s Minimum Recovery Rate Test and (except where otherwise
indicated) the Standard & Poor’s CDO Monitor Test.

“Collateralization Event” means, in respect of any Hedge Counterparty, the
occurrence of any event defined in the applicable Hedge Agreement as a
“Collateralization Event” thereunder.

“Collection Accounts” means the Interest Collection Account and the Principal
Collection Account.

“Controlling Class” means the Class A-1A Notes or, if there are no Class A-1A
Notes Outstanding, then the Class A-1B Notes or, if there are no Class A-1B
Notes Outstanding, then the Class A-2 Notes or, if there are no Class A-2 Notes
Outstanding, then the Class B Notes or, if there are no Class B Notes
Outstanding, then the Class C Notes or, if there are no Class C Notes
Outstanding, then the Class D Notes or, if there are no Class D Notes
Outstanding, then the Class E Notes.

“Controlling Person” means, with respect to any entity, a Person that (i) is not
a Benefit Plan Investor but which has discretionary authority or control with
respect to the assets of such entity, (ii) provides investment advice for a
direct or indirect fee with respect to the assets of such entity or (iii) who is
an Affiliate of any such person described under clause (i) or (ii).

“Corporate Trust Office” means the designated corporate trust office of the
Trustee or the Fiscal Agent, currently located at 181 West Madison Street, 32nd
Floor, Chicago, Illinois 60602, Attention: CDO Trust Services Group – Kleros
Real Estate CDO II, Ltd., telephone number (312) 904-6229, fax number
(312) 904-0524, or, in each case, such other address as the Trustee or the
Fiscal Agent may designate from time to time by notice to the Noteholders, the
Collateral Advisor, each Hedge Counterparty and the Co-Issuers, or the principal
corporate trust office of any successor Trustee or Fiscal Agent.

“Credit Risk Event” means, with respect to any Collateral Debt Security, (i) if
a Note Downgrade Event shall have occurred and be continuing, (A) such
Collateral Debt Security has been put on watch for possible downgrade, or has
been downgraded, by any Rating Agency or (B) such Collateral Debt Security has
experienced an increase in credit spread of 10% or more (due to credit related
reasons as determined by the Collateral Advisor in its reasonable business
judgment) compared to the credit spread at which such Collateral Debt Security
was purchased by the Issuer, determined by reference to an applicable index
selected by the Collateral Advisor or (ii) if no Note Downgrade Event shall have
occurred and be continuing, there has been an event or circumstance that
constitutes a change in the condition of the issuer of such Collateral Debt
Security (or of available information with respect to such issuer) that
evidences, in the reasonable business judgment of the Collateral Advisor, (A) a
significant risk of such Collateral Debt Security materially declining in credit
quality and (B) a significant risk, with a lapse of time, of such Collateral
Debt Security becoming a Defaulted Security or a Written Down Security.

“Credit Risk Security” means any Collateral Debt Security with respect to which
there shall have occurred a Credit Risk Event.

“Current Interest Rate” means, as of any date of determination, (i) with respect
to any Fixed Rate Security (other than a Hybrid Security), the stated rate at
which interest accrues on such Fixed Rate Security, (ii) with respect to any
Deemed Fixed Rate Security, the Deemed Fixed Spread plus the Deemed Fixed Rate,
each related to such Deemed Fixed Rate Security, and (iii) with respect to any
Hybrid Security prior to the Reset Date, the rate at which interest is payable
on such Hybrid Security.

“Current Portfolio” means the portfolio (measured by Principal Balance) of
Pledged Collateral Debt Securities and Specified Assets existing immediately
prior to the sale, maturity or other disposition of a

 

13



--------------------------------------------------------------------------------

Collateral Debt Security or immediately prior to the acquisition of a Collateral
Debt Security, as the case may be.

“Current Spread” means, as of any date of determination, (a) with respect to any
Floating Rate Security (other than a Hybrid Security), the stated spread above
or below the London interbank offered rate or other applicable floating rate
index for such Floating Rate Security at which interest accrues on such Floating
Rate Security, (b) with respect to any Deemed Floating Rate Security, the Deemed
Floating Rate plus the Deemed Floating Spread, each related to such Deemed
Floating Rate Security and (c) with respect to any Hybrid Security after the
Reset Date, the Current Spread (as determined by the Collateral Advisor on
behalf of the Issuer pursuant to the next sentence). For the purpose of this
definition, in the case of a Floating Rate Security which does not provide for
the payment of interest based on a stated spread over the London interbank
offered rate or a Hybrid Security after the Reset Date, the Collateral Advisor
shall determine (and inform the Issuer and the Trustee of) the Current Spread as
the difference between the applicable interest rate payable on such Collateral
Debt Security and LIBOR, with LIBOR to be determined in accordance with
Schedule B or, if the Collateral Advisor determines that it more accurately
reflects the rate applicable to the security, to be determined as if such
Floating Rate Security or Hybrid Security after the Reset Date were a Note and
using an Interest Period based on the terms of such Floating Rate Security or
Hybrid Security after the Reset Date.

“Custodial Account” means a custodial account at the Custodian, established in
the name of the Trustee.

“Custodian” has the meaning specified in Section 3.3(a).

“Deed of Covenant” means the deed of covenant dated as of the Closing Date
pursuant to which the Subordinate Notes are issued.

“Deemed Fixed/Floating Rate Hedge Agreement” means a Deemed Fixed Rate Hedge
Agreement or a Deemed Floating Rate Hedge Agreement.

“Deemed Fixed Rate” means, with respect to a Deemed Fixed Rate Security, a rate
equal to the fixed rate that the relevant Hedge Counterparty agrees to pay to
the Issuer under the related Deemed Fixed Rate Hedge Agreement.

“Deemed Fixed Rate Hedge Agreement” means, with respect to a Floating Rate
Security, an agreement consisting of an ISDA Master Agreement and Schedule and
an interest rate swap confirmation with a Hedge Counterparty having a notional
amount (or scheduled notional amounts) equal to the principal amount (as it may
be reduced by expected amortization) of such Floating Rate Security the interest
rate of which is hedged into a Fixed Rate Security pursuant to the terms
thereof.

“Deemed Fixed Rate Security” means a Floating Rate Security the interest rate of
which is hedged into a Fixed Rate Security pursuant to the terms of a Deemed
Fixed Rate Hedge Agreement.

“Deemed Fixed Spread” means, with respect to a Deemed Fixed Rate Security, the
spread above or below London interbank offered rate on the Floating Rate
Security that comprises such Deemed Fixed Rate Security less the amount of such
spread, if any, required to be paid to the relevant Hedge Counterparty under the
applicable Deemed Fixed Rate Hedge Agreement.

“Deemed Floating Rate” means, with respect to a Deemed Floating Rate Security,
the floating rate in excess of or less than London interbank offered rate that
the relevant Hedge Counterparty agrees to pay to the Issuer under a Deemed
Floating Rate Hedge Agreement.

 

14



--------------------------------------------------------------------------------

“Deemed Floating Rate Hedge Agreement” means, with respect to a Deemed Floating
Rate Security, an agreement consisting of an ISDA Master Agreement and Schedule
and an interest rate swap confirmation with a Hedge Counterparty having a
notional amount (or scheduled notional amounts) equal to the principal amount
(as it may be reduced by expected amortization) of the Fixed Rate Security the
interest rate of which is hedged into a Floating Rate Security pursuant to the
terms thereof.

“Deemed Floating Rate Security” means a Fixed Rate Security the interest rate of
which is hedged into a Floating Rate Security pursuant to the terms of a Deemed
Floating Rate Hedge Agreement.

“Deemed Floating Spread” means, with respect to a Deemed Floating Rate Security,
the difference between the stated rate at which interest accrues on the Fixed
Rate Security that comprises such Deemed Floating Rate Security and the Fixed
Payment Rate.

“Default” means any Indenture Event of Default or Fiscal Agency Agreement Event
of Default or any occurrence that, with notice or the lapse of time or both,
would become an Indenture Event of Default or Fiscal Agency Agreement Event of
Default.

“Defaulted Interest” means any interest due and payable in respect of any Note
which is not punctually paid or duly provided for on the applicable Distribution
Date or at Stated Maturity and which remains unpaid in accordance with
Section 5.1(a). So long as any Class A Notes, Class B Notes or Class C Notes are
Outstanding, the Class D Deferred Interest Amount shall not constitute Defaulted
Interest. So long as any Class A Notes, Class B Notes, Class C Notes or Class D
Notes are Outstanding, the Class E Deferred Interest Amount shall not constitute
Defaulted Interest.

“Defaulted Security” means any Collateral Debt Security:

 

  (a) as to which the issuer has defaulted in the payment of principal or
interest without regard to any applicable grace period or waiver; provided that
a Collateral Debt Security will not be classified as a “Defaulted Security”
under this clause (a) if (i) the Collateral Advisor certifies in writing to the
Trustee, in its reasonable business judgment, that such payment default is due
to non-credit and non-fraud related reasons and such default does not continue
for more than five Business Days (or, if earlier, until the next succeeding
Determination Date) or (ii) such payment default or failure to pay has been
cured by the payment of all amounts that were originally scheduled to have been
paid;

 

  (b) as to which, as a result of the occurrence of an event of default in
accordance with its Underlying Instruments, all amounts due under such
Collateral Debt Security have been accelerated prior to its Stated Maturity or
such Collateral Debt Security can be immediately so accelerated, unless such
rights of acceleration have been waived or such default is cured;

 

  (c) as to which the Collateral Advisor knows the issuer thereof is in default
(without giving effect to any applicable grace period or waiver) as to payment
(if, in the Collateral Advisor’s reasonable business judgment, such default is
due to non-credit related reasons, beyond the lesser of (x) the number of days
until the next Determination Date and (y) five Business Days) of principal
and/or interest on another obligation (and such payment default has not been
cured through the payment in Cash of principal and interest then due and payable
or waived by all of the holders of such security) which is senior or pari passu
in right of payment to such Collateral Debt Security and which obligation and
such Collateral Debt Security are secured by common collateral;

 

15



--------------------------------------------------------------------------------

  (d) as to which any bankruptcy, insolvency or receivership proceeding has been
initiated in connection with the issuer thereof, or there has been proposed or
effected any distressed exchange or other debt restructuring pursuant to which
the issuer thereof has offered the holders thereof a new security or package of
securities that, in the reasonable business judgment of the Collateral Advisor,
amounts to a diminished financial obligation or is intended solely to enable the
relevant obligor to avoid defaulting in the performance of its payment
obligations under such Collateral Debt Security; provided that a Collateral Debt
Security shall not constitute a “Defaulted Security” under this clause (d) if
such Collateral Debt Security was acquired in a distressed exchange or other
debt restructuring, complies with the requirements of the definition of
“Collateral Debt Security” and satisfies paragraphs (1) through (4), (6) through
(11) (except with respect to the prohibition on a Credit Risk Security),
(13) through (18), (26) and (35) of Section 12.2(a) hereof at the time of
acquisition thereof;

 

  (e) that is rated “Ca” or “C” by Moody’s or is rated “Caa3” by Moody’s and is
placed by Moody’s on a watch list for possible downgrade by Moody’s or has no
rating from Moody’s but the Issuer has obtained a credit estimate from Moody’s
that such Collateral Debt Security has a Moody’s Rating Factor of 10,000 or
higher; or

 

  (f) that is rated “CC,” “D” or “SD” (or has had its rating withdrawn) by
Standard & Poor’s and the definition of Rating will not apply for purposes of
this clause.

The Collateral Advisor shall be deemed to have knowledge only of information
actually received by any portfolio manager employed by the Collateral Advisor
who performs portfolio management or advisory functions for the Issuer or by any
credit analyst who performs credit analysis functions for such portfolio manager
with respect to the Issuer, and shall be responsible under the Collateral
Advisory Agreement (to the extent provided therein) for obtaining and reviewing
information available to it (except to the extent that any such information has
been withheld from the Collateral Advisor by the Trustee, the Collateral
Administrator or the Issuer). Notwithstanding the foregoing, the Collateral
Advisor may declare any Collateral Debt Security to be a Defaulted Security if,
in the Collateral Advisor’s reasonable business judgment, the credit quality of
the issuer of such Collateral Debt Security has significantly deteriorated such
that there is a reasonable expectation of payment default. Nothing in this
definition shall be deemed to require any employee (including any portfolio
manager or credit analyst) of the Collateral Advisor to obtain, use or share
with or otherwise distribute to any other person or entity (a) any information
that he or she would be prohibited from obtaining, using, sharing or otherwise
distributing by virtue of the Collateral Advisor’s internal policies relating to
confidential communications or (b) material non-public information.

“Deferred Interest PIK Bond” means a PIK Bond with respect to which payment of
interest either in whole or in part has been deferred and capitalized in an
amount equal to the amount of interest payable in respect of the lesser of
(a) one payment period and (b) a period of six months, but only until such time
as payment of interest on such PIK Bond has resumed and all capitalized and
deferred interest has been paid in accordance with the terms of the Underlying
Instruments. For purposes of the Overcollateralization Tests, the Class A-1A Par
Value Ratio and the Class A Sequential Pay Test only, a PIK Bond with a Moody’s
Rating of at least “Baa3” will not be a Deferred Interest PIK Bond unless the
deferral of payment of interest thereon has occurred for the lesser of (x) two
consecutive payment periods and (y) a period of one year.

“Deferred Termination Payment” means a termination payment due to a Subordinated
Termination Event.

 

16



--------------------------------------------------------------------------------

“Definitive Secured Note” has the meaning specified in Section 2.1(c) hereof.

“Depositary” means, with respect to the Secured Notes issued in the form of one
or more Global Secured Notes, the Person designated as Depositary pursuant to
Section 2.2(e) hereof or any successor thereto appointed pursuant to the
applicable provisions of this Indenture.

“Depositary Participant” means a broker, dealer, bank or other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of Secured Notes deposited with the Depositary.

“Designated Maturity” has the meaning specified in Schedule B hereto.

“Designated Maximum Moody’s Asset Correlation Factor” means on any Measurement
Date the Designated Maximum Moody’s Asset Correlation Factor as indicated on the
Ratings Matrix.

“Designated Moody’s Maximum Rating Distribution” means on any Measurement Date
the designated Moody’s Maximum Rating Distribution as indicated on the Ratings
Matrix.

“Determination Date” means the last day of a Due Period.

“Discount Haircut Amount” means, with respect to any Discount Security, an
amount equal to the greater of (a) zero and (b)(i) the principal amount or
certificate balance of such Collateral Debt Security minus (ii) the cost to the
Issuer (exclusive of accrued interest) of such Discount Security minus (iii) an
amount equal to (A) all principal payments received by the Issuer with respect
to such Discount Security multiplied by (B) a fraction the numerator of which is
the cost to the Issuer (exclusive of accrued interest) and the denominator of
which is the principal amount or certificate balance of such Discount Security
at the time of the acquisition thereof by the Issuer.

“Discount Security” means a Collateral Debt Security (other than an
Interest-Only Security) purchased at a cost to the Issuer (exclusive of accrued
interest) of: (x) if such Collateral Debt Security is a Floating Rate Security
and has a Moody’s Rating of “Aa3” or higher at the time it is acquired by the
Issuer, less than 92.0% of the principal amount thereof; provided that a
Collateral Debt Security shall cease to constitute a “Discount Security” for
purposes of this clause (x) if the fair market value thereof equals or exceeds
95.0% of its outstanding principal amount for four consecutive bi-weekly
valuation dates following the initial valuation date on which such percentage
was equaled or exceeded; (y) if such Collateral Debt Security is a Fixed Rate
Security has a Moody’s Rating of “Aa3” or higher at the time it is acquired by
the Issuer, less than 85.0% of the principal amount thereof; provided that a
Collateral Debt Security shall cease to constitute a “Discount Security” for
purposes of this clause (y) if the fair market value thereof equals or exceeds
90.0% of its outstanding principal amount for four consecutive bi-weekly
valuation dates following the initial valuation date on which such percentage
was equaled or exceeded; and (z) for any Collateral Debt Security not described
in clauses (x) and (y), less than 75.0% of the principal amount thereof;
provided that a Collateral Debt Security shall cease to constitute a “Discount
Security” for purposes of this clause (z) if the fair market value thereof
equals or exceeds 85.0% of its outstanding principal amount for four consecutive
bi-weekly valuation dates following the initial valuation date on which such
percentage was equaled or exceeded.

“Distribution” means any payment of principal, interest or fee or any dividend
or premium payment made on, or any other distribution in respect of, an
obligation or security. For the avoidance of doubt, any Collateral Debt
Securities and/or Equity Securities received in connection with an Offer or
distressed (or other) exchange shall not constitute a Distribution.

 

17



--------------------------------------------------------------------------------

“Distribution Date” means, in each calendar month commencing in September 2006,
the later of (x) the first day of such calendar month or (y) except with respect
to the first Distribution Date, the fourth Business Day following the applicable
Determination Date; provided that (i) the final Distribution Date with respect
to the Notes will be the Stated Maturity, (ii) if a Distribution Date would
otherwise fall on a day that is not a Business Day, the relevant Distribution
Date will be the first following day that is a Business Day and (iii) the
Accelerated Maturity Date shall be a Distribution Date. The “Due Period”
relating to any Distribution Date shall be the Due Period that immediately
precedes such Distribution Date.

“Dollar,” “U.S.$” or “$” means a dollar or other equivalent unit in such coin or
currency of the United States as at the time shall be legal tender for all
debts, public and private.

“DTC” means The Depository Trust Company, a New York corporation.

“Due Date” means each date on which a Distribution is due on a Pledged Security.

“Due Period” means (1) with respect to any Distribution Date, each period from,
but excluding, the 25th day of the calendar month that ends immediately prior
the immediately preceding Distribution Date to, and including, the 25th day of
the calendar month that ends immediately prior to the month in which such
Distribution Date occurs or, if such date is not a Business Day, the immediately
following Business Day (and if the last day of a Due Period is so adjusted, the
succeeding Due Period shall commence on the day immediately following the last
day of such Due Period), except that (a) the initial Due Period will commence
on, and include, the Closing Date and (b) the final Due Period will end on, and
include, the day preceding the Stated Maturity of the Notes. Amounts that would
otherwise have been payable in respect of a Pledged Collateral Debt Security on
the last day of a Due Period but for such day’s not being a designated business
day in the Underlying Instruments or a Business Day under this Indenture shall
be considered included in collections received during such Due Period; provided
that such amounts are received no later than the second Business Day preceding
the Distribution Date. The “Distribution Date” relating to any Due Period shall
be the Distribution Date that next succeeds the last day of such Due Period.

“Eligibility Criteria” has the meaning specified in Section 12.2(a) hereof.

“Eligible Investments” include any Dollar-denominated investment that is one or
more of the following (and may include investments for which the Trustee and/or
its Affiliates or the Collateral Advisor and/or its Affiliates provides services
or receives compensation):

 

  (a) Cash;

 

  (b) direct Registered obligations of, and Registered obligations the timely
payment of principal and interest on which is fully and expressly guaranteed by,
the United States or any agency or instrumentality of the United States the
obligations of which are expressly backed by the full faith and credit of the
United States;

 

  (c)

demand and time deposits in, certificates of deposit of, bankers’ acceptances
payable within 183 days of issuance issued by, or Federal funds sold by any
depository institution or trust company incorporated under the laws of the
United States (including the Bank) or any state thereof and subject to
supervision and examination by Federal and/or state banking authorities so long
as the commercial paper and/or the debt obligations of such depository
institution or trust company (or, in the case of the principal depository
institution in a holding company system, the commercial paper or debt
obligations of

 

18



--------------------------------------------------------------------------------

 

such holding company) at the time of such investment or contractual commitment
providing for such investment have a credit rating of not less than “Aa2” by
Moody’s (and, if such rating is “Aa2,” such rating is not on watch for possible
downgrade by Moody’s) and not less than “AA+” by Standard & Poor’s in the case
of long-term debt obligations, or “P-1” by Moody’s (and such rating is not on
watch for possible downgrade by Moody’s) and “A-1+” by Standard & Poor’s (or
“A-1” with respect to overnight investments offered or managed by the Bank, so
long as the Bank is the Trustee) in the case of commercial paper and short-term
debt obligations including time deposits; provided that (i) in each case, the
issuer thereof must have at the time of such investment a long-term credit
rating of not less than “A1” by Moody’s (and, if such rating is “A1,” such
rating is not on watch for possible downgrade by Moody’s) and (ii) in the case
of commercial paper and short-term debt obligations with a maturity of longer
than 91 days, the issuer thereof must also have at the time of such investment a
long-term credit rating of not less than “AA+” by Standard & Poor’s and not less
than “Aa2” by Moody’s (and, if such rating is “Aa2,” such rating is not on watch
for possible downgrade by Moody’s);

 

  (d) unleveraged repurchase obligations with respect to (i) any security
described in clause (b) above or (ii) any other Registered obligation issued or
guaranteed by an agency or instrumentality of the United States (in each case
without regard to the Stated Maturity of such security), in either case entered
into with a U.S. Federal or state depository institution or trust company
(acting as principal) described in clause (c) above or entered into with a
corporation (acting as principal) whose long-term rating is not less than “Aa2”
by Moody’s (and, if such rating is “Aa2,” such rating is not on watch for
possible downgrade by Moody’s) and not less than “AA+” by Standard & Poor’s or
whose short-term credit rating is “P-1” by Moody’s (and such rating is not on
watch for possible downgrade by Moody’s) and “A-1+” by Standard & Poor’s at the
time of such investment; provided that (i) in each case, the issuer thereof must
have at the time of such investment a long-term credit rating of not less than
“Aa2” by Moody’s (and, if such rating is “Aa2,” such rating is not on watch for
possible downgrade by Moody’s) and (ii) if such security has a maturity of
longer than 91 days, the issuer thereof must also have at the time of such
investment a long-term credit rating of not less than “AA+” by Standard &
Poor’s;

 

  (e) Registered debt securities bearing interest or sold at a discount issued
by any corporation incorporated under the laws of the United States or any state
thereof that have a credit rating of not less than “Aa2” by Moody’s (and, if
such rating is “Aa2,” such rating is not on watch for possible downgrade by
Moody’s) and not less than “AA+” by Standard & Poor’s;

 

  (f) commercial paper or other short-term obligations with a maturity of not
more than 183 days from the date of issuance and having at the time of such
investment a credit rating of “P-1” by Moody’s (and such rating is not on watch
for possible downgrade by Moody’s) and “A-1+” by Standard & Poor’s; provided
that if such security has a maturity of longer than 91 days, the issuer thereof
must also have at the time of such investment a long-term credit rating of not
less than “AA+” by Standard & Poor’s and not less than “Aa2” by Moody’s (and, if
such rating is “Aa2,” such rating is not on watch for possible downgrade by
Moody’s);

 

  (g)

a Registered Reinvestment Agreement issued or unconditionally guaranteed by any
bank, a Registered Reinvestment Agreement issued or unconditionally guaranteed
by any insurance company or a Registered Reinvestment Agreement issued or
unconditionally guaranteed by any other corporation or entity (if treated as
debt by the issuer), in each

 

19



--------------------------------------------------------------------------------

 

case, that (i) has a credit rating of “P-1” by Moody’s (and such rating is not
on watch for possible downgrade by Moody’s) and “A-1+” by Standard & Poor’s or
(ii) if such security has a maturity of longer than 91 days, has at the time of
such investment a long-term credit rating of not less than “AA+” by Standard &
Poor’s and not less than “Aa2” by Moody’s (and, if such rating is “Aa2,” such
rating is not on watch for possible downgrade by Moody’s); and

 

  (h) interests in any money market fund or similar investment vehicle having at
the time of investment therein the highest credit rating assigned by Moody’s and
a rating of “AAAm” by Standard & Poor’s; provided that such fund or vehicle is
formed and has its principal office within the United States;

and, in each case (other than clause (a) or (h)), with a Stated Maturity or, in
the case of clause (g), a withdrawal date (in each case giving effect to any
applicable grace period) no later than the Business Day immediately preceding
the Distribution Date next following the Due Period in which the date of
investment occurs; provided that Eligible Investments may not include (i) any
mortgaged-backed security, (ii) any security that does not provide for payment
or repayment of a stated principal amount in one or more installments, (iii) any
security purchased at a price in excess of 100% of the par value thereof,
(iv) any investment the income from or proceeds of disposition of which is or
will be subject to reduction for or on account of any withholding or similar
tax, (v) any security the acquisition (including the manner of acquisition),
ownership, enforcement or disposition of which will subject the Issuer to net
income tax in any jurisdiction, (vi) any Floating Rate Security (other than the
time deposits described in paragraph (c) above) whose interest rate is inversely
or otherwise not proportionately related to an interest rate index or is
calculated as other than the sum of an interest rate index plus or minus a
spread, (vii) any security whose rating by Standard & Poor’s includes the
subscript “r,” “t,” “p,” “pi” or “q,” (viii) any security that is subject to an
Offer, (ix) any security that the Collateral Advisor determines (in accordance
with the Collateral Advisory Agreement) to be subject to substantial
non-credit-related risk or (x) any Interest-Only Securities; provided further
that, if any of the rating requirements set forth in clauses (c), (d), (e),
(f) or (g) above are not satisfied, such investment will qualify as an Eligible
Investment upon satisfaction of the Rating Condition with respect to the
applicable Rating Agency. Eligible Investments may be obligations of, and may be
purchased from, the Trustee and its Affiliates, and may include obligations for
which the Trustee or an Affiliate thereof receives compensation for providing
services.

“Entitlement Holder” has the meaning specified in Section 8-102(a)(7) of the
UCC.

“Entitlement Order” has the meaning specified in Section 8-102(a)(8) of the UCC.

“Equity Security” means (1) any security that does not entitle the holder
thereof to receive periodic payments of interest and one or more installments of
principal, unless it is an Asset Backed Security that is an Interest-Only
Security or a Principal Only Security, or (2) any class of a REMIC that is not a
regular interest as defined in Section 860G(a)(1) of the Code.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear System.

“Event of Default” means an Indenture Event of Default or a Fiscal Agency
Agreement Event of Default.

“Excel Default Model Input File” means an electronic spreadsheet file in
Microsoft Excel format to be provided to Standard & Poor’s, which file shall
include the following information with respect to each Collateral Debt
Obligation: (a) the name and country of domicile of the issuer thereof and the
particular

 

20



--------------------------------------------------------------------------------

issue held by the Issuer, (b) the CUSIP or other applicable identification
number associated with such Collateral Debt Obligation, (c) the par value of
such Collateral Debt Obligation, (d) the type of issue (including, by way of
example, whether such Collateral Debt Obligation is a bond, loan or asset-backed
security), using such abbreviations as may be selected by the Trustee, (e) a
description of the index or other applicable benchmark upon which the interest
payable on such Collateral Debt Obligation is based (including, by way of
examples, fixed rate, step-up rate, zero coupon and LIBOR), (f) the coupon (in
the case of a Fixed Rate Security) or the spread over the applicable index (in
the case of a Floating Rate Security), (g) the S&P Industry Classification Group
for such Collateral Debt Obligation, (h) the stated maturity date of such
Collateral Debt Obligation, (i) the S&P Rating of such Collateral Debt
Obligation or the issuer thereof, as applicable, (j) the priority category
assigned by Standard & Poor’s to such Collateral Debt Obligation, if available,
(k) the balance of Cash and Eligible Investments in each Account and (l) such
other information as the Trustee may determine to include in such file.

“Excepted Property” means (a) the U.S.$250 of capital contributed by the owners
of the Issuer’s ordinary shares in accordance with the Preference Share
Documents and U.S.$250 representing a profit fee to the owners of the Issuer’s
ordinary shares, together with, in each case, any interest accruing thereon and
the bank account in which such Cash is held, (b) the Class D Note Payment
Account, (c) the Class E Note Payment Account and (d) the Preference Share
Distribution Account.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Expense Account” means the Securities Account designated the “Expense Account”
and established in the name of the Trustee pursuant to Section 10.4 hereof.

“Expense Year” means each 12-month period commencing on the Business Day
following an August Distribution Date (or in the case of the first Expense Year,
the Closing Date) and ending on the following August Distribution Date.

“Fair Market Value” means, at any time, (i) an amount (determined by the
Collateral Advisor on behalf of the Issuer) equal to (x) the average of the bona
fide bids obtained by the Issuer (or the Collateral Advisor on behalf of the
Issuer) from not less than three Approved Dealers in accordance with
Section 12.4 hereof, which Approved Dealers are Independent from one another,
from the Collateral Advisor and from the Issuer, (y) if the Issuer (or the
Collateral Advisor on behalf of the Issuer) is in good faith unable to obtain
bids from three Approved Dealers in accordance with Section 12.4 hereof, the
lesser of the bona fide bids for such Collateral Debt Security obtained by the
Issuer (or the Collateral Advisor on behalf of the Issuer) at such time from any
two Approved Dealers which are Independent from one another, from the Collateral
Advisor and from the Issuer, or (z) if the Issuer (or the Collateral Advisor on
behalf of the Issuer) is in good faith unable to obtain bids from two Approved
Dealers in accordance with Section 12.4 hereof, the bona fide bid for such
Collateral Debt Security obtained by the Issuer (or the Collateral Advisor on
behalf of the Issuer) at such time from the only bidding Approved Dealer, which
Approved Dealer is Independent from the Collateral Advisor and from the Issuer,
or (ii) if the Issuer (or the Collateral Advisor on behalf of the Issuer) is in
good faith unable to obtain a bid from an Approved Dealer, an amount (determined
by the Collateral Advisor on behalf of the Issuer in accordance with the
Collateral Advisory Agreement) equal to (x) the average of the prices for such
Collateral Debt Security on such date provided to the Issuer (or the Collateral
Advisor on behalf of the Issuer) by three Approved Pricing Services which are
Independent from one another, from the Collateral Advisor and from the Issuer,
(y) if the Issuer (or the Collateral Advisor on behalf of the Issuer) is in good
faith unable to obtain prices from three Approved Pricing Services in accordance
with Section 12.4 hereof, the lesser of the prices for such Collateral Debt
Security on such date provided to the Issuer by any two Approved Pricing
Services, which Approved Pricing Services are Independent from each other, from
the Collateral Advisor and from the Issuer or (z) if the Issuer (or the
Collateral Advisor on behalf of the Issuer) is in good faith

 

21



--------------------------------------------------------------------------------

unable to obtain prices from two Approved Pricing Services, the price which the
Issuer is able to obtain from the only Approved Pricing Service providing a
price, which Approved Pricing Service is Independent from the Collateral Advisor
and from the Issuer; provided that (a) if the Issuer (or the Collateral Advisor
on behalf of the Issuer) is unable in good faith to obtain bona fide bids or
prices on such Collateral Debt Security pursuant to any of subclauses (x),
(y) and (z) of clause (i) but is able to obtain bona fide bids from the
requisite number of Approved Dealers with respect to the same security in a
principal amount other than the principal amount of such Collateral Debt
Security in accordance with such subclause, the “Fair Market Value” of such
Collateral Debt Security shall be equal to the amount determined pursuant to
such subclause using the bona fide bids (or the bona fide bid) obtained for such
security in such other principal amount adjusted to reflect the actual principal
amount of such Collateral Debt Security, (b) if, after giving effect to the
determination of the “Fair Market Value” of a Collateral Debt Security pursuant
to subclause (z) of clause (i) above, the Aggregate Principal Balance of all
Collateral Debt Securities the “Fair Market Value” of which was determined
pursuant to such subclause (z) exceeds 10% of the Net Outstanding Portfolio
Collateral Balance, the “Fair Market Value” of such Collateral Debt Security
will be 95% of the bid obtained by the Issuer (or the Collateral Advisor on
behalf of the Issuer) pursuant to such subclause (z) and (c) if the Issuer (or
the Collateral Advisor on behalf of the Issuer) is in good faith unable to
obtain bona fide bids for such Collateral Debt Security from at least one
Approved Dealer or to obtain prices from at least one Approved Pricing Service,
the “Fair Market Value” of such Collateral Debt Security will be the lesser of
(i) the Principal Balance of such Collateral Debt Security multiplied by its
Standard & Poor’s Recovery Rate and (ii) the value determined by the Collateral
Advisor in good faith and based on its reasonable business judgment, and the
Collateral Advisor will notify the Trustee and each Rating Agency that it has
determined the Fair Market Value of such Collateral Debt Security pursuant to
this clause (c) and (d) if the Collateral Advisor determines the Fair Market
Value of a Collateral Debt Security pursuant to clause (c) and is unable in good
faith to determine the Fair Market Value of such Collateral Debt Security within
30 days thereafter pursuant to clause (i) or (ii) above or clause (a) of this
proviso, the Fair Market Value of such Collateral Debt Security shall be zero.

“Financial Asset” has the meaning specified in Section 8-102(a)(9) of the UCC.

“Financial Institution” means an entity that is a commercial or savings bank,
industrial savings bank, savings and loan association or trust company.

“Financing Party” means a party identified in a notice from SLHT to the Trustee
as providing financing or as having entered into a repurchase transaction with
SLHT with respect to the Class D Notes.

“Financing Statement” means a financing statement relating to the Collateral
naming the Issuer as debtor and the Trustee on behalf of the Secured Parties as
secured party.

“Fiscal Agency Agreement” means the fiscal agency agreement, dated as of the
Closing Date, between the Issuer and the Fiscal Agent.

“Fiscal Agency Agreement Event of Default” has the meaning specified in the
Fiscal Agency Agreement.

“Fiscal Agent” means LaSalle Bank National Association (or any successor
thereto), in its capacity as fiscal agent pursuant to the Fiscal Agency
Agreement.

“Fitch” means Fitch Ratings and any successor or successors thereto.

 

22



--------------------------------------------------------------------------------

“Fixed Payment Rate” means, with respect to a Deemed Floating Rate Security, a
rate equal to the fixed rate that the Issuer agrees to pay to the relevant Hedge
Counterparty under the related Deemed Floating Rate Hedge Agreement.

“Fixed Rate Excess” equals, as of any Measurement Date, a fraction (expressed as
a percentage) the numerator of which is equal to the product of (a) the greater
of zero and the excess, if any, of the Weighted Average Coupon for such
Measurement Date over (x) on the Ramp-Up Completion Date, 5.85% and (y) on any
Measurement Date after the Ramp-Up Completion Date, 5.25% and (b) the Aggregate
Principal Balance of all Pledged Collateral Debt Securities that are Fixed Rate
Securities or Deemed Fixed Rate Securities (excluding Defaulted Securities,
Deferred Interest PIK Bonds and Written Down Securities) and the denominator of
which is the Aggregate Principal Balance of all Pledged Collateral Debt
Securities that are Floating Rate Securities or Deemed Floating Rate Securities
(excluding Defaulted Securities, Deferred Interest PIK Bonds and Written Down
Securities).

“Fixed Rate Notes” means the Class E Notes.

“Fixed Rate Security” means any Collateral Debt Security other than (i) a
Floating Rate Security, (ii) a Deemed Floating Rate Security and (iii) a Hybrid
Security at any time after the applicable Reset Date.

“Floating Rate Notes” means the Notes other than the Fixed Rate Notes.

“Floating Rate Security” means any Collateral Debt Security (other than a Deemed
Fixed Rate Security) that is expressly stated to bear interest based on a
floating rate index for Dollar denominated obligations commonly used as a
reference rate in the United States or the United Kingdom including a Hybrid
Security after the applicable Reset Date.

“Flow-Through Investment Vehicle” means any entity (i) that would be an
investment company but for the exception in Section 3(c)(1) or Section 3(c)(7)
of the Investment Company Act and the amount of whose investment in the Notes
(including its investment in all Classes of the Notes) and Preference Shares
exceeds 40% of its total assets (determined on a consolidated basis with its
subsidiaries), (ii) as to which any Person owning any equity or similar interest
in the entity has the ability to control any investment decision of such entity
or to determine, on an investment-by-investment basis, the amount of such
Person’s contribution to any investment made by such entity, (iii) that was
organized or reorganized for the specific purpose of acquiring a Note or
Preference Share or (iv) as to which any Person owning an equity or similar
interest in which was specifically solicited to make additional capital or
similar contributions for the purpose of enabling such entity to purchase a Note
or Preference Share.

“Form-Approved Hedge Agreement” means a Deemed Fixed/Floating Rate Hedge
Agreement with respect to which the related Fixed Rate Security or Floating Rate
Security could be purchased by the Issuer without individually satisfying the
Rating Condition and with respect to which the documentation conforms to a form
which either (i) was delivered to each Rating Agency prior to the Closing Date
in connection with this transaction and not disapproved by any of the Rating
Agencies or (ii) has satisfied the Rating Condition as a Form-Approved Hedge
Agreement for specific use in this transaction (as certified to the Trustee by
the Collateral Advisor); provided, that if Standard & Poor’s or Moody’s notifies
the Trustee or the Collateral Advisor that it has withdrawn form-approved status
with respect to a particular Form-Approved Hedge Agreement, then the Issuer
shall no longer use such form as a Form-Approved Hedge Agreement and provided
further, that such withdrawal of form-approved status shall not affect the
status of any Hedge Agreement entered into by the Issuer using such form prior
to the withdrawal of form-approved status.

 

23



--------------------------------------------------------------------------------

“Funding Certificate” means a certificate delivered by the Issuer to the Trustee
in substantially the form set out in Exhibit C.

“GAAP” has the meaning given to it in Section 6.3(k) hereof.

“Global Secured Notes” means the Regulation S Global Secured Notes and the
Restricted Global Secured Notes.

“Grant” means to grant, bargain, sell, warrant, alienate, remise, demise,
release, convey, assign, transfer, mortgage, pledge, grant and create a security
interest in and right of set-off against, deposit, set over and confirm. A Grant
of the Pledged Securities, or of any other instrument, shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including the immediate continuing right to claim for, collect,
receive and receipt for principal, interest and fee payments in respect of the
Pledged Securities or such other instruments, and all other Cash payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto. The Issuer will be deemed to Grant a
Collateral Debt Security to the Trustee on the date on which the Issuer enters
into a binding commitment to purchase such security.

“Hedge Agreement” means any interest rate protection agreement consisting of any
fixed rate for floating rate interest rate swap, basis swap, floating rate for
floating rate swap or timing swap and any interest rate cap entered into between
the Issuer and the Initial Hedge Counterparty on the Closing Date, any Deemed
Floating Rate Hedge Agreement, any Deemed Fixed Rate Hedge Agreement and any
other interest rate swaps, basis swaps, floating rate for floating rate swap or
timing swap or caps between the Issuer and any Hedge Counterparty entered into
on or after the Closing Date, in each case as amended from time to time, and any
replacement hedge agreement on substantially identical terms (or such other
terms satisfying the Rating Condition) entered into pursuant to Section 16.1
hereof. Except as provided in Section 16.1(j) hereof, each Hedge Agreement shall
provide that any amount payable to the Hedge Counterparty thereunder shall be
subject to the Priority of Payments.

“Hedge Counterparty” means (a) the Initial Hedge Counterparty, (b) each
counterparty under each Deemed Fixed Rate Hedge Agreement and each Deemed
Floating Rate Hedge Agreement or (c) any other counterparty under a replacement
for the Initial Hedge Agreement or under a Hedge Agreement entered into
subsequent to the Closing Date, in each case, which counterparty satisfies the
Rating Condition or, in each case, any permitted assignee or successor under the
Hedge Agreement, which assignee or successor satisfies the Rating Condition.

“Hedge Counterparty Collateral Account” means each Securities Account designated
a “Hedge Counterparty Collateral Account” and established in the name of the
Trustee pursuant to Section 16.1(d) hereof.

“Hedge Counterparty Ratings Requirement” means, with respect to the Hedge Rating
Determining Party or any transferee thereof, (a) either (i) the rating of the
short-term senior unsecured, unguaranteed and otherwise unsupported debt
obligations of the related Hedge Rating Determining Party or such transferee is
at least “A-1” by Standard & Poor’s or (ii) the rating of the long-term senior
unsecured, unguaranteed and otherwise unsupported debt obligations of the
related Hedge Rating Determining Party or such transferee is at least “A+” by
Standard & Poor’s if the related Hedge Rating Determining Party does not have a
short-term rating or (b)(i) if the related Hedge Rating Determining Party or
such transferee has an unsecured, unguaranteed and otherwise unsupported long
term debt rating by Moody’s, the rating of the long-term senior unsecured,
unguaranteed and otherwise unsupported debt obligations of

 

24



--------------------------------------------------------------------------------

the related Hedge Rating Determining Party or such transferee is at least “Aa3”
(and is not on credit watch for possible downgrade) by Moody’s or (ii) if the
related Hedge Rating Determining Party has both a long-term and a short-term
rating, (x) the rating of the unsecured, unguaranteed and otherwise unsupported
long term senior debt obligations of the related Hedge Rating Determining Party
or such transferee is at least “A1” (and is not on credit watch for possible
downgrade) by Moody’s and (y) the rating of the unsecured, unguaranteed and
otherwise unsupported short-term senior debt obligations of the related Hedge
Rating Determining Party or such transferee (or any affiliate of such transferee
that unconditionally and absolutely guarantees the obligations of such
transferee hereunder) is “P-1” (and is not on credit watch for possible
downgrade) by Moody’s. The “Hedge Counterparty Ratings Requirement” with respect
to any Hedge Counterparty under any Deemed Floating Rate Hedge Agreement or
Deemed Fixed Rate Hedge Agreement shall be as set forth above, subject to any
amendments to the relevant ratings set forth herein which the Rating Agencies
may require, and the Issuer shall seek confirmation as to the level of such
ratings from each of the Rating Agencies prior to entering into any Deemed
Floating Rate Hedge Agreement or Deemed Fixed Rate Hedge Agreement.

“Hedge Rating Determining Party” means, with respect to a Hedge Agreement,
(a) unless clause (b) applies with respect to such Hedge Agreement, the related
Hedge Counterparty or any transferee thereof or (b) any affiliate of the related
Hedge Counterparty or any transferee thereof that unconditionally and absolutely
guarantees (with such form of guarantee satisfying Standard & Poor’s
then-current criteria with respect to guarantees) the obligations of such Hedge
Counterparty or such transferee, as the case may be, under such Hedge Agreement.
For the purpose of this definition, no direct or indirect recourse against one
or more shareholders of such Hedge Counterparty or any such transferee (or
against any person in control of, or controlled by, or under common control
with, any such shareholder) shall be deemed to constitute a guarantee, security
or support of the obligations of the Hedge Counterparty or any such transferee.

“Highest Auction Price” means, with respect to an Auction Call Redemption, the
greater of (a) the highest price bid by any Listed Bidder for all of the
Collateral Debt Securities and (b) the sum of the highest prices bid by one or
more Listed Bidders for each Subpool. In each case, the price bid by a Listed
Bidder shall be the Dollar amount which the Collateral Advisor certifies to the
Trustee is based on the Collateral Advisor’s review of the bids, which
certification shall be binding and conclusive.

“Holder” means a Noteholder.

“Home Equity Loan Securities” has the meaning specified in Schedule K hereto.

“Hybrid Securities” means any RMBS Security the payments on which depend on the
cashflow from a pool of residential mortgage loans a substantial portion of
which bear interest at a fixed rate for a limited period of time after which
they bear interest based upon a floating rate index. If the Collateral Advisor
(on behalf of the Issuer) determines in accordance with the Underlying
Instruments relating thereto and other customary sources that a Hybrid Security
is passing through interest primarily based on a floating rate (and the
Collateral Advisor may determine this based on the weighted average roll date),
the Collateral Advisor (on behalf of the Issuer) shall provide notice to the
Trustee that such Hybrid Security shall no longer be a Fixed Rate Security and
such Hybrid Security shall be a Floating Rate Security and the Collateral
Advisor shall notify the Trustee from time to time of the Current Spread
applicable to such security.

“Indenture” means this instrument and, if from time to time supplemented or
amended by one or more indentures supplemental hereto entered into pursuant to
the applicable provisions hereof, as so supplemented or amended.

 

25



--------------------------------------------------------------------------------

“Indenture Event of Default” has the meaning specified in Section 5.1 hereof.

“Independent” means, as to any Person, any other Person (including, in the case
of an accountant, or lawyer, a firm of accountants or lawyers and any member
thereof) who (i) does not have and is not committed to acquire any material
direct or any material indirect financial interest in such Person or in any
Affiliate of such Person, (ii) is not connected with such Person as an Officer,
employee, promoter, underwriter, voting trustee, partner, director or Person
performing similar functions and (iii) if required to deliver an opinion or
certificate to the Trustee pursuant to this Indenture, states in such opinion or
certificate that the signer has read this definition and that the signer is
Independent within the meaning hereof. “Independent” when used with respect to
any accountant may include an accountant who performs agreed upon procedures on
the books of such Person if in addition to satisfying the criteria set forth
above the accountant is independent with respect to such Person under
Interpretation 101-11 of Rule 101 of the Rules of Conduct of the Code of
Professional Conduct of the American Institute of Certified Public Accountants.

“Initial Hedge Agreement” means the ISDA Master Agreement, Schedule and
Confirmation, each dated as of the Closing Date, between the Issuer and the
Initial Hedge Counterparty, as amended from time to time.

“Initial Hedge Counterparty” means Merrill Lynch Capital Services, Inc.

“Initial Interest Rate Swap” means the fixed rate/floating rate interest rate
swap entered into by the Issuer and the Initial Hedge Counterparty on the
Closing Date (and any replacement thereof).

“Initial Purchaser” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Instruction” has the meaning specified in Section 8-102(a)(12) of the UCC.

“Instrument” has the meaning specified in Section 9-102(a)(47) of the UCC.

“Interest Collection Account” means the Securities Account designated the
“Interest Collection Account” and established in the name of the Trustee
pursuant to Section 10.2(a) hereof.

“Interest Distribution Amount” means, with respect to any Class of Notes and any
Distribution Date, the sum of (a) the aggregate amount of interest accrued at
the annual rate at which interest accrues on the Notes of such Class applicable
for the Interest Period relating to such Class during the period from, and
including, the immediately preceding Distribution Date to, but excluding, such
Distribution Date, on the Aggregate Outstanding Amount of the Notes of such
Class on the first day of such Interest Period (after giving effect to any
redemption of the Notes of such Class or other payment of principal of the Notes
of such Class on any preceding Distribution Date) plus (b) any Defaulted
Interest in respect of the Notes of such Class and accrued interest thereon.

“Interest Excess” means the lesser of (a) U.S. $1,000,000 and (b) the excess, if
any, of (i) the sum of the Aggregate Principal Balance of the Pledged Collateral
Debt Securities on the Ramp-Up Completion Date plus all Uninvested Proceeds on
deposit in the Uninvested Proceeds Account on the Ramp-Up Completion Date plus
all Principal Proceeds on deposit in the Collection Accounts on the Ramp-Up
Completion Date over (ii) U.S. $1,000,000,000.

“Interest-Only Security” means any Collateral Debt Security that does not
provide for the repayment of a stated principal amount in one or more
installments.

 

26



--------------------------------------------------------------------------------

“Interest Period” means in the case of any Class of Notes, (i) the period from,
and including, the Closing Date to, but excluding, the first Distribution Date
and (ii) thereafter, the period from, and including, the Distribution Date
immediately following the last day of the immediately preceding Interest Period
to, but excluding, the next succeeding Distribution Date, provided that if the
nominal Distribution Date is not a Business Day and the Distribution Date has
been deemed to be the next succeeding Business Day, (a) with respect to any
Fixed Rate Notes, no interest shall accrue from the period beginning on the
nominal Distribution Date, as applicable, and ending on the deemed Distribution
Date and (b) with respect to the Floating Rate Notes, interest shall accrue for
the period beginning on the nominal Distribution Date and ending on the deemed
Distribution Date.

“Interest Proceeds” means, with respect to any Due Period, the sum (without
duplication) of: (1) all payments of interest on the Collateral Debt Securities
(other than interest on Defaulted Securities, Deferred Interest PIK Bonds and
interest on Written Down Amounts) received in Cash by the Issuer during such Due
Period (excluding amounts required to be deposited into the Semi-Annual Interest
Reserve Account or the Quarterly Interest Reserve Account); (2) all accrued
interest (other than CDS Sale Interest Proceeds) received in Cash by the Issuer
during such Due Period with respect to Collateral Debt Securities sold by the
Issuer (including Sale Proceeds or other recoveries received in respect of
Defaulted Securities, Deferred Interest PIK Bonds and Written Down Amounts in
excess of the greater of the applicable portion of the original purchase price
paid by the Issuer or the applicable par or face amount thereof); (3) all
payments of interest (including any amount representing the accreted portion of
a discount from the face amount of an investment) received in Cash by the Issuer
prior to the Distribution Date next following such Due Period on investments in
any Account (except interest on investments in any Hedge Counterparty Collateral
Account) and all payments of principal, including repayments, received in Cash
by the Issuer prior to the Distribution Date next following such Due Period on
Eligible Investments purchased with amounts from the Interest Collection
Account; (4) all amendment and waiver fees, all late payment fees, and all other
fees and commissions received in Cash by the Issuer during such Due Period in
connection with Collateral Debt Securities and Eligible Investments (other than
fees and commissions received in respect of Defaulted Securities, Deferred
Interest PIK Bonds and Written Down Amounts and yield maintenance payments, in
each case, included in Principal Proceeds pursuant to clause (5) or (7) of the
definition thereof); (5) all amounts on deposit in the Expense Account, the
Semi-Annual Interest Reserve Account, the Quarterly Interest Reserve Account and
the Reserve Account that are transferred to the Payment Account for application
as Interest Proceeds; (6) on the earlier of the first Distribution Date (unless
there has been a Rating Confirmation Failure) and the first Distribution Date
following a Rating Confirmation, Uninvested Proceeds on deposit in the
Uninvested Proceeds Account on the related Determination Date or the Ramp-Up
Completion Date, as applicable, in an amount equal to the Interest Excess;
(7) all scheduled payments received pursuant to any Hedge Agreements (excluding
any payments received by the Issuer by reason of an event of default or
termination event or that are received as a result of any partial termination of
such Hedge Agreement other than the portion thereof consisting of accrued
scheduled payments) less any scheduled payments payable by the Issuer under such
Hedge Agreement during such Due Period; and (8) any amounts received in respect
of Negative Amortization Capitalization Amounts for such Due Period; provided
that (A) Interest Proceeds shall in no event include (i) any payment or proceeds
specifically defined as “Principal Proceeds” in the definition thereof, or
(ii) any Excepted Property, (B) for purposes of clause (8) of this definition,
at any time when any Negative Amortization Capitalization Amounts have accrued
on a Negative Amortization Security, (x) first, unscheduled payments of
principal in respect thereof and (y) second (but only if the related payment
report delivered to investors indicates that the aggregate Negative Amortization
Capitalization Amount (if any) in respect thereof has remained the same or
decreased in the related reporting period), scheduled payments of principal in
respect thereof shall be deemed to be applied to the reduction of such aggregate
Negative Amortization Capitalization Amount and therefore constitute “Interest
Proceeds” for purposes of this definition until such aggregate Negative
Amortization Capitalization Amount has been reduced to zero, (C) any CDS Sale
Interest Proceeds which have not been reinvested in Substitute Collateral Debt

 

27



--------------------------------------------------------------------------------

Securities by the 60th day after receipt thereof by the Issuer shall be deemed
to be Interest Proceeds if such 60th day occurs in the Due Period related to the
Distribution Date, (D) if the Interest Proceeds for the applicable Due Period
will be insufficient to pay, on the Distribution Date, all accrued interest owed
by the Issuer on the Notes and any other amounts required to be paid pursuant to
clauses (1) through (15) of Section 11.1(a)(i), any CDS Sale Interest Proceeds
shall be deemed to be Interest Proceeds with respect to such Distribution Date
to the extent necessary to pay such shortfall and (E) any CDS Sale Interest
Proceeds shall be deemed to be Interest Proceeds on a Distribution Date if the
Cash Release Conditions have been satisfied during the applicable Due Period
with respect to such CDS Sale Interest Proceeds. Payments received by or made by
the Issuer under a Hedge Agreement on or prior to a Distribution Date shall be
deemed to have been received during the Due Period related to such Distribution
Date.

“Interest Proceeds Waterfall” has the meaning specified in Section 11.1(a)(i)
hereof.

“Inverse Floating Rate Security” means a floating rate security whose interest
rate is inversely or otherwise not proportionately related to an interest rate
index or is calculated as other than the sum of an interest rate index plus a
spread.

“Investment Company Act” means the United States Investment Company Act of 1940,
as amended, and the rules thereunder.

“Irish Listing Agent” means McCann FitzGerald Listing Services Limited, in its
capacity as listing agent with respect to the Notes in Ireland, together with
its successors in such capacity.

“Irish Paying Agent” means Custom House Administration and Corporate Services
Limited in Dublin, Ireland, in its capacity as paying agent with respect to the
Notes in Ireland, together with its successors in such capacity.

“Irish Stock Exchange” means the Irish Stock Exchange Limited.

“IRR” means, with respect to each Distribution Date, the rate of return on the
Subordinate Notes and the Preference Shares (treated as a single investment for
this purpose) that would result in a net present value of zero, assuming (a) the
original aggregate principal amount of the Subordinate Notes and the original
aggregate Notional Amount of the Preference Shares is an initial negative cash
flow on the Closing Date and all distributions, if any, to the Fiscal Agent (for
distribution to the holders of the Subordinate Notes) and to the Preference
Share Paying Agent (for distribution to the Preference Shareholders) on such
Distribution Date and each preceding Distribution Date are positive cash flows,
(b) the initial date for the calculation is the Closing Date, (c) the number of
days to each subsequent Distribution Date from the Closing Date is calculated on
the basis of a 360-day year consisting of twelve 30-day months and (d) the
calculation is made on an annual compounding basis.

“Issue” of Collateral Debt Securities means Collateral Debt Securities issued by
the same issuer, secured by the same collateral pool.

“Issue Price Adjustment” means, as of any date of determination, (a) with
respect to any Floating Rate Security, 0%, (b) with respect to any Fixed Rate
Security upon original issuance thereof, 0% and (c) with respect to any Fixed
Rate Security on any date after the original issuance thereof, the product
(calculated by the Collateral Advisor) of (i) the current duration of such Fixed
Rate Security (calculated by the Collateral Advisor on a commercially reasonable
basis in accordance with the standard of care set forth in the Collateral
Advisory Agreement) multiplied by (ii) the Benchmark Rate Change on such date of
determination multiplied by (iii) the price (expressed as a percentage of par)
at which such security was issued upon original issuance.

 

28



--------------------------------------------------------------------------------

“Issuer” means Kleros Real Estate CDO II, Ltd., an exempted company incorporated
and existing under the laws of the Cayman Islands, unless a successor Person
shall have become the Issuer pursuant to the applicable provisions of this
Indenture, and thereafter “Issuer” shall mean such successor Person.

“Issuer Charter” means the Amended and Restated Memorandum and Articles of
Association of the Issuer, filed under The Companies Law (2004 Revision) of the
Cayman Islands, as modified and supplemented and in effect from time to time.

“Issuer Order” and “Issuer Request” mean, respectively, a written order or a
written request (which may be in the form of a standing order or request), in
each case dated and signed in the name of the Issuer by an Authorized Officer of
the Issuer and (if appropriate) the Co-Issuer or by an Authorized Officer of the
Collateral Advisor (on behalf of the Issuer) where permitted pursuant to this
Indenture or the Collateral Advisory Agreement, as the context may require or
permit.

“LIBOR” has the meaning specified in Schedule B hereto.

“LIBOR Business Day” has the meaning specified in Schedule B hereto.

“LIBOR Determination Date” has the meaning specified in Schedule B hereto.

“Listed Bidders” has the meaning specified in Schedule E hereto.

“Majority” means, with respect to any Class or Classes of Notes, the Holders of
more than 50% of the Aggregate Outstanding Amount of the Notes of such Class or
Classes of Notes, as the case may be.

“Majority-in-Interest of Preference Shareholders” means, at any time, Preference
Shareholders whose aggregate Voting Percentages at such time exceed 50% of all
Preference Shareholders’ Voting Percentages at such time.

“Margin Stock” means “margin stock” as defined under Regulation U issued by the
Board of Governors of the Federal Reserve System.

“Master Agreement” means the 1992 ISDA Master Agreement published by the
International Swaps and Derivatives Association, Inc.

“Maturity” means, with respect to any Note, the date on which all Outstanding
unpaid principal of such Note becomes due and payable as therein or herein
provided, whether at the Stated Maturity or by declaration of acceleration, call
for redemption or otherwise.

“Measurement Date” means any of the following: (a) the Closing Date; (b) the
Ramp-Up Completion Date; (c) any date after the Ramp-Up Completion Date on which
the Issuer disposes of a Collateral Debt Security or on which a Collateral Debt
Security becomes a Defaulted Security, a Deferred Interest PIK Bond or a Written
Down Security; (d) each Determination Date; (e) any date during the Reinvestment
Period on which the Issuer acquires a Collateral Debt Security; and (f) with
reasonable prior notice to the Issuer, the Collateral Advisor and the Trustee,
any other Business Day that any Rating Agency or Holders of more than 50% of the
Aggregate Outstanding Amount of any Class of Notes requests to be a “Measurement
Date”; provided that if any such date would otherwise fall on a day that is not
a Business Day, the relevant Measurement Date will be the next succeeding day
that is a Business Day.

“MLI” means Merrill Lynch International.

 

29



--------------------------------------------------------------------------------

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Monthly Asset Amount” means, with respect to (i) the first Distribution Date,
the average of the Net Outstanding Portfolio Collateral Balance as of the first
day and the last day of the related Due Period, and (ii) any other Distribution
Date, the Net Outstanding Portfolio Collateral Balance as of the first day of
the related Due Period.

“Monthly Report” has the meaning specified in Section 10.7(a) hereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor or successors
thereto.

“Moody’s Asset Correlation Factor” means a percentage that is determined in
accordance with any of the one or more asset correlation methodologies provided
from time to time to the Collateral Advisor and the Collateral Administrator by
Moody’s.

“Moody’s Asset Correlation Test” means a test that will be satisfied on the
Ramp-Up Completion Date and any Measurement Date thereafter if the Moody’s Asset
Correlation Factor on such Measurement Date (calculated based on a model that
assumes 145 separate obligors) is equal to or less than the Designated Maximum
Moody’s Asset Correlation Factor for any of Ratings Matrix 1, 2 or 3; provided
that the applicable Moody’s Maximum Rating Distribution on such Measurement Date
is equal to or less than the Designated Moody’s Maximum Rating Distribution for
the same Ratings Matrix.

“Moody’s Maximum Rating Distribution” means the number determined on any
Measurement Date by dividing

 

  (a) the summation of the series of products obtained for any Pledged
Collateral Debt Security that is not a Deferred Interest PIK Bond, Defaulted
Security or Written Down Security, by multiplying (1) the Principal Balance on
such Measurement Date of each such Pledged Collateral Debt Security by (2) its
respective Moody’s Rating Factor on such Measurement Date; by

 

  (b) the Aggregate Principal Balance on such Measurement Date of all Pledged
Collateral Debt Securities that are not Deferred Interest PIK Bonds, Defaulted
Securities or Written Down Securities, and rounding the result up to the nearest
whole number.

“Moody’s Maximum Rating Distribution Test” means a test satisfied on the Ramp-Up
Completion Date and any Measurement Date thereafter if the Moody’s Maximum
Rating Distribution of the Collateral Debt Securities as of such Measurement
Date is equal to or less than the Designated Moody’s Maximum Rating Distribution
for any of Ratings Matrix 1, 2 or 3; provided that the applicable Moody’s Asset
Correlation Factor on such Measurement Date is equal to or less than the
Designated Maximum Moody’s Asset Correlation Factor for the same Ratings Matrix.

“Moody’s Minimum Weighted Average Recovery Rate Test” means a test satisfied if,
on any Measurement Date occurring on or after the Ramp-Up Completion Date, the
Moody’s Weighted Average Recovery Rate as of such Measurement Date is greater
than or equal to 42%.

“Moody’s Rating” means, with respect to any Collateral Debt Security, the Rating
thereof determined in accordance with clause (a) of the definition of “Rating.”

 

30



--------------------------------------------------------------------------------

“Moody’s Rating Factor” means, for purposes of computing the Moody’s Maximum
Rating Distribution, the number assigned below to the Moody’s Rating applicable
to each Collateral Debt Security:

 

Moody’s Rating   Moody’s
Rating
Factor   Moody’s Rating   Moody’s
Rating
Factor Aaa   1   Ba1   940 Aa1   10   Ba2   1,350 Aa2   20   Ba3   1,766 Aa3  
40   B1   2,220 A1   70   B2   2,720 A2   120   B3   3,490 A3   180   Caa1  
4,770 Baa1   260   Caa2   6,500 Baa2   360   Caa3   8,070 Baa3   610  
Ca or lower   10,000

For purposes of the Moody’s Maximum Rating Distribution Test, if a Collateral
Debt Security does not have a Moody’s Rating at the date of acquisition thereof,
the Moody’s Rating Factor with respect to such Collateral Debt Security shall be
10,000 for a period of 90 days from the acquisition of such Collateral Debt
Security. After such 90 day period, if such Collateral Debt Security is not
rated by Moody’s and no other security or obligation of the issuer thereof or
obligor thereon is rated by Moody’s and the Issuer or the Collateral Advisor
seeks to obtain an estimate of a Moody’s Rating Factor, then the Moody’s Rating
Factor of such Collateral Debt Security will be deemed to be such estimate
thereof as may be assigned by Moody’s upon the request of the Issuer or the
Collateral Advisor.

“Moody’s Weighted Average Recovery Rate” means, as of any Measurement Date, the
number (expressed as a percentage rounded up to the first decimal place)
obtained by (a) summing the products obtained by multiplying the Principal
Balance of each Collateral Debt Security other than a Defaulted Security or
Deferred Interest PIK Bond by its “Applicable Recovery Rate” (determined for
purposes of this definition pursuant to clause (a) of the definition of
“Applicable Recovery Rate”) and (b) dividing such sum by the Aggregate Principal
Balance of all such Collateral Debt Securities, other than Defaulted Securities
or Deferred Interest PIK Bonds.

“Negative Amortization Capitalization Amount” means, with respect to any
Negative Amortization Security and any specified period of time, the aggregate
amount of accrued interest thereon that has been capitalized as principal
pursuant to the related Underlying Instruments during such period, as the same
may be reduced from time to time pursuant to and in accordance with the related
Underlying Instruments.

“Negative Amortization Haircut Amount”: means, with respect to any Negative
Amortization Security on any date of determination, the excess (if any) of
(a) the Negative Amortization Capitalization Amount therefor (if any) as of the
date of determination over (b) the sum of (i) 5.0% of the original principal
amount of such Negative Amortization Security upon issuance and (ii) the amount
by which such Negative Amortization Security has already been haircut pursuant
to the operation of clauses (f) and (g) of the definition of “Principal Balance”
(taking into account the proviso to the definition of “Negative Amortization
Security” below in the case of such clauses (f) and (g) of the definition of
“Principal Balance”).

 

31



--------------------------------------------------------------------------------

“Negative Amortization Security” means an RMBS Security which (a) permits the
related mortgage loan or mortgage loan obligor for a specified period of time to
make no repayments of principal and payments of interest in amounts that are
less than the interest payments that would otherwise be payable thereon based
upon the stated rate of interest thereon, (b) to the extent that interest
proceeds received in respect of the related underlying collateral are
insufficient to pay interest that is due and payable thereon, permits principal
proceeds received in respect of the related underlying collateral to be applied
to pay such interest shortfall and (c) to the extent that the aggregate amount
of interest proceeds and principal proceeds received in respect of the related
underlying collateral are insufficient to pay interest that is due and payable
thereon, permits such unpaid interest to be capitalized as principal and itself
commence accruing interest at the applicable interest rate, in each case
pursuant to the related Underlying Instruments; provided that, for purposes of
determining which Collateral Debt Securities comprise the Aggregate Principal
Balance in excess of the Floor Percentage, if any, for purposes of clauses
(f) and (g) of the defined term “Principal Balance”, the identity of the
Collateral Debt Securities comprising any such excess over the Floor Percentage
shall be determined by assuming that any Negative Amortization Securities that
could form part of such excess will be the last Collateral Debt Securities that
are added to such excess.

“Net Outstanding Portfolio Collateral Balance” means as of any Measurement Date,
an amount equal to (a) the Aggregate Principal Balance as of such Measurement
Date of all Pledged Collateral Debt Securities (other than Interest-Only
Securities, Defaulted Securities and Deferred Interest PIK Bonds) plus (b) the
aggregate amount of all Principal Proceeds and Uninvested Proceeds held as Cash
and the Aggregate Principal Balance of all Eligible Investments purchased with
Principal Proceeds or Uninvested Proceeds and any amount on deposit at such time
in the Principal Collection Account or the Uninvested Proceeds Account (without
duplication) plus (c) for each Defaulted Security or Deferred Interest PIK Bond,
the Calculation Amount with respect to such Defaulted Security or Deferred
Interest PIK Bond, as applicable, minus (d) solely for purposes of calculating
the Net Outstanding Portfolio Collateral Balance in connection with the Class A
Sequential Pay Test, for each Negative Amortization Security, the Negative
Amortization Haircut Amount (if any) with respect to such Negative Amortization
Security. For purposes of determining compliance with the Eligibility Criteria
on or prior to the Ramp-Up Completion Date, the Net Outstanding Portfolio
Collateral Balance shall equal U.S. $1,000,000,000. For purposes of showing
compliance with the “Eligibility Criteria” in the Monthly Reports and the Note
Valuation Reports and as used in the definition of “Fair Market Value”, the Net
Outstanding Portfolio Collateral Balance will at all times equal
U.S.$1,000,000,000.

“Non-LIBOR Floating Rate Collateral Debt Security” means a Floating Rate
Security that bears interest based upon a floating rate index for
Dollar-denominated obligations other than the London interbank offered rate.

“Note Downgrade Event” means any (i) reduction of the rating by Standard &
Poor’s or Moody’s of the Class A Notes, the Class B Notes or the Class C Notes
to one or more categories below the rating assigned by such Rating Agency to
such Notes on the Closing Date or (ii) reduction of the rating by Standard &
Poor’s or Moody’s of the Class D Notes or the Class E Notes to two or more
categories below the rating assigned by such Rating Agency to such Class of
Notes on the Closing Date.

“Note Interest Rate” means, with respect to the Notes of any Class for any
Interest Period, the annual rate at which interest accrues on the Notes of such
Class for such Interest Period, as specified in Section 2.2 hereof and, with
respect to the Subordinate Notes, in the Fiscal Agency Agreement.

“Note Valuation Report” has the meaning specified in Section 10.7(b) hereof.

“Noteholder” means a Secured Noteholder or a Subordinate Noteholder, as the
context may require.

 

32



--------------------------------------------------------------------------------

“Notes” means the Secured Notes authorized by, and authenticated and delivered
pursuant to this Indenture and the Subordinate Notes issued pursuant to the Deed
of Covenant and authenticated and delivered pursuant to the Fiscal Agency
Agreement.

“Notional Amount” means, with respect to each Preference Share, U.S.$1,000.

“Offer” means, with respect to any security, (a) any offer by the issuer of such
security or by any other Person made to all of the holders of such security to
purchase or otherwise acquire such security (other than pursuant to any
redemption in accordance with the terms of the related Underlying Instruments)
or to convert or exchange such security into or for Cash, securities or any
other type of consideration or (b) any solicitation by the issuer of such
security or any other Person to amend, modify or waive any provision of such
security or any related Underlying Instrument.

“Offering” means the offering of the Notes and the Preference Shares under the
Offering Circular.

“Offering Circular” means the final Offering Circular, dated August 2, 2006,
prepared and delivered in connection with the offer and sale of the Notes and
Preference Shares, as amended or supplemented.

“Officer” means (a) with respect to the Issuer, the Co-Issuer and any
corporation, the Chairman of the Board of Directors (or, with respect to the
Issuer, any director), the President, any Vice President, the Secretary, an
Assistant Secretary, the Treasurer or an Assistant Treasurer of such entity;
(b) with respect to any bank or trust company acting as trustee of an express
trust or as custodian, any Trust Officer and (c) with respect to any limited
liability company, any managing member thereof or any person to whom the rights
and powers of management thereof are delegated in accordance with the limited
liability company agreement of such limited liability company.

“Opinion of Counsel” means a written opinion addressed to the Trustee and each
Rating Agency (each, a Recipient), in form and substance reasonably satisfactory
to each Recipient, of an attorney at law admitted to practice before the highest
court of any state of the United States or the District of Columbia (or the
Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which attorney may, except as otherwise expressly provided in this
Indenture, be counsel for the Issuer or the Co-Issuer, as the case may be, and
which attorney shall be reasonably satisfactory to the Trustee. Whenever an
Opinion of Counsel is required hereunder, such Opinion of Counsel may rely on
opinions of other counsel who are so admitted and so satisfactory which opinions
of other counsel shall accompany such opinion of Counsel and shall either be
addressed to each Recipient or shall state that each Recipient shall be entitled
to rely thereon and on a certificate of the Issuer, the Collateral Advisor or
any other Person as to factual matters.

“Optional Redemption” has the meaning specified in Section 9.1(a) hereof.

“Other Administrative Expenses” means all Administrative Expenses, but excluding
Trustee Expenses, Rating Agency Expenses and Administrative Expenses of the
Collateral Advisor.

“Outstanding” means, (a) with respect to the Notes or a particular Class of the
Notes, as of any date of determination, all of (x) the Notes or (y) the Notes of
such Class, as the case may be, theretofore authenticated and delivered under
this Indenture or, with respect to the Subordinate Notes, under the Fiscal
Agency Agreement as of such date except:

 

  (i) Notes theretofore canceled by a Note Registrar or delivered to a Note
Registrar for cancellation;

 

33



--------------------------------------------------------------------------------

  (ii) Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Trustee or
any Paying Agent in trust for the Holders of such Notes; provided that, if such
Notes or portions thereof are to be redeemed, notice of such redemption has been
duly given pursuant to this Indenture or provision therefor satisfactory to the
Trustee has been made;

 

  (iii) Notes issued in exchange for, or in lieu of, other Notes which have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Trustee is presented that any such Notes are held by a
holder in due course; and

 

  (iv) Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.5 hereof; and

(b) with respect to the Preference Shares, as of any date of determination, any
and all Preference Shares theretofore issued and allotted under the Preference
Share Documents and indicated in the share register for the Preference Shares as
outstanding;

provided, in each case, that in determining whether the Holders of the requisite
Aggregate Outstanding Amount of any Notes or Class of Notes or the Holders of
the requisite percentage of Preference Shares have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, (1) Notes and
Preference Shares beneficially owned by the Issuer or the Co-Issuer shall be
disregarded and deemed not to be Outstanding and (2) in relation to any
assignment or termination of any of the express rights of the Collateral Advisor
under the Collateral Advisory Agreement, this Indenture or the Fiscal Agency
Agreement (including the exercise of any right to remove the Collateral Advisor
or terminate the Collateral Advisory Agreement, but excluding any right to
select a replacement Collateral Advisor), or any amendment or other modification
of the Collateral Advisory Agreement, this Indenture or the Fiscal Agency
Agreement increasing the rights or decreasing the obligations of the Collateral
Advisor, Notes and Preference Shares that are Collateral Advisor Securities
shall be disregarded and deemed not to be Outstanding; provided that, except as
otherwise provided in the Collateral Advisory Agreement with respect to
Collateral Advisor Securities, the Collateral Advisor and its Affiliates will be
entitled to vote Notes and Preference Shares owned or controlled by them, or by
accounts managed by them, with respect to all other matters; except that, in
determining whether the Trustee or the Fiscal Agent, as applicable, shall be
protected in relying upon any such request, demand, authorization, direction,
notice, consent or waiver, only Notes that a Trust Officer of the Trustee or the
Fiscal Agent actually knows to be beneficially owned in the manner indicated in
clause (2) above shall be so disregarded. Notes and Preference Shares owned in
the manner indicated in clause (2) above that have been pledged in good faith
may be regarded as Outstanding if the pledgee establishes to the satisfaction of
the Trustee or, in the case of the Subordinate Notes, the Fiscal Agent the
pledgee’s right so to act with respect to such Notes and Preference Shares and
that the pledgee is not the Issuer, the Co-Issuer, the Collateral Advisor or any
other obligor upon the Notes or any Affiliate of the Issuer, the Co-Issuer, the
Collateral Advisor or such other obligor or an account for which the Collateral
Advisor or an Affiliate of the Collateral Advisor acts as investment adviser
(and for which the Collateral Advisor or such Affiliate has discretionary
authority).

“Overcollateralization Tests” means the Class A/B/C Overcollateralization Test
and the Class D Overcollateralization Test.

“Paying Agent” means any Person authorized by the Issuer (i) to pay the
principal of, and interest on, Secured Notes on behalf of the Issuer as
specified in Section 7.2 hereof or (ii) to pay principal of or interest on
Subordinate Notes on behalf of the Issuer as specified in the Fiscal Agency
Agreement .

 

34



--------------------------------------------------------------------------------

“Payment Account” means the Securities Account designated the “Payment Account”
and established in the name of the Trustee pursuant to Section 10.3 hereof.

“Permitted Equity Investor” means an Accredited Investor that is also a person
(other than any rating organization rating the Issuer’s securities) involved in
the organization or operation of the Issuer or an affiliate, as defined in Rule
405 under the Securities Act, of such a person.

“Person” means an individual, corporation (including a business trust),
partnership, limited liability company, joint venture, association, joint stock
company, trust (including any beneficiary thereof), unincorporated association
or government or any agency or political subdivision thereof.

“PIK Bond” means (i) any security that, pursuant to the terms of the related
Underlying Instruments, permits the payment of interest thereon to be deferred
or capitalized as additional principal thereof or that issues identical
securities in place of payments of interest in Cash and (ii) expressly provides
that such deferral and/or capitalization does not constitute an event of default
(however denominated) under such security or the related Underlying Instruments;
provided that in no event will a Negative Amortization Security constitute a
“PIK Bond” for purposes of this definition.

“Placement Agent” means Cohen Bros. & Company, LLC, in its capacity as placement
agent under the Purchase Agreement.

“Plan Asset Regulation” means the plan asset regulations of the U.S. Department
of Labor, 29 C.F.R. Section 2510.3-101(f).

“Pledged Collateral Debt Security” means as of any date of determination, any
Collateral Debt Security that has been Granted to the Trustee and has not been
released from the lien of this Indenture pursuant to Section 10.8 hereof.

“Pledged Securities” means on any date of determination, (a) the Collateral Debt
Securities, Equity Securities and Eligible Investments that have been Granted to
the Trustee and (b) all non-Cash proceeds thereof, in each case, to the extent
not released from the lien of this Indenture pursuant hereto.

“Post-Acceleration Distribution Date” means any Distribution Date following the
occurrence of an Indenture Event of Default and the declaration of the Notes as
due and payable pursuant to Section 5.2 hereof (unless such Indenture Event of
Default is no longer continuing or such acceleration of the Notes has been
rescinded).

“Preference Share Distribution Account” has the meaning given to such term in
the Preference Share Paying Agency Agreement.

“Preference Share Documents” means the Issuer Charter and related resolutions,
the Preference Share Paying Agency Agreement and certain resolutions passed by
the Issuer’s Board of Directors concerning the Preference Shares.

“Preference Share Paying Agency Agreement” means the preference share paying
agency agreement dated as of the Closing Date among the Issuer, the Preference
Share Paying Agent and the Preference Share Registrar.

“Preference Share Paying Agent” means LaSalle Bank National Association (or any
successor thereto), in its capacity as preference share paying agent for the
Preference Shares under the Preference Share

 

35



--------------------------------------------------------------------------------

Paying Agency Agreement, or any Person authorized by the Issuer from time to
time to make payments on the Preference Shares and to deliver notices to the
Preference Shareholders on behalf of the Issuer.

“Preference Share Registrar” means Walkers SPV Limited (on behalf of the Issuer)
and any successor thereto.

“Preference Shareholders” means Persons in whose names the Preference Shares are
registered in the members register relating to the Preference Shares maintained
by the Preference Share Registrar.

“Preference Shares” means the 4,000 preference shares, par value U.S.$0.01 per
share, in the capital of and issued by the Issuer concurrently with the issuance
of the Secured Notes by the Co-Issuers and the Subordinate Notes by the Issuer.

“Principal Balance” or “par” means, with respect to any Pledged Security or
Collateral Debt Security, as of any date of determination, the outstanding
principal amount or certificate balance of such Pledged Security or Collateral
Debt Security; provided that

 

  (a) the Principal Balance of a Collateral Debt Security received upon
acceptance of an Offer for another Collateral Debt Security, which Offer
expressly states that failure to accept such Offer may result in a default under
the Underlying Instruments, shall be deemed to be the Calculation Amount of such
other Collateral Debt Security until such time as Interest Proceeds and
Principal Proceeds, as applicable, are received when due with respect to such
other Collateral Debt Security;

 

  (b) the Principal Balance of any Interest-Only Security or Equity Security,
unless otherwise expressly stated herein, shall be deemed to be zero;

 

  (c) the Principal Balance of any Eligible Investment that does not pay Cash
interest on a current basis will be the lesser of par and the original issue
price thereof;

 

  (d) solely for the purpose of calculating the Net Outstanding Portfolio
Collateral Balance in connection with the Overcollateralization Tests, the
Class A-1A Par Value Ratio or the Class A Sequential Pay Test, (i) the Principal
Balance of any Written Down Security shall be its outstanding principal amount
or certificate balance reduced by the Written Down Amount thereof (to the extent
that it has not already been taken into account in the calculation of its
outstanding principal amount or certificate balance) and (ii) the Principal
Balance of any Discount Security shall be its principal amount or certificate
balance minus the Discount Haircut Amount; provided that, if (in the case of
either clause (i) or clause (ii)), the principal amount or certificate balance
of the applicable Collateral Debt Security is also subject to adjustment
pursuant to clause (f) below, in the case of the Overcollateralization Tests or
the Class A-1A Par Value Ratio, or clause (g) below, in the case of the Class A
Sequential Pay Test, such Collateral Debt Security shall be reduced only
pursuant to the clause of this definition of “Principal Balance” that, as of the
applicable Determination Date, results in the lowest Principal Balance for that
Collateral Debt Security for purposes of the Overcollateralization Tests, the
Class A-1A Par Value Ratio and the Class A Sequential Pay Test;

 

  (e) the Principal Balance of any Step-Up Bond shall not include accreted
interest thereon;

 

  (f)

solely for purposes of calculating the Net Outstanding Portfolio Collateral
Balance in connection with the Overcollateralization Tests and the Class A-1A
Par Value Ratio, if a

 

36



--------------------------------------------------------------------------------

 

Moody’s Rating or Standard & Poor’s Rating set forth in the table below is
applicable to a Collateral Debt Security (other than a Deferred Interest PIK
Bond, a Defaulted Security or a Written Down Security), then the Principal
Balance of such Collateral Debt Security shall be equal to its outstanding
principal amount or certificate balance multiplied by the lower “Discount
Percentage” opposite the Moody’s Rating or Standard & Poor’s Rating applicable
to such Collateral Debt Security in the following table:

For purposes of the Overcollateralization Tests and the Class A-1A Par Value
Ratio:

 

Moody’s

Rating

 

Discount

Percentage

  Floor
Percentage  

Standard &

Poor’s Rating

 

Discount

Percentage

 

Floor

Percentage

  Ba1 or Ba2   90%   2.0%       Ba3   90%   0%   BB+, BB or BB-   90%   5.0 %
B1, B2 or B3   80%   0%   B+, B or B-   80%   0 % Below B3   50%   0%   Below B-
  70%   0 %

provided that:

(A) applicable Collateral Debt Securities having a Standard & Poor’s Rating of
below “BBB-” shall be excluded from the operation of the foregoing provision so
long as the Aggregate Principal Balance of all such Collateral Debt Securities
(determined without regard to the foregoing provision) does not exceed the Floor
Percentage of the Net Outstanding Portfolio Collateral Balance (this Floor
Percentage being satisfied first by the highest-rated Collateral Debt Securities
having a Standard & Poor’s Rating below “BBB-”) and thereafter the Discount
Percentage shall only be applied to the outstanding principal amount or
certificate balance of such Collateral Debt Securities in excess of such Floor
Percentage of the Net Outstanding Portfolio Collateral Balance;

(B) applicable Collateral Debt Securities having a Moody’s Rating of “Ba1” or
“Ba2” shall be excluded from the operation of the foregoing provision so long as
the Aggregate Principal Balance of all such Collateral Debt Securities
(determined without regard to the foregoing provision) does not exceed the Floor
Percentage of the Aggregate Principal Balance of Collateral Debt Securities
which had a Moody’s Rating of “Baa1”, “Baa2” or “Baa3” when acquired by the
Issuer and thereafter the Discount Percentage shall only be applied to the
outstanding principal amount or certificate balance of the applicable Collateral
Debt Securities in such rating category in excess of such Floor Percentage of
such Collateral Debt Securities; and

(C) the ratings and the amounts of the Discount Percentages and the Floor
Percentage with respect to Moody’s or Standard & Poor’s in the tables above may
be modified if the Rating Condition with respect to Moody’s or Standard &
Poor’s, as applicable, has been satisfied;

 

  (g)

solely for purposes of calculating the Net Outstanding Portfolio Collateral
Balance in connection with the Class A Sequential Pay Test, if a Moody’s Rating
or Standard & Poor’s Rating set forth in the table below is applicable to a
Collateral Debt Security (other than a Deferred Interest PIK Bond, a Defaulted
Security or a Written Down Security), then the Principal Balance of such
Collateral Debt Security shall be its outstanding principal amount or
certificate balance multiplied by the lower “Discount Percentage”

 

37



--------------------------------------------------------------------------------

 

opposite the Moody’s Rating or Standard & Poor’s Rating applicable to such
Collateral Debt Security in the following table:

 

Moody’s

Rating

 

Discount

Percentage

  Floor
Percentage  

Standard &

Poor’s Rating

 

Discount

Percentage

 

Floor

Percentage

  Ba1 or Ba2   90%   2.0%       Ba3   90%   0%   BB+, BB or BB-   90%   5.0 %
B1, B2 or B3   80%   0%   B+, B or B-   70%   0 % Below B3   50%   0%   Below B-
  50%   0 %

provided that:

(A) applicable Collateral Debt Securities having a Standard & Poor’s Rating of
below BBB- shall be excluded from the operation of the foregoing provision so
long as the Aggregate Principal Balance of all such Collateral Debt Securities
(determined without regard to the foregoing provision) does not exceed the Floor
Percentage of the Net Outstanding Portfolio Collateral Balance (this Floor
Percentage being satisfied first by the highest-rated Collateral Debt Securities
having a Standard & Poor’s Rating below “BBB-“) and thereafter the Discount
Percentage shall only be applied to the outstanding principal amount or
certificate balance of the applicable Collateral Debt Securities in excess of
such Floor Percentage of the Net Outstanding Portfolio Collateral Balance;

(B) applicable Collateral Debt Securities having a Moody’s Rating of “Ba1” or
“Ba2” shall be excluded from the operation of the foregoing provision so long as
the Aggregate Principal Balance of all such Collateral Debt Securities
(determined without regard to the foregoing provision) does not exceed the Floor
Percentage of the Aggregate Principal Balance of Collateral Debt Securities
which had a Moody’s Rating of “Baa1”, “Baa2” or “Baa3” when acquired by the
Issuer and thereafter the Discount Percentage shall only be applied to the
outstanding principal amount or certificate balance of the applicable Collateral
Debt Securities in such rating category in excess of such Floor Percentage of
such Collateral Debt Securities; and

(C) the ratings and the amounts of the Discount Percentages and the Floor
Percentage with respect to Moody’s or Standard & Poor’s in the table above may
be modified if the Rating Condition with respect to Moody’s or Standard &
Poor’s, as applicable, has been satisfied;

(h) the Principal Balance of a Negative Amortization Security shall be (i) the
original principal amount of such Negative Amortization Security on the date of
issuance thereof (which amount shall in no event be adjusted to reflect any
Negative Amortization Capitalization Amounts thereon) minus (ii) the aggregate
amount of all payments made in respect of principal thereof (excluding any
payments made in respect of Negative Amortization Capitalization Amounts for any
period) from and including the date of issuance thereof to but excluding such
date of determination; and

(i) any Defaulted Security not sold within three years after such Collateral
Debt Security becomes a Defaulted Security will be deemed to have a Principal
Balance of zero.

 

38



--------------------------------------------------------------------------------

“Principal Collection Account” means the Securities Account designated the
“Principal Collection Account” and established in the name of the Trustee
pursuant to Section 10.2(c) hereof.

“Principal Only Security” means any debt security that does not provide for the
periodic payment of interest.

“Principal Proceeds” means with respect to any Due Period, the sum (without
duplication) of: (1) any Uninvested Proceeds on deposit in the Uninvested
Proceeds Account on the Ramp-Up Completion Date (other than any such Uninvested
Proceeds to be used to complete the purchase of Collateral Debt Securities or
any Interest Excess to be applied as Interest Proceeds); (2) all payments of
principal of the Collateral Debt Securities received in Cash by the Issuer
during such Due Period (excluding any amounts received in respect of Negative
Amortization Capitalization Amounts), including prepayments or mandatory sinking
fund payments, or payments in respect of optional redemptions, exchange offers,
tender offers, recoveries on Defaulted Securities, Deferred Interest PIK Bonds
and Written Down Amounts (but only to the extent of the greater of (x) par or
face amount of such securities and (y) the original purchase price paid by the
Issuer for such Securities), the proceeds of a sale of any Equity Security and
any amounts received as a result of optional redemptions, exchange offers,
tender offers for any Equity Security received in Cash by the Issuer during such
Due Period; (3) Sale Proceeds received in Cash by the Issuer during such Due
Period (including those received as a result of the sale of any Deferred
Interest PIK Bond or Defaulted Security, but excluding those included in
Interest Proceeds as defined above); (4) all payments of principal received in
Cash by the Issuer prior to the Distribution Date next following such Due Period
on Eligible Investments purchased with amounts from the Principal Collection
Account or Uninvested Proceeds Account (excluding any amount representing the
accreted portion of a discount from the face amount of an Eligible Investment);
(5) all amendment, waiver, late payment fees and other fees and commissions,
received in Cash by the Issuer during such Due Period in respect of Deferred
Interest PIK Bonds, Defaulted Securities and Written Down Amounts (but only to
the extent of par or face amount of such securities); (6) all payments received
in Cash by the Issuer during such Due Period that represent call, prepayment or
redemption premiums; (7) yield maintenance payments received in Cash by the
Issuer during such Due Period; (8) all scheduled payments of interest on
Deferred Interest PIK Bonds, Defaulted Securities and Written Down Amounts
received in Cash by the Issuer during such Due Period and any other payments in
respect thereof not addressed in clauses (1) through (8) above received in Cash
by the Issuer during such Due Period (but only to the extent of par or face
amount of such securities); (9) any proceeds resulting from the termination and
liquidation of any Hedge Agreement (other than the portion thereof constituting
accrued scheduled payments), to the extent such proceeds exceed the cost of
entering into a replacement Hedge Agreement in accordance with the requirements
set forth herein; (10) all payments of interest received in Cash by the Issuer
during such Due Period to the extent that they represent accrued interest
purchased with Principal Proceeds; (11) on the first Distribution Date,
Uninvested Proceeds deposited to the Payment Account to the extent treated as
Principal Proceeds in accordance with Section 10.5; and (12) all other payments
received by the Issuer in such Due Period in connection with the Collateral Debt
Securities and Eligible Investments (other than those standing to the credit of
any Hedge Counterparty Collateral Account ) that are not included in Interest
Proceeds; provided that (i) in no event will Principal Proceeds include any
Excepted Property, (ii) Collateral Principal Payments which have not been
reinvested in Substitute Collateral Debt Securities by the 60th day after
receipt thereof by the Issuer and any CDS Sale Proceeds which have not been
reinvested in Substitute Collateral Debt Securities by the 60th day after
receipt thereof by the Issuer shall be deemed to be Principal Proceeds if such
60th day occurs in the Due Period related to the Distribution Date, (iii) any
Collateral Principal Payments or CDS Sale Proceeds (other than CDS Sale Interest
Proceeds) shall be deemed to be Principal Proceeds on a Distribution Date if the
Cash Release Conditions have been satisfied during the applicable Due Period or
if the Reinvestment Period has been suspended (and has not recommenced) pursuant
to the proviso to the definition thereof, (iv) on the last day of the
Reinvestment Period all Available Reinvestment Funds (other than those required
to satisfy binding

 

39



--------------------------------------------------------------------------------

commitments made by the Issuer during the Reinvestment Period to purchase
Substitute Collateral Debt Securities) shall be deemed to be Principal Proceeds
on the Distribution Date on which the Reinvestment Period ends, and (v) on each
Distribution Date during any 12 month period following the date on which the
applicable Sale Proceeds Reinvestment Limit is reached (or the sum of the CDS
Sale Proceeds that have been reinvested during the applicable 12 month period
and the CDS Sale Proceeds in the Principal Collection Account exceeds the
applicable Sales Proceeds Reinvestment Limit), the amount of such excess CDS
Sale Proceeds during such 12 month period shall be deemed to be Principal
Proceeds.

“Principal Proceeds Waterfall” has the meaning specified in Section 11.1(a)(ii)
hereof.

“Priority of Payments” has the meaning specified in Section 11.1(a) hereof.

“Pro Rata Pay Period” means any Distribution Date which does not occur during a
Sequential Pay Period.

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Proposed Portfolio” means the portfolio (measured by Principal Balance) of
Pledged Collateral Debt Securities and Specified Assets resulting from the sale,
maturity or other disposition of a Collateral Debt Security or a proposed
acquisition of a Collateral Debt Security, as the case may be.

“Purchase Agreement” means the agreement dated as of the Closing Date among the
Initial Purchaser, the Co-Issuers, and Cohen Bros. & Company, LLC, in its
capacity as placement agent, relating to the placement of the Notes and
Preference Shares.

“Pure Private Collateral Debt Security” means any Collateral Debt Security other
than (a) a Collateral Debt Security that was issued pursuant to an effective
registration statement under the Securities Act or (b) a privately placed
Collateral Debt Security that is eligible for resale under Rule 144A or
Regulation S under the Securities Act.

“Qualified Bidder List” means a list of not less than three and not more than
eight Persons that are Independent from one another and the Issuer prepared by
the Collateral Advisor and delivered to the Trustee, as it may be amended and
supplemented from time to time upon written notice to the Trustee; provided that
any such notice shall only be effective on any Auction Date if it was received
by the Trustee at least two Business Days prior to such Auction Date.

“Qualified Bidders” means the Persons whose names appear from time to time on
the Qualified Bidder List and the Collateral Advisor.

“Qualified Institutional Buyer” has the meaning given in Rule 144A under the
Securities Act.

“Qualified Purchaser” means (i) a “qualified purchaser” as defined in the
Investment Company Act, (ii) a “knowledgeable employee” with respect to the
Issuer within the meaning of Rule 3c-5 of the Investment Company Act or (iii) a
company beneficially owned exclusively by one or more such “qualified
purchasers” and/or “knowledgeable employees.”

“Qualified REIT Subsidiary” means a corporation that, for U.S. Federal income
tax purposes, is wholly owned by a real estate investment trust under
Section 856 of the Internal Revenue Code of 1986, as amended.

 

40



--------------------------------------------------------------------------------

“Qualifying Foreign Obligor” means a corporation, partnership or other entity
located in any of Australia, Austria, Belgium, Canada, Denmark, Finland, France,
Germany, Ireland, Italy, Luxembourg, the Netherlands, New Zealand, Norway,
Portugal, Spain, Sweden, Switzerland or the United Kingdom, so long as the
unguaranteed, unsecured and otherwise unsupported long-term U.S. dollar
sovereign debt obligations of such country are rated “Aa2” (and if rated “Aa2”
is not on watch for downgrade) or better by Moody’s and “AA” or better by
Standard & Poor’s.

“Qualifying Interest-Only Security” means, as of any Measurement Date, any
Interest-Only Security (i) which has a Moody’s Rating of at least “Aaa,” and
(ii) which has a Standard & Poor’s Rating of at least “AAA.”

“Qualifying Investment Vehicle” means a Flow-Through Investment Vehicle as to
which all of the beneficial owners of any securities issued by the Flow-Through
Investment Vehicle have made, and as to which (in accordance with the document
pursuant to which the Flow-Through Investment Vehicle was organized or the
agreement or other document governing such securities) each such beneficial
owner must require any transferee of any such security to make, to the Issuer or
the Co-Issuers, as the case may be, and the Note Registrar (or, with respect to
the Preference Shares, the Preference Share Registrar) each of the
representations set forth herein and in (a) the Offering Circular, (b) the
Preference Share Documents (in the case of the Preference Shares) or (c) the
transfer certificate pursuant to which Notes or Preference Shares were
transferred to such Flow-Through Investment Vehicle (in each case, with
appropriate modifications to reflect the indirect nature of their interests in
the Notes or the Preference Shares and including any modification permitting an
initial beneficial owner of securities issued by such entity to represent that
it is an Accredited Investor).

“Quarterly Interest Paying Securities” means securities that pay interest on a
quarterly basis.

“Quarterly Interest Reserve Account” has the meaning specified in
Section 10.2(j).

“Ramp-Up Completion Date” means the date that is the earlier of (a) August 28,
2006 and (b) the first date on which the sum of (i) the Aggregate Principal
Balance of the Collateral Debt Securities that the Issuer has purchased or
committed to purchase plus (ii) the Aggregate Principal Balance of all Eligible
Investments purchased with Principal Proceeds, plus (iii) the amount of all
Principal Proceeds distributed on any prior Distribution Date, is at least equal
to U.S.$1,000,000,000 (in each case, assuming for these purposes that
(A) settlement occurs in accordance with customary settlement procedures in the
relevant markets on the Ramp-Up Completion Date of all agreements entered into
by the Issuer to acquire Collateral Debt Securities scheduled to settle on or
following the Ramp-Up Completion Date and (B) each such Collateral Debt Security
is a Pledged Collateral Debt Security).

“Ramp-Up Notice” has the meaning specified in Section 7.17(d) hereof.

“Ramp-Up Period” means the period from, and including, the Closing Date to, and
including, the Ramp-Up Completion Date.

“Rating” means:

 

  (a) with respect to any Collateral Debt Security, for determining the Moody’s
Rating as of any date of determination:

 

  (i)

if such Collateral Debt Security is publicly rated by Moody’s, the Moody’s
Rating shall be such rating, or, if such Collateral Debt Security is not
publicly rated by Moody’s, but the Issuer, or the Collateral Advisor on behalf
of, the Issuer has

 

41



--------------------------------------------------------------------------------

 

requested that Moody’s assign a rating to such Collateral Debt Security, the
Moody’s Rating shall be the rating so assigned by Moody’s;

 

  (ii) with respect to any Asset-Backed Security, if such Asset-Backed Security
is not rated by Moody’s, then the Moody’s Rating of such Asset-Backed Security
may be determined using any one of the methods below:

 

  (A) with respect to any Asset-Backed Security not publicly rated by Moody’s
listed under Class A-1 on the Table of Moody’s Asset Classes attached hereto as
Schedule J, if such Asset-Backed Security is publicly rated by Standard &
Poor’s, then the Moody’s Rating thereof will be (1) one subcategory below the
Moody’s equivalent rating assigned by Standard & Poor’s if the rating assigned
by Standard & Poor’s is “AAA” to “AA-“; (2) two rating subcategories below the
Moody’s equivalent rating assigned by Standard & Poor’s if the rating assigned
by Standard & Poor’s is “A+” to “BBB-“; and (3) three rating subcategories below
the Moody’s equivalent rating assigned by Standard & Poor’s if the rating
assigned by Standard & Poor’s is below “BBB-“;

 

  (B) with respect to any Asset-Backed Security not publicly rated by Moody’s
listed under Class A-2 on the Table of Moody’s Asset Classes attached hereto as
Schedule J, if such Asset-Backed Security is publicly rated by Standard &
Poor’s, then the Moody’s Rating thereof will be (1) one subcategory below the
Moody’s equivalent rating assigned by Standard & Poor’s if the rating assigned
by Standard & Poor’s is “AAA” to “AA-“; (2) two rating subcategories below the
Moody’s equivalent rating assigned by Standard & Poor’s if the rating assigned
by Standard & Poor’s is “A+” to “BBB-“; and (3) four rating subcategories below
the Moody’s equivalent rating assigned by Standard & Poor’s if the rating
assigned by Standard & Poor’s is below “BBB-“;

 

  (C) with respect to any Asset-Backed Security not publicly rated by Moody’s
listed under Class B on the Table of Moody’s Asset Classes attached hereto as
Schedule J, if such Asset-Backed Security is publicly rated by Standard &
Poor’s, then the Moody’s Rating thereof will be (1) two subcategories below the
Moody’s equivalent rating assigned by Standard & Poor’s if the rating assigned
by Standard & Poor’s is “AAA” to “AA-“; (2) three rating subcategories below the
Moody’s equivalent rating assigned by Standard & Poor’s if the rating assigned
by Standard & Poor’s is “A+” to “BBB-“; and (3) four rating subcategories below
the Moody’s equivalent rating assigned by Standard & Poor’s if the rating
assigned by Standard & Poor’s is below “BBB-“;

 

  (D)

with respect to any Asset-Backed Security not publicly rated by Moody’s listed
under Class D on the Table of Moody’s Asset Classes attached hereto as
Schedule J, if such Asset-Backed Security is publicly rated by Standard &
Poor’s, then the Moody’s Rating thereof will be (1) one subcategory below the
Moody’s equivalent rating assigned by Standard & Poor’s if the rating assigned
by Standard & Poor’s is “BBB-“ or greater and (2) two rating subcategories below
the Moody’s equivalent rating

 

42



--------------------------------------------------------------------------------

 

assigned by Standard & Poor’s if the rating assigned by Standard & Poor’s is
below “BBB-“;

 

  (E) with respect to any Asset-Backed Security not publicly rated by Moody’s
listed under Class E on the Table of Moody’s Asset Classes attached hereto as
Schedule J, if such Asset-Backed Security is publicly rated by Standard &
Poor’s, then the Moody’s Rating thereof will be (1) two subcategories below the
Moody’s equivalent rating assigned by Standard & Poor’s if the rating assigned
by Standard & Poor’s is “BBB-“ or greater and (2) three rating subcategories
below the Moody’s equivalent rating assigned by Standard & Poor’s if the rating
assigned by Standard & Poor’s is below “BBB-“;

 

  (F) (x) with respect to any Asset-Backed Security not publicly rated by
Moody’s listed under Class F on the Table of Moody’s Asset Classes attached
hereto as Schedule J, if such Asset-Backed Security is publicly rated by
Standard & Poor’s, then the Moody’s Rating thereof will be (1) one subcategory
below the Moody’s equivalent rating assigned by Standard & Poor’s if the rating
assigned by Standard & Poor’s is “AAA” to “AA-“; (2) two rating subcategories
below the Moody’s equivalent rating assigned by Standard & Poor’s if the rating
assigned by Standard & Poor’s is “A+” to “BBB-“; and (3) three rating
subcategories below the Moody’s equivalent rating assigned by Standard & Poor’s
if the rating assigned by Standard & Poor’s is below “BBB-“; and

(y) with respect to any Asset-Backed Security not publicly rated by Moody’s
listed under Class F on the Table of Moody’s Asset Classes attached hereto as
Schedule J, if such Asset-Backed Security is publicly rated by Fitch but not
Standard & Poor’s, then the Moody’s Rating thereof will be (1) two subcategories
below the Moody’s equivalent rating assigned by Fitch if the rating assigned by
Fitch is “AAA” to “AA-“; (2) three rating subcategories below the Moody’s
equivalent rating assigned by Fitch if the rating assigned by Fitch is “A+” to
“BBB-“; and (3) four rating subcategories below the Moody’s equivalent rating
assigned by Fitch if the rating assigned by Fitch is below “BBB-“;

 

  (G) with respect to any CMBS Conduit Security or CMBS Credit Tenant Lease
Security not publicly rated by Moody’s, (x) if Moody’s has rated a tranche or
class in the relevant Issue and Standard & Poor’s or Fitch has rated the subject
CMBS Conduit Security or CMBS Credit Tenant Lease Security, then the Moody’s
Rating thereof shall be one and one-half rating subcategories below the Moody’s
rating equivalent of the lower of the ratings assigned by Standard & Poor’s or
Fitch and (y) if Moody’s has not rated any such tranche or class and Standard &
Poor’s and Fitch have rated the subject CMBS Conduit Security or CMBS Credit
Tenant Lease Security, then the Moody’s Rating thereof will be two rating
subcategories below the Moody’s rating equivalent of the lower of the ratings
assigned by Standard & Poor’s or Fitch; and

 

43



--------------------------------------------------------------------------------

  (H) with respect to any other type of Asset-Backed Security of a Specified
Type not referred to in clauses (A) through (G) above shall be determined
pursuant to clause (i) above;

 

  (iii) with respect to Corporate Guaranteed Securities, if it is not publicly
rated by Moody’s but another security or obligation of the guarantor (for the
purposes of this clause (iii), an “other security”) is publicly rated by
Moody’s, and no rating has been assigned in accordance with clause (a)(i), the
Moody’s Rating of such Corporate Guaranteed Security shall be determined as
follows:

 

  (A) if the corporate guarantee is a senior secured obligation of the guarantor
or obligor and the other security is also a senior secured obligation, the
Moody’s Rating of such Corporate Guaranteed Security shall be the rating of the
other security;

 

  (B) if the corporate guarantee is a senior unsecured obligation of the
guarantor or obligor and the other security is a senior secured obligation, the
Moody’s Rating of such Corporate Guaranteed Security shall be one rating
subcategory below the rating of the other security;

 

  (C) if the corporate guarantee is a subordinated obligation of the guarantor
or obligor and the other security is a senior secured obligation that is:

 

  (1) rated “Ba3” or higher by Moody’s, the Moody’s Rating of such Corporate
Guaranteed Security shall be three rating subcategories below the rating of the
other security; or

 

  (2) rated “B1” or lower by Moody’s, the Moody’s Rating of such Corporate
Guaranteed Security shall be two rating subcategories below the rating of the
other security;

 

  (D) if the corporate guarantee is a senior secured obligation of the guarantor
or obligor and the other security is a senior unsecured obligation that is:

 

  (1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such Corporate
Guaranteed Security shall be the rating of the other security; or

 

  (2) rated “Ba1” or lower by Moody’s, the Moody’s Rating of such Corporate
Guaranteed Security shall be one rating subcategory above the rating of the
other security;

 

  (E) if the corporate guarantee in respect of such Corporate Guaranteed
Security is a senior unsecured obligation of the guarantor or obligor and the
other security is also a senior unsecured obligation, the Moody’s Rating of such
Corporate Guaranteed Security shall be the rating of the other security;

 

44



--------------------------------------------------------------------------------

  (F) if the corporate guarantee is a subordinated obligation of the guarantor
or obligor and the other security is a senior unsecured obligation that is:

 

  (1) rated “B1” or higher by Moody’s, the Moody’s Rating of such Corporate
Guaranteed Security shall be two rating subcategories below the rating of the
other security; or

 

  (2) rated “B2” or lower by Moody’s, the Moody’s Rating of such Corporate
Guaranteed Security shall be one rating subcategory below the rating of the
other security;

 

  (G) if the corporate guarantee is a senior secured obligation of the guarantor
or obligor and the other security is a subordinated obligation that is:

 

  (1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such Corporate
Guaranteed Security shall be one rating subcategory above the rating of the
other security;

 

  (2) rated below “Baa3” but not rated “B3” by Moody’s, the Moody’s Rating of
such Corporate Guaranteed Security shall be two rating subcategories above the
rating of the other security;

 

  (3) rated “B3” by Moody’s, the Moody’s Rating of such Corporate Guaranteed
Security shall be “B2”;

 

  (H) if the corporate guarantee is a senior unsecured obligation of the
guarantor or obligor and the other security is a subordinated obligation that
is:

 

  (1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of such Corporate
Guaranteed Security shall be one rating subcategory above the rating of the
other security; or

 

  (2) rated “Ba1” or lower by Moody’s, the Moody’s Rating of such Corporate
Guaranteed Security shall also be one rating subcategory above the rating of the
other security; and

 

  (I) if the Corporate Guaranteed Security is a subordinated obligation of the
guarantor or obligor and the other security is also a subordinated obligation,
the Moody’s Rating of such Corporate Guaranteed Security shall be the rating of
the other security;

 

  (iv) with respect to Corporate Guaranteed Securities the related corporate
guarantees with respect to which are issued by U.S., U.K. or Canadian guarantors
or by any other Qualifying Foreign Obligor, if such corporate guarantee is not
publicly rated by Moody’s, and no other security or obligation of the guarantor
is rated by Moody’s, then the Moody’s Rating of such Corporate Guaranteed
Security may be determined using any one of the methods below:

 

  (A)    (1)

if such corporate guarantee is publicly rated by Standard & Poor’s, then the
Moody’s Rating of such Corporate Guaranteed

 

45



--------------------------------------------------------------------------------

 

Security will be (x) one rating subcategory below the Moody’s equivalent of the
rating assigned by Standard & Poor’s if such security is rated “BBB-“ or higher
by Standard & Poor’s and (y) two subcategories below the Moody’s equivalent of
the rating assigned by Standard & Poor’s if such security is rated “BB+” or
lower by Standard & Poor’s; and

 

  (2) if such corporate guarantee is not publicly rated by Standard & Poor’s but
another security or obligation of the guarantor is publicly rated by Standard &
Poor’s (for the purposes of this subclause (2), a “parallel security”), then the
Moody’s equivalent of the rating of such parallel security will be determined in
accordance with the methodology set forth in subclause (1) above, and the
Moody’s Rating of such Corporate Guaranteed Security will be determined in
accordance with the methodology set forth in clause (iii) above (for such
purpose treating the parallel security as if it were rated by Moody’s at the
rating determined pursuant to this subclause (2));

 

  (B) if such corporate guarantee is not publicly rated by Moody’s or Standard &
Poor’s, and no other security or obligation of the guarantor is publicly rated
by Moody’s or Standard & Poor’s, then the Issuer, or the Collateral Advisor on
behalf of the Issuer, may present such corporate guarantee to Moody’s for an
estimate of such Corporate Guaranteed Security’s rating factor, from which its
corresponding Moody’s rating may be determined, which shall be its Moody’s
Rating;

 

  (C) with respect to a corporate guarantee issued by a U.S. corporation, if
(1) neither the guarantor nor any of its Affiliates is subject to reorganization
or bankruptcy proceedings, (2) no debt securities or obligations of the
guarantor are in default, (3) neither the guarantor nor any of its Affiliates
have defaulted on any debt during the past two years, (4) the guarantor has been
in existence for the past five years, (5) the guarantor is current on any
cumulative dividends, (6) the fixed-charge ratio for the guarantor exceeds 125%
for each of the past two fiscal years and for the most recent quarter, (7) the
guarantor had a net annual profit before tax in the past fiscal year and the
most recent quarter and (8) the annual financial statements of the guarantor are
unqualified and certified by a firm of independent accountants of national
reputation, and quarterly statements are unaudited but signed by a corporate
officer, the Moody’s Rating of such Corporate Guaranteed Security will be “B3”;

 

  (D) with respect to a corporate guarantee issued by a non-U.S. guarantor, if
(1) neither the guarantor nor any of its Affiliates is subject to reorganization
or bankruptcy proceedings and (2) no debt security or obligation of the
guarantor has been in default during the past two years, the Moody’s Rating of
such Corporate Guaranteed Security will be “Caa2”; and

 

46



--------------------------------------------------------------------------------

  (E) if a debt security or obligation of the guarantor has been in default
during the past two years, the Moody’s Rating of such Corporate Guaranteed
Security will be “Ca”;

provided that:

 

  (w) the rating of any Rating Agency used to determine the Moody’s Rating
pursuant to any of clauses (ii), (iii) or (iv) above shall be a public rating
(and not an estimated rating) that addresses the obligation of the obligor (or
guarantor, where applicable) to pay principal of and interest on the relevant
Collateral Debt Security in full and is monitored on an ongoing basis by the
relevant Rating Agency;

 

  (x) in respect of Collateral Debt Securities the Moody’s Rating of which is
based on a rating of Standard & Poor’s or Fitch (1) if such Collateral Debt
Securities are rated by both Standard & Poor’s and Fitch, the Aggregate
Principal Balance of all such Collateral Debt Securities may not exceed 20% of
the Aggregate Principal Balance of all Collateral Debt Securities; and (2) if
such Collateral Debt Securities are rated by either of Standard & Poor’s or
Fitch (but not both), the Aggregate Principal Balance of all such Collateral
Debt Securities may not exceed 10% of the Aggregate Principal Balance of all
Collateral Debt Securities; and

 

  (y) other than for the purposes of paragraph (5) of Section 12.2(a) hereof,
(A) if a Collateral Debt Security rated “Aa1” is placed on a watch list for
possible upgrade by Moody’s the Moody’s Rating applicable to such Collateral
Debt Security shall be “Aaa,” (B) if a Collateral Debt Security is placed on a
watch list for possible downgrade by Moody’s, the Moody’s Rating applicable to
such Collateral Debt Security shall be (i) if such Collateral Debt Security is
rated “Aaa” immediately prior to such Collateral Debt Security being placed on
such watch list, one rating subcategory below the Moody’s Rating applicable to
such Collateral Debt Security immediately prior to such Collateral Debt Security
being placed on such watch list and (ii) otherwise, two rating subcategories
below the Moody’s Rating applicable to such Collateral Debt Security immediately
prior to such Collateral Debt Security being placed on such watch list and
(C) if a Collateral Debt Security rated below “Aa1” is placed on a watch list
for possible upgrade by Moody’s, the Moody’s Rating applicable to such
Collateral Debt Security shall be two rating subcategories above the Moody’s
Rating applicable to such Collateral Debt Security immediately prior to such
Collateral Debt Security being placed on such watch list.

 

  (b) with respect to any Collateral Debt Security, for determining the
Standard & Poor’s Rating as of any date of determination:

 

  (I) if such Collateral Debt Security is an Asset-Backed Security:

 

  (i) if Standard & Poor’s has assigned a rating to such Collateral Debt
Security either publicly or privately (in the case of a private rating not
requested by the Issuer, subject to the receipt by the Collateral Advisor and
Standard & Poor’s of the appropriate consents from the related obligor to the
use of such private rating), the Standard & Poor’s Rating shall be the rating
assigned thereto by Standard & Poor’s (or, in the case of an ABS REIT Debt
Security, the issuer credit rating assigned by Standard & Poor’s);

 

47



--------------------------------------------------------------------------------

  (ii) if such Collateral Debt Security is not rated by Standard & Poor’s but
the Issuer, or the Collateral Advisor on behalf of the Issuer, has requested
that Standard & Poor’s assign a credit estimate to such Collateral Debt
Security, the Standard & Poor’s Rating shall be the rating so assigned by
Standard & Poor’s; provided that pending receipt from Standard & Poor’s of such
rating, (x) if such Collateral Debt Security is of a type listed on Schedule H
hereto or is not eligible for notching in accordance with Schedule I hereto,
such Collateral Debt Security shall have a Standard & Poor’s Rating of “CCC-”
and (y) if such Collateral Debt Security is not of a type listed on Schedule H
hereto and is eligible for notching in accordance with Schedule I hereto, the
Standard & Poor’s Rating of such Collateral Debt Security shall be the rating
assigned in accordance with Schedule I hereto until such time as Standard &
Poor’s shall have assigned a rating thereto and provided further, that each such
credit estimate shall expire one year after such estimate has been provided by
Standard & Poor’s; provided, further, however, that, with respect to each
Collateral Debt Security assigned a credit estimate by Standard & Poor’s, on or
prior to each one-year anniversary of the acquisition of any such Collateral
Debt Security, the Issuer shall submit to Standard & Poor’s a request to perform
a credit estimate on such Collateral Debt Security, together with all
information reasonably required by Standard & Poor’s to perform such estimate;
and

 

  (iii) if such Collateral Debt Security is a Collateral Debt Security that has
not been assigned a rating by Standard & Poor’s pursuant to clause (i) or
(ii) above, and is not of a type listed on Schedule H hereto and is eligible for
notching in accordance with Schedule I hereto, the Standard & Poor’s Rating of
such Collateral Debt Security shall be the rating determined in accordance with
Schedule I hereto; provided that (x) if any Collateral Debt Security shall be on
watch for a possible upgrade or downgrade by either Moody’s or Fitch, the
Standard & Poor’s Rating of such Collateral Debt Security shall be one
subcategory above or below, respectively, the rating otherwise assigned to such
Collateral Debt Security in accordance with Schedule I hereto; and (y) that the
Aggregate Principal Balance of all Collateral Debt Securities that are assigned
a Standard & Poor’s Rating pursuant to this clause (iii) may not (1) exceed 20%
of the Aggregate Principal Balance of all Collateral Debt Securities if such
Collateral Debt Securities are rated by both Moody’s and Fitch and (2) exceed
10% of the Aggregate Principal Balance of all Collateral Debt Securities if such
Collateral Debt Securities are rated by either of Moody’s or Fitch (but not
both); and

 

  (II) if such Collateral Debt Security does not have a Standard & Poor’s rating
and is a Corporate Guaranteed Security:

 

  (i)

if there is an issuer credit rating of the guarantor that unconditionally and
irrevocably guarantees (with such form of guarantee satisfying Standard & Poor’s
then-published criteria with respect to guarantees) the full payment of
principal and interest on such Collateral Debt Security, then the Standard &
Poor’s Rating of such Corporate Guaranteed Security shall be the issuer credit
rating of such guarantor assigned by Standard &

 

48



--------------------------------------------------------------------------------

 

Poor’s (regardless of whether there is a published rating by Standard & Poor’s
on the Collateral Debt Security held by the Issuer);

 

  (ii) if there is no issuer credit rating of a guarantor of such Corporate
Guaranteed Security, but a security or obligation of a guarantor of such
Collateral Debt Security is rated by Standard & Poor’s, then the Standard &
Poor’s Rating of such Corporate Guaranteed Security shall be determined as
follows: (A) if there is a rating by Standard & Poor’s on a senior secured
obligation of the guarantor, then the Standard & Poor’s Rating of such Corporate
Guaranteed Security shall be one subcategory below such rating, (B) if there is
a rating on a senior unsecured obligation of such guarantor by Standard &
Poor’s, then the Standard & Poor’s rating of such Corporate Guaranteed Security
shall equal such rating; and (C) if there is a rating on a subordinated
obligation of the guarantor by Standard & Poor’s, then the Standard & Poor’s
Rating of such Corporate Guaranteed Security shall be two subcategories above
such rating if such obligation is below investment grade, and, if such rating is
above investment grade, one sub-category above such rating;

 

  (iii) if there is no issuer credit rating for the guarantor published by
Standard & Poor’s and such Corporate Guaranteed Security is not rated by
Standard & Poor’s, and no other security or obligation of the guarantor is rated
by Standard & Poor’s, if such Corporate Guaranteed Security is publicly rated by
Moody’s, then the Standard & Poor’s Rating of such Corporate Guaranteed Security
will be (1) one subcategory below the Standard & Poor’s equivalent of the rating
assigned by Moody’s if such Corporate Guaranteed Security is rated “Baa3” or
higher by Moody’s and (2) two subcategories below the Standard & Poor’s
equivalent of the rating assigned by Moody’s if such Corporate Guaranteed
Security is rated “Ba1” or lower by Moody’s; provided, however, that (x) no
Corporate Guaranteed Security issued by an Emerging Market Issuer may be deemed
to have a Standard & Poor’s Rating based on a Moody’s Rating and (y) the
Aggregate Principal Balance of all Collateral Debt Securities that are assigned
a Standard & Poor’s Rating based on a rating assigned by Moody’s as provided in
this subclause (iii) may not exceed 10% of the Aggregate Principal Balance of
all Collateral Debt Securities;

 

  (iv)

if no Standard & Poor’s rating with respect to such Corporate Guaranteed
Security may be obtained using the methodology specified in clauses (i), (ii) or
(iii) above, then the Issuer or the Collateral Advisor on behalf of the Issuer
shall apply to Standard & Poor’s for a credit estimate, which shall be the
Standard & Poor’s Rating of such Corporate Guaranteed Security; provided, that
pending receipt from Standard & Poor’s of such estimate, such Collateral Debt
Security shall have a Standard & Poor’s Rating of “CCC-” if the Collateral
Advisor believes that such estimate will be at least “CCC-” and the Aggregate
Principal Balance of all Collateral Debt Securities having a Standard & Poor’s
Rating by reason of this clause (iv) does not exceed 5% of the Aggregate
Principal Balance of all Collateral Debt Securities, and provided further, that
each such credit estimate shall expire one year after such estimate has been
provided by Standard & Poor’s; provided, further, however, that, with

 

49



--------------------------------------------------------------------------------

 

respect to each Collateral Debt Security assigned a credit estimate by
Standard & Poor’s, on or prior to each one-year anniversary of the acquisition
of any such Collateral Debt Security, the Issuer shall submit to Standard &
Poor’s a request to perform a credit estimate on such Collateral Debt Security,
together with all information reasonably required by Standard & Poor’s to
perform such estimate; and

 

  (v) if a debt security or obligation of the guarantor of such Corporate
Guaranteed Security has been in default during the past two years, the
Standard & Poor’s Rating of such Corporate Guaranteed Security will be “D”.

“Rating Agency” means each of (i) Moody’s, for so long as any of the Outstanding
Notes are rated by Moody’s (including any private or confidential rating), and
(ii) Standard & Poor’s, for so long as any of the Outstanding Notes are rated by
Standard & Poor’s (including any private or confidential rating) or, with
respect to Pledged Securities generally, if at any time Moody’s, Standard &
Poor’s or Fitch ceases to provide rating services with respect to Asset-Backed
Securities, any other nationally recognized investment rating agency selected by
the Issuer and reasonably satisfactory to a Majority of each Class of Notes. In
the event that at any time Moody’s, Standard & Poor’s or Fitch ceases to be a
Rating Agency, references to rating categories of Moody’s, Standard & Poor’s or
Fitch in this Indenture shall be deemed instead to be references to the
equivalent categories of such other rating agency as of the most recent date on
which such other rating agency and Moody’s, Standard & Poor’s or Fitch published
ratings for the type of security in respect of which such alternative rating
agency is used; provided that, for purpose of Schedule I, any such deemed
references shall not be effective without satisfaction of the Rating Condition
with respect to Standard & Poor’s.

“Rating Agency Expenses” means, with respect to any Distribution Date, all
amounts due or accrued with respect to such Distribution Date and payable by the
Issuer or the Co-Issuer to the Rating Agencies for fees and expenses in
connection with any rating (including the annual fee and any surveillance fees
payable with respect to the monitoring of any rating and any credit estimate
fees and amendment fees) of the Notes, including fees and expenses due or
accrued in connection with any rating of the Collateral Debt Securities not
payable by the issuer thereof.

“Rating Condition” means, with respect to any action taken or to be taken
hereunder or under any other transaction document, a condition that is satisfied
when each of Standard & Poor’s and Moody’s (or if this Indenture expressly so
specifies in respect of such action, the specified Rating Agency) has confirmed
in writing to the Trustee and the Collateral Advisor that such action will not
result in the withdrawal, reduction or other adverse action with respect to any
then-current rating (including any private or confidential rating) by such
Rating Agency of any Class of Notes.

“Rating Confirmation” has the meaning specified in Section 7.17(d) hereof.

“Rating Confirmation Failure” has the meaning specified in Section 7.17(d)
hereof.

“Ratings Event” means, with respect to any Hedge Agreement, the occurrence of
any event specified in the applicable Hedge Agreement as a “Ratings Event”
thereunder.

“Ratings Matrix” means one of the matrices identified in the table below (which
may be adjusted with the consent of Moody’s in order to take into account any
adjustment to the number of obligors for purposes of the Moody’s Asset
Correlation Test (as per Schedule C hereto)), one of which (as designated from
time to time by the Collateral Advisor, on behalf of the Issuer) shall be
applicable for purposes of

 

50



--------------------------------------------------------------------------------

determining compliance with the Moody’s Asset Correlation Test and the Moody’s
Maximum Rating Distribution Test on any Measurement Date on or after the Ramp-Up
Completion Date:

 

Ratings Matrix

   Designated Maximum
Moody’s
Asset Correlation Factor   Designated Moody’s Maximum
Rating Distribution

1

   20.5%   100

2

   21.5%   95

3

   22.5%   90

“Record Date” means the date on which the Holders of Notes entitled to receive a
payment in respect of principal or interest on the succeeding Distribution Date
or Redemption Date are determined, such date as to any Distribution Date or
Redemption Date being the 15th day (whether or not a Business Day) prior to such
Distribution Date or Redemption Date.

“Redemption Date” means any date set for a redemption of Notes pursuant to
Section 9.1 or 9.7 hereof or, if such date is not a Business Day, the next
following Business Day.

“Redemption Date Statement” has the meaning specified in Section 10.7(c) hereof.

“Redemption Price” means, with respect to any Note to be redeemed pursuant to
Section 9.1 hereof or Section 9.7 hereof, an amount (determined without
duplication) equal to (i) the Aggregate Outstanding Amount of such Note being
redeemed plus (ii) accrued interest thereon (including Defaulted Interest and
accrued, unpaid and uncapitalized interest on Defaulted Interest, if any);
provided that, in the case of a Tax Redemption where the Holders of 100% of the
Aggregate Outstanding Amount of an Affected Class of Notes elect to receive less
than 100% of the portion of the Total Senior Redemption Amount that would
otherwise be payable to the Holders of such Affected Class, the Redemption Price
as to such Affected Class is the amount agreed upon by such Affected Class (and
the Total Senior Redemption Amount will be reduced accordingly).

“Reference Banks” has the meaning specified in Schedule B hereto.

“Reference Dealers” has the meaning specified in Schedule B hereto.

“Registered” means in registered form for U.S. Federal tax purposes and issued
after July 18, 1984; provided that a certificate of interest in a trust that is
treated as a grantor trust for U.S. Federal tax purposes shall not be treated as
Registered unless each of the obligations or securities held by the trust were
issued after that date.

“Registered Form” has the meaning specified in Section 8-102(a)(13) of the UCC.

“Regulation S” means Regulation S under the Securities Act.

“Regulation S Definitive Secured Note” has the meaning specified in
Section 2.4(b)(i)(F) hereof.

“Regulation S Global Secured Note” has the meaning specified in Section 2.1(a).

“Regulation S Secured Note” has the meaning specified in Section 2.1(a).

“Regulation S Transfer Certificate” has the meaning set forth in
Section 2.4(b)(i)(C) hereof.

 

51



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, 12 C.F.R. § 221, or any successor regulation.

“Reg Y Institution” means any Preference Shareholder that is, or is controlled
by a person that is, subject to the provisions of Regulation Y of the Board of
Governors of the Federal Reserve System of the United States (12 C.F.R. Part
225) or any successor to such regulation, but excludes, in any event, (a) any
“qualifying foreign banking organization” within the meaning of Regulation K of
the Board of Governors of the Federal Reserve System (12 C.F.R. Section 211.23)
that has booked its investment in the Preference Shares outside the United
States and (b) any financial holding company or subsidiary of a financial
holding company authorized to engage in merchant banking activities pursuant to
Section 4(k)(4)(H) of the Bank Holding Company Act of 1956, as amended.

“Reinvestment Agreement” means a guaranteed reinvestment agreement under which
the payments to the Issuer are not subject to any deduction or withholding on
account of tax; provided that such agreement provides that it is terminable by
the purchaser, without premium or penalty, in the event that the rating (if any)
assigned to such agreement by any Rating Agency is at any time lower than the
rating required pursuant to the terms of this Indenture to be assigned to such
agreement in order to permit the purchase thereof, unless the counterparty
provides collateral, obtains a guarantee or takes such other action (if any) as
is required by the terms of the Reinvestment Agreement within the time period
specified therein following a reduction of any rating of the counterparty below
such rating.

“Reinvestment Criteria” mean the following Criteria:

 

  (i) The price of the Substitute Collateral Debt Security must be between 90%
and 110% of the original issue price of such Substitute Collateral Debt Security
(as determined by the Collateral Advisor), as adjusted to reflect the accretion
of any original issue discount or the amortization of any original issue premium
calculated on a yield-to-maturity basis; and

 

  (ii) Either (A) a Note Downgrade Event has not occurred or (B) if a Note
Downgrade Event has occurred, such Note Downgrade Event is no longer continuing.

“Reinvestment Period” means the period beginning on the Closing Date and ending
on the earlier of (i) the Distribution Date in August 2009 or (ii) the date on
which an Event of Default has occurred; provided, however, that on any date on
which the Class A-1A Notes are the Controlling Class, the Reinvestment Period
shall be suspended (and no reinvestment shall be permitted hereunder except to
complete purchases which the Issuer previously committed to make) from and after
the first Measurement Date on which the Class A/B/C Overcollateralization Ratio
is less than 100% until the date on which a Majority of the Controlling Class,
in its sole discretion, gives written notice to the Issuer, the Trustee and the
Collateral Advisor that reinvestment may be made.

“Related Security” means, with respect to a Deemed Fixed Rate Hedge Agreement,
the related Deemed Fixed Rate Security, and, with respect to a Deemed Floating
Rate Hedge Agreement, the related Deemed Floating Rate Security.

“Relevant Jurisdiction” means, as to any obligor on any Collateral Debt
Security, any jurisdiction (a) in which the obligor is incorporated, organized,
managed and controlled or considered to have its seat, (b) where an office
through which the obligor is acting for purposes of the relevant Collateral Debt
Security is located, (c) in which the obligor executes Underlying Instruments or
(d) in relation to any payment, from or through which such payment is made.

 

52



--------------------------------------------------------------------------------

“Relevant Persons” has the meaning specified in Section 2.7 hereof.

“Replacement Criteria” mean the following Criteria:

 

  (i) The price of the Substitute Collateral Debt Security must be between 90%
and 110% of the original issue price of such Substitute Collateral Debt Security
(as determined by the Collateral Advisor), as adjusted to reflect the accretion
of any original issue discount or the amortization of any original issue premium
calculated on a yield-to-maturity basis;

 

  (ii) CDS Sale Proceeds in an amount equal to the Sale Proceeds Reinvestment
Limit have not been previously reinvested during the applicable 12 month period;
and

 

  (iii) Either (A) a Note Downgrade Event has not occurred or (B) if a Note
Downgrade Event has occurred, such Note Downgrade Event is no longer continuing.

“Repository” means the internet-based password protected electronic repository
of transaction documents relating to privately offered and sold collateralized
debt obligation securities located at www.cdolibrary.com.

“Re-REMIC” means an Asset-Backed Security the issuer of which is a REMIC (within
the meaning of the Code) and whose holders are entitled to receive payments that
depend primarily on the cash flow from one or more subordinated tranches of
securities issued by other REMICs.

“Reserve Account” has the meaning specified in Section 10.2(l) hereof.

“Residential A Mortgage Securities” has the meaning specified in Schedule K
hereto.

“Residential B/C Mortgage Securities” has the meaning specified in Schedule K
hereto.

“Residential Mortgage Securities” means Residential A Mortgage Securities and
Residential B/C Mortgage Securities.

“Restricted Definitive Secured Note” has the meaning set forth in
Section 2.4(b)(i)(F) hereof.

“Restricted Global Secured Note” has the meaning set forth in Section 2.1(b)
hereof.

“Restricted Secured Note” has the meaning set forth in Section 2.1(b) hereof.

“Reset Date” means, with respect to any Hybrid Security, the date on which the
Collateral Advisor on behalf of the Issuer notifies the Trustee that such Hybrid
Security shall no longer be considered a Fixed Rate Security.

“RMBS Securities” or “RMBS” means Residential A Mortgage Securities, Residential
B/C Mortgage Securities and Home Equity Loan Securities.

“Rule 144A” means Rule 144A under the Securities Act.

“Rule 144A Information” means such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto).

“Rule 144A Transfer Certificate” has the meaning set forth in
Section 2.4(b)(i)(B) hereof.

“Sale” has the meaning specified in Section 5.17(a) hereof.

 

53



--------------------------------------------------------------------------------

“Sale Proceeds” means all proceeds received as a result of the sale of
Collateral Debt Securities, Equity Securities and Eligible Investments pursuant
to Section 12.1(a), 12.1(b) or 12.1(c) hereof or an Auction or otherwise which
shall be calculated net of any reasonable out-of-pocket expenses of the Issuer,
the Collateral Advisor or the Trustee in connection with any such sale.

“Sale Proceeds Reinvestment Limit” means, in any 12-month period, 10.0% of the
Net Outstanding Portfolio Collateral Balance as of the Ramp-Up Completion Date.

“Schedule of Collateral Debt Securities” means the list of Collateral Debt
Securities securing the Secured Notes that is attached hereto as Schedule A,
which Schedule shall include the principal balance, coupon or spread, stated
maturity, Moody’s rating and Standard & Poor’s rating of each Collateral Debt
Security.

“Scheduled Distribution” means, with respect to any Pledged Security, for each
Due Date, the scheduled payment in Cash of principal and/or interest and/or fee
or other scheduled payment due on such Due Date with respect to such Pledged
Security, determined in accordance with the assumptions specified in Section 1.2
hereof.

“Second Currency” has the meaning specified in Section 14.14 hereof.

“Secured Note Register” and “Secured Note Registrar” have the respective
meanings specified in Section 2.4(a) hereof.

“Secured Noteholder” means the Person in whose name a Secured Note is registered
in the Secured Note Register.

“Secured Notes” means the Class A-1A Notes, the Class A-1B Notes, the Class A-2
Notes, the Class B Notes and the Class C Notes authorized by, and authenticated
and delivered under, this Indenture.

“Secured Parties” has the meaning specified in the Preliminary Statement of this
Indenture.

“Securities Account” has the meaning specified in Section 8-501(a) of the UCC.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Securities Intermediary” has the meaning specified in Section 8-102(a)(14) of
the UCC.

“Security” has the meaning specified in Section 8-102(a)(15) of the UCC.

“Security Certificate” has the meaning specified in Section 8-102(a)(16) of the
UCC.

“Security Entitlement” has the meaning specified in Section 8-102(a)(17) of the
UCC.

“Semi-Annual Interest Distributions” means Distributions of interest on any
Collateral Debt Security in respect of which payments of interest are scheduled
to be made on a semi-annual basis.

“Semi-Annual Interest Paying Securities” means securities that pay interest on a
semi-annual basis.

“Semi-Annual Interest Reserve Account “ means the Securities Account designated
the “Semi-Annual Interest Reserve Account and established in the name of the
Trustee pursuant to Section 10.2(j).

 

54



--------------------------------------------------------------------------------

“Sequential Pay Period”: means the period commencing on the earliest to occur of
(a) the first date on which the Aggregate Principal Balance of all Pledged
Collateral Debt Securities held by the Issuer is less than 50% of the Net
Outstanding Portfolio Collateral Balance as of the Ramp-Up Completion Date (for
the avoidance of doubt, the Sequential Pay Period may commence on the
Distribution Date on which such balance falls to less than 50%), (b) the first
Determination Date on which the Class A Sequential Pay Test is not satisfied,
and (c) the first Determination Date on which an Event of Default has occurred
and is continuing. If a Sequential Pay Period has commenced for any reason
(including a failure to satisfy the Sequential Pay Test), a Pro Rata Pay Period
may not commence on any future date.

“Servicer” means, with respect to any Collateral Debt Security, the entity that,
absent any default, event of default or similar condition (however described),
is primarily responsible for managing, servicing, monitoring and otherwise
administering the cash flows from which payments to investors in such Collateral
Debt Securities are made.

“SFH” means Sunset Financial Holdings, LLC.

“SFR” means Sunset Financial Resources, Inc., an entity organized under the laws
of Maryland.

“SLHT” means Sunset Loan Holdings Trust, a direct subsidiary of Sunset Financial
Holdings, LLC, a Delaware limited liability company, and an indirect subsidiary
of SFR.

“SREH” means Sunset Real Estate Holdings, LLC, a wholly-owned subsidiary of
SLHT.

“Sovereign” when used with respect to any country or obligations, refers to the
central or federal executive or legislative governmental authority of such
country or, insofar as any obligations are concerned, any agency or
instrumentality of such governmental authority (including any central bank or
central monetary authority) to the extent such obligations are fully backed by
the general taxing power of such governmental authority.

“Special-Majority-in-Interest of Preference Shareholders” means, at any time,
Preference Shareholders whose aggregate Voting Percentages at such time exceed
662/3% of all Preference Shareholders’ Voting Percentages at such time.

“Special Purpose Purchaser” means a transferee of all the ordinary shares of the
Issuer and all of the limited liability company interests of the Co-Issuer which
is both (A) either (X) a Qualified REIT Subsidiary of SFR (or a subsidiary
thereof that is a disregarded entity for U.S. Federal income tax purposes) whose
organizational documents contain, in the reasonable judgment of counsel to the
Issuer, substantially similar bankruptcy remoteness provisions to those in the
organizational documents of SREH as of the Closing Date including that (i) such
entity must have at least one independent trustee or independent director, as
applicable, (ii) without the affirmative vote of such independent trustee or
director, such entity shall not file a voluntary petition for relief under the
United States Bankruptcy Code or similar law, consent to the institution of
insolvency or bankruptcy proceedings against such entity or otherwise institute
insolvency or bankruptcy proceedings with respect to such entity or take any
company action in furtherance of any such filing or institution of a proceeding,
(iii) without the affirmative vote of the independent trustee or director, such
entity shall not convert, merge or consolidate with any other person or sell all
or substantially all of its assets or acquire all or substantially all of the
assets or capital stock or other ownership interest of any other person,
(iv) without the affirmative vote of the independent trustee or director, such
entity shall not execute any dissolution, liquidation or winding up of such
entity, (v) such entity shall not consent, approve or authorize the voluntary
winding up of the Issuer for so long as any Notes are outstanding, (vi) such
entity’s sole purpose is to hold the ordinary shares of the Issuer and the
limited liability company interests of the Co-Issuer and (vii) such entity shall
not transfer

 

55



--------------------------------------------------------------------------------

(a) the ordinary shares of the Issuer to any Person other than another Special
Purpose Purchaser or (b) the limited liability company interests of the
Co-Issuer to any Person other than another Special Purpose Purchaser or (Y) an
entity as to which nationally recognized bankruptcy counsel shall have delivered
to the Trustee, the Issuer and the Rating Agencies an opinion to the effect
that, in the event of the insolvency of such entity, the assets and liabilities
of the Issuer would be legally isolated from and would not be consolidated with
the assets and liabilities of such entity, and (B) either a Qualified
Institutional Buyer or a Permitted Equity Investor.

“Special Purpose Vehicle Jurisdiction” means (a) the Cayman Islands, the
Bahamas, Bermuda, the British Virgin Islands, Guernsey, Jersey, Luxembourg, the
Netherlands Antilles or the Channel Islands and (b) any other jurisdiction
(x) that is commonly used as the place of organization of special or limited
purpose vehicles that issue Asset-Backed Securities, (y) that generally imposes
no or nominal tax on the income of special purpose vehicles and (z) the
designation of which as a Special Purpose Vehicle Jurisdiction satisfies the
Rating Condition.

“Specified Assets” means, at any time, (a) Principal Proceeds or Uninvested
Proceeds held as Cash and (b) Eligible Investments purchased with Principal
Proceeds or Uninvested Proceeds.

“Specified Currency” has the meaning specified in Section 14.14 hereof.

“Specified Person” has the meaning specified in Section 2.5 hereof.

“Specified Place” has the meaning specified in Section 14.14 hereof.

“Specified Type” means any CMBS Conduit Securities, CMBS Large Loan Securities,
CMBS Credit Tenant Lease Securities, CMBS Single Property Securities,
Residential A Mortgage Securities, Residential B/C Mortgage Securities and Home
Equity Loan Securities. No other type of Asset-Backed Security may be designated
as a “Specified Type.”

“Spread Excess” equals, as of any Measurement Date, a fraction (expressed as a
percentage) the numerator of which is equal to the product of (a) the greater of
zero and the excess, if any, of the Weighted Average Spread for such Measurement
Date over 0.51% and (b) the Aggregate Principal Balance of all Pledged
Collateral Debt Securities that are Floating Rate Securities or Deemed Floating
Rate Securities (excluding Defaulted Securities, Deferred Interest PIK Bonds and
Written Down Securities) and the denominator of which is the Aggregate Principal
Balance of all Pledged Collateral Debt Securities that are Fixed Rate Securities
or Deemed Fixed Rate Securities (excluding Defaulted Securities, Deferred
Interest PIK Bonds and Written Down Securities).

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor or successors thereto.

“Standard & Poor’s CDO Monitor” means the dynamic, analytical computer model
(including all written instructions and assumptions necessary for running the
model) provided by Standard & Poor’s to the Issuer, the Collateral Advisor and
the Collateral Administrator on or prior to the Ramp-Up Completion Date for the
purpose of estimating the default risk of Collateral Debt Securities, as such
model may be amended by Standard & Poor’s from time to time.

“Standard & Poor’s CDO Monitor Test” means a test satisfied on any Measurement
Date on or after the Ramp-Up Completion Date if after giving effect to the sale
of a Collateral Debt Security or the purchase of a Collateral Debt Security (or
both), as the case may be, on such Measurement Date each Class Loss Differential
of the Proposed Portfolio is positive or if any Class Loss Differential of the

 

56



--------------------------------------------------------------------------------

Proposed Portfolio is negative prior to giving effect to such sale or purchase,
the extent of compliance is improved after giving effect to the sale or purchase
of a Collateral Debt Security.

“Standard & Poor’s Minimum Recovery Rate Test” means a test satisfied if, on any
Measurement Date, on or after the Ramp-Up Completion Date, the Standard & Poor’s
Recovery Rate for each specified Class of Notes as of such Measurement Date is
equal to, or greater than, (a) with respect to the Class A-1A Notes, the
Class A-1B Notes and the Class A-2 Notes, 48%; (b) with respect to the Class B
Notes and the Class C Notes, 55%; (c) with respect to the Class D Notes, 69%;
and (d) with respect to the Class E Notes, 75%.

“Standard & Poor’s Rating” means, with respect to any Collateral Debt Security,
the Rating thereof determined in accordance with clause (b) of the definition of
“Rating.”

“Standard & Poor’s Recovery Rate” means, as of any Measurement Date, the number
(expressed as a percentage rounded up to the first decimal place) obtained by
(a) summing the products obtained by multiplying the Principal Balance of each
Pledged Collateral Debt Security on such Measurement Date by its Applicable
Recovery Rate (determined for purposes of this definition pursuant to clause
(b) of the definition of “Applicable Recovery Rate”) and (b) dividing such sum
by the Aggregate Principal Balance of all Pledged Collateral Debt Securities on
such Measurement Date. For purposes of determining the Standard & Poor’s
Recovery Rate, the Principal Balance of a Deferred Interest PIK Bond or a
Defaulted Security will be deemed to be equal to its Calculation Amount.

“Stated Maturity” means, with respect to (a) any security (other than a Note),
the date specified in such security as the fixed date on which the final payment
of principal of such security is due and payable, (b) any repurchase obligation,
the repurchase date thereunder on which the final repurchase obligation
thereunder is due and payable, and (c) any Note, the Distribution Date in
November 2046, or, in each case, if such date is not a Business Day, the next
following Business Day.

“Step-Down Bond” means a security which by the terms of the related Underlying
Instrument provides for a decrease, in the case of a Fixed Rate Security, in the
per annum interest rate on such security or, in the case of a Floating Rate
Security, in the spread over the applicable index or benchmark rate, solely as a
function of the passage of time; provided that a Step-Down Bond shall not
include any such security providing for payment of a constant rate of interest,
or constant spread over the applicable index or benchmark rate, at all times
after the date of acquisition by the Issuer. In calculating any Collateral
Quality Test by reference to a spread (in the case of a floating rate Step-Down
Bond) or coupon (in the case of a fixed rate Step-Down Bond) of a Step-Down
Bond, the spread or coupon on any date shall be deemed to be the lowest spread
or coupon, respectively, scheduled to apply to such Step-Down Bond on or after
such date.

“Step-Up Bond” means a security which by the terms of the related Underlying
Instrument provides for an increase, in the case of a Fixed Rate Security, in
the per annum interest rate on such security or, in the case of a Floating Rate
Security, in the spread over the applicable index or benchmark rate, solely as a
function of the passage of time; provided that a Step-Up Bond shall not include
any such security providing for payment of a constant rate of interest, or
constant spread over the applicable index or benchmark rate, at all times after
the date of acquisition by the Issuer. In calculating the Collateral Quality
Tests by reference to the spread (in the case of a floating rate Step-Up Bond)
or coupon (in the case of a fixed rate Step-Up Bond) of a Step-Up Bond, the
spread or coupon on any date shall be deemed to be the spread or coupon stated
to be payable in Cash and in effect on such date.

“Strategos” means Strategos Capital Management, LLC.

 

57



--------------------------------------------------------------------------------

“Subordinate Interests” has the meaning specified in Section 13.1(a), (b), (c),
(d), (e), (f) or (g) hereof, as applicable.

“Subordinate Noteholder” means a Class D Noteholder and/or a Class E Noteholder.

“Subordinate Note Register” and “Subordinate Note Registrar” have the respective
meanings specified in the Fiscal Agency Agreement.

“Subordinate Notes” mean the Class D Notes and the Class E Notes.

“Subordinated Termination Event”: means an “event of default” as to which any
Hedge Counterparty is the sole defaulting party or a “termination event” (other
than “illegality” or “tax event” (as such terms are defined in the Hedge
Agreement)) as to which the Hedge Counterparty is the sole “affected party”
(with all such terms to have the definitions set forth in the Hedge Agreement).

“Subpool” means each of the groups of Collateral Debt Securities designated by
the Collateral Advisor in accordance with the Auction Procedures on which Listed
Bidders may provide a separate bid in an Auction.

“Substitute Collateral Debt Security” means a Collateral Debt Security acquired
by or on behalf of the Issuer with Principal Proceeds that are reinvested in
accordance with the provisions of the Indenture.

“Tax Event” means an event that occurs if (i) any obligor is, or on the next
scheduled payment date under any Collateral Debt Security any obligor will be,
required to deduct or withhold from any payment under any Collateral Debt
Security to the Issuer for or on account of any tax for whatever reason, and
such obligor is not, or will not be, required to pay to the Issuer such
additional amount as is necessary to ensure that the net amount actually
received by the Issuer (free and clear of taxes, whether assessed against such
obligor or the Issuer) will equal the full amount that the Issuer would have
received had no such deduction or withholding occurred, (ii) any jurisdiction
imposes net income, profits or a similar tax on the Issuer, (iii) a Hedge
Counterparty is required to deduct or withhold from any payment under the Hedge
Agreement on account of any tax and such Hedge Counterparty is not obligated to
make a gross up payment to the Issuer or the Issuer is required to make a “gross
up” payment under a Hedge Agreement.

“Tax Materiality Condition” means a condition which will be satisfied during any
12-month period if the sum of the following exceeds U.S.$1,000,000: (i) the
aggregate amount deducted or withheld for or on account of any tax by all
obligors from any payment under any Collateral Debt Security (net of any
gross-up payment made by such obligor to the Issuer), (ii) the aggregate amount
of any net income, profits or similar tax imposed on the Issuer and (iii) the
aggregate of any amounts of any “gross up” payments required to be paid by the
Issuer on account of tax under a Hedge Agreement and the deficiencies in the
amounts received by the Issuer as a result of any deduction or withholding for
or on account of any tax with respect to any payment by the Issuer or any Hedge
Counterparty under a Hedge Agreement.

“Tax Redemption” has the meaning specified in Section 9.1(b) hereof.

“Total Senior Redemption Amount” means, as of any Distribution Date, the
aggregate amount required (without duplication) (a) to make all payments of
accrued and unpaid amounts referred to in clauses (1) through (16) of the
Interest Proceeds Waterfall and clauses (1) through (10) of the Principal
Proceeds Waterfall, to pay all amounts payable as of such date (including any
termination payments and any accrued interest thereon) by the Issuer to the
Hedge Counterparty pursuant to any Hedge Agreement (assuming for these purposes
that any such Hedge Agreement has been terminated by reason of an event

 

58



--------------------------------------------------------------------------------

of default or termination event as to which the Issuer is the sole defaulting or
affected party) and to pay any fees and expenses incurred by the Trustee or the
Collateral Advisor in connection with the sale of Collateral Debt Securities,
but excluding payments to the Preference Share Paying Agent for distribution to
the Preference Shareholders, (b) to redeem all the Notes on the scheduled
Redemption Date at the applicable Redemption Prices, together with all accrued
and unpaid interest to (but excluding) the date of redemption and (c) solely in
the case of an Auction Call Redemption, to make payments (i) to the Fiscal Agent
for distribution to the holders of the Subordinate Notes and (ii) to the
Preference Share Paying Agent for distribution to the Preference Shareholders,
in an aggregate amount equal to the Class D/E/Preference Share Redemption Date
Amount, if any.

“Transfer Agent” means the Person or Persons, which may be the Issuer,
authorized by the Issuer to exchange or register the transfer of Notes. LaSalle
Bank National Association shall be appointed as the initial Transfer Agent.

“Trust Officer” means, when used with respect to the Trustee or the Fiscal
Agent, any officer within the CDO Trust Services Group in the Corporate Trust
Office (or any successor group of the Trustee or the Fiscal Agent) authorized to
act for and on behalf of the Trustee or the Fiscal Agent, including any vice
president, assistant vice president or other officer of the Trustee or the
Fiscal Agent customarily performing functions similar to those performed by the
persons who at the time shall be such Officers, respectively, or to whom any
corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject and having direct responsibility for the
administration of this Indenture or the Fiscal Agency Agreement, as applicable.

“Trustee” means LaSalle Bank National Association, a national banking
association organized under the laws of the United States, solely in its
capacity as trustee hereunder, unless a successor Person shall have become the
Trustee pursuant to the applicable provisions of this Indenture, and thereafter
Trustee shall mean such successor Person.

“Trustee Expenses” means, with respect to any Distribution Date, all expenses
and indemnified amounts (other than fees) due or accrued with respect to such
Distribution Date and payable by the Issuer or the Co-Issuer to (i) the Secured
Note Registrar pursuant to Section 2.4(a) hereof and the Trustee pursuant to
Section 6.8 hereof or any co-trustee appointed pursuant to Section 6.13 hereof,
(ii) the Collateral Administrator pursuant to the Collateral Administration
Agreement, (iii) the Preference Share Paying Agent under the Preference Share
Paying Agency Agreement, (iv) the Subordinate Note Registrar, the Fiscal Agent
or any co-Fiscal Agent appointed pursuant to the Fiscal Agency Agreement and
(v) the Custodian pursuant to the Account Control Agreement.

“Trustee Fee” means, the fee payable, in accordance with the Priority of
Payments, to the Bank in its capacities (or any successor to it in such
capacities) as (i) Secured Note Registrar and Trustee hereunder, (ii) Collateral
Administrator under the Collateral Administration Agreement, (iii) Custodian
under the Account Control Agreement, (iv) Subordinate Note Registrar and Fiscal
Agent under the Fiscal Agency Agreement and (v) Preference Share Paying Agent
under the Preference Share Paying Agency Agreement, in an amount for (i), (ii),
(iii), (iv) and (v) above combined equal to, for each Distribution Date,
0.0075% per annum of the Monthly Asset Amount for the related Due Period,
subject to a minimum annual fee of U.S.$25,000.

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

“Uncertificated Security” has the meaning specified in Section 8-102(a)(18) of
the UCC.

 

59



--------------------------------------------------------------------------------

“Underlying Instruments” means the indenture or other agreement pursuant to
which a Collateral Debt Security, Eligible Investment or Equity Security has
been issued or created and each other agreement that governs the terms of or
secures the obligations represented by such Collateral Debt Security, Eligible
Investment or Equity Security or of which holders of such Collateral Debt
Security, Eligible Investment or Equity Security are the beneficiaries.

“Uninvested Proceeds” means at any time, the net proceeds received by the Issuer
on the Closing Date from the initial issuance of the Notes and the Preference
Shares, to the extent such proceeds (i) have not been deposited in the Expense
Account or the Reserve Account or (ii) are not subject to a binding commitment
to invest, or have not been invested in, Collateral Debt Securities, in each
case in accordance with this Indenture.

“Uninvested Proceeds Account” has the meaning specified in Section 10.5 hereof.

“United States” and “U.S.” mean the United States of America, including the
States thereof and the District of Columbia.

“Unpaid Amounts” has the meaning given to such term in any Hedge Agreement.

“Unregistered Securities” has the meaning specified in Section 5.17(c) hereof.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56 (2001).

“U.S. Person” has the meaning given in Regulation S under the Securities Act.

“U.S. Treasury Benchmark” means, for any Collateral Debt Security, the interest
rate on U.S. Treasury securities used as a benchmark for that Collateral Debt
Security by two market makers, selected by the Collateral Advisor, in that
Collateral Debt Security.

“Voting Factor” means, at any time, a number obtained by (a) calculating the
percentage obtained by multiplying 4.99% by the number of Reg Y Institutions
(provided that such Reg Y Institution has identified itself as such in writing
to the Trustee) (each, a “Voting Constrained Shareholder”) as to which the ratio
(expressed as a percentage) of the number of Preference Shares held by such
Reg Y Institution at such time divided by the aggregate number of Preference
Shares held by all Preference Shareholders at such time exceeds 4.99% (or would,
after giving effect to the calculation of the “Voting Factor” for each
Preference Shareholder, exceed 4.99% in the absence of (x) this parenthetical
and (y) the provision in the definition of “Voting Percentage” limiting the
Voting Percentage of a Reg Y Institution to 4.99%), (b) subtracting the
percentage obtained in clause (a) above from 100% and (c) dividing the
percentage obtained in clause (b) above by the percentage obtained by dividing
(i) the aggregate number of Preference Shares held by all Preference
Shareholders other than Voting Constrained Shareholders by (ii) the aggregate
number of Preference Shares held by all Preference Shareholders; provided that,
for the purposes of this definition and the definitions of “Voting Percentage”
and “Voting Preference Shares,” any Preference Shares owned by the Issuer, the
Co-Issuer or any other obligor upon the Notes or any Affiliate thereof will be
disregarded and deemed not to be Outstanding.

“Voting Percentage” means, in respect of a Preference Shareholder at any time,
(a) for any Preference Shareholder which is a Reg Y Institution, the lesser of
(i) 4.99% and (ii) a percentage equal to the number of Preference Shares held by
such Reg Y Institution at such time multiplied by the Voting Factor at such time
divided by the aggregate number of Preference Shares held by all Preference
Shareholders at such time and (b) for any Preference Shareholder other than a
Reg Y Institution, a percentage equal to the

60



--------------------------------------------------------------------------------

number of Preference Shares held by such Preference Shareholder at such time
multiplied by the Voting Factor at such time divided by the aggregate number of
Preference Shares held by all Preference Shareholders at such time.

“Voting Preference Shares” means, at any time, the number of Preference Shares
equal to the Voting Percentage of such Preference Shareholder at such time
multiplied by the aggregate number of Preference Shares held by all Preference
Shareholders at such time.

“Weighted Average Coupon” means, as of any Measurement Date on or after the
Ramp-Up Completion Date, the sum (rounded up to the next 0.001%) of (a) the
number obtained by (i) summing the products obtained by multiplying (x) the
Current Interest Rate with respect to each Pledged Collateral Debt Security that
is a Fixed Rate Security or Deemed Fixed Rate Security (other than an
Interest-Only Security, a Defaulted Security, Deferred Interest PIK Bond or
Written Down Amount) by (y) the Principal Balance of each such Pledged
Collateral Debt Security and (ii) dividing such sum by the Aggregate Principal
Balance of all Pledged Collateral Debt Securities that are Fixed Rate Securities
or Deemed Fixed Rate Securities (excluding Interest-Only Securities, all
Defaulted Securities, Deferred Interest PIK Bonds and Written Down Amounts) plus
(b) the number obtained by (i) summing the products obtained by multiplying
(x) the notional interest rate on each Qualifying Interest-Only Security
(computed relative to the notional principal amount of such Qualifying
Interest-Only Security) (excluding all Defaulted Securities, Deferred Interest
PIK Bonds and Written Down Amounts) that is a Fixed Rate Security or a Deemed
Fixed Rate Security by (y) the notional principal amount of each such Qualifying
Interest-Only Security and (ii) dividing such sum by the aggregate principal
balance of all Collateral Debt Securities that are Fixed Rate Securities or
Deemed Fixed Rate Securities (excluding all Defaulted Securities, Deferred
Interest PIK Bonds and Written Down Amounts) plus (c) if such sum of the numbers
obtained pursuant to clause (a) is less than the applicable percentage specified
in the definition of “Weighted Average Coupon Test,” the Spread Excess, if any,
as of such Measurement Date. For purposes of this definition, no contingent
payment of interest will be included in such calculation.

“Weighted Average Coupon Test” means a test that is satisfied on any Measurement
Date on or after the Ramp-Up Completion Date if (x) on the Ramp-Up Completion
Date, the Weighted Average Coupon as of the Ramp-Up Completion Date is equal to
or greater than 5.85% and (y) on any Measurement Date after the Ramp-Up
Completion Date, the Weighted Average Coupon as of such Measurement Date is
equal to or greater than 5.25%.

“Weighted Average Life” means, as of any Measurement Date with respect to any
Pledged Collateral Debt Securities, the number obtained by (a) summing the
products obtained by multiplying (i) the Average Life at such time of each such
Pledged Collateral Debt Security by (ii) the outstanding Principal Balance of
such Pledged Collateral Debt Security and (b) dividing such sum by the Aggregate
Principal Balance at such time of all such Pledged Collateral Debt Securities.

“Weighted Average Life Test” means a test satisfied if, on any Measurement Date
on or after the Ramp-Up Completion Date, the Weighted Average Life of all
Pledged Collateral Debt Securities is equal to or less than the number of years
set forth in the table below opposite the period in which such Measurement Date
occurs:

 

As of any Measurement Date occurring during the period below

   Weighted Average Life
(in years)

Ramp-Up Completion Date to and including the August 2007 Distribution Date

   7.0

Thereafter to and including the August 2008 Distribution Date

   6.0

Thereafter to and including the August 2009 Distribution Date

   5.0

Thereafter

   4.0

 

61



--------------------------------------------------------------------------------

“Weighted Average Spread” means, as of any Measurement Date, the sum (expressed
as a percentage) (rounded up to the next 0.001%) of (a) the amount obtained by
(i) summing the products obtained by multiplying (x) the Current Spread with
regard to each Pledged Collateral Debt Security that is a Floating Rate Security
or a Deemed Floating Rate Security (other than an Interest-Only Security, a
Defaulted Security, a Deferred Interest PIK Bond or a Written Down Amount) as of
such date by (y) the Principal Balance of such Pledged Collateral Debt Security
as of such date, and (ii) dividing such amount by the Aggregate Principal
Balance of all Pledged Collateral Debt Securities that are Floating Rate
Securities or Deemed Floating Rate Securities (excluding all Interest-Only
Securities, Defaulted Securities, Deferred Interest PIK Bonds and Written Down
Amounts) plus (b) the number obtained by (i) summing the products obtained by
multiplying (x) the notional interest rate above LIBOR on each Qualifying
Interest-Only Security that is a Floating Rate Security or a Deemed Floating
Rate Security (computed relative to the notional principal amount of such
Qualifying Interest-Only Security) (excluding Defaulted Securities, Written-Down
Securities and Deferred Interest PIK Bonds) as of such date by (y) the notional
principal amount of each such Qualifying Interest-Only Security and
(ii) dividing such sum by the aggregate principal balance of all Collateral Debt
Securities that are Floating Rate Securities or Deemed Floating Rate Securities
(excluding all Defaulted Securities, Written-Down Securities and Deferred
Interest PIK Bonds) plus (c) if such amount obtained pursuant to clauses (a) and
(b) is less than the applicable percentage specified in the definition of
“Weighted Average Spread Test,” the Fixed Rate Excess, if any, as of such
Measurement Date. For purposes of this definition, (1) no contingent payment of
interest will be included in such calculation and (2) if on such Measurement
Date such rate is calculated as a spread below a London interbank offered rate,
such spread shall be expressed as a negative number for purposes of making the
calculation described in clause (i) of the preceding sentence.

“Weighted Average Spread Test” means a test that is satisfied if, on any
Measurement Date on or after the Ramp-Up Completion Date, the Weighted Average
Spread as of such Measurement Date is equal to or greater than 0.51%.

“Withholding Tax Security” means a Collateral Debt Security if:

(i) any payments thereon to the Issuer are subject to withholding tax imposed by
any jurisdiction (other than U.S. backup withholding tax, withholding pursuant
to European Council Directive 2003/48/EC or other similar withholding tax); and

(ii) under the underlying documentation with respect to such Collateral Debt
Security, the issuer of or counterparty with respect to such Collateral Debt
Security is not required to make “gross up” payments to the Issuer that cover
the full amount of such withholding tax on an after tax basis.

“Written Down Amount” means, as of any date of determination with respect to any
Written Down Security, the pro rata share for such Written Down Security (based
on its principal amount relative to the aggregate principal amount of all other
securities secured by the same pool of collateral that rank pari passu with such
Collateral Debt Security) of the excess of the aggregate par amount of such
Collateral Debt Security and all other securities secured by the same pool of
collateral that rank pari passu with or senior in priority of payment to such
Collateral Debt Security over the aggregate par amount (including reserved
interest or other amounts available for overcollateralization) of all collateral
securing such securities (excluding defaulted collateral that has been charged
off), as determined by the Collateral Advisor using customary procedures and
information available in the servicer reports received by the Trustee relating
to such Written Down Security. Interest and other distributions on a Written
Down

 

62



--------------------------------------------------------------------------------

Security shall be allocated between the Written Down Amount and the remaining
Principal Balance in the manner provided in the Underlying Instruments and the
servicer reports received by the Trustee relating to such Written Down Security
or, if no such allocation is provided therein, shall be allocated pro rata
between such Written Down Amount and such Principal Balance, and in each case
the Trustee may request (and rely on) information regarding such allocation
provided by the Collateral Advisor.

“Written Down Security” means, as of any date of determination, any Collateral
Debt Security as to which the aggregate par amount of such Collateral Debt
Security and all other securities secured by the same pool of collateral that
rank pari passu with or senior in priority of payment to such Collateral Debt
Security exceeds the aggregate par amount (including reserved interest or other
amounts available for overcollateralization) of all collateral securing such
securities (excluding defaulted collateral that has been charged off), as
determined by the Collateral Advisor using customary procedures and information
available in the servicer reports received by the Trustee relating to such
Written Down Security.

Section 1.2 - Assumptions as to Collateral Debt Securities, Etc.

 

  (a) The provisions set forth in this Section 1.2 hereof shall be applied in
connection with all calculations required to be made pursuant to this Indenture
with respect to Scheduled Distributions on any Pledged Security, or any payments
on any other assets included in the Collateral, and with respect to the income
that can be earned on Scheduled Distributions on such Pledged Securities and on
any other amounts that may be received for deposit in the Collection Accounts.

 

  (b) All calculations with respect to Scheduled Distributions on the Pledged
Securities securing the Secured Notes, and any determination of the Average Life
of any Collateral Debt Security or of the rate at which interest accrues on any
Pledged Security, shall be made by the Collateral Advisor (in the case of
Average Life) and by the Collateral Administrator (in the case of the rate of
interest) on behalf of the Issuer using (in the case of the Collateral Debt
Securities) the assumptions that (i) no Pledged Security defaults or is sold,
(ii) prepayment of any Pledged Security during any month occurs at a rate equal
to the average rate of prepayment (expressed as a percentage of the applicable
pricing prepayment curve calculated as of the last Determination Date) during
the period of six consecutive months immediately preceding the current month
(or, with respect to any Pledged Security that has not been outstanding for at
least six consecutive calendar months, at the rate of prepayment assumed at the
time of issuance of such Pledged Security), (iii) any clean-up call with respect
to a Pledged Security will be exercised when economically advantageous to the
Person or Persons entitled to exercise such call and (iv) no other optional
redemption of any Pledged Security will occur except for those that have
actually occurred or as to which irrevocable notice thereof shall have been
given. To the extent they are not manifestly in error, any information or report
received by the Collateral Advisor with respect to a Collateral Debt Security
may be conclusively relied upon in making such calculations.

 

  (c) Solely for the purposes of determining compliance with the
Overcollateralization Tests and the Class A Sequential Pay Test or determining
the Class A-1A Par Value Ratio, except as otherwise specified in the
Overcollateralization Tests, the Class A Sequential Pay Test and the Class A-1A
Par Value Ratio, there shall be excluded all payments in respect of Defaulted
Securities and Equity Securities and all other scheduled payments (whether of
principal, interest, fees or other amounts) including payments to the Issuer
under any Hedge Agreement, as to which the Trustee has actual knowledge will not
be made in Cash or will not be received when due.

 

63



--------------------------------------------------------------------------------

  (d) For each Due Period, the Scheduled Distribution on any Pledged Security
(other than (A) a Defaulted Security or (B) an Equity Security which in each
case, except as otherwise provided herein, shall be assumed to have a Scheduled
Distribution of zero) shall be the sum of (x) the total amount of payments and
collections in respect of such Pledged Security that, if paid as scheduled, will
be available in the Collection Accounts at the end of the Due Period (or, if
expressly provided, available prior to the related Distribution Date) for
payment on the Notes and of certain expenses of the Issuer and the Co-Issuer
plus (y) any such amounts received in prior Due Periods that were not disbursed
on a previous Distribution Date (provided that such sum shall be computed
without regard to any amounts excluded from the determination of compliance with
the Overcollateralization Test pursuant to Section 1.2(c) hereof).

 

  (e) Subject to Section 1.2(c) hereof, each Scheduled Distribution receivable
with respect to a Pledged Security shall be assumed to be received on the
applicable Due Date, and each such Scheduled Distribution shall be assumed to be
immediately deposited in the Interest Collection Account or the Principal
Collection Account, as the case may be. All such funds shall be assumed to
continue to earn interest until the date on which they are required to be
available in the Collection Accounts for transfer to the Payment Account and
application, in accordance with the terms hereof, to payments of principal of,
and interest on, the Notes or other amounts payable pursuant to this Indenture.

 

  (f) With respect to any Collateral Debt Security as to which any interest or
other payment thereon is subject to withholding tax of any Relevant
Jurisdiction, each Distribution thereon shall, for purposes of the
Overcollateralization Tests, the Class A Sequential Pay Test, the Class A-1A Par
Value Ratio and the Collateral Quality Tests, be deemed to be payable net of
such withholding tax except to the extent that the issuer thereof or obligor
thereon is required to make additional payments sufficient on an after tax basis
to cover any withholding tax imposed on payments to the Issuer with respect
thereto. On any date of determination, the amount of any Scheduled Distribution
due on any future date shall be assumed to be made net of any such uncompensated
withholding tax based upon withholding tax rates in effect on such date of
determination.

 

  (g) Any reference in the definition of “Advisory Fee” in Section 1.1 to an
amount calculated with respect to a period at a per annum rate shall be computed
on the basis of a 360-day year of twelve 30-day months.

 

  (h) For the purpose of determining any payment to be made on any Distribution
Date pursuant to any applicable paragraph of Section 11.1(a) hereof, the
Overcollateralization Tests referred to in such paragraph shall be calculated as
of the relevant Distribution Date after giving effect to all payments to be made
on such Distribution Date prior to such payment in accordance with
Section 11.1(a)(i) hereof.

 

  (i) The fees of the Trustee or the Preference Share Paying Agent shall be
computed on the basis of a 360-day year comprised of twelve 30-day months;
provided that for purposes of determining the amount of such fees that are due
in respect of any period longer or shorter than a calendar month, such fees
shall be pro-rated on the basis of the actual number of days elapsed in each
period longer or shorter than one calendar month, subject to the Trustee’s
minimum annual fee.

 

  (j)

All calculations required to be made and all reports which are to be prepared
pursuant to this Indenture with respect to the Pledged Securities, shall be made
on the basis of the

 

64



--------------------------------------------------------------------------------

 

date on which the Issuer makes a binding commitment to purchase or sell an asset
(the “trade date”), not the settlement date.

 

  (k) Unless otherwise specified, test calculations that evaluate to a
percentage will be rounded to the nearest ten-thousandth, and test calculations
that evaluate to a number or decimal will be rounded to the nearest one
hundredth.

Section 1.3 - Rules of Construction

Unless the context otherwise clearly requires:

 

  (i) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;

 

  (ii) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

  (iii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

  (iv) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

 

  (v) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein);

 

  (vi) any reference herein to any Person, or to any Person in a specified
capacity, shall be construed to include such Person’s successors and assigns or
such Person’s successors in such capacity, as the case may be; and

 

  (vii) all references in this instrument to designated “Sections,” “clauses”
and other subdivisions are to the designated Sections, clauses and other
subdivisions of this instrument as originally executed, and the words “herein,”
“hereof,” “hereunder” and other words of similar import refer to this Indenture
as a whole and not to any particular Section, clause or other subdivision.

Article II - THE SECURED NOTES

Section 2.1 - Forms Generally

 

  (a)

Secured Notes offered and sold in reliance on Regulation S (each, a “Regulation
S Secured Note”) shall be issued in fully Registered Form without interest
coupons substantially in the form of the Secured Note attached as Exhibit A-1
(each, a “Regulation S Global Secured Note”) with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Indenture and such legends as may be applicable thereto, which shall be
deposited with the Trustee as custodian for DTC, and registered in the name of
DTC or a nominee of DTC, for the accounts of Euroclear and/or Clearstream,
Luxembourg, duly executed by the Co-Issuers

 

65



--------------------------------------------------------------------------------

 

and authenticated by the Trustee or the Authenticating Agent as hereinafter
provided; provided, however, that, at the option of the Issuer, the Class A-1A
Notes may be initially offered in fully definitive form, registered in the name
of the legal and beneficial owner thereof (or a nominee acting on behalf of the
disclosed legal and beneficial owner thereof). The aggregate principal amount of
each Regulation S Global Secured Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee, as custodian for
DTC or its nominee, as the case may be.

 

  (b) Secured Notes offered and sold in the United States pursuant to an
exemption from the registration requirements of the Securities Act (“Restricted
Secured Notes”) shall be issued in fully Registered Form without interest
coupons substantially in the form of the Secured Note attached as Exhibit A-2
(each, a “Restricted Global Secured Note”), with such appropriate insertions,
omissions, substitutions and other variations as are required or permitted by
this Indenture and such legends as may be applicable thereto, which shall be
deposited with the Trustee, as custodian for DTC and registered in the name of
DTC or a nominee of DTC, duly executed by the Co-Issuers and authenticated by
the Trustee or the Authenticating Agent as hereinafter provided; provided,
however, that, at the option of the Issuer, the Class A-1A Notes may be
initially offered in fully definitive form, registered in the name of the legal
and beneficial owner thereof (or a nominee acting on behalf of the disclosed
legal and beneficial owner thereof). The aggregate principal amount of each
Restricted Global Secured Note may from time to time be increased or decreased
by adjustments made on the records of the Trustee, as custodian for DTC or its
nominee, as the case may be.

 

  (c) Regulation S Global Secured Notes and Restricted Global Secured Notes may
also be exchanged under the limited circumstances set forth in Section 2.4
hereof for Secured Notes in definitive fully Registered Form without interest
coupons, substantially in the form of the certificated note attached as
Exhibit A-3 (each such Note and any Class A-1A Note issued in definitive form
pursuant to Section 2.1(a) or Section 2.1(b), a “Definitive Secured Note”),
which may be either a Regulation S Definitive Secured Note or a Restricted
Definitive Note, with such legends as may be applicable thereto, which shall be
duly executed by the Issuer and the Co-Issuer and authenticated by the Trustee
or the Authenticating Agent as hereinafter provided.

 

  (d) The Co-Issuers in issuing the Secured Notes may use “CUSIP” or “private
placement” numbers (if then generally in use), and, if so, the Trustee will
indicate the “CUSIP” or “private placement” numbers of the Secured Notes in
notices of redemption and related materials as a convenience to Secured
Noteholders; provided that any such notice may state that no representation is
made as to the correctness of such numbers either as printed on the Secured
Notes or as contained in any notice of redemption and related materials.

Section 2.2 - Authorized Amount; Note Interest Rate; Stated Maturity;
Denominations

 

  (a) The aggregate principal amount of Secured Notes which may be issued under
this Indenture may not exceed U.S.$968,700,000, excluding Secured Notes issued
upon registration of, transfer of, or in exchange for, or in lieu of, other
Secured Notes pursuant to Section 2.4, 2.5 or 8.5 hereof.

 

  (b) The Secured Notes shall be divided into four Classes having designations,
original principal amounts, original Note Interest Rates and Stated Maturities
as follows:

 

66



--------------------------------------------------------------------------------

Designation

  

Aggregate Original
Principal

Amount

  

Note

Interest Rate

  

Note

Stated Maturity

Class A-1A Notes

   U.S.$775,000,000   

LIBOR + 0.22%

   November 2046 Distribution Date

Class A-1B Notes

   U.S.$125,000,000   

LIBOR + 0.22%

   November 2046 Distribution Date

Class A-2 Notes

   U.S.$23,000,000   

LIBOR + 0.40%

   November 2046 Distribution Date

Class B Notes

   U.S.$18,700,000   

LIBOR + 0.50%

   November 2046 Distribution Date

Class C Notes

   U.S.$27,000,000   

LIBOR + 0.65%

   November 2046 Distribution Date

The Secured Notes will be issuable in a minimum denomination of U.S.$250,000 and
will be offered only in such minimum denomination or an integral multiple of
U.S.$1,000 in excess thereof; provided that, after issuance, a Secured Note may
fail to be in compliance with the minimum denomination requirement as a result
of the repayment of principal thereof in accordance with the Priority of
Payments.

 

  (c) Interest shall accrue on the Aggregate Outstanding Amount of each Class of
Secured Notes (determined as of the first day of each applicable Interest Period
and after giving effect to any payment of principal occurring on such day)
(i) in the case of the initial Interest Period, for the period from and
including the Closing Date to but excluding the first applicable Distribution
Date and (ii) thereafter, for the period from and including the Distribution
Date immediately following the immediately preceding Interest Period, to but
excluding the next succeeding Distribution Date, until such Secured Notes are
paid in full and will be payable monthly in arrears on each Distribution Date.
To the extent lawful and enforceable, interest shall accrue on Defaulted
Interest in respect of any Secured Note at the Note Interest Rate applicable to
such Secured Note until such Defaulted Interest is paid in full. Interest on the
Floating Rate Notes will be computed on the basis of a 360-day year and the
actual number of days elapsed. Interest on the Fixed Rate Notes will be computed
on the basis of a 360-day year of twelve 30-day months.

 

  (d) The Secured Notes shall be redeemable as provided in Articles IX and XII.

 

  (e) The Depositary for the Global Secured Notes shall initially be DTC.

 

  (f) The Secured Notes shall be numbered, lettered or otherwise distinguished
in such manner as may be consistent herewith, determined by the Authorized
Officers of the Co-Issuers executing such Secured Notes as evidenced by their
execution of such Secured Notes.

 

  (g) All of the Secured Notes will be issued on the Closing Date.

 

67



--------------------------------------------------------------------------------

Section 2.3 - Execution, Authentication, Delivery and Dating

 

  (a) The Secured Notes shall be executed on behalf of the Co-Issuers by an
Authorized Officer of each of the Co-Issuers. The signatures of such Authorized
Officers on the Secured Notes may be manual or facsimile (including in
counterparts).

 

  (b) Secured Notes bearing the manual or facsimile signatures of individuals
who were at any time the Authorized Officers of either of the Co-Issuers shall
bind such Person, notwithstanding the fact that such individuals or any of them
have ceased to hold such offices prior to the authentication and delivery of
such Secured Notes or did not hold such offices at the date of issuance of such
Secured Notes.

 

  (c) At any time and from time to time after the execution and delivery of this
Indenture, the Co-Issuers may deliver Secured Notes executed by the Co-Issuers
to the Trustee or the Authenticating Agent for authentication, and the Trustee
or the Authenticating Agent, upon Issuer Order, shall authenticate and deliver
such Secured Notes as provided in this Indenture and not otherwise.

 

  (d) Each Secured Note authenticated and delivered by the Trustee or the
Authenticating Agent to or upon Issuer Order on the Closing Date shall be dated
as of the Closing Date. All other Secured Notes that are authenticated after the
Closing Date for any other purpose under this Indenture shall be dated the date
of their authentication.

 

  (e) Secured Notes issued upon transfer, exchange or replacement of other
Secured Notes shall be issued in authorized denominations reflecting the
original aggregate principal amount of the Secured Notes so transferred,
exchanged or replaced, but shall represent only the current Aggregate
Outstanding Amount of the Secured Notes so transferred, exchanged or replaced.
In the event that any Secured Note is divided into more than one Secured Note in
accordance with this Article II, the original principal amount of such Secured
Note shall be proportionately divided among the Secured Notes delivered in
exchange therefor and shall be deemed to be the original aggregate principal
amount of such subsequently issued Secured Notes.

 

  (f) No Secured Note shall be entitled to any benefit under this Indenture or
be valid or obligatory for any purpose, unless there appears on such Secured
Note a certificate of authentication (the “Certificate of Authentication”),
substantially in the form provided for herein, executed by the Trustee or by the
Authenticating Agent by the manual signature of one of their Authorized
Officers, and such certificate upon any Secured Note shall be conclusive
evidence, and the only evidence, that such Secured Note has been duly
authenticated and delivered hereunder.

Section 2.4 - Registration, Transfer and Exchange of Secured Notes

 

  (a)

Registration of Secured Notes. The Trustee is hereby appointed as the registrar
of the Secured Notes (the “Secured Note Registrar”). The Trustee is hereby
appointed as a Transfer Agent with respect to the Secured Notes. The Secured
Note Registrar shall keep, on behalf of the Issuer, a register (the “Secured
Note Register”) for the Classes of Secured Notes for which it is the Secured
Note Registrar in its Corporate Trust Office in which, subject to such
reasonable regulations as it may prescribe, the Secured Note Registrar shall
provide for the registration of and the registration of transfers of Secured
Notes. Upon any resignation or removal of the Secured Note Registrar, the Issuer
shall

 

68



--------------------------------------------------------------------------------

 

promptly appoint a successor or, in the absence of such appointment, assume the
duties of the Secured Note Registrar. The Co-Issuers may not terminate the
appointment of the Secured Note Registrar or any Transfer Agent without the
consent of a Majority of each Class of Secured Notes.

Subject to this Section 2.4 hereof, upon surrender for registration of transfer
of any Secured Notes at the office or agency of the Co-Issuers to be maintained
as provided in Section 7.2 hereof, the Co-Issuers shall execute, and the Trustee
shall authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Secured Notes of any authorized denomination and of
a like aggregate principal amount.

At the option of the Secured Noteholder, Secured Notes may be exchanged for
Secured Notes of like terms, in any authorized denominations and of like
aggregate principal amount, upon surrender of the Secured Notes to be exchanged
at such office or agency. Whenever any Secured Note is surrendered for exchange,
the Co-Issuers shall execute and the Trustee shall authenticate and deliver the
Secured Notes that the Secured Noteholder making the exchange is entitled to
receive.

All Secured Notes issued and authenticated upon any registration of transfer or
exchange of Secured Notes shall be the valid obligations of the Co-Issuers
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Secured Notes surrendered upon such registration of transfer
or exchange.

Every Secured Note presented or surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer in form satisfactory to the Co-Issuers and the Secured Note Registrar
duly executed by the Holder thereof or his attorney duly authorized in writing.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Secured Notes, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith and expenses of delivery (if any) not made by regular mail.

 

  (b) Transfers of Secured Notes.

(i) Subject to Section 2.4(b)(iv) hereof, exchanges or transfers of beneficial
interests in a Global Secured Note may be made only in accordance with the rules
and regulations of the Depositary and the transfer restrictions contained in the
legend on such Global Secured Note and exchanges or transfers of interests in a
Global Secured Note may be made only in accordance with the following:

 

  (A) Subject to clauses (B) through (F) of this Section 2.4(b)(i) hereof,
transfers of a Global Secured Note shall be limited to transfers of such Global
Secured Note in whole, but not in part, to nominees of the Depositary or to a
successor of the Depositary or such successor’s nominee.

 

  (B)

The Trustee shall cause the exchange or transfer of any beneficial interest in a
Regulation S Global Secured Note for a beneficial interest in a Restricted
Global Secured Note upon provision to the Trustee and the

 

69



--------------------------------------------------------------------------------

 

Co-Issuers of a written certification in the form of Exhibit B-1 (a “Rule 144A
Transfer Certificate”).

 

  (C) The Trustee shall cause the exchange or transfer of any beneficial
interest in a Restricted Global Secured Note for a beneficial interest in a
Regulation S Global Secured Note upon provision to the Trustee and the
Co-Issuers of a written certification substantially in the form of Exhibit B-2
(a “Regulation S Transfer Certificate”).

 

  (D) An owner of a beneficial interest in a Regulation S Global Secured Note
may transfer such interest in the form of a beneficial interest in such
Regulation S Global Secured Note without the provision of written certification;
provided that (1) such transfer is not made to a U.S. Person or for the account
or benefit of a U.S. Person and is effected through Euroclear or Clearstream,
Luxembourg in an offshore transaction as required by Regulation S and (2) any
transfer not effected in an offshore transaction in accordance with Regulation S
may be made only upon provision to the Trustee, the Co-Issuers and the Secured
Note Registrar of a Rule 144A Transfer Certificate.

 

  (E) An owner of a beneficial interest in a Class A-1A Note, Class A-1B Note,
Class A-2 Note, Class B Note or Class C Note, in the form of a Restricted Global
Secured Note may transfer such interest in the form of a beneficial interest in
such Restricted Global Secured Note without the provision of written
certification if the transferee is both a Qualified Institutional Buyer and a
Qualified Purchaser.

 

  (F) In the event Definitive Secured Notes are issued pursuant to
Section 2.4(b)(v) hereof (including Class A-1A Notes initially offered as
Definitive Notes, if any), the Trustee shall cause the transfer of (i) any
beneficial interest in a Global Secured Note for a Definitive Secured Note that
is a Regulation S Secured Note (a “Regulation S Definitive Secured Note”), upon
provision to the Trustee and the Co-Issuers of a Regulation S Transfer
Certificate or (ii) any beneficial interest in a Global Secured Note for a
Definitive Secured Note that is a Restricted Secured Note (a “Restricted
Definitive Secured Note”), upon provision to the Trustee, the Co-Issuers and the
Secured Note Registrar of a Rule 144A Transfer Certificate.

 

  (ii) Subject to Section 2.4(b)(iv) hereof, in the event Definitive Secured
Notes are issued pursuant to Section 2.4(b)(v) hereof (including Class A-1A
Notes initially offered as Definitive Notes, if any), the Trustee shall cause
the transfer of (i) any Definitive Secured Note for a beneficial interest in a
Regulation S Global Secured Note, upon provision to the Trustee and the
Co-Issuers of a Regulation S Transfer Certificate or (ii) any Definitive Secured
Note for a beneficial interest in a Restricted Global Secured Note, upon
provision to the Trustee and the Co-Issuers of a Rule 144A Transfer Certificate.

 

  (iii)

Upon acceptance for exchange or transfer of a beneficial interest in a Global
Secured Note for a Definitive Secured Note, or upon acceptance for exchange or
transfer of a Definitive Secured Note for a beneficial interest in a Global
Secured

 

70



--------------------------------------------------------------------------------

 

Note, each as provided herein, the Trustee shall approve the instruction at the
Depositary to adjust the principal amount of such Global Secured Note on its
records to evidence the date of such exchange or transfer and the change in the
principal amount of such Global Secured Note. Upon acceptance for exchange or
transfer of a beneficial interest in a Regulation S Global Secured Note for a
beneficial interest in a Restricted Global Secured Note, or upon acceptance for
exchange or transfer of a beneficial interest in a Restricted Global Secured
Note for a beneficial interest in a Regulation S Global Secured Note, each as
provided herein, the Trustee shall approve the instruction at the Depositary to
adjust the principal amount of each Global Secured Note on its records to
evidence the date of such exchange or transfer and the changes in the respective
principal amounts of such Global Secured Notes.

 

  (iv) Subject to the restrictions on transfer and exchange set forth in this
Section 2.4 hereof and to any additional restrictions on transfer or exchange
specified in the Definitive Secured Notes, the Holder of any Definitive Secured
Note may transfer or exchange the same in whole or in part (in a principal
amount equal to the minimum authorized denomination or any larger authorized
amount) by surrendering such Definitive Secured Note at the office of any
Transfer Agent, together with (x) in the case of any transfer, an executed
instrument of assignment and (y) in the case of any exchange, a written request
for exchange. Following a proper request for transfer or exchange, the Trustee
shall (provided it has available in its possession an inventory of Definitive
Secured Notes), within 15 Business Days authenticate and make available at the
office of such Transfer Agent to the transferee (in the case of transfer) or
Secured Noteholder (in the case of exchange) or send by first class mail (at the
risk of the transferee in the case of transfer or Secured Noteholder in the case
of exchange) to such address as the transferee or Secured Noteholder, as
applicable, may request, a Definitive Secured Note or Definitive Secured Notes
of the applicable Class, as the case may require, for a like aggregate principal
amount and in such authorized denomination or denominations as may be requested.
The presentation for transfer or exchange of any Definitive Secured Note shall
not be valid unless made at the office of a Transfer Agent by the registered
Secured Noteholder in person, or by a duly authorized attorney-in-fact.
Beneficial interests in Global Secured Notes shall be exchangeable for
Definitive Secured Notes only under the limited circumstances described in
Section 2.4(b)(v) hereof.

 

  (v)

Interests in a Global Secured Note deposited with or on behalf of the Depositary
pursuant to Section 2.1 hereunder shall be transferred to the owners of such
interests in the form of Definitive Secured Notes only if such transfer
otherwise complies with this Section 2.4 (including clauses (b)(i) and (b)(ii))
and (1) the Depositary notifies the Issuer that it is unwilling or unable to
continue as Depositary for the Secured Notes or (2) the Depositary ceases to be
a “clearing agency” registered under the Exchange Act and a successor Depositary
is not appointed by the Issuer within 90 days. Upon the occurrence of any of the
events described in the preceding sentence, the Issuer will cause Definitive
Notes bearing an appropriate legend (a “Legend”) regarding restrictions on
transfer to be delivered. Upon the transfer, exchange or replacement of
Definitive Notes bearing a Legend, or upon specific request for removal of a
Legend on a Note, the Co-Issuers shall deliver through the Trustee or any Paying
Agent (other than the Preference Share Paying Agent) to the holder and the
transferee, as

 

71



--------------------------------------------------------------------------------

 

applicable, one or more Definitive Notes in certificated form corresponding to
the principal amount of Definitive Notes surrendered for transfer, exchange or
replacement that bear such Legend, or will refuse to remove such Legend, as the
case may be, unless there is delivered to the Issuer such satisfactory evidence,
which may include an opinion of U.S. counsel, as may reasonably be required by
the Issuer that neither the Legend nor the restrictions on transfer set forth
therein is required to ensure compliance with the provisions of the Securities
Act or the Investment Company Act. In addition, at the option of the Issuer, the
Class A-1A Notes may be initially offered in the form of Definitive Notes, which
will be subject to the requirements set forth of the preceding two sentences.

 

  (vi) If interests in any Global Secured Note are to be transferred to the
Beneficial Owners thereof in the form of Definitive Secured Notes pursuant to
Section 2.4(b)(v) hereof, such Global Secured Note shall be surrendered by the
Depositary, or its custodian on its behalf, at the office of the Transfer Agent
and the Trustee shall authenticate and deliver without charge, subject to
Section 2.4(e) hereof, upon such transfer of interests in such Global Secured
Note, an equal aggregate principal amount of Definitive Secured Notes of
authorized denominations. The Definitive Secured Notes transferred pursuant to
this Section 2.4 shall be executed, authenticated and delivered only in the
denominations specified in Section 2.2(b) hereof and registered, in the case of
a transfer pursuant to Section 2.4(b)(v) hereof, in such names as the Depositary
shall direct in writing.

 

  (vii) For so long as one or more Global Secured Notes are Outstanding:

 

  (A) the Trustee and its directors, Officers, employees and agents may deal
with the Depositary for all purposes (including the making of distributions on,
and the giving of notices with respect to, the Global Secured Notes);

 

  (B) unless otherwise provided herein, the rights of Beneficial Owners shall be
exercised only through the Depositary and shall be limited to those established
by law and agreements between such Beneficial Owners and the Depositary;

 

  (C) for purposes of determining the identity of and principal amount of
Secured Notes beneficially owned by a Beneficial Owner, the records of the
Depositary shall be conclusive evidence of such identity and principal amount
and the Trustee may conclusively rely on such records when acting hereunder;

 

  (D) the Depositary will make book-entry transfers among the Depositary
Participants of the Depositary and will receive and transmit distributions of
principal of, and interest on, the Global Secured Notes to such Depositary
Participants; and

 

  (E)

the Depositary Participants of the Depositary shall have no rights under this
Indenture under or with respect to any of the Global Secured Notes held on their
behalf by the Depositary, and the Depositary may be treated

 

72



--------------------------------------------------------------------------------

 

by the Trustee and its agents, employees, Officers and directors as the absolute
owner of the Global Secured Notes for all purposes whatsoever.

 

  (c) Denominations; Flow-Through Investment Vehicles; Qualified Purchaser
Status; Forced Sale. No Person may hold a beneficial interest in any Secured
Note except in a denomination authorized for the Secured Notes of such Class
under Section 2.2(b) hereof. No transfer of a Secured Note may be made to a
Flow-Through Investment Vehicle other than a Qualifying Investment Vehicle. Any
purported transfer that is not in compliance with this Section 2.4 will be void
and shall not be given effect for any purpose hereunder.

If, notwithstanding the restrictions set forth in this Section 2.4, either of
the Co-Issuers determines that any Beneficial Owner or Holder of (A) a
Regulation S Secured Note (or any interest therein) is a U.S. Person or (B) a
Restricted Secured Note (or any interest therein) is not both a Qualified
Institutional Buyer and a Qualified Purchaser, then either of the Co-Issuers (or
the Collateral Advisor on its behalf) shall require, by notice to such
Beneficial Owner or Holder, as the case may be, that such Beneficial Owner or
Holder sell all of its right, title and interest to such Secured Note (or any
interest therein) to a Person that (1) is not a U.S. Person (in the case of a
Regulation S Global Secured Note) or (2) in the case of a Person holding its
interest through a Restricted Secured Note, is both (I) a Qualified
Institutional Buyer and (II) a Qualified Purchaser, with such sale to be
effected within 30 days after notice of such sale requirement is given. If such
Beneficial Owner or Holder fails to effect the transfer required within such
30-day period, (i) upon written direction from the Issuer (or the Collateral
Advisor on its behalf), the Trustee shall, on behalf of and at the expense of
the Issuer, and is hereby irrevocably authorized by such Beneficial Owner or
Holder, as the case may be, to, cause its interest in such Secured Note to be
transferred in a commercially reasonable sale (conducted by an investment bank
selected by the Trustee and approved by the Issuer in accordance with
Section 9-610(b) of the UCC as in effect in the State of New York as applied to
securities that are sold on a recognized market or that may decline speedily in
value) to a Person that certifies to the Trustee and the Co-Issuers, in
connection with such transfer, that such Person (X) is not a U.S. Person (in the
case of a Person holding its interest through a Regulation S Secured Note) or
(Y) is both (1) a Qualified Institutional Buyer and (2) a Qualified Purchaser
(in the case of a Person holding its interest through a Restricted Secured Note)
and (ii) pending such transfer, no further payments will be made in respect of
such Secured Note (or beneficial interest therein) held by such Holder or
Beneficial Owner and such Secured Note shall be deemed not to be Outstanding for
the purpose of any vote or consent of the Secured Noteholders.

 

  (d) Legends. Any Secured Note issued upon the transfer, exchange or
replacement of Secured Notes shall bear such applicable legend set forth in the
relevant Exhibit hereto unless there is delivered to each of the Trustee, the
Secured Note Registrar, the Issuer and the Co-Issuer such satisfactory evidence,
which may include an Opinion of Counsel, as may be reasonably required by any of
the Trustee, the Secured Note Registrar, the Issuer and the Co-Issuer to the
effect that neither such applicable legend nor the restrictions on transfer set
forth therein are required to ensure that transfers thereof comply with the
provisions of Rule 144A and to ensure that neither of the Co-Issuers nor the
pool of Collateral becomes an investment company required to be registered under
the Investment Company Act. Upon provision of such satisfactory evidence, the
Trustee, at the direction of the Issuer and the Co-Issuer, shall authenticate
and deliver Secured Notes that do not bear such applicable legend.

 

73



--------------------------------------------------------------------------------

  (e) Expenses; Acknowledgment of Transfer. Transfer, registration and exchange
shall be permitted as provided in this Section 2.4 without any charge to the
Secured Noteholder except for a sum sufficient to cover any tax or other
governmental charge payable in connection therewith or the expenses of delivery
(if any) not made by regular mail. Registration of the transfer of a Secured
Note by the Trustee shall be deemed to be the acknowledgment of such transfer on
behalf of the Co-Issuers.

 

  (f) Surrender upon Final Payment. Upon final payment due on the Maturity of a
Secured Note, the Holder thereof shall present and surrender such Secured Note
at the office of any Transfer Agent.

 

  (g) Repurchase and Cancellation of Secured Notes. The Co-Issuers will not
purchase, redeem, prepay or otherwise acquire, directly or indirectly, any of
the Outstanding Secured Notes except upon the redemption of the Secured Notes in
accordance with the terms of this Indenture and the Secured Notes. The
Co-Issuers will promptly cancel all Secured Notes acquired by them pursuant to
any payment, purchase, redemption, prepayment or other acquisition of Secured
Notes pursuant to any provision of this Indenture and no Secured Notes may be
issued in substitution or exchange for any such Secured Notes.

 

  (h) Compliance with Transfer Restrictions. Notwithstanding anything contained
herein to the contrary, neither the Trustee nor the Secured Note Registrar shall
be responsible for ascertaining whether any transfer complies with the
registration provisions of or exemptions from the Securities Act, applicable
state securities laws, the rules of any Depositary, ERISA, the Code or the
Investment Company Act; provided that, except as provided in the following
sentence, if a certificate is specifically required by the express terms of this
Section 2.4 to be delivered to the Trustee or the Secured Note Registrar by a
purchaser or transferee of a Secured Note, the Trustee or the Secured Note
Registrar, as the case may be, shall be under a duty to receive and examine the
same to determine whether the certificate substantially complies on its face
with the express terms of this Indenture and shall promptly notify the party
delivering the same if such transfer does not comply with such terms. To the
extent applicable to the Issuer, the Issuer shall impose additional transfer
restrictions necessary to comply with the USA PATRIOT Act, and any such transfer
restrictions shall be binding on each Secured Noteholder. The Issuer shall
notify the Trustee and the Secured Note Registrar of the imposition of any such
transfer restrictions.

 

  (i) ERISA. The Class A Notes, Class B Notes and Class C Notes may not be
transferred to or purchased or held by a person that is (or is acting on behalf
of) an “employee benefit plan” as defined in Section 3(3) of ERISA that is
subject to Title I of ERISA, a “plan” described in Section 4975(e)(1) of the
Code that is subject to the prohibited transaction provisions of Section 4975 of
the Code; an entity that is deemed to hold the assets of any such employee
benefit plan or plan pursuant to 29 C.F.R. Section 2510.3-101, which plan or
entity is subject to Title I of ERISA or the prohibited transaction provisions
of Section 4975 of the Code, or a governmental or church plan that is subject to
any federal, state or local law that is similar to the prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code (“Similar Law”),
unless the acquisition or holding of such Notes does not constitute a non-exempt
prohibited transaction in violation of Section 406 of ERISA or Section 4975 of
the Code (or, in the case of a governmental or church plan, does not result in a
non-exempt violation of any such law or similar law).

 

74



--------------------------------------------------------------------------------

  (j) Physical Secured Notes. The Co-Issuers will promptly make available to the
Trustee without charge a reasonable supply of Definitive Secured Notes in
definitive, fully Registered Form, without interest coupon.

 

  (k) Transfers Null and Void. Any purported transfer of a Secured Note not in
accordance with this Section 2.4 shall be null and void and shall not be given
effect for any purpose hereunder.

Section 2.5 - Mutilated, Defaced, Destroyed, Lost or Stolen Secured Notes

If (a) any mutilated or defaced Secured Note is surrendered to a Transfer Agent,
or if there shall be delivered to the Co-Issuers, the Trustee and the Transfer
Agent (each, a “Specified Person”) evidence to their reasonable satisfaction of
the destruction, loss or theft of any Secured Note, and (b) there is delivered
to the Specified Persons such security or indemnity as may reasonably be
required by them to save each of them harmless then, in the absence of notice to
the Specified Persons that such Secured Note has been acquired by a bona fide
purchaser, the Co-Issuers shall execute and shall direct the Trustee to
authenticate, and upon Issuer Request the Trustee shall authenticate and
deliver, in lieu of any such mutilated, defaced, destroyed, lost or stolen
Secured Note, a new Secured Note of the same Class as such mutilated, defaced,
destroyed, lost or stolen Secured Note, of like tenor (including the same date
of issuance) and equal principal amount, registered in the same manner, dated
the date of its authentication, bearing interest from the date to which interest
has been paid on the mutilated, defaced, destroyed, lost or stolen Secured Note
and bearing a number not contemporaneously outstanding.

If, after delivery of such new Secured Note, a bona fide purchaser of the
predecessor Secured Note presents for payment, transfer or exchange such
predecessor Secured Note, the Specified Persons shall be entitled to recover
such new Secured Note from the Person to whom it was delivered or any Person
taking therefrom, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Specified Persons in connection therewith.

In case any such mutilated, defaced, destroyed, lost or stolen Secured Note has
become due and payable, the Co-Issuers in their discretion may, instead of
issuing a new Secured Note, pay such Secured Note without requiring surrender
thereof except that any mutilated Secured Note shall be surrendered.

Upon the issuance of any new Secured Note under this Section 2.5, the
Co-Issuers, the Trustee or any Transfer Agent may require the payment by the
registered Holder thereof of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the fees and expenses of the Trustee) connected therewith.

Every new Secured Note issued pursuant to this Section 2.5 in lieu of any
mutilated, defaced, destroyed, lost or stolen Secured Note, shall constitute an
original additional contractual obligation of the Co-Issuers and such new
Secured Note shall be entitled, subject to the second paragraph of this
Section 2.5, to all the benefits of this Indenture equally and proportionately
with any and all other Secured Notes duly issued hereunder.

The provisions of this Section 2.5 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Secured Notes.

 

75



--------------------------------------------------------------------------------

Section 2.6 - Payment of Principal and Interest; Rights Preserved

 

  (a) Each Class of Secured Notes shall accrue interest during each Interest
Period applicable to such Class at the applicable Note Interest Rate specified
in Section 2.2(b) hereof. Interest on each Class of Secured Notes shall be due
and payable on each Distribution Date; provided that (i) payment of interest on
the Class A-1B Notes is subordinated to the payment on each Distribution Date of
the interest due and payable on the Class A-1A Notes (together with Defaulted
Interest thereon and interest on such Defaulted Interest, if any) on each
Distribution Date, (ii) payment of interest on the Class A-2 Notes is
subordinated to the payment on each Distribution Date of the interest due and
payable on the Class A-1A Notes and Class A-1B Notes (together with Defaulted
Interest thereon and interest on such Defaulted Interest, if any) on each
Distribution Date, (iii) payment of interest on the Class B Notes is
subordinated to the payment on each Distribution Date of the interest due and
payable on the Class A-1A Notes, Class A-1B Notes and Class A-2 Notes (together
with Defaulted Interest and interest on such Defaulted Interest, if any) on each
Distribution Date, (iv) payment of interest on the Class C Notes is subordinated
to the payment on each Distribution Date of the interest due and payable on the
Class A-1A Notes, Class A-1B Notes, Class A-2 Notes and Class B Notes (together
with Defaulted Interest and interest on such Defaulted Interest, if any) on each
Distribution Date, (v) payment of interest on the Class D Notes is subordinated
to the payment on each Distribution Date of the interest due and payable on the
Class A-1A Notes, Class A-1B Notes, Class A-2 Notes, Class B Notes and Class C
Notes (together with Defaulted Interest and interest on such Defaulted Interest,
if any) on each Distribution Date, (vi) payment of interest on the Class E Notes
is subordinated to the payment on each Distribution Date of the interest due and
payable on the Class A-1A Notes, Class A-1B Notes, Class A-2 Notes, Class B
Notes, Class C Notes and Class D Notes (together with Defaulted Interest and
interest on such Defaulted Interest, if any) on each Distribution Date and
(vii) payments of interest on all Notes are subordinated to the payment on each
Distribution Date of other amounts payable prior thereto in accordance with the
Priority of Payments.

So long as any Class A-1A Notes, Class A-1B Notes, Class A-2 Notes, Class B
Notes or Class C Notes are Outstanding, any interest due on the Class D Notes
which is not paid as a result of the operation of the Priority of Payments on
any Distribution Date (any such interest, the “Class D Deferred Interest
Amount”) shall be deferred and added to the Aggregate Outstanding Amount of the
Class D Notes, and shall not be considered “due and payable” until the
Distribution Date on which funds are available to pay such Class D Deferred
Interest Amount in accordance with the Priority of Payments. Class D Deferred
Interest Amount accrued to any Distribution Date shall bear interest equal to
equal to LIBOR plus the lesser of (i) 3.00% and (ii) the Alternative Spread per
annum, if any, and shall be payable on the first Distribution Date on which
funds are permitted to be used for such purpose in accordance with the Priority
of Payments. Upon the payment of Class D Deferred Interest Amount, the Aggregate
Outstanding Amount of the Class D Notes will be reduced by the amount of such
payment.

So long as any Class A-1A Notes, Class A-1B Notes, Class A-2 Notes, Class B
Notes, Class C Notes or Class D Notes are Outstanding, any interest due on the
Class E Notes which is not paid as a result of the operation of the Priority of
Payments on any Distribution Date (any such interest, the “Class E Deferred
Interest Amount”) shall be deferred and added to the Aggregate Outstanding
Amount of the Class E Notes, and shall not be considered “due and payable” until
the Distribution Date on which funds are

 

76



--------------------------------------------------------------------------------

 

available to pay such Class E Deferred Interest Amount in accordance with the
Priority of Payments. Class E Deferred Interest Amount accrued to any
Distribution Date shall bear interest equal to 1.00% per annum and shall be
payable on the first Distribution Date on which funds are permitted to be used
for such purpose in accordance with the Priority of Payments. Upon the payment
of Class E Deferred Interest Amount, the Aggregate Outstanding Amount of the
Class E Notes will be reduced by the amount of such payment.

 

  (b) The principal of each Secured Note shall be payable no later than the
Stated Maturity thereof unless the unpaid principal of such Secured Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise.

 

  (c) As a condition to the payment of any principal of, or interest on any
Secured Note without the imposition of withholding tax, any Paying Agent shall
require the previous receipt of properly completed and signed applicable U.S.
Federal income tax certifications (generally, an Internal Revenue Service Form
W-9 (or applicable successor form) in the case of a person that is a “United
States person” within the meaning of Section 7701(a)(30) of the Code or the
applicable Internal Revenue Service Form W-8 (or applicable successor form) in
the case of a person that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code) or other certification acceptable to it to
enable the Co-Issuers, the Trustee and any Paying Agent to determine their
duties and liabilities with respect to any taxes or other charges that they may
be required to pay, deduct or withhold in respect of such Secured Note or the
Holder of such Secured Note under any present or future law or regulation of the
Cayman Islands or the United States or any present or future law or regulation
of any political subdivision thereof or taxing authority therein or to comply
with any reporting or other requirements under any such law or regulation.

 

  (d) The Issuer shall not be obligated to pay any additional amounts to the
Holders of the Secured Notes as a result of deduction for, or an account of, any
present or future taxes, duties, assessments or governmental charges with
respect to the Secured Notes.

 

  (e) Payments in respect of principal of and interest on the Secured Notes
shall be payable by wire transfer in immediately available funds to a Dollar
account maintained by the Secured Noteholders in accordance with wire transfer
instructions received by any Paying Agent on or before the Record Date or, if no
wire transfer instructions are received by a Paying Agent on or before the
Record Date, by a Dollar check drawn on a bank in the United States mailed by
first class mail to the address of such Secured Noteholder as it appears on the
Secured Note Register at the close of business on the Record Date for such
payment.

 

  (f)

The principal of and interest on any Secured Note that is payable on a
Redemption Date or in accordance with the Priority of Payments on a Distribution
Date and is punctually paid or duly provided for on such Redemption Date or
Distribution Date shall be paid to the Person in whose name that Secured Note
(or one or more predecessor Secured Notes) is registered at the close of
business on the Record Date for such payment. All such payments that are mailed
or wired and returned to the Paying Agent shall be held for payment as herein
provided at the office or agency of the Co-Issuers to be maintained as provided
in Section 7.2 hereof.

 

77



--------------------------------------------------------------------------------

 

Payments to Holders of the Secured Notes of each Class shall be made in the
proportion that the Aggregate Outstanding Amount of the Secured Notes of such
Class registered in the name of each such Holder on the Record Date for such
payment bears to the Aggregate Outstanding Amount of all Secured Notes of such
Class on such Record Date.

 

  (g) Payment of any Defaulted Interest may be made in any other lawful manner
in accordance with the Priority of Payments if notice of such payment is given
by the Trustee to the Co-Issuers and the Secured Noteholders, and such manner of
payment shall be deemed practicable by the Trustee.

 

  (h) All reductions in the principal amount of a Secured Note (or one or more
predecessor Secured Notes) effected by payments of installments of principal
made on any Distribution Date or Redemption Date shall be binding upon all
future Holders of such Secured Note and of any Secured Note issued upon the
registration of transfer thereof or in exchange therefor or in lieu thereof,
whether or not such payment is noted on such Secured Note.

 

  (i) Notwithstanding any other provision to the contrary, the obligations of
the Co-Issuers under the Secured Notes and this Indenture are limited-recourse
obligations of the Co-Issuers payable solely from the Collateral in accordance
with the Priority of Payments and following realization of the Collateral, any
claims of the Secured Noteholders and the other Secured Parties shall be
extinguished and shall not thereafter be revived. This provision shall survive
termination of this Indenture for any reason whatsoever. No recourse shall be
had against any Officer, member, director, manager, employee, security holder or
incorporator of the Co-Issuers, the Trustee, the Collateral Advisor, Collateral
Administrator, the Administrator, any Rating Agency, MLPFS (whether in its
individual capacity or as the Initial Purchaser) or any of their respective
successors or assigns for the payment of any amounts payable under the Secured
Notes or this Indenture. It is understood that the foregoing provisions of this
Section 2.6(i) shall not (i) prevent recourse to the Collateral for the sums due
or to become due under any security, instrument or agreement which is part of
the Collateral or (ii) constitute a waiver, release or discharge of any
indebtedness or obligation evidenced by the Secured Notes or secured by this
Indenture until such Collateral has been realized, whereupon any outstanding
indebtedness or obligation shall be extinguished. It is further understood that
the foregoing provisions of this Section 2.6(i) shall not limit the right of any
Person to name the Issuer or the Co-Issuer as a party defendant in any action or
suit or in the exercise of any other remedy under the Secured Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person or entity.

 

  (j) Subject to the foregoing provisions of this Section 2.6 and the provisions
of Sections 2.4 and 2.5 hereof, each Secured Note delivered under this Indenture
and upon registration of transfer of or in exchange for or in lieu of any other
Secured Note shall carry the rights of unpaid interest and principal that were
carried by such other Secured Note.

 

  (k) For so long as any Class of the Secured Notes is listed on the Irish Stock
Exchange, the Issuer or, upon Issuer Request, the Trustee, in the name and at
the expense of the Issuer will cause the Irish Paying Agent to (i) inform the
Irish Stock Exchange if any such listed Class did not receive scheduled payments
of principal or interest on such Distribution Date and (ii) inform the Irish
Stock Exchange if the ratings assigned to any listed Class are reduced or
withdrawn.

 

78



--------------------------------------------------------------------------------

Section 2.7 - Persons Deemed Owners

The Co-Issuers, the Trustee and any agent of any of them (collectively, the
“Relevant Persons”) shall treat the Person in whose name any Secured Note on the
Secured Note Register is registered as the owner of such Secured Note on the
applicable Record Date for the purpose of receiving payments of principal of and
interest on such Secured Note and on any other date for all other purposes
whatsoever (whether or not such Secured Note is overdue), and no Relevant Person
shall be affected by notice to the contrary.

Section 2.8 - Cancellation

All Secured Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee, shall promptly be canceled by it
and may not be reissued or resold. No Secured Notes shall be authenticated in
lieu of or in exchange for any Secured Notes canceled as provided in this
Section 2.8, except as expressly permitted by this Indenture. All canceled
Secured Notes held by the Trustee shall be destroyed or held by the Trustee in
accordance with its standard policy unless the Co-Issuers shall direct by an
Issuer Order that they be returned to it prior to such Secured Notes’
cancellation and destruction. Any Secured Notes purchased by the Co-Issuers
shall be immediately delivered to the Trustee for cancellation.

Article III - CONDITIONS PRECEDENT

Section 3.1 - General Provisions

The Secured Notes may be executed by the Co-Issuers and delivered to the Trustee
for authentication and thereupon the same shall be authenticated and delivered
by the Trustee (or an Authenticating Agent on its behalf) upon Issuer Request,
upon receipt by the Trustee of the following:

 

  (a)      (i)     an Officer’s certificate of the Issuer, (A) evidencing the
authorization by Board Resolution of the execution and delivery of, and the
performance of the Issuer’s obligations under, this Indenture, the Fiscal Agency
Agreement, the Collateral Administration Agreement, the Administration
Agreement, the Account Control Agreement, the Preference Share Paying Agency
Agreement, the Collateral Advisory Agreement, the Hedge Agreements and the
Purchase Agreement, in each case as may be amended on or prior to, and as in
effect on, the Closing Date, and the execution, authentication and delivery of
the Notes and the issuance of the Preference Shares and specifying the Stated
Maturity, the principal amount and the Note Interest Rate with respect to each
Class of Notes to be authenticated and delivered, and (B) certifying that
(1) the attached copy of such Board Resolution is a true and complete copy
thereof, (2) such resolutions have not been rescinded and are in full force and
effect on and as of the Closing Date and (3) the Officers authorized to execute
and deliver such documents hold the offices and have the signatures indicated
thereon; and

 

  (ii)

an Officer’s certificate of the Co-Issuer (A) evidencing the authorization by
resolutions adopted by the sole member of the Co-Issuer of the execution and
delivery of, and the performance of the Co-Issuer’s obligations under, this
Indenture, as may be amended on or prior to, and as in effect on, the Closing
Date, and the execution, authentication and delivery of the Secured Notes and
specifying the Stated Maturity, the principal amount and Note Interest Rate of
each Class of Secured Notes to be authenticated and delivered, and
(B) certifying that (1) the attached copy of such resolutions is a true and
complete copy thereof,

 

79



--------------------------------------------------------------------------------

 

(2) such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date and (3) the Officers authorized to execute and
deliver such documents hold the offices and have the signatures indicated
thereon;

 

  (b)      (i)     either (A) a certificate of the Issuer, or other official
document evidencing the due authorization, approval or consent of any
governmental body or bodies, at the time having jurisdiction in the premises,
together with an Opinion of Counsel to the Issuer, satisfactory in form and
substance to the Trustee and on which the Trustee is entitled to rely, to the
effect that no other authorization, approval or consent of any governmental body
is required for the valid issuance of the Notes and the Preference Shares, or
(B) Opinions of Counsel to the Issuer to the effect that no such authorization,
approval or consent of any governmental body is required under the laws of the
Cayman Islands, the laws of the State of New York or the Federal laws of the
United States for the valid issuance of the Notes and the Preference Shares
except as may have been given; and

 

  (ii) either (A) a certificate of the Co-Issuer or other official document
evidencing the due authorization, approval or consent of any governmental body
or bodies, at the time having jurisdiction in the premises, together with an
Opinion of Counsel to the Co-Issuer, satisfactory in form and substance to the
Trustee and on which the Trustee is entitled to rely, to the effect that no
other authorization, approval or consent of any governmental body is required
for the valid issuance of the Notes, or (B) an Opinion of Counsel to the
Co-Issuer to the effect that no such authorization, approval or consent of any
governmental body is required under the laws of the State of New York or the
Federal laws of the United States for the valid issuance of the Notes except as
may have been given;

 

  (c)      (i)     opinions of Schulte Roth & Zabel LLP, special New York
counsel to the Co-Issuers, dated the Closing Date, substantially in the forms of
Exhibit D-1 and Exhibit D-2;

 

  (ii) an opinion of Walkers, Cayman Islands counsel to the Issuer, dated the
Closing Date, substantially in the form of Exhibit E;

 

  (iii) an opinion of Kennedy Covington Lobdell & Hickman, L.L.P., counsel to
the Trustee, dated as of the Closing Date, substantially in the form of
Exhibit F-1;

 

  (iv) an opinion of special Illinois counsel to the Trustee, dated as of the
Closing Date and substantially in the form of Exhibit F-2;

 

  (v) an opinion of Dechert LLP, counsel to the Collateral Advisor, dated as of
the Closing Date, substantially in the form of Exhibit G-1;

 

  (vi) an opinion of Clifford Chance US LLP, counsel to the Collateral Advisor,
dated as of the Closing Date, substantially in the form of Exhibit G-2; and

 

  (vii) an opinion of in-house counsel to the Initial Hedge Counterparty, dated
as of the Closing Date, substantially in the form of Exhibit H.

 

  (d)

an Officer’s certificate of the Issuer, stating that the Issuer is not in
Default under this Indenture or the Fiscal Agency Agreement and that the
issuance of the Notes and the

 

80



--------------------------------------------------------------------------------

 

Preference Shares will not result in a breach of any of the terms, conditions or
provisions of, or constitute a Default under, the Issuer Charter, any indenture
or other agreement or instrument to which the Issuer is a party or by which it
is bound, or any order of any court or administrative agency entered in any
Proceeding to which the Issuer is a party or by which it may be bound or to
which it may be subject; that no Event of Default shall have occurred and be
continuing; that all of the representations and warranties contained herein are
true and correct as of the Closing Date; that all conditions precedent provided
in this Indenture, the Fiscal Agency Agreement and the Preference Share
Documents relating to the authentication and delivery of the Notes and the
delivery of the Preference Shares applied for (including in Section 3.2 hereof)
have been complied with; and that all expenses due or accrued with respect to
the Offering or relating to actions taken on or in connection with the Closing
Date have been paid;

 

  (e) an Officer’s certificate of the Co-Issuer stating that the Co-Issuer is
not in Default under this Indenture and that the issuance of the Secured Notes
will not result in a breach of any of the terms, conditions or provisions of, or
constitute a Default under, the certificate of formation or limited liability
company agreement of the Co-Issuer, any indenture or other agreement or
instrument to which the Co-Issuer is a party or by which it is bound, or any
order of any court or administrative agency entered in any Proceeding to which
the Co-Issuer is a party or by which it may be bound or to which it may be
subject; that no Indenture Event of Default shall have occurred and be
continuing; that all of the representations and warranties contained herein are
true and correct as of the Closing Date; that all conditions precedent provided
in this Indenture relating to the authentication and delivery of the Secured
Notes applied for have been complied with; and that all expenses due or accrued
with respect to the Offering or relating to actions taken on or in connection
with the Closing Date have been paid;

 

  (f) an Accountants’ Report (A) confirming the information specified in such
Accountant’s Report with respect to each Collateral Debt Security set forth on
the Schedule of Collateral Debt Securities attached hereto as Schedule A (not
including information relating to the balance or price of such Collateral Debt
Security) by reference to such sources as shall be specified therein (and
allowing for such exceptions due to scope limitations as may be acceptable to
the Co-Issuers and the Initial Purchaser, in each case in their sole
discretion), (B) confirming that the Aggregate Principal Balance of the
Collateral Debt Securities which the Issuer has purchased or entered into
binding commitments to purchase on the Closing Date is at least
U.S.$900,000,000, (C) stating their associated findings with respect to the
Eligibility Criteria set forth in paragraphs (2), (5), (19) through
(24) (provided that, in connection with (24), other than with respect to the
Class A/B/C Overcollateralization Test or the Standard & Poor’s CDO Monitor
Test), (25), (27) through (29), (31) and (36) of Section 12.2(a) for each
Pledged Collateral Debt Security held by the Issuer on the Closing Date and
(D) specifying the procedures undertaken by them to review data and computations
relating to the foregoing statements;

 

  (g) an executed copy of each of the Collateral Administration Agreement, the
Account Control Agreement, the Collateral Advisory Agreement, the Purchase
Agreement and the Administration Agreement;

 

  (h) an executed copy of the Initial Hedge Agreement and each document to be
delivered on the Closing Date pursuant thereto;

 

81



--------------------------------------------------------------------------------

  (i) a copy of the Financing Statement in form for filing with the Recorder of
Deeds in the District of Columbia;

 

  (j) a copy of the form of register of mortgages and charges specifying the
particulars of the security interests granted in favor of the Trustee hereunder
to be entered on the register of mortgages and charges maintained by the Issuer
in accordance with The Companies Law (2004 Revision) of the Cayman Islands on or
promptly following the Closing Date;

 

  (k) an executed copy of the Fiscal Agency Agreement and the Preference Share
Paying Agency Agreement; and

 

  (1) (i) an Issuer Order executed by the Issuer and the Co-Issuer directing the
Trustee to (a) authenticate the Secured Notes specified therein, in the amounts
set forth therein and registered in the name(s) set forth therein and
(b) deliver the authenticated Secured Notes to the Issuer to hold on behalf of
the Co-Issuer or as otherwise directed by the Issuer or the Co-Issuer and
(ii) an Issuer Order executed by the Issuer directing the Fiscal Agent to
(a) authenticate the Subordinate Notes specified therein, in the amounts set
forth therein and registered in the name(s) set forth therein and (b) deliver
such Subordinate Notes as directed by the Issuer.

Section 3.2 - Security for the Secured Notes

Prior to the issuance of the Secured Notes on the Closing Date, the Issuer shall
cause the following conditions to be satisfied:

 

  (a) Grant of Security Interest; Delivery of Collateral Debt Securities. The
Grant pursuant to the Granting Clauses of this Indenture of all of the Issuer’s
right, title and interest in and to the Collateral and the transfer of all
Collateral Debt Securities purchased by the Issuer on the Closing Date and any
Equity Securities acquired in connection therewith (as set forth in the
Schedule of Collateral Debt Securities hereto) to the Trustee shall be effected
in the manner provided in Section 3.3(b) hereof.

 

  (b) Certificate of the Issuer. The delivery to the Trustee of a certificate of
an Authorized Officer of the Issuer, dated as of the Closing Date, to the effect
that, in the case of each Collateral Debt Security pledged to the Trustee for
inclusion in the Collateral on the Closing Date and immediately prior to the
delivery thereof on the Closing Date:

 

  (i) the Issuer is the owner of such Collateral Debt Security free and clear of
any liens, claims or encumbrances of any nature whatsoever except for (a) those
that are being released on the Closing Date, (b) those Granted pursuant to (or
permitted under) this Indenture and (c) encumbrances arising from due bills, if
any, with respect to interest, or a portion thereof, accrued on such Collateral
Debt Security prior to the first Distribution Date and owed by the Issuer to the
seller of such Collateral Debt Security;

 

  (ii) the Issuer has acquired its ownership in such Collateral Debt Security in
good faith without notice of any adverse claim (within the meaning given to such
term by Section 8-102(a)(1) of the UCC), except as described in clause
(i) above;

 

  (iii)

the Issuer has not assigned, pledged or otherwise encumbered any interest in
such Collateral Debt Security (or, if any such interest has been assigned,
pledged or

 

82



--------------------------------------------------------------------------------

 

otherwise encumbered, it has been released) other than interests Granted
pursuant to (or permitted under) this Indenture;

 

  (iv) the Issuer has full right to Grant a security interest in and assign and
pledge all of its right, title and interest in such Collateral Debt Security to
the Trustee;

 

  (v) the information set forth with respect to such Collateral Debt Security in
the Schedule of Collateral Debt Securities hereto is correct;

 

  (vi) each Collateral Debt Security included in the Collateral satisfies the
requirements of the definition of “Collateral Debt Security” and is transferred
to the Trustee as required by Section 3.2(a) hereof;

 

  (vii) each Collateral Debt Security was acquired in accordance with all
applicable requirements of Section 12.2 hereof; and

 

  (viii) upon Grant by the Issuer, the Trustee has a first priority perfected
security interest in the Collateral (assuming that any Clearing Corporation,
Securities Intermediary or other entity not within the control of the Issuer
involved in the Grant of Collateral takes the actions required of it under
Section 3.3(b) hereof for perfection of that interest) and a Securities
Entitlement with respect to Financial Assets.

 

  (c) Rating Letters. The delivery to the Trustee of an Officer’s certificate of
the Issuer, to the effect that (i) attached thereto are true and correct copies
of (A) one or more letters signed by Moody’s confirming that the Class A-1A
Notes, the Class A-1B Notes and the Class A-2 Notes have been rated “Aaa” by
Moody’s, that the Class B Notes have been rated at least “Aa2” by Moody’s, that
the Class C Notes have been rated at least “Aa3” by Moody’s, that the Class D
Notes have been rated at least “Baa2” by Moody’s and that the Class E Notes have
been rated at least “Ba2” by Moody’s; and (B) a letter signed by Standard &
Poor’s confirming that the Class A-1A Notes, the Class A-1B Notes and the
Class A-2 Notes have been rated “AAA” by Standard & Poor’s, that the Class B
Notes have been rated at least “AA” by Standard & Poor’s, that the Class C Notes
have been rated at least “AA-” by Standard & Poor’s, that the Class D Notes have
been rated at least “BBB” by Standard & Poor’s and that the Class E Notes have
been rated at least “BB” by Standard & Poor’s; and (ii) each such rating is in
full force and effect on the Closing Date.

 

  (d) Accounts. The delivery by the Trustee of evidence of the establishment of
the Payment Account, the Interest Collection Account, the Principal Collection
Account, the Expense Account, the Uninvested Proceeds Account, the Reserve
Account, the Custodial Account, the Semi-Annual Interest Reserve Account, each
Quarterly Interest Reserve Account, the Preference Share Distribution Account
(as defined in the Preference Share Paying Agency Agreement), and each Hedge
Counterparty Collateral Account to be established on the Closing Date.

 

  (e) Funding Certificate. The delivery to the Trustee of a Funding Certificate,
duly executed by an Authorized Officer of the Issuer, relating to, among other
things, the disposition of the proceeds of the issuance of the Notes and the
Preference Shares, dated the Closing Date.

 

83



--------------------------------------------------------------------------------

Section 3.3 - Custodianship; Transfer of Collateral Debt Securities and Eligible
Investments

 

  (a) The Trustee shall hold all Certificated Securities and Instruments in
physical form at the office of, initially, LaSalle Bank National Association in
Chicago, Illinois or thereafter at an office in the Borough of Manhattan, City
of New York of a successor custodian appointed by it (LaSalle Bank National
Association or such successor, the “Custodian”). Any successor custodian shall
(i) be a state or national bank or trust company which is not an Affiliate of
the Issuer or the Co-Issuer and has a combined capital and surplus of at least
U.S.$250,000,000, (ii) be subject to supervision or examination by Federal or
state authority, and (iii) have (A) a long term unsecured debt rating of at
least “Baa1” by Moody’s (and, if rated “Baa1,” is not on watch for possible
downgrade by Moody’s) and at least “BBB+” by Standard & Poor’s and (B) a
short-term debt rating of “P-1” by Moody’s (and is not on watch for possible
downgrade by Moody’s).

 

  (b) Each Collateral Debt Security, Equity Security and Eligible Investment
shall be credited to the appropriate Account. Each time that the Issuer, or the
Collateral Advisor on behalf of the Issuer, shall direct or cause the
acquisition of any Collateral Debt Security, Equity Security or Eligible
Investment, the Collateral Advisor (on behalf of the Issuer) shall, if such
Collateral Debt Security, Equity Security or Eligible Investment has not already
been transferred to the Custodial Account and credited thereto, cause the
transfer of such Collateral Debt Security, Equity Security or Eligible
Investment to the Custodian to be held in and credited to the Custodial Account
for the benefit of the Trustee in accordance with the terms of this Indenture.
The security interest of the Trustee in the funds or other property utilized in
connection with such acquisition shall, immediately and without further action
on the part of the Trustee, be released. The security interest of the Trustee
shall nevertheless come into existence and continue in the Collateral Debt
Security, Equity Security or Eligible Investment so acquired, including all
rights of the Issuer in and to any contracts related to and proceeds of such
Collateral Debt Security, Equity Security or Eligible Investment. On the Closing
Date and on each day any Collateral is acquired or otherwise becomes subject to
the lien of this Indenture, the Issuer represents and warrants to the Trustee as
follows:

 

  (i) This Indenture creates a valid and continuing security interest (as
defined in the applicable Uniform Commercial Code) in the Collateral in favor of
the Trustee, which security interest has priority over all other claims,
encumbrances and liens on the Collateral and is enforceable as such against
creditors of, and purchasers from, the Issuer.

 

  (ii) All of the Collateral consists of either “general intangibles,” “security
entitlements” or “financial assets” (each within the meaning of the applicable
Uniform Commercial Code).

 

  (iii) (a) The Issuer’s rights under the Collateral Administration Agreement,
the Collateral Advisory Agreement, each Hedge Agreement, and the Administration
Agreement constitute “general intangibles” (as defined in the applicable Uniform
Commercial Code) and (b) the assets credited to the Accounts constitute
“financial assets” under the applicable Uniform Commercial Code.

 

  (iv)

All Cash, Eligible Investments, Equity Securities and Collateral Debt Securities
will be credited to one of the Accounts. The Custodian for each Account has
agreed to treat all assets credited to the Accounts as “financial assets”
(within the

 

84



--------------------------------------------------------------------------------

 

meaning of the applicable Uniform Commercial Code) pursuant to the terms of the
Account Control Agreement.

 

  (v) The Issuer has received all consents and approvals required by the terms
of the Underlying Instrument of each item of Collateral to pledge to the Trustee
its rights and interests in each Collateral.

 

  (vi) In order to perfect the security interest in the Collateral granted to
the Trustee hereunder, the Issuer shall:

 

  (A) in the case of a “financial asset” credited to one of the Accounts,
(1) deliver on the Closing Date to the Trustee a fully executed Account Control
Agreement pursuant to which the Custodian, as Securities Intermediary, has
agreed to comply with all instructions originated by the Trustee directing
disposition of the funds in the Accounts without further consent by the Issuer
and (2) take all steps necessary to cause the Custodian, as Securities
Intermediary, to identify in its records the Trustee as the person having a
security entitlement against the Custodian, as Securities Intermediary, in each
of the Accounts; and

 

  (B) in the case of a “general intangible” (within the meaning of the
applicable Uniform Commercial Code), cause, within 10 days of the Closing Date
(or 10 days of the acquisition date of such general intangible), the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law.

 

  (vii) The Accounts are not maintained in the name of any person other than the
Issuer or the Trustee. The Issuer has not consented to the Securities
Intermediary of any Account complying with entitlement orders of any Person
other than the Trustee.

 

  (viii) Other than the security interest granted to the Trustee pursuant to
this Indenture or as otherwise permitted by this Indenture, the Issuer owns and
has good and marketable title to the Collateral free and clear of any lien,
claim or encumbrance of any Person.

 

  (ix) Other than the security interest granted to the Trustee pursuant to this
Indenture the Issuer has not pledged, assigned, sold or granted any security
interest in, or otherwise conveyed, any of the Collateral, except as otherwise
permitted by this Indenture. The Issuer has not authorized the filing of, and is
not aware of, any financing statements against it that include a description of
collateral covering the Collateral other than any financing statement relating
to the security interest granted to the Trustee hereunder except as otherwise
permitted by this Indenture.

 

  (x) The Issuer is not aware of any judgment lien, Pension Benefit Guaranty
Corporation lien or tax lien filed against the Issuer.

The Trustee and the Co-Issuers (x) shall not, without satisfying the Rating
Condition, waive any of the representations and warranties set forth in this
Section 3.3(b) or a breach thereof and (y) shall provide each Rating Agency with
prompt written notice of any breach of the representations and warranties set
forth in this Section 3.3(b).

 

85



--------------------------------------------------------------------------------

On or after the Closing Date, the Issuer shall grant to the Fiscal Agent (as
collateral agent) for the benefit of the Class D Noteholders, pursuant to the
Fiscal Agency Agreement, a security interest in the Class D Collateral, which
security interest shall be subordinate to the security interest in the
Collateral granted to the Trustee under this Indenture.

On or after the Closing Date, the Issuer shall grant to the Fiscal Agent (as
collateral agent) for the benefit of the Class E Noteholders, pursuant to the
Fiscal Agency Agreement, a security interest in the Class E Collateral, which
security interest shall be subordinate to the security interest in the
Collateral granted to the Trustee under this Indenture.

On or after the Closing Date, the Issuer may (if the Issuer determines that it
is required in order to maintain the rating assigned to the Subordinate Notes on
the Closing Date) grant a second priority security interest (under a separate
security agreement) in the Collateral to the Fiscal Agent (as collateral agent)
for the benefit of the Subordinate Notes (the “Subordinate Security Interest”),
if such security interest is subordinated, to the same extent that the
Subordinate Notes are subordinated hereunder, to the grant of the security
interest in the Collateral hereunder for the benefit of the Secured Notes and
contains customary standstill provisions (applicable during such time as any
Secured Notes are outstanding) and subordination provisions (and may in addition
give, make, execute, deliver, file and/or record any financing statement,
notice, instrument, document, account control agreement, or other agreement that
may be necessary in order to perfect and preserve such security interest);
provided, however, that, prior to taking any such action, the Issuer shall
obtain advice from tax counsel of nationally recognized standing that such
action will not affect the conclusions in the opinions relating to U.S. Federal
tax matters delivered on the Closing Date.

Article IV - SATISFACTION AND DISCHARGE

Section 4.1 - Satisfaction and Discharge of Indenture

This Indenture shall be discharged and shall cease to be of further effect with
respect to the Collateral securing the Secured Notes and the Secured Notes
except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Secured
Notes, (iii) rights of Secured Noteholders to receive payments of principal
thereof and interest thereon, (iv) the rights, obligations and immunities of the
Trustee hereunder, (v) the rights and immunities of the Collateral Advisor
hereunder and under the Collateral Advisory Agreement and (vi) the rights of the
Secured Parties as beneficiaries hereof with respect to the property deposited
with the Trustee and payable to all or any of them; and the Trustee, on demand
of and at the expense of the Issuer, shall execute proper instruments
acknowledging satisfaction and discharge of this Indenture, when:

 

  (a) either:

 

  (i)

all Notes theretofore authenticated and delivered (other than (A) Notes which
have been mutilated, defaced, destroyed, lost or stolen and which have been
replaced or paid as provided in Section 2.5 hereof or, in the case of the
Subordinate Notes, in the Fiscal Agency Agreement and (B) Notes for whose
payment Cash has theretofore irrevocably been deposited in trust and thereafter
repaid to the Issuer or discharged from such trust, as provided in Section 7.3

 

86



--------------------------------------------------------------------------------

 

hereof or, in the case of the Subordinate Notes, in the Fiscal Agency Agreement)
have been delivered to the Trustee or the Fiscal Agent for cancellation; or

 

  (ii) all Secured Notes not theretofore delivered to the Trustee for
cancellation (A) have become due and payable, (B) will become due and payable at
their Stated Maturity within one year, or (C) are to be called for redemption
pursuant to Section 9.1 or 9.7 hereof under an arrangement satisfactory to the
Trustee for the giving of notice of redemption by the Co-Issuers pursuant to
Section 9.4 hereof and the Issuer has irrevocably deposited or caused to be
deposited with the Trustee, in trust for such purpose, Cash or noncallable
direct obligations of the United States in an amount sufficient, as verified by
a firm of nationally recognized Independent certified public accountants, to pay
and discharge the entire indebtedness on all Secured Notes not theretofore
delivered to the Trustee for cancellation, including all principal and interest
(including the Class D Deferred Interest Amount, the Class E Deferred Interest
Amount, Defaulted Interest and interest on Defaulted Interest, if any) accrued
to the date of such deposit (in the case of Secured Notes which have become due
and payable) or to the Stated Maturity or the Redemption Date, as the case may
be; provided that (x) such obligations are entitled to the full faith and credit
of the United States and (y) this subclause (ii) shall not apply if an election
to act in accordance with the provisions of Section 5.5(a) hereof shall have
been made and not rescinded;

 

  (b) the Issuer has paid or caused to be paid all other sums payable hereunder
(including amounts (including termination payments other than Deferred
Termination Payments) payable pursuant to any Hedge Agreement) and under the
Collateral Administration Agreement, the Administration Agreement, the
Preference Share Paying Agency Agreement, the Fiscal Agency Agreement, and the
Collateral Advisory Agreement, and no other amounts will become due and payable
by the Issuer; and

 

  (c) the Co-Issuers have delivered to the Trustee Officer’s certificates and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Co-Issuers, the Trustee, the Collateral Advisor, the Hedge
Counterparties and, if applicable, the Secured Noteholders, as the case may be,
under Sections 2.6, 4.2, 5.4(d), 5.9, 5.18, 6.7, 6.8, 7.1 and 7.3 hereof shall
survive.

Section 4.2 - Application of Trust Cash

All Cash deposited with the Trustee pursuant to Section 4.1 hereof for the
payment of principal of and interest on the Notes, and amounts payable pursuant
to the Hedge Agreements, the Administration Agreement, the Collateral
Administration Agreement, the Preference Share Paying Agency Agreement, the
Fiscal Agency Agreement and the Collateral Advisory Agreement shall be held in
trust and applied by it in accordance with the provisions of the Notes, the
Preference Share Paying Agency Agreement, the Fiscal Agency Agreement and this
Indenture, in each case subject to the Priority of Payments, for the payment
either directly or through any Paying Agent, as the Trustee may determine, to
the Person entitled thereto of the respective amounts in respect of which such
Cash has been deposited with the Trustee; but such Cash need not be segregated
from other funds held by the Trustee except to the extent required herein or
required by law.

 

87



--------------------------------------------------------------------------------

Section 4.3 - Repayment of Cash Held by Paying Agent

In connection with the satisfaction and discharge of this Indenture with respect
to the Secured Notes, all Cash then held by any Paying Agent other than the
Trustee under the provisions of this Indenture shall, upon demand of the
Co-Issuers, be paid to the Trustee to be held and applied pursuant to
Section 7.3 hereof and in accordance with the Priority of Payments and thereupon
such Paying Agent shall be released from all further liability with respect to
such Cash.

Article V - EVENTS OF DEFAULT; REMEDIES

Section 5.1 - Events of Default

“Indenture Event of Default,” wherever used herein, means any one of the
following events (whatever the reason for such Event of Default and whether it
shall be voluntary or involuntary or be effected by operation of law or pursuant
to any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body):

 

  (a) a default in the payment of any accrued interest (a) on any Class A-1A
Note, Class A-1B Note or Class A-2 Note when the same becomes due and payable,
(b) on any Class B Note when the same becomes due and payable or (c) on any
Class C Note when the same becomes due and payable, in each case which default
continues for a period of five Business Days;

 

  (b) a default in the payment of principal of any Secured Note when the same
becomes due and payable at its Stated Maturity or Redemption Date (and, in the
case of a default in payment resulting solely from an administrative error or
omission by the Trustee, the Administrator, a Paying Agent (other than the
Preference Share Paying Agent or a Paying Agent with respect to the Subordinate
Notes) or the Secured Note Registrar, such default continues for a period of
five Business Days);

 

  (c) the failure on any Distribution Date to disburse amounts available in the
Interest Collection Account or Principal Collection Account in accordance with
the order of priority set forth under Section 11.1 hereof (other than a default
in payment described in clause (a) or (b) of this Section 5.1), which failure
continues for a period of three Business Days (or, in the case of a default in
payment resulting solely from an administrative error or omission by the
Trustee, the Administrator, a Paying Agent (other than the Preference Share
Paying Agent or a Paying Agent with respect to the Subordinate Notes) or the
Secured Note Registrar, such default continues for a period of five Business
Days) after any of the Issuer, the Co-Issuer or the Collateral Advisor has
actual knowledge thereof or after notice thereof (x) to the Issuer and the
Collateral Advisor by the Trustee, (y) to the Issuer and the Trustee by the
Collateral Advisor or (z) to the Issuer, the Collateral Advisor and the Trustee
by the holders of at least 25% in Aggregate Outstanding Amount of Notes of the
Controlling Class or by a Hedge Counterparty, in each case specifying such
default or breach and requiring it to be remedied and stating that it is a
“notice of default” under this Indenture;

 

  (d) either of the Co-Issuers or the pool of Collateral becomes an investment
company required to be registered under the Investment Company Act;

 

  (e)

a default in the performance, or breach, of any other covenant or other
agreement (it being understood that a failure to satisfy a Collateral Quality
Test, an

 

88



--------------------------------------------------------------------------------

 

Overcollateralization Test, the Class A Sequential Pay Test, the Standard &
Poor’s CDO Monitor Test or the Eligibility Criteria is not a default or breach)
of the Issuer or the Co-Issuer under this Indenture or any representation or
warranty of the Issuer or the Co-Issuer made in this Indenture or in any
certificate or other writing delivered pursuant hereto or in connection herewith
proves to be incorrect in any material respect when made (which breach,
violation, default or incorrect representation or warranty is reasonably
expected to have a material and adverse effect on the interest of any of the
Secured Noteholders) and the continuation of such default, breach or
incorrectness for a period of 45 consecutive days (or, if such default, breach
or incorrectness has an adverse effect on the validity, perfection or priority
of the security interest granted hereunder or thereunder, 30 consecutive days)
after any of the Issuer, the Co-Issuer or the Collateral Advisor has actual
knowledge thereof or after notice thereof (x) to the Issuer and the Collateral
Advisor by the Trustee, (y) to the Issuer and the Trustee by the Collateral
Advisor or (z) to the Issuer, the Collateral Advisor and the Trustee by the
Holders of at least 25% in Aggregate Outstanding Amount of Notes of the
Controlling Class or by any Hedge Counterparty, in each case specifying such
default or breach and requiring it to be remedied and stating that it is a
“notice of default” under this Indenture;

 

  (f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) winding up, liquidation, reorganization or other
relief in respect of the Issuer or the Co-Issuer or its debts, or of a
substantial part of its assets, under any bankruptcy, insolvency, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Issuer
or the Co-Issuer or for a substantial part of its assets, and, in any such case,
such proceeding or petition shall continue undismissed for 60 days; or an order
or decree approving or ordering any of the foregoing shall be entered; or the
Issuer or its assets shall become subject to any event that, under the
applicable laws of the Cayman Islands, has an analogous effect to any of the
foregoing;

 

  (g) the Issuer or the Co-Issuer shall (i) voluntarily commence any proceeding
or file any petition seeking winding up, liquidation, reorganization or other
relief under any bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
Section 5.1(f) hereof, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Issuer or the Co-Issuer or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing; or
the Issuer shall cause or become subject to any event with respect to the Issuer
that, under the applicable laws of the Cayman Islands, has an analogous effect
to any of the foregoing;

 

  (h) the occurrence of a Fiscal Agency Agreement Event of Default; or

 

  (i) the Class A-1A Par Value Ratio is less than 102% on any Measurement Date
on which any Class A-1A Note is Outstanding.

If either of the Co-Issuers shall obtain knowledge or have reason to believe
that an Indenture Event of Default shall have occurred and be continuing, the
Issuer or the Co-Issuer, as the case may be, shall promptly notify the Trustee,
the Fiscal Agent, the

 

89



--------------------------------------------------------------------------------

Noteholders, each Hedge Counterparty, the Collateral Advisor, the Preference
Share Paying Agent and each Rating Agency in writing of such Indenture Event of
Default.

Section 5.2 - Acceleration of Maturity; Rescission and Annulment

 

  (a) If an Indenture Event of Default occurs and is continuing (other than an
Event of Default specified in Section 5.1(f) or 5.1(g) hereof), (i) the Trustee
(at the direction of the Holders of a Majority of Notes of the Controlling
Class) by notice to the Co-Issuers or (ii) Holders of a Majority of Notes of the
Controlling Class, by notice to the Co-Issuers and the Trustee, may declare the
principal of and accrued and unpaid interest on all of the Notes to be
immediately due and payable, and upon any such declaration such principal,
together with all accrued and unpaid interest thereon, and other amounts payable
hereunder, shall become immediately due and payable. If an Indenture Event of
Default specified in Section 5.1(f) or 5.1(g) hereof occurs, all unpaid
principal, together with all accrued and unpaid interest thereon, of all the
Notes, and other amounts payable hereunder, shall automatically become due and
payable without any declaration or other act on the part of the Trustee or any
Noteholder. Notwithstanding the foregoing, if an Indenture Event of Default
specified in Section 5.1(a), 5.1(b) or 5.1(h) hereof occurs and is continuing
solely with respect to a default in the payment of any principal of or interest
on Notes of a Class other than the Controlling Class, neither the Trustee nor
the Holders of such non-Controlling Class shall have the right to declare such
principal and other amounts to be immediately due and payable. If an Indenture
Event of Default occurs and is continuing during the Reinvestment Period, the
Reinvestment Period shall terminate automatically without any declaration or
other action on the part of the Trustee or the Noteholders.

 

  (b) At any time after such a declaration of acceleration of maturity has been
made and before a judgment or decree for payment of the Cash due has been
obtained by the Trustee as hereinafter provided in this Article V, a Majority of
the Controlling Class, by written notice to the Co-Issuers and the Trustee, may
rescind and annul such declaration and its consequences if:

 

  (i) the Issuer has paid or deposited with the Trustee a sum sufficient to pay:

 

  (A) all overdue installments of principal of and interest on the Secured Notes
(including interest upon the Class D Deferred Interest Amount and interest upon
the Class E Deferred Interest Amount),

 

  (B) all accrued and unpaid taxes and Administrative Expenses and other sums
paid by the Trustee hereunder and the reasonable compensation, expenses and
disbursements of the Trustee, its agents and counsel; and

 

  (C) any accrued and unpaid amounts (including termination payments, if any,
other than Deferred Termination Payments) payable by the Issuer pursuant to any
Hedge Agreements; and

 

  (ii)

the Trustee has determined that all Events of Default of which a Trust Officer
has actual knowledge, other than the nonpayment of the principal of or interest
on the Secured Notes that have become due solely by such acceleration, have been
cured and a Majority of the Controlling Class by written notice to the Trustee
has

 

90



--------------------------------------------------------------------------------

 

agreed with such determination or waived as provided in Section 5.14 hereof; and

 

  (iii) any Hedge Agreement in effect immediately prior to the declaration of
such acceleration shall remain in effect or, if such Hedge Agreement shall have
become subject to early termination after the declaration of such acceleration,
the Issuer shall have entered into a replacement Hedge Agreement for a
terminated Hedge Agreement pursuant to Section 16.1 hereof.

At any such time as the Trustee shall rescind and annul such declaration and its
consequences, the Trustee shall preserve the Collateral in accordance with the
provisions of Section 5.5 hereof; provided that, if such preservation of the
Collateral is rescinded pursuant to Section 5.5 hereof, the Secured Notes may be
accelerated pursuant to Section 5.2(a), notwithstanding any previous rescission
and annulment of a declaration of acceleration pursuant to this Section 5.2(b)
hereof.

No such rescission and annulment shall affect any subsequent Default or impair
any right consequent thereon.

 

  (c) The Issuer shall not terminate any Hedge Agreement in effect immediately
prior to a declaration of acceleration unless the liquidation of the Collateral
has begun and such declaration is no longer capable of being rescinded or
annulled.

Section 5.3 - Collection of Indebtedness and Suits for Enforcement by Trustee

The Co-Issuers covenant that if a Default shall occur in respect of (a) the
payment of any principal of or interest on any Class A-1A Note, the payment of
principal of or interest on any Class A-1B Note (but with respect to interest,
only after the Class A-1A Notes and all interest accrued thereon have been paid
in full), (b) the payment of principal of or interest on any Class A-2 Note (but
with respect to interest, only after the Class A-1A Notes and the Class A-1B
Notes and all interest accrued thereon have been paid in full), (c) the payment
of principal of or interest, if any, on any Class B Note (but with respect to
interest, only after the Class A-1A Notes, Class A-1B Notes and Class A-2 Notes
and all interest accrued thereon have been paid in full) or (d) the payment of
principal of or interest, if any, on any Class C Note (but with respect to
interest, only after the Class A-1A Notes, Class A-1B Notes, Class A-2 Notes and
Class B Notes and all interest accrued thereon have been paid in full), the
Co-Issuers will upon demand by the Trustee or any affected Secured Noteholder,
pay to the Trustee, for the benefit of the Holder of such Note, the whole
amount, if any, then due and payable on such Secured Note for principal,
interest with interest upon the overdue principal and, to the extent that
payments of such interest shall be legally enforceable, upon overdue
installments of interest at the applicable Note Interest Rate and, in addition
thereto, such further amount as shall be sufficient to cover the costs and
expenses of collection, including the reasonable compensation, expenses and
disbursements of the Trustee and such Secured Noteholder and their respective
agents and counsel.

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, in its own name and as trustee of an express trust, may
institute a Proceeding for the collection of the sums so due and unpaid, and
may, and shall, upon the direction by a Majority of the Controlling Class,
prosecute such Proceeding to judgment or final decree, and may enforce the same
against the Co-Issuers or any other obligor upon the Secured Notes and collect
the Cash adjudged or decreed to be payable in the manner provided by law out of
the Collateral.

If an Indenture Event of Default occurs and is continuing, the Trustee may in
its discretion proceed to protect and enforce its rights and the rights of the
Secured Parties by such appropriate Proceedings as

 

91



--------------------------------------------------------------------------------

shall be deemed most effectual (if no direction by a Majority of the Controlling
Class is received by the Trustee) or as the Trustee may be directed by a
Majority of the Controlling Class, to protect and enforce any such rights,
whether for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law.

In case there shall be pending Proceedings relative to the Issuer or the
Co-Issuer or any other obligor upon the Secured Notes under the Bankruptcy Code
or any other applicable bankruptcy, insolvency or other similar law, or in case
a receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer, the Co-Issuer or their respective property or such
other obligor or its property, or in case of any other comparable Proceedings
relative to the Issuer, the Co-Issuer or other obligor upon the Secured Notes,
or the creditors or property of the Issuer, the Co-Issuer or such other obligor,
the Trustee, regardless of whether the principal of any Secured Notes shall then
be due and payable as therein expressed or by declaration or otherwise and
regardless of whether the Trustee shall have made any demand pursuant to the
provisions of this Section 5.3 hereof, shall be entitled and empowered, by
intervention in such Proceedings or otherwise:

 

  (a) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Secured Notes upon direction by a
Majority of the Controlling Class, and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Trustee
(including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, by the Trustee and each
predecessor Trustee) and of the Secured Noteholders allowed in any Proceedings
relative to the Issuer, the Co-Issuer or other obligor upon the Secured Notes or
to the creditors or property of the Issuer, the Co-Issuer or such other obligor;

 

  (b) unless prohibited by applicable law and regulations, to vote on behalf of
the Holders of the Secured Notes, upon the direction of such Holders, in any
election of a trustee or a standby trustee in arrangement, reorganization,
liquidation or other bankruptcy or insolvency Proceedings or person performing
similar functions in comparable Proceedings; and

 

  (c) to collect and receive any Cash or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Secured Noteholders and of the Trustee on behalf of
the Secured Noteholders and the Trustee; and any trustee, receiver or
liquidator, custodian or other similar official is hereby authorized by each of
the Secured Noteholders to make payments to the Trustee, and, in the event that
the Trustee shall consent to the making of payments directly to the Secured
Noteholders, to pay to the Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other reasonable expenses and
liabilities incurred, by the Trustee and each predecessor Trustee except as a
result of negligence or Bad Faith.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Secured
Noteholder, any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Notes or the rights of any Holder thereof, or to authorize
the Trustee to vote in respect of the claim of any Secured Noteholder in any
such Proceeding except, as aforesaid, to vote for the election of a trustee in
bankruptcy or similar person.

 

92



--------------------------------------------------------------------------------

In any Proceedings brought by the Trustee on behalf of the Holders, the Trustee
shall be held to represent, subject to Section 6.17 hereof, all the Secured
Parties, if applicable, pursuant to Section 6.17.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 hereof except in accordance with
Section 5.5(a) hereof.

Section 5.4 - Remedies

 

  (a) If an Indenture Event of Default shall have occurred and be continuing,
and the Notes have been declared due and payable and such declaration and its
consequences have not been rescinded and annulled, the Co-Issuers agree that the
Trustee may after notice to the Secured Noteholders, the Preference Share Paying
Agent, the Fiscal Agent, the Collateral Advisor, the Rating Agencies and the
Hedge Counterparties, and shall, upon direction by a Majority of the Controlling
Class, to the extent permitted by applicable law, exercise one or more of the
following rights, privileges and remedies:

 

  (i) institute Proceedings for the collection of all amounts then payable on
the Secured Notes or otherwise payable under this Indenture, whether by
declaration or otherwise, enforce any judgment obtained, and collect from the
Collateral any Cash adjudged due;

 

  (ii) sell all or a portion of the Collateral or rights of interest therein, at
one or more public or private sales called and conducted in any manner permitted
by law and in accordance with Section 5.17 hereof;

 

  (iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;

 

  (iv) exercise any remedies of a secured party under the UCC (whether or not
the UCC applies to the affected Collateral) and take any other appropriate
action to protect and enforce the rights and remedies of the Secured Parties
hereunder; and

 

  (v) exercise any other rights and remedies that may be available at law or in
equity;

provided that the Trustee may not sell or liquidate the Collateral or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 hereof except in
accordance with Section 5.5(a) hereof.

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation as to the feasibility of any
action proposed to be taken in accordance with this Section 5.4 hereof and as to
the sufficiency of the proceeds and other amounts receivable with respect to the
Collateral to make the required payments of principal of and interest on all the
Secured Notes to be redeemed, which opinion shall be conclusive evidence as to
such feasibility or sufficiency.

 

  (b)

If an Indenture Event of Default as described in Section 5.1(e) hereof shall
have occurred and be continuing, the Trustee may, and at the request of the
Holders of not less than 25% of the Aggregate Outstanding Amount of the
Controlling Class shall, institute a Proceeding solely to compel performance of
the covenant or agreement or to cure the representation or warranty, the breach
of which gave rise to the Indenture Event of

 

93



--------------------------------------------------------------------------------

 

Default under such Section, and enforce any equitable decree or order arising
from such proceeding; provided that if the Trustee shall receive conflicting or
inconsistent requests from two or more groups of Holders of the Notes of the
Controlling Class, each representing not less than 25% of the Aggregate
Outstanding Amount of the Controlling Class, the Trustee shall follow the
instructions of the group representing the higher percentage of interest in the
Controlling Class, notwithstanding any other provisions of this Indenture.

 

  (c) Upon any sale, whether made under the power of sale hereby given or by
virtue of judicial proceedings, any Secured Noteholder or Secured Noteholders
may bid for and purchase the Collateral or any part thereof and, upon compliance
with the terms of sale, may hold, retain, possess or dispose of such property in
its or their own absolute right without accountability.

Upon any sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of Cash by the Trustee, or by the Officer
making a sale under judicial proceedings, shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase and such purchaser
or purchasers shall not be obliged to see to the application thereof.

Any such sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall bind the Co-Issuers, the Trustee and the Secured
Noteholders, shall operate to divest all right, title and interest whatsoever,
either at law or in equity, of each of them in and to the property sold, and
shall be a perpetual bar, both at law and in equity, against each of them and
their successors and assigns, and against any and all Persons claiming through
or under them.

 

  (d) Notwithstanding any other provision of this Indenture, the Trustee may
not, prior to the date which is one year and one day, or if longer the
applicable preference period then in effect, after the payment in full of all
Secured Notes, institute against, or join any other Person in instituting
against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings, or other
proceedings under Federal or state bankruptcy or similar laws of any
jurisdiction. Nothing in this Section 5.4 hereof shall preclude, or be deemed to
stop, the Trustee (i) from taking any action prior to the expiration of the
aforementioned one year and one day period, or if longer the applicable
preference period then in effect, in (A) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer or (B) any involuntary
insolvency proceeding filed or commenced by a Person other than the Trustee, or
(ii) subject to the limitations contained in this Section 5.4 hereof, from
commencing against the Issuer or the Co-Issuer or any of its properties any
legal action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium, liquidation or similar proceeding. This provision shall survive
termination of this Indenture.

Section 5.5 - Preservation of Collateral

 

  (a)

If an Indenture Event of Default shall have occurred and be continuing when any
Class of Secured Notes is Outstanding, the Trustee shall not terminate any Hedge
Agreement (unless the Issuer shall have entered into a replacement Hedge
Agreement for a terminated Hedge Agreement pursuant to Section 16.1 hereof) and
shall retain the Collateral intact, collect and cause the collection of the
proceeds thereof and make and apply all payments and deposits and maintain all
accounts in respect of the Collateral and

 

94



--------------------------------------------------------------------------------

 

the Secured Notes in accordance with the Priority of Payments and the provisions
of Articles X, XII and XIII unless:

 

  (i) the Trustee determines that the anticipated net proceeds of a sale or
liquidation of the Collateral (after deducting the reasonable expenses of such
sale or liquidation) would be sufficient to discharge in full the amounts then
due and unpaid on the Notes for principal and interest (including the Class D
Deferred Interest Amount, the Class E Deferred Interest Amount, Defaulted
Interest and interest on Defaulted Interest, if any), and to pay due and unpaid
Administrative Expenses, all amounts due to the Hedge Counterparties (including
any termination payment and any accrued interest thereon, assuming, for this
purpose, that any Hedge Agreement has been terminated by reason of an event of
default or termination event thereunder with respect to the Issuer), any accrued
and unpaid Trustee Fees and Advisory Fees;

 

  (ii) the Holders of at least 662/3% of the Aggregate Outstanding Amount of
each Class of Notes and each Hedge Counterparty (unless no early termination
payment (other than Unpaid Amounts) would be owing by the Issuer to such Hedge
Counterparty upon the termination thereof by reason of an event of default or
termination event under the relevant Hedge Agreement with respect to the
Issuer), subject to the provisions hereof, direct the sale and liquidation of
the Collateral; or

 

  (iii) for so long as the Class A-1A Notes are the Controlling Class, in the
case of an Indenture Event of Default described under clause (a) or (i) of the
definition thereof, the holders of at least 662/3% of the Aggregate Outstanding
Amount of the Controlling Class, direct the sale of the Collateral.

For purposes of clause (ii) of the preceding sentence, if a Hedge Counterparty
shall fail to vote to direct the sale and liquidation of the Collateral within
three Business Days after written notice from the Issuer or the Trustee
requesting a vote pursuant to such clause (ii), such Hedge Counterparty shall
not be entitled to participate in the vote requested by such notice. The Trustee
shall give written notice of the retention of the Collateral to the Issuer with
a copy to the Co-Issuer, the Hedge Counterparties, the Collateral Advisor and
the Holders of the Notes. So long as such Indenture Event of Default is
continuing, any such retention pursuant to this Section may be rescinded at any
time when the conditions specified in clause (i) or (ii) exist.

If either of the conditions set forth in clause (i) or clause (ii) above is
satisfied, the Trustee will liquidate the Collateral and terminate each Hedge
Agreement and, on the sixth Business Day (the “Accelerated Maturity Date”)
following the Business Day (which shall be the Determination Date for such
Accelerated Maturity Date) on which the Trustee notifies the Issuer, the
Collateral Advisor, each Hedge Counterparty and each Rating Agency that such
liquidation is completed, apply the proceeds of such liquidation in accordance
with the Priority of Payments. The Accelerated Maturity Date will be treated as
a Distribution Date, and distributions on such date will be made in accordance
with the Priority of Payments.

 

  (b) Nothing contained in Section 5.5(a) hereof shall be construed to require
the Trustee to preserve the Collateral securing the Secured Notes if prohibited
by applicable law.

 

95



--------------------------------------------------------------------------------

  (c) In determining whether the condition specified in Section 5.5(a)(i) hereof
exists, the Trustee shall obtain bid prices with respect to each security
contained in the Collateral from two nationally recognized dealers, as specified
by the Collateral Advisor in writing, which are Independent from each other and
the Collateral Advisor, at the time making a market in such securities and shall
compute the anticipated proceeds of sale or liquidation on the basis of the
lower of such bid prices for each such security. For purposes of making the
determinations required pursuant to Section 5.5(a)(i) hereof, the Trustee shall
apply the standards set forth in Section 9.2(a) hereof. In addition, for the
purposes of determining issues relating to the execution of a sale or
liquidation of the Pledged Securities and the execution of a sale or other
liquidation thereof in connection with a determination whether the condition
specified in Section 5.5(a)(i) hereof exists, the Trustee may, but shall not be
required to, retain, consult with, and rely on an opinion of an Independent
investment banking firm of national reputation.

The Trustee shall deliver to the Secured Noteholders, the Collateral Advisor,
the Hedge Counterparties and the Co-Issuers a report prepared by such investment
bank or accountant stating the results of any determination required pursuant to
Section 5.5(a)(i) hereof as soon as reasonably practicable after making such
determination. The Trustee shall make the determinations required by
Section 5.5(a)(i) hereof within 30 days after an Indenture Event of Default and
at the request of a Majority of the Controlling Class at any time during which
the Trustee retains the Collateral pursuant to Section 5.5(a)(i) hereof. In the
case of each calculation made by the Trustee pursuant to Section 5.5(a)(i)
hereof (which may be made in consultation with an investment bank or
accountant), the Trustee shall obtain a letter of an Independent certified
public accountant confirming the accuracy of the computations of the Trustee and
certifying their conformity to the requirements of this Indenture. In
determining whether the Holders of the requisite Aggregate Outstanding Amount of
any Class of Secured Notes have given any direction or notice or have agreed
pursuant to Section 5.5(a) hereof, any Holder of a Secured Note of a Class who
is also a Holder of Secured Notes of another Class or any Affiliate of any such
Holder shall be counted as a Holder of each such Secured Note for all purposes.

 

  (d) If an Indenture Event of Default shall have occurred and be continuing at
a time when no Secured Note is Outstanding, the Trustee shall retain the
Collateral securing the Secured Notes intact, collect and cause the collection
of the proceeds thereof and make and apply all payments and deposits and
maintain all accounts in respect of the Collateral and the Secured Notes in
accordance with the Priority of Payments and the provisions of Article X and
Article XII unless a Majority of Class D Notes and, if no Class D Notes are
Outstanding, a Majority of Class E Notes and, if no Class E Notes are
Outstanding, a Majority-in-Interest of Preference Shareholders direct the sale
and liquidation of the Collateral.

Section 5.6 - Trustee May Enforce Claims Without Possession of Secured Notes

All rights of action and claims under this Indenture or the Secured Notes may be
prosecuted and enforced by the Trustee without the possession of any of the
Secured Notes or the production thereof in any Proceeding relating thereto, and
any such Proceeding instituted by the Trustee shall be brought in its own name
as trustee of an express trust, and any recovery of judgment shall be applied as
set forth in Section 5.7 hereof.

 

96



--------------------------------------------------------------------------------

Section 5.7 - Application of Cash Collected

Any Cash collected by the Trustee with respect to the Secured Notes pursuant to
this Article V and any Cash that may then be held or thereafter received by the
Trustee with respect to the Secured Notes hereunder shall be applied subject to
Section 13.1 hereof and in accordance with the provisions of (and subject to the
limitations in) Section 11.1 hereof, at the date or dates fixed by the Trustee,
provided that (a) subject to clause (b), no such date may be fixed by the
Trustee unless the Trustee has given the Hedge Counterparties no less than six
Business Days’ prior written notice of such date, which notice shall set forth
in reasonable detail the expected applications of Cash on such date and (b) no
failure by the Trustee to deliver the notice required pursuant to the foregoing
clause (a) will affect the application of Interest Proceeds and Principal
Proceeds in accordance with the Priority of Payments on the next succeeding
Distribution Date.

Section 5.8 - Limitation on Suits

No Holder of any Secured Note shall have any right to institute any Proceedings,
judicial or otherwise, with respect to this Indenture, or for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

 

  (a) such Holder has previously given to the Trustee written notice of an
Indenture Event of Default;

 

  (b) except as otherwise provided in Section 5.9 hereof, the Holders of at
least 25% of the then Aggregate Outstanding Amount of the Notes of the
Controlling Class shall have made written request to the Trustee to institute
Proceedings in respect of such Event of Default in its own name as Trustee
hereunder;

 

  (c) such Holder or Holders have offered to the Trustee indemnity satisfactory
to it against the costs, expenses and liabilities to be incurred in compliance
with such request;

 

  (d) the Trustee for 30 days after its receipt of such notice, request and
offer of indemnity has failed to institute any such Proceeding; and

 

  (e) no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class;

it being understood and intended that no one or more Holders of Secured Notes
shall have any right in any manner whatever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Secured Notes or to obtain or to seek to obtain priority or
preference over any other Holders of the Secured Notes or to enforce any right
under this Indenture, except in the manner herein provided and for the equal and
ratable benefit of all the Holders of Secured Notes of the same Class subject to
and in accordance with Section 13.1 hereof and the Priority of Payments.

If the Trustee shall receive conflicting or inconsistent requests (each with
indemnity provisions) from two or more groups of Holders of the Notes of the
Controlling Class, each representing less than a Majority of the Controlling
Class, the Trustee shall follow the instructions of the group representing the
higher percentage of interest in the Controlling Class, notwithstanding any
other provisions of this Indenture.

 

97



--------------------------------------------------------------------------------

Section 5.9 - Unconditional Rights of Secured Noteholders to Receive Principal
and Interest

 

  (a) Notwithstanding any other provision in this Indenture (other than
Section 2.6(h)) hereof, the Holder of any Secured Note shall have the right,
which is absolute and unconditional, to receive payment of the principal of and
interest on such Secured Note as such principal and interest become due and
payable in accordance with Section 13.1 hereof and the Priority of Payments and,
subject to the provisions of Section 5.8 hereof, to institute proceedings for
the enforcement of any such payment, and such right shall not be impaired
without the consent of such Holder.

 

  (b) If collections in respect of the Collateral are insufficient to make
payments due in respect of the Secured Notes, no other assets will be available
for payment of the deficiency following realization of the Collateral and
application of the proceeds thereof in accordance with Section 13.1 hereof and
the Priority of Payments, and the obligations of the Co-Issuers to pay any
deficiency shall thereupon be extinguished and shall not thereafter revive.

Section 5.10 - Restoration of Rights and Remedies

If the Trustee or any Secured Noteholder has instituted any Proceeding to
enforce any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Secured Noteholder, then and in every such case the
Co-Issuers, the Trustee and the Secured Noteholder shall, subject to any
determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Secured Parties shall continue as though no such Proceeding had been instituted.

Section 5.11 - Rights and Remedies Cumulative

No right or remedy herein conferred upon or reserved to the Trustee or to the
Secured Noteholders is intended to be exclusive of any other right or remedy,
and every right and remedy shall, to the extent permitted by law, be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing by law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

Section 5.12 - Delay or Omission Not Waiver

No delay or omission of the Trustee or of any Secured Noteholder to exercise any
right or remedy accruing upon any Indenture Event of Default shall impair any
such right or remedy or constitute a waiver of any such Indenture Event of
Default or an acquiescence therein. Every right and remedy given by this Article
V or by law to the Trustee or to the Secured Noteholders may be exercised from
time to time, and as often as may be deemed expedient, by the Trustee or by the
Secured Noteholders, as the case may be.

Section 5.13 - Control by Controlling Class

Notwithstanding any other provision of this Indenture (but subject to the
proviso in the definition of “Outstanding” in Section 1.1 hereof), a Majority of
the Controlling Class shall have the right to direct the Trustee in the conduct
of any proceedings for any remedy available to the Trustee for exercising any
trust, right, remedy or power conferred on the Trustee; provided that:

 

  (a) such direction shall not conflict with any rule of law or with this
Indenture;

 

98



--------------------------------------------------------------------------------

  (b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided that, subject to Section 6.1
hereof, the Trustee need not take any action that it determines might involve it
in liability (unless the Trustee has received satisfactory indemnity against
such liability as set forth below);

 

  (c) the Trustee shall have been provided with indemnity satisfactory to it;
and

 

  (d) any direction to the Trustee to undertake a Sale of the Collateral shall
be made only pursuant to, and in accordance with, Sections 5.4 and 5.5 hereof.

Section 5.14 - Waiver of Past Defaults

Prior to the time a judgment or decree for payment of the Cash due has been
obtained by the Trustee, as provided in this Article V, a Majority of the
Controlling Class, acting together with the Hedge Counterparties, may on behalf
of the Holders of all the Notes waive any past Default and its consequences
(including rescinding the acceleration of the Secured Notes), except a Default:

 

  (a) in the payment of the principal of any Note or in the payment of interest
(including Defaulted Interest and interest on Defaulted Interest) on the Notes;
or

 

  (b) in respect of a covenant or provision hereof that under Section 8.2 hereof
cannot be modified or amended without the waiver or consent of the Holder of
each Outstanding Note affected thereby; or

 

  (c) arising under Section 5.1(f) or 5.1(g) hereof.

In the case of any such waiver, (i) the Co-Issuers, the Trustee and the Holders
of the Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to any subsequent or other Default
or impair any right consequent thereto, and (ii) the Trustee shall promptly give
written notice of any such waiver to each Holder of Notes. The Rating Agencies
shall be notified by the Issuer of any such waiver.

Upon any such waiver, such Default shall cease to exist, and any Indenture Event
of Default arising therefrom shall be deemed to have been cured for every
purpose of this Indenture, but no such waiver shall extend to any subsequent or
other Default or impair any right consequent thereto.

Section 5.15 - Undertaking for Costs

All parties to this Indenture agree, and each Holder of any Secured Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken, or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 hereof shall not apply to any suit instituted by
the Trustee or any Secured Noteholder, or group of Secured Noteholders, holding
in the aggregate more than 10% in Aggregate Outstanding Amount of the
Controlling Class, or to any suit instituted by any Secured Noteholder for the
enforcement of the payment of the principal of or interest on any Secured Note
on or after the Stated Maturity expressed in such Secured Note (or, in the case
of redemption, on or after the applicable Redemption Date).

 

99



--------------------------------------------------------------------------------

Section 5.16 - Waiver of Stay or Extension Laws

The Co-Issuers covenant (to the extent that they may lawfully do so) that they
will not at any time insist upon, or plead, or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law wherever enacted,
now or at any time hereafter in force (including filing a voluntary petition
under Chapter 11 of the Bankruptcy Code and by the voluntary commencement of a
proceeding or the filing of a petition seeking winding up, liquidation,
reorganization or other relief under any bankruptcy, insolvency, receivership or
similar law now or hereafter in effect), which may affect the covenants, the
performance of or any remedies under this Indenture; and the Co-Issuers (to the
extent that they may lawfully do so) hereby expressly waive all benefit or
advantage of any such law, and covenant that they will not hinder, delay or
impede the execution of any power herein granted to the Trustee, but will suffer
and permit the execution of every such power as though no such law had been
enacted.

Section 5.17 - Sale of Collateral

 

  (a) The power to effect any sale, assignment or termination (a “Sale”) of any
portion of the Collateral pursuant to Sections 5.4 and 5.5 hereof shall not be
exhausted by any one or more Sales as to any portion of such Collateral
remaining unsold, but shall continue unimpaired until the entire Collateral
shall have been sold or all amounts secured by the Collateral shall have been
paid. The Trustee may upon notice to the Secured Noteholders and the Hedge
Counterparties, and shall, upon direction of a Majority of the Controlling
Class from time to time postpone any Sale by announcement made at the time and
place of such Sale; provided that, if the Sale is rescheduled for a date more
than ten Business Days after the date of the determination by an investment bank
appointed by the Trustee pursuant to Section 5.5 hereof, such Sale shall not
occur unless and until an investment bank has again made the determination
required by Section 5.5 hereof. The Trustee hereby expressly waives its rights
to any amount fixed by law as compensation for any Sale; provided that the
Trustee shall be authorized to deduct the reasonable costs, charges and expenses
incurred by it in connection with such Sale from the proceeds thereof
notwithstanding the provisions of Section 6.7 hereof.

 

  (b) The Trustee may bid for and acquire any portion of the Collateral in
connection with a public Sale thereof, by crediting all or part of the net
proceeds of such Sale after deducting the reasonable costs, charges and expenses
incurred by the Trustee in connection with such Sale notwithstanding the
provisions of Section 6.7 hereof. The Secured Notes need not be produced in
order to complete any such Sale, or in order for the net proceeds of such Sale
to be credited against amounts owing on the Secured Notes. The Trustee may hold,
lease, operate, manage or otherwise deal with any property so acquired in any
manner permitted by law in accordance with this Indenture.

 

  (c) If any portion of the Collateral consists of securities not registered
under the Securities Act (“Unregistered Securities”), the Trustee shall seek an
Opinion of Counsel, or, if no such Opinion of Counsel can be obtained and with
the consent of a Majority of the Controlling Class, seek a no-action position
from the United States Securities and Exchange Commission or any other relevant
Federal or state regulatory authorities, regarding the legality of a public or
private sale of such Unregistered Securities (the costs of which, in each case,
shall be reimbursable to the Trustee pursuant to Section 6.8 hereof). In no
event will the Trustee be required to register Unregistered Securities under the
Securities Act.

 

100



--------------------------------------------------------------------------------

  (d) The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral in
connection with a sale thereof. In addition, the Trustee is hereby irrevocably
appointed the agent and attorney-in-fact of the Issuer to transfer and convey
its interest in any portion of the Collateral in connection with a sale thereof,
and to take all action necessary to effect such sale. No purchaser or transferee
at such a sale shall be bound to ascertain the Trustee’s authority, to inquire
into the satisfaction of any conditions precedent or see to the application of
any Cash.

Section 5.18 - Action on the Secured Notes

The Trustee’s right to seek and recover judgment on the Secured Notes or under
this Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under or with respect to this Indenture.
Neither the lien of this Indenture nor any rights or remedies of the Secured
Parties shall be impaired by the recovery of any judgment by the Trustee against
the Issuer or by the levy of any execution under such judgment upon any portion
of the Collateral or upon any of the assets of the Issuer or the Co-Issuer.

Article VI - THE TRUSTEE

Section 6.1 - Certain Duties and Responsibilities

 

  (a) Except during the continuance of an Indenture Event of Default:

 

  (i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture, and no implied covenants or
obligations shall be read into this Indenture against the Trustee; and

 

  (ii) in the absence of Bad Faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture; provided that, in the case of
any such certificates or opinions which by any provision hereof are specifically
required to be furnished to the Trustee, the Trustee shall be under a duty to
examine the same to determine whether or not they substantially conform on their
face to the requirements of this Indenture and shall promptly, but in any event
within three Business Days in the case of an Officer’s certificate furnished by
the Issuer or the Collateral Advisor, notify the party delivering the same if
such certificate or opinion does not conform. If a corrected form shall not have
been delivered to the Trustee within 15 days after such notice from the Trustee,
the Trustee shall so notify the Secured Noteholders.

 

  (b) In case an Indenture Event of Default actually known to a Trust Officer
has occurred and is continuing, the Trustee shall, prior to the receipt of
directions, if any, from a Majority of the Controlling Class, exercise such of
the rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise as a prudent person would exercise or use under
the circumstances in the conduct of such person’s own affairs.

 

  (c) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that:

 

101



--------------------------------------------------------------------------------

  (i) this subclause (c) shall not be construed to limit the effect of subclause
(a) of this Section 6.1 hereof;

 

  (ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Trust Officer, unless it shall be conclusively determined by a court
of competent jurisdiction that the Trustee was negligent in ascertaining the
pertinent facts;

 

  (iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Issuer or the Co-Issuer in accordance with this Indenture and/or a Majority (or
such other percentage as may be required by the terms hereof) of the Controlling
Class (or other Class if required or permitted by the terms hereof) relating to
the time, method and place of conducting any Proceeding for any remedy available
to the Trustee, or exercising any trust or power conferred upon the Trustee,
under this Indenture;

 

  (iv) no provision of this Indenture shall require the Trustee to expend or
risk its own funds or otherwise incur any financial liability in the performance
of any of its duties hereunder, or in the exercise of any of its rights or
powers contemplated hereunder, if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not reasonably assured to it unless such risk or liability
relates to performance of its ordinary services under this Indenture; and

 

  (v) the Trustee shall not be liable to the Secured Noteholders for any action
taken or omitted by it at the direction of the Issuer, the Co-Issuer, the
Collateral Advisor and/or the Holders of the Secured Notes under the
circumstances in which such direction is required or permitted by the terms of
this Indenture.

 

  (d) For all purposes under this Indenture, the Trustee shall not be deemed to
have notice or knowledge of any Default or Event of Default described in
Section 5.1(d), 5.1(e), 5.1(f) or 5.1(g) hereof unless a Trust Officer assigned
to and working in the Corporate Trust Office has actual knowledge thereof or
unless written notice of any event which is in fact such an Event of Default or
such a Default, as the case may be, is received by a Trust Officer at the
Corporate Trust Office. For purposes of determining the Trustee’s responsibility
and liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or such a Default, as the case may be, such reference shall be
construed to refer only to such an Event of Default or such a Default, as the
case may be, of which the Trustee is deemed to have notice as described in this
Section 6.1(d) hereof.

 

  (e) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Article VI.

 

  (f)

The Trustee shall, upon receipt of reasonable (but no less than three Business
Days’) prior written notice to a Trust Officer, permit any representative of the
Collateral Advisor, any Hedge Counterparty or of a Holder of a Secured Note,
during the Trustee’s normal business hours at its Corporate Trust Office, to
examine all books of account, records, reports and other papers of the Trustee
relating to the Secured Notes, to make copies and extracts therefrom (the
reasonable out-of-pocket expenses incurred in making any such copies or extracts
to be reimbursed to the Trustee by the Collateral Advisor, such Hedge

 

102



--------------------------------------------------------------------------------

 

Counterparty or such Holder, as the case may be) and to discuss the Trustee’s
actions, as such actions relate to the Trustee’s duties with respect to the
Secured Notes, with the Trustee’s Officers and employees responsible for
carrying out the Trustee’s duties with respect to the Secured Notes.

Section 6.2 - Notice of Indenture Event of Default

Promptly (and in no event later than two Business Days) after the occurrence of
any Indenture Event of Default actually known to a Trust Officer of the Trustee
or after any declaration of acceleration has been made or delivered to the
Trustee pursuant to Section 5.2 hereof, the Trustee shall mail to each Rating
Agency (for so long as any Class of Secured Notes is Outstanding), the
Collateral Advisor, the Hedge Counterparties, the Preference Share Paying Agent,
the Fiscal Agent and to all Holders of Secured Notes, as their names and
addresses appear on the Secured Note Register, notice of all Indenture Events of
Default hereunder actually known to the Trustee, unless such Indenture Event of
Default shall have been cured or waived (provided that the Trustee shall notify
Standard & Poor’s of any Indenture Event of Default which has been cured or
waived).

Section 6.3 - Certain Rights of Trustee

Except as otherwise provided in Sections 6.1, 8.1 and 8.2 hereof:

 

  (a) the Trustee may conclusively rely and shall be fully protected in acting
or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, bond,
note, approval or other paper or document reasonably believed by it to be
genuine and to have been signed or presented by the proper party or parties;

 

  (b) any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;

 

  (c) whenever in the administration of this Indenture the Trustee shall
(i) deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of Bad Faith on its part,
conclusively rely upon an Officer’s certificate or (ii) be required to determine
the value of any Collateral or funds hereunder or the cash flows projected to be
received therefrom, the Trustee may, in the absence of Bad Faith on its part,
conclusively rely on reports of nationally recognized accountants, investment
bankers or other Persons qualified to provide the information required to make
such determination, including nationally recognized dealers in securities of the
type being valued and securities quotation services;

 

  (d) as a condition to the taking or omitting of any action by it hereunder,
the Trustee may consult with counsel and the advice of such counsel or any
Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or omitted by it hereunder in good faith and in
reliance thereon;

 

  (e) the Trustee shall be under no obligation to exercise or to honor any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Secured Noteholders pursuant to this Indenture, unless such
Secured Noteholders shall have offered to the Trustee security or indemnity
satisfactory to it against the costs, expenses and liabilities which might be
incurred by it in compliance with such request or direction;

 

103



--------------------------------------------------------------------------------

  (f) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, note or other paper
documents, but the Trustee, in its discretion, may and, upon the written
direction of a Majority of any Class or any Rating Agency shall make such
further inquiry or investigation into such facts or matters as it may see fit or
as it shall be directed, and, the Trustee shall be entitled, on reasonable prior
notice to the Co-Issuers, to examine the books and records of the Co-Issuers
relating to the Secured Notes and the Collateral, personally or by agent or
attorney during normal business hours; provided that the Trustee shall, and
shall cause its agents to, hold in confidence all such information, except
(i) to the extent disclosure may be required by law, by any regulatory authority
or by the documents delivered pursuant to or in connection with this Indenture
and the Secured Notes and (ii) to the extent that the Trustee, in its sole
judgment, may determine that such disclosure is consistent with its obligations
hereunder;

 

  (g) the Trustee may execute any of the trusts or powers hereunder or perform
any duties hereunder either directly or by or through agents, custodians,
nominees or attorneys; provided that the Trustee shall not be responsible for
any misconduct or negligence on the part of any agent, custodian, nominee (other
than any Affiliate of the Trustee) or attorney appointed, with due care by it
hereunder;

 

  (h) in the absence of Bad Faith, the Trustee shall not be liable for any
action it takes or omits to take that it reasonably and, after the occurrence
and during the continuance of an Indenture Event of Default, prudently believes
to be authorized or within its rights or powers hereunder;

 

  (i) nothing herein shall be construed to impose an obligation on the part of
the Trustee to recalculate, evaluate or verify any report, certificate or
information received from the Issuer (unless and except to the extent otherwise
expressly set forth herein);

 

  (j) the Trustee shall not be responsible or liable for the actions or
omissions of, or any inaccuracies in the records of, any non-Affiliated
custodian, clearing agency, common depository, Euroclear or Clearstream or for
the acts or omissions of the Co-Issuers;

 

  (k) to the extent any defined term hereunder, or any calculation required to
be made or determined by the Trustee hereunder, is dependent upon or defined by
reference to generally accepted accounting principles in the United States
(“GAAP”), the Trustee shall be entitled to request and receive (and rely upon)
instruction from the Issuer or the accountants appointed pursuant to 10.9(a) as
to the application of GAAP in such connection, in any instance;

 

  (l) to the extent permitted by law, the Trustee shall not be required to give
any bond or surety in respect of the execution of this Indenture or otherwise;

 

  (m) the permissive right of the Trustee to take or refrain from taking any
actions enumerated in this Indenture shall not be construed as a duty;

 

  (n) in order to comply with its duties under the USA PATRIOT Act, the Trustee
shall obtain and verify certain information and documentation from the other
parties hereto, including, but not limited to, such parties’ names, addresses
and other identifying information; and

 

104



--------------------------------------------------------------------------------

  (o) in no event shall the Trustee be liable for the selection of Eligible
Investments or for investment losses incurred thereon; the Trustee shall have no
liability in respect of losses incurred as a result of the liquidation of any
Eligible Investment prior to its stated maturity or failure to provide timely
written direction.

Section 6.4 - Authenticating Agents

Upon the request of the Co-Issuers, the Trustee shall, and if the Trustee so
chooses the Trustee may, appoint one or more Authenticating Agents with power to
act on its behalf and subject to its direction in the authentication of Secured
Notes in connection with issuance, transfers and exchanges under Sections 2.4,
2.5 and 8.5 hereof, as fully to all intents and purposes as though each such
Authenticating Agent had been expressly authorized by those Sections to
authenticate such Secured Notes. For all purposes of this Indenture, the
authentication of Secured Notes by an Authenticating Agent pursuant to this
Section 6.4 shall be deemed to be the authentication of Secured Notes “by the
Trustee.”

Any entity into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any entity resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any entity succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, without
the execution or filing or any further act on the part of the parties hereto or
such Authenticating Agent or such successor entity.

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Co-Issuers. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Co-Issuers.

The Trustee agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services, and the Issuer agrees to provide
reimbursement for its reasonable expenses relating thereto as an Administrative
Expense. The provisions of Sections 2.8, 6.5 and 6.6 hereof shall be applicable
to any Authenticating Agent.

Section 6.5 - Not Responsible for Recitals or Issuance of Secured Notes

The recitals contained herein and in the Secured Notes, other than the
Certificate of Authentication thereon, shall be taken as the statements of the
Co-Issuers, and the Trustee assumes no responsibility for their correctness. The
Trustee makes no representation as to the validity or sufficiency of this
Indenture (except as may be made with respect to the validity of the Trustee’s
obligations hereunder), of the Collateral or of the Secured Notes. The Trustee
shall not be accountable for the use or application by the Co-Issuers of the
Secured Notes or the proceeds thereof or any Cash paid to the Co-Issuers
pursuant to the provisions hereof.

Section 6.6 - May Hold Secured Notes

The Trustee, any Paying Agent, the Secured Note Registrar or any other agent of
the Co-Issuers, in its individual or any other capacity, may become the owner or
pledgee of Secured Notes and, may otherwise deal with the Co-Issuers or any of
their Affiliates, with the same rights it would have if it were not Trustee,
Paying Agent, Secured Note Registrar or such other agent.

 

105



--------------------------------------------------------------------------------

Section 6.7 - Cash Held in Trust

Cash held by the Trustee hereunder shall be held in trust to the extent required
herein. The Trustee shall be under no liability for interest on any Cash
received by it hereunder except as otherwise agreed upon with the Issuer and
except to the extent of income or other gain on investments which are deposits
in or certificates of deposit of the Trustee in its commercial capacity and
income or other gain actually received by the Trustee on Eligible Investments.

Section 6.8 - Compensation and Reimbursement

 

  (a) The Issuer covenants and agrees:

 

  (i) to pay the Trustee on each Distribution Date reasonable compensation for
all services, including custodial services, rendered by it hereunder as set
forth in a separate agreement, dated June 30, 2006, signed by the Collateral
Advisor or an Affiliate thereof (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);

 

  (ii) except as otherwise expressly provided herein, to reimburse the Trustee
(subject to any written agreement between the Issuer and the Trustee) in a
timely manner upon its request for all reasonable expenses and disbursements
incurred or made by the Trustee in accordance with any provision of this
Indenture or in the enforcement of any provision hereof and expenses related to
the maintenance and administration of the Collateral (including securities
transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Trustee pursuant to Section 5.4, 5.5,
6.3, 10.7 or 10.9 hereof, except any such expense or disbursement as may be
attributable to its negligence, willful misconduct or Bad Faith but only to the
extent any such securities transaction charges have not been waived during a Due
Period due to the Trustee’s receipt of a payment from a financial institution
with respect to certain Eligible Investments);

 

  (iii) to indemnify, defend and hold harmless the Trustee and its officers,
directors, employees, representatives and agents, from and against and reimburse
the Trustee for any and all claims, expenses, obligations, liabilities, losses,
damages, injuries (to person, property or natural resources), penalties, stamp
or other similar taxes, actions, suits, judgments, reasonable costs and expenses
(including reasonable attorney’s and agent’s fees and expenses) of whatever kind
or nature, regardless of their merit, demanded, asserted or claimed against the
Trustee and directly or indirectly relating to, or arising from, claims against
the Trustee by reason of its participation in the transactions contemplated
hereby or under any related transaction documents, including, without
limitation, all reasonable attorneys’ and consultants’ fees and expenses and
court costs except, in each of the foregoing cases, to the extent caused by the
Trustee’s negligence, willful misconduct or bad faith; and

 

  (iv) to pay the Trustee additional compensation together with its expenses
(including reasonable counsel fees) for any collection action taken pursuant to
Section 6.14 hereof.

 

106



--------------------------------------------------------------------------------

The obligations of the Issuer under this Section 6.8(a) shall survive the
satisfaction and discharge of this Indenture and the earlier resignation or
removal of the Trustee.

 

  (b) The Issuer may remit payment for such fees, expenses and other amounts to
the Trustee or, in the absence thereof, the Trustee may on any Distribution Date
deduct payment of its fees and expenses hereunder from Cash credited to the
Payment Account pursuant to Section 11.1 hereof.

 

  (c) The Trustee hereby agrees not to cause or join in the filing of a petition
in bankruptcy against the Issuer for the non-payment to the Trustee of any
amounts provided by this Section 6.8 hereof until at least one year and one day,
or if longer the applicable preference period (plus one day) then in effect,
after the payment in full of all Secured Notes issued under this Indenture;
provided, however, that the Trustee is entitled to file proofs of claim in
connection with any such Proceeding not commenced by the Trustee.

 

  (d) The amounts payable to the Trustee pursuant to Sections 6.8(a)(i),
(ii) and (iii) hereof (other than amounts received by the Trustee from financial
institutions under clause (a)(ii) above) shall not, except as provided by
clause (12) of the Interest Proceeds Waterfall and clause (7) of the Principal
Proceeds Waterfall exceed on any Distribution Date the Dollar limitation
described in clause (2) of the Interest Proceeds Waterfall for such Distribution
Date.

Subject to Section 6.10 hereof, the Trustee shall continue to serve as Trustee
under this Indenture notwithstanding the fact that the Trustee shall not have
received amounts due it hereunder and hereby agrees not to cause or join in the
filing of a petition in bankruptcy against the Co-Issuers for the nonpayment to
the Trustee of any amounts provided by this Section 6.8 hereof until at least
one year and one day, or if longer, the applicable preference period then in
effect (plus one day), after the payment in full of all Secured Notes issued
under this Indenture; provided, however, that the Trustee shall be entitled to
file proofs of claim in connection with any such proceeding brought by a Person
other than the Trustee. No direction by a Majority of the Controlling Class
shall affect the right of the Trustee to collect amounts owed to it under this
Indenture.

The indemnifications in favor of the Trustee in this Section 6.8 hereof shall
(i) survive any resignation or removal of any Person acting as Trustee (to the
extent of any indemnified liabilities, costs, expenses and other amounts arising
or incurred prior to, or arising out of actions or omissions occurring prior to,
such resignation or removal) and (ii) apply to the Trustee in its capacities as
Custodian, Paying Agent, Calculation Agent, Collateral Administrator and
Authenticating Agent.

Section 6.9 - Corporate Trustee Required; Eligibility

There shall at all times be a Trustee hereunder which shall be a bank,
corporation or trust company organized and doing business under the laws of the
United States or of any State thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$250,000,000, subject to supervision or examination by Federal or state
banking authority, having a rating of at least “Baa1” by Moody’s (and, if rated
“Baa1,” is not on watch for possible downgrade by Moody’s) and at least “BBB+”
by Standard & Poor’s and a short-term debt rating of “P-1” by Moody’s (and is
not on watch for possible downgrade by Moody’s) and having an office within the
United States. If such entity publishes reports of condition at least annually,
pursuant to law or to the requirements of the aforesaid supervising or examining
authority, then for the purposes of this Section 6.9 hereof, the combined
capital and surplus of such entity shall be deemed to be its combined capital
and surplus as set forth in its most recent report of condition so published.
Any Trustee appointed hereunder shall meet the

 

107



--------------------------------------------------------------------------------

requirements of Section 26(a)(1) of the Investment Company Act, shall not be
affiliated, as such term is defined in Rule 405 of the Securities Act, with the
Issuer or any person involved in the organization or operation of the Issuer and
shall not offer or provide credit or credit enhancement to the Issuer. If at any
time the Trustee shall cease to be eligible in accordance with the provisions of
this Section 6.9 hereof, it shall resign immediately in the manner and with the
effect hereinafter specified in this Article VI.

Section 6.10 - Resignation and Removal; Appointment of Successor

 

  (a) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Section 6.10 hereof shall become effective until either
(A) the Issuer has been completely liquidated and the proceeds of the
liquidation distributed to the Noteholders and the Preference Shareholders of
the Issuer or (B) the acceptance of appointment by the successor Trustee under
Section 6.11 hereof; provided that such successor Trustee must also be the
Fiscal Agent pursuant to the Fiscal Agency Agreement.

 

  (b) Subject to Section 6.10(a), the Trustee may resign at any time by giving
30 days prior written notice thereof to the Co-Issuers, the Secured Noteholders,
the Hedge Counterparties, each Rating Agency, the Collateral Advisor, the Fiscal
Agent and the Preference Share Paying Agent.

 

  (c) Subject to Section 6.10(a) hereof, the Trustee may be removed at any time
on 10 days prior written notice (i) by Act of Holders of at least 66 2/3% of the
Aggregate Outstanding Amount of Secured Notes of each Class or (ii) when an
Indenture Event of Default shall have occurred and be continuing by Act of
Holders of at least 66 2/3% of the Aggregate Outstanding Amount of Notes of the
Controlling Class, in each case delivered to the Trustee and to the Co-Issuers.

 

  (d) If at any time:

 

  (i) the Trustee shall cease to be eligible under Section 6.9 hereof and shall
fail to resign after written request therefor by the Co-Issuers or by any
Holder; or

 

  (ii) the Trustee shall become incapable of acting or shall be adjudged as
bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation; or

 

  (iii) the Trustee shall commence a voluntary case under any federal or state
banking or bankruptcy laws, as now or hereafter constituted, or any other
applicable federal or state bankruptcy, insolvency or other similar law, or
shall consent to the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, conservator, sequestrator or other
similar official for the Trustee or for any substantial part of the Trustee’s
property, or shall make any assignment for the benefit of its creditors or shall
fail generally to pay, or shall admit in writing its inability to pay, its debts
as such debts become due or shall take any corporate action in furtherance of
any of the foregoing,

then, in any such case (subject to Section 6.10(a) hereof), (A) the Co-Issuers,
by Issuer Order, may remove the Trustee or (B) subject to Section 5.15 hereof,
the Trustee or any

 

108



--------------------------------------------------------------------------------

Holder may, on behalf of itself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

  (e) If the Trustee shall resign, be removed or become incapable of acting, or
if a vacancy shall occur in the office of the Trustee for any reason, the
Co-Issuers, by Issuer Order, shall promptly appoint a successor Trustee in
accordance with Section 6.11; provided that such successor Trustee shall be
appointed only upon the written consent of a Majority of each Class and the
Initial Hedge Counterparty or, at any time when an Event of Default shall have
occurred and be continuing, by a Majority of the Controlling Class and the
Initial Hedge Counterparty. If the Co-Issuers shall fail to appoint a successor
Trustee within 60 days after such resignation, removal or incapability or the
occurrence of such vacancy, a successor Trustee may be appointed by Act of a
Majority of the Controlling Class delivered to the Issuer and the retiring
Trustee. The successor Trustee so appointed shall, forthwith upon its acceptance
of such appointment, become the successor Trustee and supersede any successor
Trustee proposed by the Co-Issuers. If no successor Trustee shall have been so
appointed by the Co-Issuers or such Holders and shall have accepted appointment
in the manner hereinafter provided, subject to Section 5.15 hereof, any Holder
or the resigning or removed Trustee may, on behalf of itself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee.

 

  (f) The Co-Issuers shall give prompt notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee by mailing
written notice of such event by first class mail, postage prepaid, to each
Rating Agency, the Collateral Advisor, each Hedge Counterparty and the Holders
as their names and addresses appear in the Secured Note Register. Each notice
shall include the name of the successor Trustee and the address of its Corporate
Trust Office. If the Co-Issuers fail to mail such notice within ten days after
acceptance of appointment by the successor Trustee, the successor Trustee shall
cause such notice to be given at the expense of the Co-Issuers.

If the Trustee shall resign or be removed, the Trustee shall also resign or be
removed as Paying Agent, Calculation Agent, Registrar and any other capacity in
which the Trustee is then acting pursuant to this Indenture, the Preference
Share Paying Agency Agreement, the Fiscal Agency Agreement, the Collateral
Administration Agreement and the Account Control Agreement.

Section 6.11 - Acceptance of Appointment by Successor

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Co-Issuers and the retiring Trustee (with copies to each Hedge
Counterparty and each Holder of Notes) an instrument accepting such appointment.
Upon delivery of the required instruments (subject to the next following
paragraph), the resignation or removal of the retiring Trustee shall become
effective and such successor Trustee, without any other act, deed or conveyance,
shall become vested with all the rights, powers, trusts, duties and obligations
of the retiring Trustee, but, on request of the Co-Issuers or a Majority of any
Class or the successor Trustee, such retiring Trustee shall, upon payment of its
charges, fees, indemnities and expenses then unpaid, execute and deliver an
instrument transferring to such successor Trustee all the rights, powers and
trusts of the retiring Trustee. Upon receipt by the retiring Trustee of such
instrument of acceptance, such retiring Trustee shall immediately and duly
assign, transfer and deliver to such successor Trustee all property and Cash
held by such retiring Trustee hereunder, subject nevertheless to its lien, if
any, provided for in Section 6.8(d) hereof. Upon request of any such successor
Trustee, the Co-

 

109



--------------------------------------------------------------------------------

Issuers shall execute any and all instruments for more fully and certainly
vesting in and confirming to such successor Trustee all such rights, powers and
trusts.

No successor Trustee shall accept its appointment unless (a) at the time of such
acceptance such successor shall (i) have long term debt rated at least “Baa1” by
Moody’s (and, if rated “Baa1,” not be on watch for possible downgrade by
Moody’s) and at least “BBB+” by Standard & Poor’s and (ii) be qualified and
eligible under this Article VI, (b) at the time of such acceptance such
successor shall have the qualifications prescribed in Section 26(a)(1) of the
Investment Company Act and (c) the Rating Condition with respect to the
appointment of such successor Trustee shall have been satisfied. No appointment
of a successor Trustee shall become effective if a Majority of the Controlling
Class objects to such appointment; and no appointment of a successor Trustee
shall become effective until the date ten days after notice of such appointment
has been given to each Secured Noteholder. Any successor Trustee shall be deemed
to have made the representations set forth in Section 6.15 hereof as of the
effective date of the appointment of such successor Trustee.

Section 6.12 - Merger, Conversion, Consolidation or Succession to Business of
Trustee

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder; provided such Person shall be
otherwise qualified and eligible under this Article VI, without the execution or
filing of any paper or any further act on the part of any of the parties hereto.
In case any of the Secured Notes have been authenticated, but not delivered, by
the Trustee then in office, any successor by merger, conversion or consolidation
to such authenticating Trustee may adopt such authentication and deliver the
Secured Notes so authenticated with the same effect as if such successor Trustee
had itself authenticated such Secured Notes.

Section 6.13 - Co-Trustees

At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any part of the Collateral may at the time be located, the
Co-Issuers and the Trustee shall have power to appoint one or more Persons to
act as co-trustee, jointly with the Trustee of all or any part of the
Collateral, with the power to file such proofs of claim and take such other
actions pursuant to Section 5.6 hereof and to make such claims and enforce such
rights of action on behalf of the Holders of the Secured Notes subject to the
other provisions of this Section 6.13 hereof.

The Co-Issuers shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
co-trustee. If the Co-Issuers do not join in such appointment within 15 days
after the receipt by them of a request to do so, the Trustee shall have power to
make such appointment. The Co-Issuers shall notify Standard & Poor’s of the
appointment of any co-trustee.

Should any written instrument from the Co-Issuers be required by any co-trustee
so appointed for more fully confirming to such co-trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Co-Issuers. The Co-Issuers agree to pay
(subject to the Priority of Payments) for any reasonable fees and expenses in
connection with such appointment.

 

110



--------------------------------------------------------------------------------

Every co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

  (a) the Secured Notes shall be authenticated and delivered and all rights,
powers, duties and obligations hereunder in respect of the custody of
securities, Cash and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;

 

  (b) the rights, powers, duties and obligations hereby conferred or imposed
upon the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly, as shall be provided in
the instrument appointing such co-trustee, except to the extent that under any
law of any jurisdiction in which any particular act is to be performed, the
Trustee shall be incompetent or unqualified to perform such act, in which event
such rights, powers, duties and obligations shall be exercised and performed by
a co-trustee;

 

  (c) the Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Co-Issuers evidenced by an Issuer Order, may accept the
resignation of or remove any co-trustee appointed under this Section 6.13
hereof, and in case an Indenture Event of Default has occurred and is
continuing, the Trustee shall have the power to accept the resignation of, or
remove, any such co-trustee without the concurrence of the Co-Issuers. A
successor to any co-trustee so resigned or removed may be appointed in the
manner provided in this Section 6.13 hereof;

 

  (d) no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee or any other co-trustee hereunder;

 

  (e) the Trustee shall not be liable by reason of any act or omission of a
co-trustee (other than any Affiliate of the Trustee) appointed in accordance
with this Section 6.13 hereof;

 

  (f) any Act of Secured Noteholders delivered to the Trustee shall be deemed to
have been delivered to each co-trustee; and

 

  (g) any co-trustee shall make the representations set forth in Section 6.15
hereof.

Section 6.14 - Certain Duties Related to Delayed Payment of Proceeds

In the event that the Trustee shall not have received a payment with respect to
any Pledged Security within two Business Days after its Due Date, (a) the
Trustee shall promptly notify the Issuer and the Collateral Advisor in writing
and (b) promptly request the issuer of such Pledged Security, the trustee under
the related Underlying Instrument or paying agent designated by either of them,
as the case may be, to make such payment as soon as practicable after such
request but in no event later than three Business Days after the date of such
request. In the event that such payment is not made within such time period, the
Trustee, subject to the provisions of Section 6.1(c)(iv) hereof, shall take such
action as the Collateral Advisor shall direct in writing. Any such action shall
be without prejudice to any right to claim a Default under this Indenture. In
the event that the Issuer or the Collateral Advisor requests a release of a
Pledged Security and/or delivers a new Collateral Debt Security in connection
with any such action under the Collateral Advisory Agreement, such release
and/or delivery shall be subject to Section 10.8 hereof and Article XII, as the
case may be. Notwithstanding any other provisions hereof, the Trustee shall
deliver to the Issuer or its designee any payment with respect to any Pledged
Security received after the Due Date

 

111



--------------------------------------------------------------------------------

thereof to the extent the Issuer previously made provisions for such payment
satisfactory to the Trustee in accordance with Section 10.2(d) hereof and this
Section 6.14 hereof and such payment shall not be deemed part of the Collateral.

Section 6.15 - Representations and Warranties of the Bank

The Bank hereby represents and warrants the following for the benefit of the
Secured Parties:

 

  (a) Organization. The Bank has been duly organized and is validly existing as
a national banking association under the laws of the United States of America
and has the power to conduct its business and affairs as a trustee.

 

  (b) Authorization; Binding Obligations. The Bank has the power and authority
to perform the duties and obligations of Trustee, Secured Note Registrar and
Transfer Agent under this Indenture. The Bank has taken all necessary action to
authorize the execution, delivery and performance of this Indenture, and all of
the documents required to be executed by the Bank pursuant hereto. This
Indenture has been duly executed and delivered by the Bank. Upon execution and
delivery by the Co-Issuers, this Indenture will constitute the legal, valid and
binding obligation of the Bank enforceable in accordance with its terms.

 

  (c) Eligibility. The Bank is eligible under Section 6.9 hereof to serve as
Trustee hereunder.

 

  (d) No Conflict. Neither the execution, delivery and performance of this
Indenture, nor the consummation of the transactions contemplated by this
Indenture, (i) is prohibited by, or requires the Bank to obtain any consent,
authorization, approval or registration under, any law, statute, rule,
regulation or, to the best of its knowledge, judgment, order, writ, injunction
or decree that is binding upon the Bank or any of its properties or assets, or
(ii) will violate any provision of, result in any default or acceleration of any
obligations under, result in the creation or imposition of any lien pursuant to,
or require any consent under, any agreement to which the Bank is a party or by
which it or any of its property is bound which in all cases would have a
material adverse effect on the performance by the Bank of its obligations under
this Indenture.

 

  (e) No Proceedings. There are no proceedings pending, or to the best knowledge
of the Bank, threatened against the Bank before any Federal, state or other
governmental agency, authority, administrator or regulatory body, arbitrator,
court or other tribunal, foreign or domestic, that could be reasonably expected
to have a material adverse effect on the Collateral or any action taken or to be
taken by the Bank under this Indenture.

Section 6.16 - Offers

In the event that the Trustee receives written notice of any Offer, the Trustee
shall promptly deliver copies of such notice to the Issuer and the Collateral
Advisor (and, if an Indenture Event of Default has occurred and is continuing,
the Holders of the Notes of the Controlling Class). Subject to Section 7.7
hereof, the Issuer (acting at the direction of the Collateral Advisor or, if an
Indenture Event of Default has occurred and is continuing and the notice
referred to in Section 10.8(c) hereof has been given by a Majority of the
Controlling Class, a Majority of the Controlling Class) may direct the Trustee
to take any of the following actions with respect to a Collateral Debt Security
or Equity Security as to which an Offer has been made: (i) exchange such
instrument for other securities or a mixture of securities and other
consideration pursuant to such Offer (and in making a determination whether or
not to exchange any security, none of

 

112



--------------------------------------------------------------------------------

the restrictions set forth in Article XII shall be applicable); or (ii) give
consent, grant waiver, vote or exercise any or all other rights or remedies with
respect to any such Collateral Debt Security or Equity Security. In the absence
of any direction from the Collateral Advisor, the Trustee shall have no
obligation to take action in respect of any such Offer.

Section 6.17 - Fiduciary for Secured Noteholders Only; Agent for Other Secured
Parties

With respect to the security interests created hereunder, the pledge of any
portion of the Collateral to the Trustee is to the Trustee as representative of
the Secured Noteholders and agent for other Secured Parties. In furtherance of
the foregoing, the possession by the Trustee of any portion of the Collateral
and the endorsement to or registration in the name of the Trustee of any portion
of the Collateral (including without limitation as Entitlement Holder of the
Custodial Account) are all undertaken by the Trustee in its capacity as
representative of the Secured Noteholders and as collateral agent for the other
Secured Parties. The Trustee shall not by reason of this Indenture be deemed to
be acting as fiduciary for the Collateral Advisor or the Hedge Counterparties;
provided that the foregoing shall not limit any of the express obligations of
the Trustee under this Indenture.

Section 6.18 - Withholding

If any withholding tax is imposed on the Issuer’s payment under the Secured
Notes to any Secured Noteholder, such tax shall reduce the amount of such
payment otherwise distributable to such Secured Noteholder. The Trustee is
hereby authorized and directed to retain from amounts otherwise distributable to
any Secured Noteholder sufficient funds for the payment of any tax that is
legally owed by the Issuer (but such authorization shall not prevent the Trustee
from contesting any such tax in appropriate proceedings and withholding payment
of such tax, if permitted by law, pending the outcome of such proceedings). The
amount of any withholding tax imposed with respect to any Secured Noteholder
shall be treated as Cash distributed to such Secured Noteholder at the time it
is withheld by the Trustee and remitted to the appropriate taxing authority. The
Trustee shall determine in its sole discretion whether to withhold tax with
respect to a distribution in accordance with this Section 6.18 hereof and
Section 2.6 hereof. If any Secured Noteholder wishes to apply for a refund of
any such withholding tax, the Trustee shall reasonably cooperate with such
Secured Noteholder in making such claim so long as such Secured Noteholder
agrees to reimburse the Trustee for any out-of-pocket expenses incurred. Failure
of a Holder of a Secured Note to provide the Trustee or any Paying Agent and the
Issuer with appropriate tax certificates will result in amounts being withheld
from the payment to such Holders. Nothing herein shall impose an obligation on
the part of the Trustee to determine the amount of any tax or withholding
obligation on the part of the Issuer or in respect of the Collateral Debt
Securities. Amounts withheld pursuant to applicable tax laws shall be considered
as having been paid by the Issuer as provided in Section 7.1 hereof. In the
event that tax must be withheld or deducted from payments of principal or
interest, neither the Issuer nor the Co-Issuer shall be obliged to make any
additional payments to the Holders of any Secured Notes on account of such
withholding or deduction.

Article VII - COVENANTS

Section 7.1 - Payment of Principal and Interest

The Co-Issuers will duly and punctually pay all principal (including the Class D
Deferred Interest Amount and the Class E Deferred Interest Amount), and interest
(including Defaulted Interest and interest thereon, if any) in accordance with
the terms of the Secured Notes and this Indenture.

Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Secured Noteholder of principal and/or interest shall be
considered as having been paid by the Co-Issuers

 

113



--------------------------------------------------------------------------------

to such Secured Noteholder for all purposes of this Indenture. The Trustee
hereby gives notice to each Secured Noteholder that the failure of such Secured
Noteholder to provide the Trustee with appropriate tax certifications may result
in amounts being withheld under the Code or other applicable law from payments
to such Secured Noteholder under this Indenture; (provided that amounts withheld
under the Code or other applicable law shall be considered as having been paid
by the Co-Issuers as provided above).

Section 7.2 - Maintenance of Office or Agency

The Co-Issuers hereby appoint the Trustee as Paying Agent for the payment of
principal of and interest on the Secured Notes. Secured Notes may be surrendered
for registration of transfer or exchange at the Corporate Trust Office of the
Trustee. The Issuer hereby appoints Custom House Administration and Corporate
Services Limited, with an address at 25 Eden Quay, Dublin 1, Ireland, as Irish
Paying Agent and as the Issuer’s agent where notices and demands to or upon the
Issuer in respect of any Secured Notes listed on the Irish Stock Exchange may be
served and where such Secured Notes may be surrendered for registration of
transfer or exchange. The Issuer hereby appoints McCann Fitzgerald Listing
Services Limited, with an address at 2 Harbourmaster Place, International
Financial Services Centre, Dublin 1, Ireland, as Irish Listing Agent with
respect to the Secured Notes.

The Co-Issuers hereby appoint National Corporate Research, Ltd., with an address
at 225 West 34th Street, Suite 910, New York, New York, 10122, as the
Co-Issuers’ agent where notices and demands to or upon the Co-Issuers in respect
of the Secured Notes or this Indenture may be served.

The Co-Issuers may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided that (A) the Co-Issuers will maintain in the Borough of
Manhattan, The City of New York, an office or agency where notices and demands
to or upon the Co-Issuers in respect of the Secured Notes and this Indenture may
be served and (B) no Paying Agent shall be appointed in a jurisdiction which
would subject payments on the Secured Notes to withholding tax as a result of
the Paying Agent being located therein. The Co-Issuers shall give prompt written
notice to the Trustee, each Rating Agency, each Hedge Counterparty and the
Secured Noteholders of the appointment or termination of any such agent and of
the location and any change in the location of any such office or agency.

If at any time the Co-Issuers shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York or shall fail to
furnish the Trustee with the address thereof, presentations and surrenders may
be made at and notices and demands may be served on the Co-Issuers, and Secured
Notes may be presented and surrendered for payment to the Paying Agent at its
office (and the Co-Issuers hereby appoint the same as their agent to receive
such respective presentations, surrenders, notices and demands).

For so long as any Class of Secured Notes is listed on the Irish Stock Exchange
and such exchange shall so require, the Co-Issuers shall maintain a listing
agent, a paying agent and an agent where notices and demands to or upon the
Co-Issuers in respect of any Secured Notes listed on the Irish Stock Exchange
may be served and where such Secured Notes may be surrendered for registration
of transfer or exchange.

Section 7.3 - Cash for Payments to be Held in Trust

All payments of amounts due and payable with respect to any Notes and Preference
Shares that are to be made from amounts withdrawn from the Payment Account shall
be made on behalf of the Co-Issuers by the Trustee or a Paying Agent with
respect to payments on the Secured Notes, to the Fiscal Agent for distribution
by the Fiscal Agent in respect of payments on the Subordinate Notes in
accordance with the

 

114



--------------------------------------------------------------------------------

Fiscal Agency Agreement or to the Preference Share Paying Agent for distribution
by the Preference Share Paying Agent in respect of payments on the Preference
Shares in accordance with the Preference Share Paying Agency Agreement.

When the Co-Issuers shall have a Paying Agent that is not also the Secured Note
Registrar, they shall furnish, or cause the Secured Note Registrar to furnish,
no later than the fifth calendar day after each Record Date a list, if
necessary, in such form as such Paying Agent may reasonably request, of the
names and addresses of the Holders and of the certificate numbers of individual
Secured Notes held by each such Holder.

Whenever the Co-Issuers shall have a Paying Agent other than the Trustee, they
shall, on or before the Business Day next preceding each Distribution Date or
Redemption Date, as the case may be, direct the Trustee to deposit on such
Distribution Date or Redemption Date, as the case may be, with such Paying
Agent, if necessary, an aggregate sum sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Payment Account, the Interest Collection Account or the Principal Collection
Account, as the case may be), such sum to be held in trust for the benefit of
the Persons entitled thereto and (unless such Paying Agent is the Trustee) the
Co-Issuers shall promptly notify the Trustee of its action or failure so to act.
Any Cash deposited with a Paying Agent (other than the Trustee) in excess of an
amount sufficient to pay the amounts then becoming due on the Secured Notes with
respect to which such deposit was made shall be paid over by such Paying Agent
to the Trustee for application in accordance with Article XI.

The initial Paying Agent shall be as set forth in Section 7.2 hereof. Any
additional or successor Paying Agents shall be appointed by Issuer Order with
written notice thereof to the Trustee; provided that so long as any Class of
Secured Notes is rated by the Rating Agencies and with respect to any additional
or successor Paying Agent for the Secured Notes, either (i) the Paying Agent for
the Secured Notes has a rating of not less than “Aa3” (and, if rated “Aa3,” is
not on watch for downgrade) and not less than “P-1” (and, if rated “P-1,” is not
on watch for downgrade) by Moody’s and a rating of not less than “AA-” by
Standard & Poor’s and not less than “A-1+” by Standard & Poor’s or (ii) the
Rating Condition with respect to the appointment of such Paying Agent shall have
been satisfied. In the event that (i) such successor Paying Agent ceases to have
a rating of at least “Aa3” (and, if rated “Aa3,” is not on watch for downgrade)
and “P-1” (and is not on watch for downgrade) by Moody’s and a rating of at
least “AA-” by Standard & Poor’s and of “A-1+” by Standard & Poor’s or (ii) the
Rating Condition with respect to the appointment of such Paying Agent shall not
have been satisfied, the Co-Issuers shall promptly remove such Paying Agent and
appoint a successor Paying Agent. The Co-Issuers shall not appoint any Paying
Agent (other than an initial Paying Agent) that is not, at the time of such
appointment, a depository institution or trust company subject to supervision
and examination by Federal and/or state and/or national banking authorities. The
Co-Issuers shall cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee (and if the Trustee acts as Paying Agent, it hereby so agrees),
subject to the provisions of this Section 7.3 hereof, that such Paying Agent
will:

 

  (a) allocate all sums received for payment to the Holders of Secured Notes for
which it acts as Paying Agent on each Distribution Date and Redemption Date
among such Holders in the proportion specified in the instructions set forth in
the applicable Note Valuation Report or Redemption Date Statement or as
otherwise provided herein, in each case to the extent permitted by applicable
law;

 

  (b)

hold all sums held by it for the payment of amounts due with respect to the
Secured Notes in trust for the benefit of the Persons entitled thereto until
such sums shall be paid

 

115



--------------------------------------------------------------------------------

 

to such Persons or otherwise disposed of as herein provided and pay such sums to
such Persons as herein provided;

 

  (c) if such Paying Agent is not the Trustee, immediately resign as a Paying
Agent and forthwith pay to the Trustee all sums held by it in trust for the
payment of Secured Notes if at any time it ceases to meet the standards set
forth above required to be met by a Paying Agent at the time of its appointment;

 

  (d) if such Paying Agent is not the Trustee, immediately give the Trustee
notice of any Default by the Issuer or the Co-Issuer (or any other obligor upon
the Secured Notes) in the making of any payment required to be made; and

 

  (e) if such Paying Agent is not the Trustee at any time during the continuance
of any such Default, upon the written request of the Trustee, forthwith pay to
the Trustee all sums so held in trust by such Paying Agent.

The Co-Issuers may at any time, for the purpose of obtaining the satisfaction
and discharge of this Indenture or for any other purpose, pay, or by Issuer
Order direct any Paying Agent to pay, to the Trustee all sums held in trust by
the Co-Issuers or such Paying Agent, such sums to be held by the Trustee upon
the same trusts as those upon which such sums were held by the Co-Issuers or
such Paying Agent; and, upon such payment by any Paying Agent to the Trustee,
such Paying Agent shall be released from all further liability with respect to
such Cash.

Except as otherwise required by applicable law, any Cash deposited with the
Trustee or any Paying Agent in trust for the payment of the principal of or
interest on any Secured Note and remaining unclaimed for two years after such
principal or interest has become due and payable shall be paid to the Issuer on
Issuer Request; and the Holder of such Secured Note shall thereafter, as an
unsecured general creditor, look only to the Issuer or the Co-Issuer for payment
of such amounts and all liability of the Trustee or such Paying Agent with
respect to such trust Cash (but only to the extent of the amounts so paid to the
Co-Issuers) shall thereupon cease. The Trustee or such Paying Agent, before
being required to make any such release of payment, may, but shall not be
required to, adopt and employ, at the expense of the Co-Issuers, any reasonable
means of notification of such release of payment, including mailing notice of
such release to Holders whose Secured Notes have been called but have not been
surrendered for redemption or whose right to or interest in Cash due and payable
but not claimed is determinable from the records of any Paying Agent, at the
last address of record of each such Holder.

Section 7.4 - Existence of Co-Issuers; Compliance with Laws

The Issuer and the Co-Issuer shall maintain in full force and effect their
existence and rights as an exempted company incorporated and registered under
the laws of the Cayman Islands and as a corporation incorporated under the laws
of the State of Delaware, respectively, and shall obtain and preserve their
qualification to do business in each jurisdiction in which such qualifications
are or shall be necessary to protect the validity and enforceability of this
Indenture, the Secured Notes or any of the Collateral.

The Issuer and the Co-Issuer shall ensure that all corporate or other
formalities regarding their respective existences (including holding regular
board of directors’ and shareholders’, or other similar, meetings) or
registrations are followed. Neither the Issuer nor the Co-Issuer shall take any
action, or conduct its affairs in a manner, that is likely to result in its
separate existence being ignored or in its assets and liabilities being
substantively consolidated with any other Person in a bankruptcy, reorganization
or other insolvency proceeding. Without limiting the foregoing, (a) the Issuer
shall not have any subsidiaries,

 

116



--------------------------------------------------------------------------------

(b) the Co-Issuer shall not have any subsidiaries, (c) the Issuer and the
Co-Issuer shall correct any known misunderstanding concerning the separate legal
identities of the Issuer and the Co-Issuer from each other and (d) the Issuer
and the Co-Issuer shall not (i) have any employees, (ii) engage in any
transaction with any ordinary shareholder that would constitute a conflict of
interest or (iii) pay dividends other than in accordance with the terms of this
Indenture; provided that the foregoing shall not prohibit the Issuer from
entering into the transactions contemplated by the Administration Agreement with
the Administrator.

The Issuer and the Co-Issuer shall comply with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees, determinations and
awards (including, without limitation, any fiscal and accounting rules and
regulations and any foreign or domestic law, rule or regulation), including, in
connection with the issuance, offer and sale of the Secured Notes.

Section 7.5 - Protection of Collateral

 

  (a) The Issuer (or, with respect to continuation statements, the Trustee on
behalf of the Issuer) shall file any financing statements and any continuation
statements, provided that the Issuer shall from time to time at the request of
any Secured Party execute and deliver all such supplements and amendments hereto
and upon receipt of an Opinion of Counsel, execute all such Financing
Statements, continuation statements, instruments of further assurance and other
instruments, and shall take such other action as may be necessary or advisable
or desirable to secure the rights and remedies of the Secured Parties hereunder
and to:

 

  (i) Grant more effectively all or any portion of the Collateral;

 

  (ii) maintain, preserve and perfect the lien (and the first priority nature
thereof) of this Indenture or to carry out more effectively the purposes hereof;

 

  (iii) perfect, publish notice of or protect the validity of any Grant made or
to be made by this Indenture (including any and all actions necessary or
desirable as a result of changes in law or regulations);

 

  (iv) enforce any of the Pledged Securities or other instruments or property
included in the Collateral;

 

  (v) preserve and defend title to the Collateral and the rights therein of the
Trustee and the Holders of the Secured Notes against the claims of all persons
and parties; or

 

  (vi) pursuant to Section 11.1(a) hereof, pay or cause to be paid any and all
taxes levied or assessed upon all or any part of the Collateral.

The Trustee, on behalf of the Issuer, shall be entitled to rely on an Opinion of
Counsel given pursuant to Section 7.6 hereof as to the need to file any
continuation statements, the dates by which such filings are required to be made
and the jurisdiction in which such filings are required to be made.

The Issuer hereby designates the Trustee its agent and attorney-in-fact to
execute, if required, and/or file, at the Issuer’s expense, any continuation
statement or other instrument delivered to it pursuant to this Section 7.5
hereof, and the Trustee, as agent of the Issuer, agrees to file such
continuation statements as are necessary to maintain

 

117



--------------------------------------------------------------------------------

perfection of the Collateral perfected by the filing of Financing Statements;
provided that such appointment shall not impose upon the Trustee, or release or
diminish or transfer the Co-Issuers’ obligation under this Section 7.5 hereof,
and; provided further, that the Issuer retains ultimate responsibility to
maintain the perfection of the Collateral perfected by the filing of Financing
Statements and any failure of the Trustee to file continuation statements
pursuant to this undertaking shall not result in any liability of the Trustee
and the Trustee shall be entitled to indemnification pursuant to Section 6.8(a)
hereof with respect to any claim, loss, liability or expense incurred by the
Trustee with respect to the filing of such continuation statements. The Trustee
agrees that it will from time to time, at the direction of any Secured Party,
cause to be filed continuation statements. The Trustee shall be entitled to rely
on an Opinion of Counsel as to the need to file any financing statements and
continuation statements, the dates by which such filings are required to be made
and the jurisdiction in which such filings are required to be made. The Issuer
shall otherwise cause the perfection and priority of the security interest in
the Collateral and the maintenance of such security interest at all times.
Notwithstanding anything to the contrary herein, the right of a Secured Party to
provide direction to the Trustee shall not impose upon the Trustee as Secured
Party, any obligation to provide any such direction. The Issuer hereby
(i) authorizes the Trustee at any time and from time to time to file
continuation statements and amendments thereto that describe the Collateral as
“all assets of the Issuer,” “all assets of the Issuer other than Excepted
Property” or words of similar effect (regardless of whether any particular asset
described in such financing statements falls within the Granting Clauses of this
Indenture) and that contain any other information required by Part 5 of Article
9 of the UCC for the sufficiency or filing office acceptance of any continuation
statement or amendment, including whether the Issuer is an organization, the
type of organization and any organization identification number issued to the
Issuer, and (ii) ratifies such authorization to the extent that the Trustee has
filed any such continuation statements, or amendments thereto prior to the date
hereof. The Trustee agrees that it will from time to time, at the direction of
any Secured Party, execute and cause to be filed, at the expense of the Issuer,
continuation statements. The Issuer shall otherwise cause the perfection and
priority of the security interest in the Collateral and the maintenance of such
security interest at all times. Notwithstanding anything to the contrary herein,
the right of a Secured Party to provide direction to the Trustee shall not
impose upon the Trustee as Secured Party, any obligation to provide any such
direction. The Issuer agrees that a carbon, photographic, photostatic or other
reproduction of a Financing Statement is sufficient as a Financing Statement.

 

  (b)

The Trustee shall not (i) except in accordance with Section 10.8(a), (b) or
(c) hereof, as applicable, or in connection with a payment of Cash expressly
permitted by this Indenture (including Section 11.1 hereof), remove any portion
of the Collateral that consists of Cash or is evidenced by an Instrument,
certificate or other writing (A) from the jurisdiction in which it was held at
the date the most recent Opinion of Counsel was delivered pursuant to
Section 7.6 hereof (or from the jurisdiction in which it was held as described
in the Opinion of Counsel delivered at the Closing Date pursuant to
Section 3.1(c) hereof, if no Opinion of Counsel has yet been delivered pursuant
to Section 7.6 hereof) or (B) from the possession of the Person who held it on
such date or (ii) cause or permit ownership or the pledge of any portion of the
Collateral that consists of book-entry securities to be recorded on the books of
a Person (A) organized in a different jurisdiction from the jurisdiction in
which such ownership or pledge was recorded at such date or (B) other than the
Person on whose books such ownership or pledge was recorded at such date, unless
the Trustee shall have first received an Opinion

 

118



--------------------------------------------------------------------------------

 

of Counsel to the effect that the lien and security interest created by this
Indenture with respect to such property will continue to be maintained after
giving effect to such action or actions.

 

  (c) The Issuer shall pay or cause to be paid taxes, if any, levied on account
of the beneficial ownership by the Issuer of any Pledged Securities that secure
the Secured Notes; provided that the Issuer shall not be required to pay or
discharge or cause to be paid or discharged any such tax whose amount,
applicability or validity is being contested in good faith by appropriate
proceedings and for which adequate reserves have been made.

 

  (d) The Issuer shall enforce all of its material rights and remedies under the
Hedge Agreements, the Administration Agreement, the Collateral Administration
Agreement, the Collateral Advisory Agreement, the Fiscal Agency Agreement and
the Preference Share Documents. The Issuer will not enter into any agreement
amending, modifying or terminating the Administration Agreement, the Account
Control Agreement, the Hedge Agreements, the Collateral Administration
Agreement, the Fiscal Agency Agreement or the Collateral Advisory Agreement
without (i) 10 days’ prior notice to each Rating Agency, the Collateral Advisor
and each Hedge Counterparty, (ii) 10 days’ prior notice thereof to the Trustee,
which notice shall specify the action proposed to be taken by the Issuer (and
the Trustee shall promptly deliver a copy of such notice to each Secured
Noteholder, except in the case of amendments and modifications of the type and
nature described in Section 8.1 hereof) and (iii) the Rating Condition with
respect to such amendment, modification or termination being satisfied.

 

  (e) Without at least 30 days’ prior written notice to the Trustee and the
Collateral Advisor, the Issuer shall not change its name, or the name under
which it does business, from the name shown on the signature pages hereto or
re-incorporate, re-form or re-organize itself under the law of a different
jurisdiction.

 

  (f) The Issuer shall ensure that particulars of the security interests granted
in favor of the Trustee hereunder or in any instrument executed pursuant to
Section 7.5(a) hereof are promptly entered on the register of mortgages and
charges maintained by the Issuer in accordance with The Companies Law (2004
Revision) of the Cayman Islands.

Section 7.6 - Opinions as to Collateral

On or before June 30, 2011 (but no earlier than March 31, 2011), and every fifth
anniversary of June 30 thereafter (for so long as any Secured Notes remain
Outstanding), the Issuer shall furnish or cause to be furnished to the Trustee,
each Rating Agency and each Hedge Counterparty an Opinion of Counsel (which
shall include assumptions and qualifications substantially similar to those set
forth in Exhibit D-2) stating that, in the opinion of such counsel, as of the
date of such opinion, the security interest created by this Indenture with
respect to the Collateral remains a valid and perfected security interest and
describing the manner in which such security interest shall remain perfected.

Section 7.7 - Performance of Obligations

 

  (a)

The Issuer or the Co-Issuer may, with the prior written consent of a Majority of
the Holders of the Notes of the Controlling Class and the Hedge Counterparties
(except for agreements entered into as of the Closing Date, which shall not
require such prior consent) contract with other Persons, including the
Collateral Administrator, the Collateral Advisor and the Bank, for the
performance of actions and obligations to be

 

119



--------------------------------------------------------------------------------

 

performed by the Issuer or the Co-Issuer hereunder by such Persons.
Notwithstanding any such arrangement, the Issuer or the Co-Issuer, as the case
may be, shall remain liable for all such actions and obligations. In the event
of such contract, the performance of such actions and obligations by such
Persons shall be deemed to be performance of such actions and obligations by the
Issuer or the Co-Issuer; and the Issuer or Co-Issuer, as the case may be, will
punctually perform, and use its commercially reasonable efforts to cause such
other Person to perform, all of their obligations and agreements contained in
any related agreement.

 

  (b) The Co-Issuers shall treat all acquisitions of Collateral Debt Securities
as a “purchase” for tax, accounting and reporting purposes.

Section 7.8 - Negative Covenants

 

  (a) The Issuer will not and, with respect to clauses (iii), (iv), (v), (ix),
(x) and (xi), the Co-Issuer will not:

 

  (i) intentionally operate so as to be subject to U.S. Federal income taxes on
its net income;

 

  (ii) sell, assign, participate, transfer, exchange or otherwise dispose of, or
pledge, mortgage, hypothecate or otherwise encumber (or permit such to occur or
suffer such to exist), any part of the Collateral, except as expressly permitted
by this Indenture;

 

  (iii) claim any credit on, make any deduction from, or dispute the
enforceability of, the payment of the principal, interest or any other amount
payable in respect of the Secured Notes (other than amounts required to be paid,
deducted or withheld in accordance with any applicable law or regulation of any
governmental authority) or assert any claim against any present or future
Secured Noteholder by reason of the payment of any taxes levied or assessed upon
any part of the Collateral;

 

  (iv) (A) incur or assume or guarantee any indebtedness, other than the Secured
Notes and the Subordinate Notes and as expressly permitted in this Indenture and
the Fiscal Agency Agreement and the transactions contemplated hereby and in the
Fiscal Agency Agreement; (B) issue any additional class of securities; or
(C) issue any additional shares other than the Preference Shares;

 

  (v) (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture, the
Secured Notes or the Collateral Advisory Agreement, except as may be expressly
permitted hereby; (B) permit any lien, charge, adverse claim, security interest,
mortgage or other encumbrance (other than the lien of this Indenture) to be
created on or extend to or otherwise arise upon or burden the Collateral or any
part thereof, any interest therein or the proceeds thereof; or (C) take any
action that would permit the lien of this Indenture not to constitute a valid
first priority security interest in the Collateral, except (with respect to each
of subclauses (A), (B) and (C) above) as expressly permitted by this Indenture
and the Collateral Advisory Agreement;

 

120



--------------------------------------------------------------------------------

  (vi) use any of the proceeds of the Secured Notes issued hereunder (A) to
extend “purpose credit” within the meaning given to such term in Regulation U or
(B) to purchase or otherwise acquire any Margin Stock;

 

  (vii) permit the aggregate book value of all Margin Stock held by the Issuer
on any date to exceed the net worth of the Issuer on such date (excluding any
unrealized gains and losses) on such date;

 

  (viii) amend the Collateral Advisory Agreement except pursuant to Article XV;

 

  (ix) dissolve or liquidate in whole or in part, except as permitted under
Section 7.10 hereof;

 

  (x) except for any agreements involving the purchase and sale of Collateral
Debt Securities having customary purchase or sale terms and documents with
customary loan trading documentation (but not excepting any agreement relating
to any Hedge Agreement), enter into any agreements unless such agreements
contain “non-petition” and “limited recourse” provisions with respect to the
Issuer or amend or waive such provisions;

 

  (xi) without satisfaction of the Rating Condition, amend or waive the
“non-petition” or “limited recourse” provisions of this Indenture, the Notes,
the Account Control Agreement, the Hedge Agreements, the Preference Shares (and
any Agreement relating thereto), the Fiscal Agency Agreement, the Collateral
Advisory Agreement, the Administration Agreement or the Collateral
Administration Agreement or any other material agreement to which the Issuer is
a party;

 

  (xii) commingle its assets with the assets of any other entity; or

 

  (xiii) conduct business in any name other than its own.

 

  (b) Neither the Issuer nor the Trustee shall sell, transfer, exchange or
otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral except, in each of the foregoing cases, as
expressly permitted by this Indenture and the Collateral Advisory Agreement.

 

  (c) The Co-Issuer will not invest any of its assets in “securities” (as such
term is defined in the Investment Company Act), and will keep all of its assets
in Cash.

 

  (d) Neither the Issuer nor the Co-Issuer may acquire or form any subsidiary or
employ any employees (other than its directors).

 

  (e) For so long as any Notes are Outstanding, the Issuer shall not issue or
permit the transfer of any ordinary shares of the Issuer to any Person other
than SREH or a transferee which is a Special Purpose Purchaser to which the
transfer of such shares has satisfied the Rating Condition and the Co-Issuer
shall not issue or permit the transfer of any of its limited liability company
interests to any Person other than SREH or a transferee which is a Special
Purpose Purchaser to which the transfer of such interests has satisfied the
Rating Condition.

 

121



--------------------------------------------------------------------------------

Section 7.9 - Statement as to Compliance

On or before January 31st in each calendar year commencing in 2007, or
immediately if there has been an Event of Default under this Indenture, the
Issuer shall deliver to the Trustee, the Preference Share Paying Agent, the
Fiscal Agent, each Hedge Counterparty, each Noteholder and Preference
Shareholder making a written request therefor and each Rating Agency an
Officer’s certificate stating, as to each signer thereof, that:

 

  (a) a review of the activities of the Issuer and of the Issuer’s performance
under this Indenture during the twelve-month period ending on December 31st of
the previous year has been made under such Officer’s supervision (or from the
Closing Date until December 31, 2006, in the case of the first such certificate)
based on reports and other information delivered to such Officer by the Trustee
and the Collateral Administrator and a review of the Accountant’s Reports
prepared pursuant to Section 10.9 hereof; and

 

  (b) to the best of such Officer’s knowledge, based on such review, the Issuer
has fulfilled all of its obligations under this Indenture throughout the period,
or, if there has been an Indenture Event of Default, specifying each such
Indenture Event of Default known to such Officer and the nature and status
thereof, including actions undertaken to remedy the same.

Section 7.10 - Co-Issuers may Consolidate, Etc., Only on Certain Terms

 

  (a) The Issuer shall not consolidate or merge with or into any other Person or
transfer or convey all or substantially all of its assets to any Person, unless
permitted by Cayman Islands law and unless:

 

  (i) the Issuer shall be the surviving entity, or the Person (if other than the
Issuer) formed by such consolidation or into which the Issuer is merged or to
which all or substantially all of the assets of the Issuer are transferred or
conveyed shall be an exempted limited liability company organized and existing
under the laws of the Cayman Islands or such other jurisdiction outside the
United States as may be approved by a Majority of each Class of Notes, a
Majority-in-Interest of Preference Shareholders and each Hedge Counterparty, and
shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, the Collateral Advisor, the Hedge Counterparties, the
Fiscal Agent, the Preference Share Paying Agent and each Secured Noteholder, the
due and punctual payment of the principal of and interest on all Secured Notes
and the performance of every covenant of this Indenture, the Fiscal Agency
Agreement, the Collateral Advisory Agreement, the Preference Share Paying Agency
Agreement and the Hedge Agreements on the part of the Issuer to be performed or
observed, all as provided herein;

 

  (ii) each Hedge Counterparty and each Rating Agency shall have received
written notification of such consolidation, merger, transfer or conveyance, each
Hedge Counterparty shall have given its prior written consent thereto (such
consent not to be unreasonably withheld) and the Rating Condition shall have
been satisfied with respect to the consummation of such transaction;

 

  (iii)

if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the assets

 

122



--------------------------------------------------------------------------------

 

of the Issuer are transferred or conveyed shall have agreed with the Trustee
(A) to observe the same legal requirements for the recognition of such formed or
surviving entity as a legal entity separate and apart from any of its Affiliates
as are applicable to the Issuer with respect to its Affiliates and (B) not to
consolidate or merge with or into any other Person or transfer or convey the
Collateral or all or substantially all of its assets to any other Person except
in accordance with the provisions of this Section 7.10;

 

  (iv) if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred or conveyed shall
have delivered to the Trustee and each Rating Agency an Officer’s certificate
and an Opinion of Counsel each stating that such Person is duly organized,
validly existing and (if applicable) in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in subclause (a)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Person to become the successor to the Issuer, (A) such Person has
good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Collateral; (B) the Trustee continues to have a valid perfected first priority
security interest in the Collateral securing all of the Notes; and such other
matters as the Trustee or any Noteholder may reasonably require and (C) such
Person has received an Opinion of Counsel to the effect that such Person will
not be subject to net income tax or be treated as engaged in a trade or business
within the United States for U.S. Federal income tax purposes;

 

  (v) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing;

 

  (vi) the Issuer shall have delivered to the Trustee, the Collateral Advisor,
each Noteholder, each Hedge Counterparty and the Irish Stock Exchange an
Officer’s certificate and an Opinion of Counsel each stating that such
consolidation, merger, transfer or conveyance and such supplemental indenture
comply with this Section 7.10, that all conditions in this Section 7.10 and the
Fiscal Agency Agreement relating to such transaction have been complied with and
that no adverse tax consequences will result therefrom to any Noteholder; and

 

  (vii) the Issuer shall have delivered to the Trustee, the Fiscal Agent, each
Hedge Counterparty and the Collateral Advisor an Opinion of Counsel stating that
after giving effect to such transaction, neither of the Co-Issuers will be
required to register as an investment company under the Investment Company Act.

 

123



--------------------------------------------------------------------------------

  (b) The Co-Issuer shall not consolidate or merge with or into any other Person
or transfer or convey all or substantially all of its assets to any Person,
unless:

 

  (i) the Co-Issuer shall be the surviving corporation, or the Person (if other
than the Co-Issuer) formed by such consolidation or into which the Co-Issuer is
merged or to which all or substantially all of the assets of the Co-Issuer are
transferred or conveyed shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, the due and punctual payment of
the principal of and interest on all Notes and the performance of every covenant
of this Indenture on the part of the Co-Issuer to be performed or observed, all
as provided herein;

 

  (ii) each Hedge Counterparty and each Rating Agency shall have received
written notification from the Co-Issuer of such consolidation, merger, transfer
or conveyance, each Hedge Counterparty shall have given its prior written
consent thereto (not to be unreasonably withheld) and the Rating Condition shall
have been satisfied with respect to the consummation of such transaction;

 

  (iii) if the Co-Issuer is not the surviving corporation, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the assets of the Co-Issuer are transferred or conveyed
shall have agreed with the Trustee (A) to observe the same legal requirements
for the recognition of such formed or surviving corporation as a legal entity
separate and apart from any of its Affiliates as are applicable to the Co-Issuer
with respect to its Affiliates and (B) not to consolidate or merge with or into
any other Person or transfer or convey all or substantially all of its assets to
any other Person except in accordance with the provisions of this Section 7.10;

 

  (iv) if the Co-Issuer is not the surviving corporation, the Person formed by
such consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the assets of the Co-Issuer are transferred or conveyed
shall have delivered to the Trustee and each Rating Agency an Officer’s
certificate and an Opinion of Counsel each stating that such Person is duly
organized, validly existing and (if applicable) in good standing in the
jurisdiction in which such Person is organized; that such Person has sufficient
power and authority to assume the obligations set forth in subclause (b)(i)
above and to execute and deliver an indenture supplemental hereto for the
purpose of assuming such obligations; that such Person has duly authorized the
execution, delivery and performance of an indenture supplemental hereto for the
purpose of assuming such obligations and that such supplemental indenture is a
valid, legal and binding obligation of such Person, enforceable in accordance
with its terms, subject only to bankruptcy, reorganization, insolvency,
moratorium and other laws affecting the enforcement of creditors’ rights
generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and such
other matters as the Trustee, any Hedge Counterparty or any Secured Noteholder
may reasonably require;

 

  (v) immediately after giving effect to such transaction, no Default shall have
occurred and be continuing;

 

  (vi)

the Co-Issuer shall have delivered to the Trustee, the Collateral Advisor, each
Hedge Counterparty and each Noteholder an Officer’s certificate and an Opinion

 

124



--------------------------------------------------------------------------------

 

of Counsel each stating that such consolidation, merger, conveyance or transfer
and such supplemental indenture comply with this Section 7.10 and that all
conditions in this Section 7.10 provided for relating to such transaction have
been complied with and that no adverse tax consequences will result therefrom to
any Secured Noteholder;

 

  (vii) after giving effect to such transaction, neither of the Co-Issuers will
be required to register as an investment company under the Investment Company
Act; and

 

  (viii) after giving effect to such transaction, the outstanding stock of the
Co-Issuer will not be beneficially owned by any Person other than the Issuer.

Section 7.11 - Successor Substituted

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer or the Co-Issuer, in accordance
with Section 7.10 hereof, the Person formed by or surviving such consolidation
or merger (if other than the Issuer or the Co-Issuer), or, the Person to which
such transfer or conveyance is made, shall succeed to, and be substituted for,
and may exercise every right and power of, and shall be bound by each obligation
or covenant of, the Issuer or the Co-Issuer, as the case may be, under this
Indenture with the same effect as if such Person had been named as the Issuer or
the Co-Issuer, as the case may be, herein. In the event of any such
consolidation, merger, transfer or conveyance, the Person named as the “Issuer”
or the “Co-Issuer” in the first paragraph of this Indenture or any successor
which shall theretofore have become such in the manner prescribed in this
Section 7.11 may be dissolved, wound-up and liquidated at any time thereafter,
and such Person thereafter shall be released from its liabilities as obligor and
maker on all the Secured Notes and from its obligations under this Indenture.

Section 7.12 - No Other Business

 

  (a) The Issuer shall not engage in any business or activity other than issuing
and selling the Notes pursuant to this Indenture, the Fiscal Agency Agreement
and the Deed of Covenant and the Preference Shares and its ordinary shares
pursuant to the Preference Share Documents and acquiring, holding, pledging and
selling, solely for its own account, Collateral Debt Securities and other
Collateral described in clauses (a) through (e) of the first sentence of the
Granting Clauses and the capital stock of the Co-Issuer, and the Co-Issuer shall
not engage in any business or activity other than issuing and selling the
Secured Notes pursuant to this Indenture and, with respect to the Issuer and the
Co-Issuer, such other activities as are incidental thereto or connected
therewith. The Issuer will not, after the Closing Date, amend the Issuer
Charter, and the Co-Issuer will not amend its certificate of formation or
limited liability company agreement, if such amendment would result in the
rating (including any private or confidential rating) of any Class of Secured
Notes being reduced or withdrawn. The Co-Issuers shall conduct business solely
under their respective names.

 

  (b) The Issuer shall not engage in any business or activity or hold any asset
that would cause the Issuer to be treated as engaged in a trade or business for
U.S. Federal income tax purposes.

Section 7.13 - Reaffirmation of Rating; Annual Rating Review

 

  (a)

So long as any Class of Notes remains Outstanding, on or before August 1 in each
year commencing in 2007 the Co-Issuers shall obtain and pay for an annual
confirmation of

 

125



--------------------------------------------------------------------------------

 

the rating of each Class of Notes from each Rating Agency that rated such Class
of Notes on the Closing Date.

 

  (b) The Co-Issuers shall promptly notify the Trustee in writing and upon
receipt of such notice the Trustee shall promptly notify the Noteholders, each
Hedge Counterparty and the Preference Shareholders if at any time the rating of
any Class of Notes has been, or is known will be, changed or withdrawn.

Section 7.14 - Reporting

At any time when the Co-Issuers are neither subject to Section 13 or 15(d) of
the Exchange Act nor exempt from reporting pursuant to Rule 12g3-2(b) under the
Exchange Act, upon the request of a Holder or Beneficial Owner of a Secured
Note, the Co-Issuers shall promptly furnish or cause to be furnished Rule 144A
Information to such Holder or Beneficial Owner, to a prospective purchaser of
such Secured Note designated by such Holder or Beneficial Owner or to the
Trustee to be made available to such Holder or Beneficial Owner or a prospective
purchaser designated by such Holder or Beneficial Owner, as the case may be, in
order to permit compliance by such Holder or Beneficial Owner with Rule 144A
under the Securities Act in connection with the resale of such Secured Note by
such Holder or Beneficial Owner.

Section 7.15 - Calculation Agent

 

  (a) The Co-Issuers hereby agree that for so long as any of the Secured Notes
remain Outstanding the Co-Issuers will at all times cause there to be an agent
appointed to calculate LIBOR in respect of each Interest Period in accordance
with the terms of Schedule B hereto (the “Calculation Agent”), which agent shall
be a financial institution, having a combined capital and surplus of at least
U.S.$250,000,000, subject to supervision or examination by Federal or state
banking authority, having a rating of at least “Baa1” by Moody’s (and, if rated
“Baa1,” not be on watch for possible downgrade by Moody’s) and “BBB+” by
Standard & Poor’s and having an office within the United States. The Co-Issuers
have initially appointed the Trustee as Calculation Agent for purposes of
determining LIBOR for each Interest Period. The Calculation Agent may be removed
by the Co-Issuers at any time. If the Calculation Agent is unable or unwilling
to act as such, is removed by the Co-Issuers or fails to determine the Note
Interest Rate for (or the amount of interest payable to) any Class of Secured
Notes for any Interest Period, the Co-Issuers will promptly appoint as a
replacement Calculation Agent a leading bank which is engaged in transactions in
Dollar deposits in the international Eurodollar market and which does not
control or is not controlled by or under common control with the Co-Issuers or
any of their Affiliates. The Calculation Agent may not resign its duties without
a successor having been duly appointed. The determination of the Note Interest
Rate (and the Interest Distribution Amount) for the Secured Notes for each
Interest Period by the Calculation Agent shall (in the absence of manifest
error) be final and binding on all parties.

 

  (b)

The Calculation Agent shall, as soon as possible after 11:00 a.m. (London time)
on each LIBOR Determination Date, but in no event later than 11:00 a.m. (New
York time) on the Business Day immediately following each LIBOR Determination
Date, calculate the Note Interest Rate for the Secured Notes for the related
Interest Period and the amount of interest for the related Interest Period
payable in respect of each U.S.$1,000 in principal amount of each Class of
Secured Notes (in each case rounded to the nearest cent, with half a cent being
rounded upward) on the related Distribution Date and will make

 

126



--------------------------------------------------------------------------------

 

available such rates and amounts and the related Distribution Date to the
Co-Issuers, the Collateral Advisor, the Trustee, each Hedge Counterparty, each
Paying Agent (other than the Preference Share Paying Agent), the Depositary, for
so long as any Secured Notes are listed on the Irish Stock Exchange, the Irish
Stock Exchange and, if applicable, Euroclear and Clearstream, Luxembourg. The
Calculation Agent will also specify to the Co-Issuers, each Hedge Counterparty
and the Collateral Advisor the quotations upon which the Note Interest Rate for
each Class of Secured Notes is based, and in any event the Calculation Agent
shall notify the Co-Issuers before 7:00 p.m. (London time) on each
LIBOR Determination Date that either (i) it has determined or is in the process
of determining the Note Interest Rates and applicable amounts of interest for
the related Interest Period or (ii) it has not determined and is not in the
process of determining the Note Interest Rates and the applicable amounts of
interest, together with its reasons therefor. The Calculation Agent also will
cause the Note Interest Rate for each Interest Period for each Class of Secured
Notes listed on the Irish Stock Exchange, the amount of interest payable in
respect of each Class of Secured Notes listed on the Irish Stock Exchange and
each Distribution Date to be delivered to the Company Announcements Office of
the Irish Stock Exchange as soon as possible after the Calculation Agent has
determined such Note Interest Rates and amounts. For purposes of any
calculations referred to in this paragraph (b), all percentages resulting from
such calculations will be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point.

Section 7.16 - Amendment or Termination of Certain Documents

Prior to entering into any amendment to or termination of the Account Control
Agreement, the Collateral Administration Agreement, the Fiscal Agency Agreement,
the Collateral Advisory Agreement, the Administration Agreement or any Hedge
Agreement, the Issuer shall notify the Rating Agencies of such amendment or
termination; provided that (i) any amendment to a Hedge Agreement shall have
been consented to by the Hedge Counterparty party thereto, (ii) any such
amendment shall have satisfied the Rating Condition and (iii) in the case of any
amendment to which consent of a Hedge Counterparty is required under any Hedge
Agreement, the consent of such Hedge Counterparty has been obtained. Prior to
granting any waiver in respect of any of the foregoing agreements, the Issuer
shall provide each Rating Agency, each Hedge Counterparty, the Collateral
Advisor and the Trustee with written notice thereof and otherwise comply with
the requirements of Section 7.5(d) hereof. If the Issuer has knowledge of any
material breach of any of the foregoing agreements, then the Issuer will provide
notice of such breach to Standard & Poor’s.

Section 7.17 - Purchase of Collateral: Information Regarding Collateral; Rating
Confirmation.

 

  (a) The Issuer shall use its commercially reasonable efforts to purchase or
enter into binding agreements to purchase on or before August 28, 2006
Collateral Debt Securities having an Aggregate Principal Balance plus the
Balance of all Eligible Investments purchased with Principal Proceeds, plus any
Principal Proceeds distributed on any prior Distribution Date, of not less than
U.S.$1,000,000,000 (in each case, assuming for these purposes (i) settlement in
accordance with customary settlement procedures in the relevant markets on the
Ramp-Up Completion Date of all agreements entered into by the Issuer to acquire
Collateral Debt Securities scheduled to settle on or following the Ramp-Up
Completion Date and (ii) that each such Collateral Debt Security is a Pledged
Collateral Debt Security). During the Ramp-Up Period, the Collateral Advisor, on
behalf of the Issuer, may direct the Trustee to apply Principal Proceeds to
purchase Collateral Debt Securities designated by the Collateral Advisor for
inclusion in the Collateral.

 

127



--------------------------------------------------------------------------------

  (b) On or before the seventh Business Day after the Ramp-Up Completion Date,
the Issuer shall deliver an Officer’s certificate to the Trustee, the Fiscal
Agent, each Hedge Counterparty and each Rating Agency demonstrating compliance
as of such date by the Issuer with its obligations under this Section 7.17 and
satisfaction of each applicable Collateral Quality Test (other than the
Standard & Poor’s CDO Monitor Test) and each Overcollateralization Test. If on
the Ramp-Up Completion Date the Issuer shall be in default in the performance of
its obligations under this Section 7.17 or any of the Collateral Quality Tests
or the Overcollateralization Tests shall fail to be satisfied, the Issuer shall
deliver an Officer’s certificate to the Trustee, each Hedge Counterparty and
each Rating Agency specifying the details of such default or failure (and a
statement in reasonable detail of a plan intended to comply with this
Section 7.l7 and each of the Collateral Quality Tests and the
Overcollateralization Tests).

 

  (c) No later than seven Business Days after the Ramp-Up Completion Date, the
Issuer shall deliver or cause to be delivered to the Trustee, each Hedge
Counterparty and each Rating Agency a list of all Collateral Debt Securities
held by the Issuer (or with respect to which the Issuer has entered into a
binding agreement to purchase) on the Ramp-Up Completion Date and an
Accountant’s Report certifying the procedures applied and their associated
findings with respect to Eligibility Criteria set forth in paragraphs (2), (5),
(19) through (25), (27) through (29), (31) and (36) of Section 12.2(a) hereof
for each Pledged Collateral Debt Security held by the Issuer and compliance with
the Collateral Quality Tests (excluding the Standard & Poor’s CDO Monitor Test)
on the Ramp-Up Completion Date.

 

  (d) No later than seven Business Days after the Ramp-Up Completion Date, the
Issuer shall notify (such notification, a “Ramp-Up Notice”) the Trustee, each of
the Rating Agencies and each Hedge Counterparty of the occurrence of the Ramp-Up
Completion Date and request in writing that each of the Rating Agencies confirm
in writing (such confirmation, a “Rating Confirmation”) that it has not reduced
or withdrawn the ratings (including any private or confidential ratings)
assigned by it on the Closing Date to the Notes. In the event that the Issuer
fails to obtain a Rating Confirmation prior to the first Determination Date that
is at least 30 Business Days following such Ramp-Up Completion Date (a “Rating
Confirmation Failure”), Uninvested Proceeds, Interest Proceeds and Principal
Proceeds (in that order) shall be applied as provided in Section 11.1(a) hereof,
to the extent necessary for each of the Rating Agencies to provide a Rating
Confirmation and, if the Collateral Advisor determines that it is advisable, the
notional amount of the Hedge Agreements may be reduced by an amount which is
proportionate to the amount by which the Aggregate Outstanding Amount of the
Notes is reduced by reason of such payment of principal of the Notes in
connection with a Rating Confirmation Failure or, if necessary to obtain a
Rating Confirmation, the notional amount of the Hedge Agreements may be
increased in order to provide interest rate protection for the same percentage
of Fixed Rate Securities as contemplated by the projections made as of the
Closing Date.

 

  (e) No later than seven Business Days following the Ramp-Up Completion Date,
the Collateral Administrator shall, on behalf of the Issuer, provide Standard &
Poor’s (i) any information in electronic form concerning the Collateral that
Standard & Poor’s may reasonably request to run the Standard & Poor’s CDO
Monitor Test and (ii) the Excel Default Model Input File.

 

128



--------------------------------------------------------------------------------

Section 7.18 - Listing

The Issuer will use its commercially reasonable efforts to obtain and maintain
the listing of each Class of Secured Notes on the Irish Stock Exchange. The
listing on the Irish Stock Exchange of the Secured Notes is not a condition to
issuance of the Notes. If the Secured Notes are admitted to the official list of
the Irish Stock Exchange, the Issuer may at any time terminate such listing if
the Issuer (or the Collateral Advisor on behalf of the Issuer) determines that
the maintenance of such listing would impose a material burden or expense (in
excess of the amount anticipated on the Closing Date) on the Issuer.

Section 7.19 - Tax Returns

The Issuer shall (i) retain a firm of Independent certified public accountants
of recognized national reputation (the “Accountants”) to prepare on behalf of
(and at the expense of) the Issuer any income tax or information returns that
the Issuer may from time to time be required to file under applicable law (each,
a “Tax Return”), and to deliver, at least 30 days before any applicable time
limit, each Tax Return, properly completed, to the Administrator for signature
by an Authorized Officer of the Issuer, (ii) file or deliver such Tax Return
within any applicable time limit with any authority or Person as required under
applicable law, (iii) should the Issuer not be treated as a Qualified REIT
Subsidiary, prepare and deliver, upon request, an Internal Revenue Service Form
5471, as needed (or any successor or supplement thereto) and any other
information required under Sections 6038, 6038B or 6046 of the Code (or
successor provisions), on an annual basis in a timely manner to a Subordinate
Noteholder and Preference Shareholder, (iv) should the Issuer not be treated as
a Qualified REIT Subsidiary, prepare and file any elections, as needed, to
preserve the status of the Issuer as a corporation for United States Federal tax
purposes due to a change in United States Federal tax laws and (v) should the
Issuer not be treated as a Qualified REIT Subsidiary, pursuant to the Code,
provide to any Preference Shareholder (A) all information that a U.S.
shareholder making a “qualified electing fund” (“QEF”) election (as defined in
the Code) with respect to the Issuer (or any Pledged Collateral Debt Security
purchased by the Issuer that is an equity interest in a “PFIC” (as defined in
the Code) to the extent such information is made available to the Issuer) is
required to obtain for United States Federal income tax purposes and (B) a “PFIC
Annual Information Statement” as described in Treasury Regulations § 1.1295-1(g)
(or any successor Treasury Regulation or Internal Revenue Service release or
notice), including all representations and statements required by such
statement, for the Issuer (or any Pledged Collateral Debt Security purchased by
the Issuer that is an equity interest in a “PFIC” (as defined in the Code) to
the extent such information is made available to the Issuer) and shall take any
other steps necessary to facilitate a QEF election with respect to the Issuer
(or such Pledged Collateral Debt Security to the extent the Issuer is able) by
such Preference Shareholder.

Section 7.20 - German Investors

The Issuer will not be required to comply with any calculation and information
requirements set forth in Section 5 of the Investmentsteuergesetz for German tax
purposes.

Section 7.21 - Administrator

The Issuer will at all times maintain a corporate administrator to perform
substantially the functions performed by the Administrator pursuant to the
Administration Agreement.

 

129



--------------------------------------------------------------------------------

Article VIII - Supplemental Indentures

Section 8.1 - Supplemental Indentures Without Consent of Noteholders

Without the consent of the Noteholders, the Preference Shareholders or each
Hedge Counterparty (except to the extent such consent is required under the
applicable Hedge Agreement), the Co-Issuers, when authorized by Board
Resolutions, and the Trustee, at any time and from time to time subject to the
requirement provided below in this Section 8.1 with respect to the ratings of
the Notes and subject to Section 8.3 hereof, may enter into one or more
indentures supplemental hereto, in form satisfactory to the Trustee, for any of
the following purposes:

 

  (a) to evidence the succession of another Person to the Issuer or the
Co-Issuer and the assumption by any such successor Person of the covenants of
the Issuer or the Co-Issuer herein and in the Secured Notes pursuant to
Section 7.10 or 7.11 hereof;

 

  (b) to add to the covenants of the Co-Issuers or the Trustee for the benefit
of the Holders of all of the Secured Notes or to surrender any right or power
herein conferred upon the Co-Issuers;

 

  (c) to convey, transfer, assign, mortgage or pledge any property to the
Trustee for the benefit of the Secured Parties;

 

  (d) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee and to add to or change any of the provisions of this
Indenture as shall be necessary to facilitate the administration of the trusts
hereunder by more than one Trustee, pursuant to the requirements of Sections
6.10, 6.11 and 6.13 hereof;

 

  (e) to correct or amplify the description of any property at any time subject
to the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subjected to the lien of this
Indenture (including any and all actions necessary or desirable as a result of
changes in law or regulations) or to subject to the lien of this Indenture any
additional property;

 

  (f) to modify the restrictions on and procedures for resale and other transfer
of the Secured Notes to reflect any change in any applicable law or regulation
(or the interpretation thereof) or in accordance with the USA PATRIOT Act, the
Proceeds of Criminal Conduct Law (2005 Revision) (enacted in the Cayman
Islands), The Money Laundering Regulations (2005 Revision) (enacted in the
Cayman Islands) and any other similar applicable laws or regulations or to
enable the Co-Issuers to rely upon any less restrictive exemption from
registration under the Securities Act, the Investment Company Act or other
applicable law or to remove restrictions on resale and transfer to the extent
not required thereunder;

 

  (g) to correct any inconsistency, defect or ambiguity in this Indenture or
correct, modify or supplement any provision which is inconsistent with any
Rating Agency methodology;

 

  (h) to obtain ratings on one or more Classes of the Notes from any rating
agency;

 

  (i)

to accommodate the issuance of any Class of Notes or Preference Shares to be
held through the facilities of DTC, Euroclear or Clearstream, Luxembourg or
otherwise or the

 

130



--------------------------------------------------------------------------------

 

listing or the delisting of the Notes or the Preference Shares on any exchange
or the issuance of additional Preference Shares;

 

  (j) to make administrative changes as the Co-Issuers deem appropriate and that
do not materially and adversely affect the interests of any Noteholder,
Preference Shareholder or Hedge Counterparty;

 

  (k) to avoid imposition of tax on the net income of the Issuer or the
Co-Issuer or of withholding tax on any payment to the Issuer or the Co-Issuer or
to avoid the Issuer or the Co-Issuer being required to register as an investment
company under the Investment Company Act or avoid the application of the German
Investment Tax Act to the Issuer or to any of the Securities;

 

  (l) to accommodate the issuance of any Class of Secured Notes as Definitive
Secured Notes;

 

  (m) to correct any non-material error in any provision of this Indenture upon
receipt by the Trustee of written direction from the Issuer describing in
reasonable detail such error and the modification necessary to correct such
error;

 

  (n) to conform this Indenture to the Offering Circular;

 

  (o) to make any change required in order to permit or maintain a listing on
any exchange;

 

  (p) to correct any manifest error in this Indenture;

 

  (q) to amend or otherwise to modify (a) if the Rating Condition with respect
to Moody’s is satisfied, (1) the matrix attached as Part I of Schedule D hereto,
(2) the Moody’s Minimum Weighted Average Recovery Rate Test, the Moody’s Maximum
Rating Distribution Test or the Moody’s Asset Correlation Test or (3) any
reference herein to “Moody’s Rating” or a rating assigned by Moody’s or (b) if
the Rating Condition with respect to Standard & Poor’s is satisfied, the matrix
attached as Part II of Schedule D hereto or the Standard & Poor’s Minimum
Recovery Rate Test or any reference herein to “Standard & Poor’s Rating” or a
rating assigned by Standard & Poor’s; or

 

  (r) to accommodate, modify or amend existing and/or replacement hedge
agreements or enter into one or more additional hedge agreements or accommodate,
modify, or amend such additional hedge agreements or replacements therefore;

 

  (s) to take any action necessary or advisable to prevent the Issuer (without
adverse effect upon the Issuer or holders of Securities) from failing to qualify
as a Qualified REIT Subsidiary; or

 

  (t) to enable the Issuer to avoid becoming, or being obligated to register as,
an investment company under the Investment Company Act.

For so long as the Class A-1A Notes are the Controlling Class, the Trustee may
not enter into any such supplemental indenture (other than pursuant to clause
(s) or (t) above) without the consent of Holders of at least 66 2/3% of the
Aggregate Outstanding Amount of the Notes of the Controlling Class, which
consent shall not be unreasonably withheld by any such Holder. The Trustee is
hereby authorized to join in the execution of any such supplemental indenture
and to make any further appropriate agreements and stipulations which may be
therein contained, but the Trustee shall not be obligated to enter into any such

 

131



--------------------------------------------------------------------------------

supplemental indenture which affects the Trustee’s own rights, duties,
liabilities or indemnities under this Indenture or otherwise, except to the
extent required by law. So long as any Class of the Secured Notes is listed on
the Irish Stock Exchange, the Trustee will notify the Company Announcements
Office of the Irish Stock Exchange prior to any modification to this Indenture
that affects any Class of the Secured Notes that is listed on the Irish Stock
Exchange.

Notwithstanding the foregoing, the Trustee shall not enter into any such
supplemental indenture (other than pursuant to clause (n), (p) or (t)) if, as a
result of such supplemental indenture, the interests of any Class of Notes or
the Preference Shareholders would be materially and adversely affected thereby
as evidenced to the Trustee by an Officer’s certificate of the Collateral
Advisor or an Opinion of Counsel provided by or at the expense of the Issuer.

The Trustee shall not enter into any such supplemental indenture if, with
respect to such supplemental indenture, (A) the Rating Condition with respect to
Standard & Poor’s has not been satisfied, and (B) solely with respect to clauses
(q) and (r) above, the Rating Condition with respect to Moody’s has not been
satisfied; provided that the Trustee may, with the consent of the Holders of
100% of the Aggregate Outstanding Amount of Notes of each affected Class, enter
into any such supplemental indenture notwithstanding that the Rating Condition
would not be satisfied with respect to such supplemental indenture; provided
that notice of such consent is provided to the Rating Agencies and the
Collateral Advisor. If any Class of Secured Notes is then listed on the Irish
Stock Exchange, the Trustee shall, following execution of any supplemental
indenture, cause notice of such supplemental indenture to be delivered by the
Irish Paying Agent to the Company Announcements Office of the Irish Stock
Exchange.

The Trustee shall be entitled to receive and conclusively rely upon an Officer’s
certificate of the Issuer (or of the Collateral Advisor on its behalf) or an
Opinion of Counsel, provided by and at the expense of the Issuer, as to whether
the interests of any Class of Notes or the Preference Shareholders would be
materially and adversely affected by any such supplemental indenture and whether
or not the consent of any Hedge Counterparty is required. The Issuer shall not
enter into any such supplemental indenture without the consent of a Hedge
Counterparty if its consent is required under its Hedge Agreement. In addition,
the Issuer may not enter into any supplemental indenture without the written
consent of the Collateral Advisor if such supplemental indenture alters the
rights or obligations of the Collateral Advisor in any respect, and the
Collateral Advisor will not be bound by any supplemental indenture unless the
Collateral Advisor shall have given its prior written consent or has not
responded within 30 days after the Issuer or the Trustee has provided it with
written notice thereof. At the cost of the Co-Issuers, the Trustee shall provide
to (i) the Preference Share Paying Agent, the Fiscal Agent, the Collateral
Advisor and the Hedge Counterparties a copy of any proposed supplemental
indenture at least 10 days prior to the execution thereof by the Trustee and
(ii) to the same parties, the Secured Noteholders, and the Irish Paying Agent a
copy of the executed supplemental indenture after its execution. At the cost of
the Co-Issuers, the Trustee shall provide to each Rating Agency a copy of any
proposed supplemental indenture at least 15 Business Days prior to the execution
thereof by the Trustee, and, for so long as any Secured Notes are Outstanding,
request that the Rating Condition with respect to Standard & Poor’s and, solely
with respect to clauses (q) and (r) above, Moody’s, with respect to such
supplemental indenture be satisfied, and, as soon as reasonably practicable
after the execution by the Trustee and the Issuer of any such supplemental
indenture, provide to each Rating Agency a copy of the executed supplemental
indenture.

Notwithstanding anything to the contrary in this Section 8.1 or in Section 8.2
hereof, if any of the Rating Agencies changes the method of calculating any of
its respective Collateral Quality Tests (a “Collateral Quality Test
Modification”) or any of the Overcollateralization Tests or the Class A-1A Par
Value Ratio (a “Overcollateralization Test Modification”), the Issuer may, at
the direction of the Collateral Advisor, incorporate corresponding changes into
this Indenture without the consent of the holders of the Notes

 

132



--------------------------------------------------------------------------------

(except as set forth below) and Preference Shares if (i) (A) in the case of a
Collateral Quality Test Modification, the Rating Condition is satisfied with
respect to the Rating Agency that made such change or (B) in the case of an
Overcollateralization Test Modification, the Rating Condition is satisfied with
respect to each Rating Agency then rating the Notes and (ii) if notice of such
change is delivered by the Collateral Advisor to the Trustee and to the holders
of the Notes and Preference Shares (which notice may be included in the next
regular report to Noteholders). Any such modification shall be effected without
execution of a supplemental indenture, subject to (i) the consent of the
Trustee, (ii) the consent of the Initial Hedge Counterparty to the extent
required pursuant to the Initial Hedge Agreement and (iii) to the extent that
(A) the Class A-1A Notes are the Controlling Class and (B) such change would
have an adverse effect on the Controlling Class, the consent of the Controlling
Class.

Section 8.2 - Supplemental Indentures with Consent of Noteholders

With the consent of (x) the Holders of not less than a Majority of each Class of
Notes materially and adversely affected thereby and a Majority-in-Interest of
Preference Shareholders (if materially and adversely affected thereby), and
(y) each Hedge Counterparty (to the extent required under the related Hedge
Agreement) by Act of said Noteholders or by written consent of the Subordinate
Noteholders and the Preference Shareholders (which consent shall be evidenced by
an Officer’s certificate of the Issuer certifying that such consent has been
obtained, on which the Trustee is entitled to conclusively rely) delivered to
the Trustee and the Co-Issuers), the Trustee and Co-Issuers may, subject to
Section 8.3 hereof, enter into one or more indentures supplemental hereto to add
any provisions to, or change in any manner or eliminate any of the provisions
of, this Indenture or modify in any manner the rights of the Holders of the
Notes of such Class, the Preference Shares or the Hedge Counterparties, as the
case may be, under this Indenture; provided that notwithstanding anything in
this Indenture to the contrary, no such supplemental indenture shall be entered
into (other than to conform the provisions of this Indenture to the Offering
Circular), without the consent of each Holder of each Outstanding Note of each
Class adversely affected thereby, each Preference Shareholder adversely affected
thereby (which consent shall be evidenced by an Officer’s certificate of the
Issuer certifying that such consent has been obtained) and each Hedge
Counterparty (to the extent required pursuant to the terms of the relevant Hedge
Agreement) if such supplemental indenture proposes to:

 

  (a) change the Stated Maturity of the principal of or the due date of any
installment of interest on any Note, reduce the principal amount thereof or the
Note Interest Rate, or the Redemption Price with respect thereto, or change the
earliest date on which the Issuer may redeem any Note, change the Priority of
Payments to affect the application of proceeds of any Collateral to the payment
of principal of or interest on the Notes or distributions on the Preference
Shares or change any place where, or the coin or currency in which, any Note or
the principal thereof, or interest thereon is payable, or impair the right to
institute suit for the enforcement of any such payment on or after the Stated
Maturity thereof (or, in the case of redemption, on or after the applicable
Redemption Date) or changes the date on which any distribution in respect of the
Preference Shares is payable;

 

  (b) reduce the percentage of the Aggregate Outstanding Amount of Holders of
Notes of each Class or the percentage of holders of Preference Shares (as
applicable) whose consent is required for the authorization of any such
supplemental indenture or for any waiver of compliance with certain provisions
of this Indenture or certain Defaults hereunder or their consequences provided
for in this Indenture or to request that the Trustee preserve the Collateral
pledged under this Indenture or rescind the Trustee’s election to preserve the
Collateral or to sell or liquidate the Collateral pursuant to this Indenture;

 

133



--------------------------------------------------------------------------------

  (c) materially impair or materially adversely affect the Collateral except as
otherwise expressly permitted in this Indenture;

 

  (d) permit the creation of any lien ranking prior to or on a parity with the
lien of this Indenture with respect to any part of the Collateral or terminate
such lien on any property at any time subject hereto (other than in connection
with the sale or exchange thereof in accordance with, or as otherwise permitted
by, this Indenture) or deprive the Holder of any Note (other than a Subordinate
Note) of the security afforded by the lien of this Indenture except, in each of
the foregoing cases, as otherwise permitted by this Indenture;

 

  (e) modify any of the provisions of this Section 8.2, except to increase any
percentage of Aggregate Outstanding Amount of Holders of each Class or the
percentage of holders of Preference Shares (as applicable) whose consent is
required for any action or to provide that certain other provisions of this
Indenture cannot be modified or waived without the consent of the Holder of each
Outstanding Note affected thereby;

 

  (f) modify the definition of the term “Outstanding,” the definition of the
term “Indenture Event of Default, Fiscal Agency Agreement Event of Default,” or
Section 11.1 or Section 13.1 hereof;

 

  (g) increase the permitted minimum denominations of any Class of Notes;

 

  (h) modify any of the provisions of this Indenture in such a manner as to
affect directly the calculation of the amount of any payment of interest on or
principal of any Note or the rights of the Holders of Notes to the benefit of
any provisions for the redemption of such Notes contained herein or to adversely
affect the rights of the Preference Shareholders to the benefit of any
provisions for the redemption of the Preference Shares contained herein; or

 

  (i) amend the “non-petition” or “limited recourse” provisions of this
Indenture or the Notes.

The Trustee may not enter into any supplemental indenture unless the Rating
Condition with respect to Standard & Poor’s shall have been satisfied with
respect to such supplemental indenture, or consent from each adversely affected
Holder of Notes is obtained.

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or indemnities under this Indenture or
otherwise, except to the extent required by law.

Not later than 15 Business Days prior to the execution of any proposed
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Co-Issuers, shall mail to the Noteholders, the Preference Share Paying
Agent, the Fiscal Agent, the Collateral Advisor, each Hedge Counterparty, the
Irish Paying Agent (if and for so long as any Class of Notes is listed on the
Irish Stock Exchange) and each Rating Agency a copy of such proposed
supplemental indenture (or a description of the substance thereof with a copy of
such proposed supplemental indenture to be provided upon request) and shall
request that the Rating Condition with respect to Standard & Poor’s with respect
to such supplemental indenture be satisfied. If any Class of Notes is then rated
by any Rating Agency, the Trustee shall not enter into any such supplemental
indenture if, with regard to such supplemental indenture, the Rating Condition
with respect to Standard & Poor’s has not been satisfied, unless each Holder of
Notes of each Class whose rating will be reduced or withdrawn has, after notice
that the proposed supplemental

 

134



--------------------------------------------------------------------------------

indenture would result in such reduction or withdrawal of the rating of the
Class of Notes held by such Holder, consented to such supplemental indenture.
Unless notified by a Majority of any Class of Notes or by a Majority-in-Interest
of Preference Shareholders that such Class of Notes or the Preference Shares, as
the case may be, will be materially and adversely affected by such change or by
a Hedge Counterparty that its consent is required under the Hedge Agreement,
within ten days following notice by the Trustee to such parties of the proposed
supplemental indenture, the Trustee shall be entitled to receive and
conclusively rely upon an officer’s certificate of the Issuer (or the Collateral
Advisor on its behalf) or an opinion of counsel, provided by and at the expense
of the Issuer, stating whether or not such Class of Notes or the Preference
Shares would be materially and adversely affected by such change (after giving
notice of such change to the Holders of the Notes, the Preference Shares and
each Hedge Counterparty) and whether or not any Hedge Counterparty’s consent is
required under the Hedge Agreement. Such determination shall be conclusive and
binding on all present and future Holders. The Trustee shall not be liable for
any such determination made in good faith and in reliance in good faith upon an
Opinion of Counsel delivered to the Trustee as described in Section 8.3 hereof.

It shall not be necessary for any Act of Secured Noteholders or any consent of
Subordinate Notes or Preference Shareholders under this Section 8.2 to approve
the particular form of any proposed supplemental indenture, but it shall be
sufficient if such Act or consent shall approve the substance thereof.

Promptly after the execution by the Co-Issuers and the Trustee of any
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Co-Issuers, shall mail to the Secured Noteholders, the Preference Share
Paying Agent (for forwarding to the Preference Shareholders), the Fiscal Agent
(for forwarding to the Subordinate Notes), the Collateral Advisor, each Hedge
Counterparty, the Irish Paying Agent (so long as any Notes are listed on the
Irish Stock Exchange) and each Rating Agency a copy thereof. Any failure of the
Trustee to publish or mail such notice, or any defect therein, shall not,
however, in any way impair or affect the validity of any such supplemental
indenture.

For so long as the Class A-1A Notes are the Controlling Class, the Trustee shall
not enter into any indentures supplemental hereto pursuant to this Section 8.2,
without the consent of Holders of at least 66 2/3% of the Aggregate Outstanding
Amount of the Notes of the Controlling Class.

Section 8.3 - Execution of Supplemental Indentures

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article VIII or the modifications thereby of the
trusts created by this Indenture, the Trustee shall receive, and (subject to
Sections 6.1 and 6.3 hereof) shall be fully protected in relying in good faith
upon an Opinion of Counsel, provided by and at the expense of the Issuer,
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
complied with. The Trustee may, but shall not be obligated to, enter into any
such supplemental indenture which affects the Trustee’s own rights, duties or
indemnities under this Indenture or otherwise. The Trustee shall not enter into
any supplemental indenture (including a supplemental indenture entered into
pursuant to Section 8.1 or 8.2 hereof) that modifies the rights or obligations
of the Collateral Advisor in any respect without the prior written consent of
the Collateral Advisor, and the Collateral Advisor shall not be bound by any
amendment to this Indenture which modifies the rights or obligations of the
Collateral Advisor unless the Collateral Advisor shall have consented thereto in
writing.

Section 8.4 - Effect of Supplemental Indentures

Upon the execution of any supplemental indenture under this Article VIII, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for

 

135



--------------------------------------------------------------------------------

all purposes; and every Holder of Notes theretofore and thereafter authenticated
and delivered hereunder and under the Fiscal Agency Agreement, and every holder
of Preference Shares shall be bound thereby.

Section 8.5 - Reference in Secured Notes to Supplemental Indentures

Secured Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article VIII may, and if required by the
Trustee shall, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Co-Issuers shall so
determine, new Secured Notes, so modified as to conform in the opinion of the
Trustee and the Co-Issuers to any such supplemental indenture, may be prepared
and executed by the Co-Issuers and authenticated and delivered by the Trustee in
exchange for Outstanding Secured Notes.

Section 8.6 - Delivery of Supplemental Indenture to Repository.

As promptly as possible following the execution of any supplemental indenture
under this Article VIII, the Trustee shall deliver in electronic format a copy
of such supplemental indenture to the Repository for posting on the Repository
in the manner described in Section 14.3 hereof.

Article IX - REDEMPTION OF NOTES

Section 9.1 - Optional Redemption and Tax Redemption

 

  (a) The Notes shall be redeemable (in whole but not in part) on any
Distribution Date (such redemption, an “Optional Redemption”) from the Sale
Proceeds, termination payments to be made to the Issuer under the Hedge
Agreements and all Cash and Eligible Investments maturing on or prior to the
scheduled Redemption Date credited to the Interest Collection Account, the
Principal Collection Account, the Uninvested Proceeds Account, the Reserve
Account, the Semi-Annual Interest Reserve Account, the Quarterly Interest
Reserve Account, the Expense Account and the Payment Account (“Available
Redemption Funds”), at the written direction of a Special-Majority-in-Interest
of Preference Shareholders, at the applicable Redemption Price; provided that
(i) no such Optional Redemption may be effected prior to the Distribution Date
occurring in August 2009, (ii) the Available Redemption Funds on the relevant
Distribution Date are at least equal to the Total Senior Redemption Amount and
(iii) such Available Redemption Funds are used to make such a redemption.

 

  (b) Upon the occurrence of a Tax Event and if the Tax Materiality Condition is
satisfied, the Notes shall be redeemable by the Issuer on any Distribution Date
(such redemption, a “Tax Redemption”) in whole but not in part (A) at the
written direction of at least 66 2/3% of the Aggregate Outstanding Amount of any
Affected Class or (B) at the written direction of a Special-Majority-In-Interest
of Preference Shareholders from Available Redemption Funds on such Distribution
Date at the applicable Redemption Price (exclusive of installments of principal
and interest due on or prior to such date, provided that the payment of such
amounts have been made or duly provided for to the Holders of the Notes as
provided herein); and provided further, that (x) Available Redemption Funds on
the relevant Distribution Date are at least equal to the Total Senior Redemption
Amount and (y) such Available Redemption Funds are used to make such a
redemption.

 

  (c)

In the event of an Optional Redemption or Tax Redemption, unless a
Majority-In-Interest of Preference Shareholders have requested the Issuer to
redeem the Preference Shares on such Distribution Date, the amount of Collateral
Debt Securities sold in connection with

 

136



--------------------------------------------------------------------------------

 

such Optional Redemption or Tax Redemption shall not exceed by any material
amount the amount necessary for the Issuer to obtain the Total Senior Redemption
Amount.

Section 9.2 - Redemption Procedures for Optional Redemption or Tax Redemption

 

  (a) The Notes may not be redeemed pursuant to Section 9.1 hereof unless at
least six Business Days before the scheduled Redemption Date, the Issuer shall
have furnished to the Trustee evidence (which evidence may be in the form of fax
or electronic mail indicating firm bids satisfactory to the Trustee or an
Officer’s certificate of the Issuer), that the Issuer (x) has entered into a
binding agreement or agreements with, or (y) has obtained firm bids from,
(i) one or more entities whose long-term unsecured debt obligations (other than
such obligations whose rating is based on the credit of a person other than such
institution) have a credit rating (or are guaranteed by an entity with such a
credit rating) from each Rating Agency at least equal to the rating of the most
senior Class of Notes then Outstanding or whose short-term unsecured debt
obligations have a credit rating of “P-1” by Moody’s (and not be on watch for
possible downgrade by Moody’s) and at least “A-1” by Standard & Poor’s, (ii) one
or more purchasers which otherwise satisfy the Rating Condition or (iii) one or
more purchasers (a “Cash Purchaser”) which pay the full purchase price in cash
on or prior to such sixth Business Day, to sell, not later than the Business Day
immediately preceding the scheduled Redemption Date, all or part of the
Collateral Debt Securities at a sale price (including in such price the sale of
accrued interest) which, when added to other Available Redemption Funds on the
relevant Distribution Date, is at least equal to an amount sufficient to pay (in
accordance with the Priority of Payments) the Total Senior Redemption Amount.

Notwithstanding the foregoing paragraph, in connection with any Tax Redemption,
Holders of 100% of the Aggregate Outstanding Amount of an Affected Class of
Notes may elect to receive less than 100% of the portion of the Total Senior
Redemption Amount that would otherwise be payable to Holders of such Affected
Class (and the Total Senior Redemption Amount will be reduced accordingly).

 

  (b) Installments of principal and interest due on or prior to a Redemption
Date shall continue to be payable to the Holders of such Notes as of the
relevant Record Dates according to their terms. The election of the Issuer to
redeem any Notes pursuant to Section 9.1 hereof shall be evidenced by an Issuer
Order directing the Trustee to make the payment to the Paying Agent of the
Redemption Price of all of the Notes to be redeemed from funds in the Payment
Account in accordance with the Priority of Payments. The Issuer shall deposit,
or cause to be deposited, the funds required for an Optional Redemption or Tax
Redemption pursuant to Section 9.1 hereof in the Payment Account on or before
the fifth Business Day prior to the Redemption Date or, if later, upon receipt.

 

  (c) The Issuer shall set the Redemption Date and the applicable Record Date
and give notice thereof to the Trustee pursuant to Section 9.3 hereof.

 

  (d) Any amounts applied to the redemption of a Class of Notes pursuant to
Section 9.1 or Section 9.7 hereof shall be applied to the Notes of such Class
pro rata in accordance with the Aggregate Outstanding Amounts of such Notes on
the date of such redemption.

 

137



--------------------------------------------------------------------------------

Section 9.3 - Notice to Trustee of Auction Call Redemption, Optional Redemption
or Tax Redemption

In the event of any redemption pursuant to Section 9.1 or Section 9.7 hereof,
the Issuer shall, at least 45 days (but not more than 90 days) prior to the
scheduled Redemption Date (unless the Trustee and each Hedge Counterparty shall
agree to a shorter notice period), notify the Trustee, the Hedge Counterparty,
each Rating Agency, the Collateral Advisor, the Holders of the Notes of the
Controlling Class, the Preference Share Paying Agent, the Fiscal Agent and each
Paying Agent of such Redemption Date, the applicable Record Date, the principal
amount of each Class of Notes to be redeemed on such Redemption Date and the
Redemption Price of such Notes in accordance with Section 9.1 or 9.7 hereof. In
addition, for so long as any Class of Notes to be redeemed is listed on the
Irish Stock Exchange, the Trustee shall cause the notice of redemption pursuant
to Section 9.1 or 9.7 hereof of any Class of Notes then listed on the Irish
Stock Exchange to be delivered to the Irish Paying Agent for delivery to the
Company Announcements Office of the Irish Stock Exchange not less than ten
Business Days prior to the Redemption Date.

Section 9.4 - Notice of Auction Call Redemption, Optional Redemption or Tax
Redemption or Maturity by the Co-Issuers

Notice of redemption pursuant to Section 9.1 or Section 9.7 hereof or the
Maturity of any Class of Notes shall be given by the Trustee in the manner
provided in Section 14.4 hereof not less than 10 Business Days prior to the
applicable Redemption Date or Maturity to each Holder of Notes to be redeemed
pursuant to Section 9.1 or Section 9.7 hereof or to mature, at such Holder’s
address in the Secured Note Register or, with respect to the Subordinate Notes,
the Fiscal Agent (for distribution to the Subordinate Noteholders pursuant to
the Fiscal Agency Agreement) with a copy of such notice to each Hedge
Counterparty and to each Rating Agency. In addition, the Trustee shall, if and
for so long as any Class of Notes to be redeemed is listed on the Irish Stock
Exchange, cause the notice of redemption pursuant to Section 9.1 or Section 9.7
hereof of any Class of Notes then listed on the Irish Stock Exchange to be
delivered to the Irish Listing Agent for delivery to the Company Announcements
Office of the Irish Stock Exchange, not less than 10 Business Days prior to the
applicable Record Date.

All notices of redemption shall state:

 

  (i) the applicable Redemption Date;

 

  (ii) the applicable Record Date;

 

  (iii) the Redemption Price;

 

  (iv) the principal amount of each Class of Notes to be redeemed and that
interest on such principal amount of Notes shall cease to accrue on the date
specified in the notice; and

 

  (v) the place or places where such Notes are to be surrendered for payment of
the Redemption Price, which shall be the office or agency of the Issuer to be
maintained as provided in Section 7.2 hereof.

The notice of redemption with respect to an Optional Redemption or Tax
Redemption shall be withdrawn by the Issuer on or prior to the fifth Business
Day preceding the scheduled Redemption Date by written notice to the Trustee,
the Fiscal Agent, each Hedge Counterparty, the Preference Share Paying Agent,
the Rating Agencies and the Holders of the Notes if on or prior to the sixth
Business Day preceding the

 

138



--------------------------------------------------------------------------------

scheduled Redemption Date (i) the Issuer has not delivered to the Trustee the
certification required to be delivered by the Issuer pursuant to
Section 12.1(c)(ii)(x) hereof, (ii) the Independent accountants appointed by the
Issuer pursuant to Section 10.9 have not confirmed in writing the calculations
made in such certification pursuant to Section 12.1(c)(ii)(y) hereof or (iii) in
the case of a Cash Purchaser, such purchaser has not paid the purchase price in
full to the Issuer on or prior to the sixth Business Day preceding the scheduled
Redemption Date. Notice of redemption with respect to an Auction Call Redemption
shall be withdrawn under the circumstances described in Section 9.7(c) hereof.
The Trustee shall, if any Class of Notes to be redeemed is listed on the Irish
Stock Exchange, cause notice of such withdrawal to be delivered by the Irish
Paying Agent to the Company Announcements Office of the Irish Stock Exchange not
less than three Business Days prior to the scheduled Redemption Date and
promptly notify the Irish Stock Exchange of any such withdrawal. During the
period when a notice of redemption may be withdrawn, the Issuer shall not
terminate any Hedge Agreement and if any Hedge Agreement shall become subject to
early termination during such period, the Issuer shall enter into a replacement
Hedge Agreement in accordance with Section 16.1 hereof.

At the cost of the Co-Issuers, the Trustee shall give notice of any withdrawal
by overnight courier guaranteeing next day delivery, sent not later than the
fifth Business Day prior to the scheduled Redemption Date, to each Holder of
Secured Notes to be redeemed at such Holder’s address in the Secured Note
Register to the Fiscal Agent (for distribution to Subordinate Noteholders under
the Fiscal Agency Agreement), to each Hedge Counterparty and to each Rating
Agency.

Notice of redemption shall be given by the Co-Issuers or, at the Co-Issuers’
request, by the Trustee in the name and at the expense of the Co-Issuers.
Failure to give notice of redemption, or any defect therein, to any Holder of
any Note selected for redemption shall not impair or affect the validity of the
redemption of any other Notes.

Section 9.5 - Notes Payable on Redemption Date

Notice of redemption having been given as aforesaid, the Notes so to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall default in the payment of the Redemption Price and accrued interest, if
any) such Notes shall cease to bear interest on the Redemption Date. Upon final
payment on a Note to be redeemed, the Holder shall present and surrender such
Note at the place specified in the notice of redemption on or prior to such
Redemption Date; provided that if there is delivered to the Co-Issuers and the
Trustee (i) in the case of a Holder that is not a Qualified Institutional Buyer,
such security or indemnity as may be required by them to save each of them
harmless and (ii) an undertaking thereafter to surrender such Note, then, in the
absence of notice to the Co-Issuers and the Trustee that the applicable Note has
been acquired by a bona fide purchaser, such final payment shall be made without
presentation or surrender. Installments of interest on Notes of a Class so to be
redeemed whose Stated Maturity is on or prior to the Redemption Date shall be
payable to the Holders of such Notes, or one or more predecessor Notes,
registered as such at the close of business on the relevant Record Date
according to the terms and provisions of Section 2.6(e) hereof.

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Period the Note remains Outstanding.

 

139



--------------------------------------------------------------------------------

Section 9.6 - Reserved

Section 9.7 - Auction Call Redemption

 

  (a) In accordance with the procedures set forth in Schedule E hereto (the
“Auction Procedures”), the Trustee shall, at the expense of the Issuer, conduct
an auction (the “Auction”) of the Collateral Debt Securities if, prior to the
Distribution Date occurring in August 2014, the Notes have not been redeemed in
full. The Auction shall be conducted on a date no later than (1) ten Business
Days prior to the Distribution Date occurring in August 2014, and (2) if the
Notes are not redeemed in full on the prior Distribution Date, ten Business Days
prior to each Distribution Date thereafter until the Notes have been redeemed in
full (each such date, an “Auction Date”). Any of the Preference Shareholders,
the Trustee, the Collateral Advisor or their respective Affiliates may, but
shall not be required to, bid at the Auction. The Trustee shall sell and
transfer all the Collateral Debt Securities (which may be divided into up to
eight Subpools) to the highest bidder therefor (or to the highest bidder for
each Subpool) at the Auction; provided that:

 

  (i) the Auction has been conducted in accordance with the Auction Procedures;

 

  (ii) with respect to Collateral Debt Securities:

(1) the Trustee has received bids for such Collateral Debt Securities from at
least two Qualified Bidders identified by the Trustee in consultation with the
Collateral Advisor (including the winning Qualified Bidder) for (x) the purchase
of all of such Collateral Debt Securities or (y) the purchase of each Subpool
that in the aggregate constitute all of such Collateral Debt Securities; and

(2) the bidder(s) who offered the Highest Auction Price for such Collateral Debt
Securities (or the related Subpools) enter(s) into a written agreement with the
Issuer (which the Issuer shall execute if the conditions set forth in clauses
(i) and (ii)(1), and clause (iii) of this Section 9.7 are satisfied, which
execution shall constitute certification by the Issuer that such conditions have
been satisfied) that obligates the highest bidder (or the highest bidder for
each Subpool) to purchase all such Collateral Debt Securities (or the relevant
Subpool) with the closing of such purchase (and full payment in Cash to the
Trustee) to occur on or before the sixth Business Day prior to the relevant
Distribution Date; and

 

  (iii) the Trustee (with the assistance of the Collateral Advisor) has
determined that (I) the aggregate purchase price (paid in cash) that would be
received pursuant to the highest bids obtained with respect to the Collateral
Debt Securities pursuant to clause (ii) above plus (II) the balance of all
Eligible Investments and Cash in the Accounts (other than in any Hedge
Counterparty Collateral Account) would be at least equal to the Total Senior
Redemption Amount.

 

  (b)

If the conditions set forth in clauses (i) through (iii) of Section 9.7(a) have
been satisfied, then the Trustee shall sell and transfer the Pledged Collateral
Debt Securities (or the related Subpool), without representation, warranty or
recourse, to such highest bidder (or the highest bidder for each Subpool, as the
case may be), (A) in accordance with and upon completion of the Auction
Procedures and (B) on or before the sixth Business Day prior to the relevant
Distribution Date. The Trustee shall deposit the net proceeds from

 

140



--------------------------------------------------------------------------------

 

the sale of, and the net termination or assignment payments received in respect
of, the Collateral Debt Securities, in the Collection Accounts (and pay net
termination payments, if any, due to counterparties) and (x) redeem the Notes in
whole but not in part at the applicable Redemption Price (exclusive of
installments of principal and interest due on or prior to such date, provided
payment of which shall have been made or duly provided for, to the Holders of
the Notes as provided herein), (y) pay the remaining portion of the Total Senior
Redemption Amount in accordance with the Priority of Payments and (z) make a
payment to the Preference Share Paying Agent for distribution to the Preference
Shareholders subject to the provisions of The Companies Law (2004 Revision) of
the Cayman Islands governing the declaration and payment of dividends, in an
amount equal to any portion of such purchase price remaining after the
application contemplated by the foregoing clauses (x) and (y) (but at least
equal to the Class D/E/Preference Share Redemption Date Amount, if any), in each
case on the Distribution Date immediately following the relevant Auction Date
(such redemption, the “Auction Call Redemption”). Notwithstanding the foregoing,
but subject to the satisfaction of the conditions described above, the
Collateral Advisor, although it may not have been the highest bidder, will have
the option to purchase the Collateral Debt Securities (or any subpool) for a
purchase price equal to the highest bid therefor. The Trustee shall be under no
duty or obligation to monitor compliance with the provisions of The Companies
Law (2004 Revision) of the Cayman Islands governing the declaration and payment
of dividends, and shall incur no liability with respect to the same.

 

  (c) If (x) any of the conditions set forth in clauses (i) through (ii) of
Section 9.7(a) hereof is not met with respect to any Auction, the highest bidder
(or the highest bidder for any Subpool, as the case may be) fails to pay the
purchase price for any Collateral Debt Security on or before the sixth Business
Day prior to the relevant Distribution Date (and, in the case of a failure by
the highest bidder to pay for a Subpool, the Available Redemption Funds are less
than the Total Senior Redemption Amount), (i) the Auction Call Redemption shall
not occur on the Distribution Date following the relevant Auction Date, (ii) the
Trustee shall give written notice of the withdrawal of the redemption notice to
the Issuer, the Collateral Advisor and the Holders of the Notes on or prior to
the fifth Business Day preceding the scheduled Redemption Date, (iii) subject to
clause (iv) below, the Trustee shall decline to consummate such sale and shall
not solicit any further bids or otherwise negotiate any further sale of
Collateral Debt Securities in relation to such Auction, and (iv) unless the
Notes are redeemed in full prior to the next succeeding Auction Date, the
Trustee shall conduct another Auction on the next succeeding Auction Date. The
Issuer shall not terminate or assign a Hedge Agreement until the Issuer has
received such purchase price.

Article X - ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1 - Collection of Cash

 

  (a) Except as otherwise expressly provided herein, the Trustee may demand
payment or delivery of, and shall receive and collect, directly and without
intervention or assistance of any fiscal agent or other intermediary, all Cash
and other property payable to or receivable by the Trustee pursuant to this
Indenture, including all payments due on the Pledged Securities, in accordance
with the terms and conditions of such Pledged Securities. The Trustee shall
segregate and hold all such Cash and property received by it in trust for the
Secured Parties and shall apply it as provided in this Indenture.

 

141



--------------------------------------------------------------------------------

  (b) Each of the parties hereto hereby agrees to cause the Custodian and any
other Securities Intermediary that holds any Cash or other property for the
Issuer or the Co-Issuer in an Account to agree with the parties hereto that
(x) each Account is a Securities Account in respect of which the Trustee is the
Entitlement Holder, (y) the Cash, Securities and other property credited to any
Account is to be treated as a Financial Asset under Article 8 of the UCC and
(z) the “securities intermediary’s jurisdiction” (within the meaning of
Section 8-110 of the UCC) for that purpose will be the State of New York. In no
event may any Financial Asset held in any Account be registered in the name of,
payable to the order of, or specially Indorsed to, the Issuer unless such
Financial Asset has also been Indorsed in blank or to the Custodian or other
Securities Intermediary that holds such Financial Asset in such Account. Each
Account shall be held and maintained through an office located in the State of
New York or Illinois.

 

  (c) The Trustee or its Affiliates are permitted to receive additional
compensation from Persons other than the Issuer that could be deemed to be in
the Trustee’s economic self-interest for (i) serving as investment adviser,
administrator, shareholder servicing agent, custodian or sub-custodian with
respect to certain of the Eligible Investments, (ii) using Affiliates to effect
transactions in certain Eligible Investments and (iii) effecting transactions in
certain Eligible Investments.

Section10.2 - Principal Collection Account; Interest Collection Account;
Custodial Account; Semi-Annual Interest Reserve Account; Quarterly Interest
Reserve Account; Reserve Account

 

  (a) The Trustee shall, prior to the Closing Date, cause to be established a
segregated Securities Account which shall be designated as the “Interest
Collection Account,” which may be a subaccount of the Custodial Account and
which shall be held in the name of the Trustee as Entitlement Holder in trust
for the benefit of the Secured Parties, into which the Trustee shall from time
to time, subject to Section 10.8(d) hereof, deposit all Interest Proceeds
(except as otherwise provided herein) and any amounts paid to the Issuer by a
Hedge Counterparty under any Hedge Agreement (other than amounts received by the
Issuer by reason of an event of default or termination event under a Hedge
Agreement or other comparable event that are required to be used for the
purchase by the Issuer of a replacement Hedge Agreement).

 

  (b) [Reserved].

 

  (c) The Trustee shall, prior to the Closing Date, cause to be established a
segregated Securities Account which shall be designated as the “Principal
Collection Account,” which may be a subaccount of the Custodial Account and
which shall be held in the name of the Trustee as Entitlement Holder in trust
for the benefit of the Secured Parties, into which the Trustee shall from time
to time, subject to Section 10.8(d) hereof, deposit all Principal Proceeds. All
amounts received by the Issuer and not otherwise required to be remitted to a
particular Account, shall be remitted to the Principal Collection Account.

 

  (d)

The Issuer may, but under no circumstances shall be required to, deposit or
cause to be deposited from time to time such Cash in a Collection Account (in
addition to any amount required hereunder to be deposited therein) as it deems,
in its sole discretion, to be advisable and by notice to the Trustee may
designate that such Cash that is not proceeds of the Collateral is to be treated
as Principal Proceeds or Interest Proceeds hereunder at its discretion. All Cash
deposited from time to time in a Collection Account

 

142



--------------------------------------------------------------------------------

 

pursuant to this Indenture shall be held by the Trustee as part of the
Collateral and shall be applied to the purposes herein provided. The Collection
Accounts shall remain at all times with a financial institution having a
long-term debt rating of at least “Baa1” by Moody’s (and, if rated “Baa1,” not
be on watch for possible downgrade by Moody’s) and at least “BBB+” by Standard &
Poor’s. The Trustee agrees to give the Issuer prompt notice (with a copy to the
Collateral Advisor, each Hedge Counterparty, each Rating Agency, the Preference
Share Paying Agent, the Fiscal Agent and the Holders of the Notes of the
Controlling Class) if a Trust Officer of the Trustee receives written notice
that either Collection Account or any funds on deposit therein, or otherwise
standing to the credit of a Collection Account, shall become subject to any
writ, order, judgment, warrant of attachment, execution or similar process.

 

  (e) All Distributions, any deposit required pursuant to Section 10.2(f) hereof
and any net proceeds from the sale or disposition of a Collateral Debt Security
or Equity Security received by the Trustee shall be immediately deposited into
the Interest Collection Account or the Principal Collection Account, as the case
may be. Subject to Sections 10.2(g) and 11.2 hereof, all amounts deposited in
the Collection Accounts, together with any securities in which funds included in
such property are or will be invested or reinvested during the term of this
Indenture, and any income or other gain realized from such investments, shall be
held by the Trustee in the Collection Accounts as part of the Collateral subject
to disbursement and withdrawal as provided in this Section 10.2. The Trustee
shall invest all funds received into the Collection Accounts during a Due Period
and amounts received in prior Due Periods and retained in the Collection
Accounts in Eligible Investments in accordance with Section 10.2(f) hereof. The
Trustee, within one Business Day after receipt of any Distribution or other
proceeds which are not Cash, shall so notify the Issuer and the Collateral
Advisor and the Issuer shall, within five Business Days of receipt of such
notice from the Trustee, sell such Distribution or other proceeds for Cash in an
arm’s length transaction to a Person which is not an Affiliate of the Issuer and
deposit the proceeds thereof in the Interest Collection Account or Principal
Collection Account, as the case may be, for investment pursuant to this
Section 10.2; provided that the Issuer need not sell such Distributions or other
proceeds if it delivers an Officer’s certificate to the Trustee certifying that
such Distributions or other proceeds constitute Collateral Debt Securities or
Eligible Investments. All such proceeds will be retained in the Collection
Accounts unless such proceeds (i) are Available Reinvestment Funds to be used to
purchase Collateral Debt Securities subject to the conditions specified in
Article XII, or to honor commitments with respect thereto entered into on or
prior to the last day of the Reinvestment Period, (ii) are Interest Proceeds to
be used by the Issuer to make scheduled payments due from the Issuer to the
Initial Hedge Counterparty under the Initial Hedge Agreement or (iii) are used
as otherwise permitted under this Indenture.

 

  (f)

By Issuer Order executed by an Authorized Officer or the Collateral Advisor
(which may be in the form of standing instructions), the Issuer shall at all
times direct the Trustee to, and upon receipt of such Issuer Order, the Trustee
shall, invest and reinvest the funds held in the Accounts (other than the
Payment Account and the Custodial Account) in Eligible Investments maturing not
later than the earlier of (i) 30 days after the date of such investment or
(ii) the Business Day immediately preceding the next Distribution Date or, in
the case of the Interest Collection Account and the Principal Collection
Account, the next Distribution Date (or, in the absence of such direction, in
Eligible Investments so maturing that are described in clause (h) of the
definition thereof). All interest and other income from such investments shall
be deposited in a Collection

 

143



--------------------------------------------------------------------------------

 

Account, any gain realized from such investments shall be credited to such
Collection Account, and any loss resulting from such investments shall be
charged to such Collection Account. Any gain or loss with respect to an Eligible
Investment shall be allocated in such a manner as to increase or decrease,
respectively, Principal Proceeds and/or Interest Proceeds in the proportion
which the amount of Principal Proceeds and/or Interest Proceeds used to acquire
such Eligible Investment bears to the purchase price thereof. The Trustee shall
not in any way be held liable by reason of any insufficiency of such Collection
Accounts resulting from any loss relating to any such investment, except with
respect to defaults on investments in the obligations of the Bank, and in such
event only to the extent of the liability of the Bank for such loss.

 

  (g) The Trustee shall transfer to the Payment Account for application pursuant
to Section 11.1(a) hereof and in accordance with the calculations contained in
the Note Valuation Report prepared by the Issuer pursuant to Section 10.7(b)
hereof, on or prior to the Business Day prior to each Distribution Date, any
amounts then held in the Collection Accounts other than (i) Interest Proceeds or
Principal Proceeds received after the end of the Due Period with respect to such
Distribution Date and (ii) Available Reinvestment Funds, which shall be retained
in the Collection Accounts for subsequent reinvestment except to the extent that
(A) such funds cease to be Available Reinvestment Funds, (B) after the
distribution of other Principal Proceeds, any amount remains to be paid pursuant
to clauses (1), (2), (5) and (8) of the Principal Proceeds Waterfall, (C) the
Cash Release Conditions are satisfied or (D) with respect to CDS Sale Proceeds,
the amount of CDS Sale Proceeds which have previously been reinvested during the
applicable 12 month period together with the CDS Sale Proceeds already retained
in the Collection Account exceeds the Sale Proceeds Reinvestment Limit.

 

  (h) The Trustee shall apply amounts credited to the Collection Accounts in
accordance with any Redemption Date Statement delivered to the Trustee in
connection with the redemption of Notes pursuant to Section 9.1 or 9.7 hereof.

 

  (i) The Trustee shall, prior to the Closing Date, cause the Custodian to
establish a segregated Securities Account which shall be designated as the
“Custodial Account,” which shall be held in the name of the Trustee as
Entitlement Holder in trust for the benefit of the Secured Parties and into
which the Trustee shall from time to time deposit Pledged Securities. All
Pledged Securities from time to time deposited in, or otherwise standing to the
credit of, the Custodial Account pursuant to this Indenture shall be held by the
Trustee as part of the Collateral and shall be applied to the purposes herein
provided. The Trustee agrees to give the Issuer immediate notice (with a copy to
each Hedge Counterparty, each Rating Agency and the Holders of the Notes of the
Controlling Class) if a Trust Officer of the Trustee receives written notice
that the Custodial Account or any funds on deposit therein, or otherwise
standing to the credit of the Custodial Account, shall become subject to any
writ, order judgment, warrant of attachment, execution or similar process. The
Co-Issuers shall not have any legal, equitable or beneficial interest in the
Custodial Account other than in accordance with the Priority of Payments.

 

  (j)

The Trustee shall, prior to the Closing Date, cause to be established a
segregated Securities Account which shall be designated as the “Semi-Annual
Interest Reserve Account,” which shall be held in the name of the Trustee as
Entitlement Holder in trust for the benefit of the Secured Parties and into
which the Trustee shall from time to time deposit and transfer amounts in
accordance with this paragraph. On any date upon which the Issuer receives an
interest payment in Cash in respect of an Semi-Annual Interest

 

144



--------------------------------------------------------------------------------

 

Paying Security, the Trustee shall deposit into the Semi-Annual Interest Reserve
Account five-sixths of such interest payment. Commencing on the second
Distribution Date after the Due Period in which an interest payment on a
Semi-Annual Interest Paying Security was received, at least one Business Day
prior to such Distribution Date and each of the four Distribution Dates
thereafter, the Trustee shall transfer from the Semi-Annual Interest Reserve
Account to the Payment Account, for application as Interest Proceeds on such
Distribution Date, 20% of the original amount of such deposit into the
Semi-Annual Interest Reserve Account (so that the entire amount of such deposit
into the Semi-Annual Interest Reserve Account shall have been transferred to the
Payment Account by the sixth Distribution Date following the Due Period in which
such deposit was made). Such transfers shall be the only permitted withdrawals
(other than on the final Distribution Date, at which time all amounts in the
Semi-Annual Interest Reserve Account shall be withdrawn) from, or application of
funds on deposit in, or otherwise standing to the credit of, the Semi-Annual
Interest Reserve Account); provided that with respect to any Distribution Date
on which the Issuer would otherwise have insufficient Interest Proceeds to pay
the Interest Distribution Amount on all of the Notes in accordance with the
Priority of Payments, the Collateral Advisor, in its sole discretion, may prior
to such Distribution Date, direct the Trustee to transfer from the Semi-Annual
Interest Reserve Account and/or the Quarterly Interest Reserve Account to the
Payment Account, for application as Interest Proceeds on such Distribution Date,
an amount up to an amount sufficient (together with other Interest Proceeds
available for such purpose) to pay the Interest Distribution Amount on all of
the Notes in accordance with the Priority of Payments from Interest Proceeds.
Any and all funds at any time on deposit in, or otherwise to the credit of, the
Semi-Annual Interest Reserve Account shall be held in trust by the Trustee for
the benefit of the Secured Parties. The Trustee agrees to give the Co-Issuers
immediate notice if a Trust Officer of the Trustee receives written notice that
the Semi-Annual Interest Reserve Account or any funds on deposit therein, or
otherwise standing to the credit of the Semi-Annual Interest Reserve Account,
shall become subject to, any writ, order, judgment, warrant of attachment,
execution or similar process. The Trustee shall invest all funds received into
the Semi-Annual Interest Reserve Account during a Due Period in Eligible
Investments in accordance with Section 10.2(f). All interest and other income
from such investments shall be deposited in the Semi-Annual Interest Reserve
Account, any gain realized from such investments shall be credited to the
Semi-Annual Interest Reserve Account and any loss resulting from such
investments shall be charged to the Semi-Annual Interest Reserve Account and all
such investment income shall be transferred to the Payment Account on each
Distribution Date. The Trustee shall not in any way be held liable by reason of
any insufficiency of the Semi-Annual Interest Reserve Account resulting from any
loss relating to any such investment.

The Trustee shall, prior to the Closing Date, cause to be established a
segregated Securities Account which shall be designated as the “Quarterly
Interest Reserve Account,” which shall be held in the name of the Trustee as
Entitlement Holder in trust for the benefit of the Secured Parties and into
which the Trustee shall from time to time deposit and transfer amounts in
accordance with this paragraph. On any date upon which the Issuer receives an
interest payment in cash in respect of a Quarterly Interest Paying Security, the
Trustee shall deposit into the Quarterly Interest Reserve Account two-thirds of
such interest payment. Commencing on the second Distribution Date after the Due
Period in which an interest payment on a Quarterly Interest Paying Security was
received, at least one Business Day prior to such Distribution Date and the next
Distribution Date thereafter, the Trustee shall transfer from the Quarterly
Interest Reserve Account to the Payment Account, for application as Interest
Proceeds on such Distribution Date, 50% of

 

145



--------------------------------------------------------------------------------

the original amount of such deposit into the Quarterly Interest Reserve Account
(so that the entire amount of such deposit into the Quarterly Interest Reserve
Account shall have been transferred to the Payment Account by the third
Distribution Date following the Due Period in which such deposit was made). Such
transfers shall be the only permitted withdrawals (other than on the final
Distribution Date, at which time all amounts in the Quarterly Interest Reserve
Account shall be withdrawn) from, or application of funds on deposit in, or
otherwise standing to the credit of, the Quarterly Interest Reserve Account;
provided that with respect to any Distribution Date on which the Issuer would
otherwise have insufficient Interest Proceeds to pay the Interest Distribution
Amount on all of the Notes in accordance with the Priority of Payments, the
Collateral Advisor, in its sole discretion, may prior to such Distribution Date,
direct the Trustee to transfer from the Semi-Annual Interest Reserve Account
and/or the Quarterly Interest Reserve Account to the Payment Account, for
application as Interest Proceeds on such Distribution Date, an amount up to an
amount sufficient (together with other Interest Proceeds available for such
purpose) to pay the Interest Distribution Amount on all of the Notes in
accordance with the Priority of Payments from Interest Proceeds. Any and all
funds at any time on deposit in, or otherwise to the credit of, the Quarterly
Interest Reserve Account shall be held in trust by the Trustee for the benefit
of the Secured Parties. The Trustee agrees to give the Co-Issuers immediate
notice if a Trust Officer of the Trustee receives written notice that the
Quarterly Interest Reserve Account or any funds on deposit therein, or otherwise
standing to the credit of the Quarterly Interest Reserve Account, shall become
subject to, any writ, order, judgment, warrant of attachment, execution or
similar process. The Trustee shall invest all funds received into the Quarterly
Interest Reserve Account during a Due Period in Eligible Investments in
accordance with Section 10.2(f). All interest and other income from such
investments shall be deposited in the Quarterly Interest Reserve Account, any
gain realized from such investments shall be credited to the Quarterly Interest
Reserve Account and any loss resulting from such investments shall be charged to
the Quarterly Interest Reserve Account and all such investment income shall be
transferred to the Payment Account on each Distribution Date. The Trustee shall
not in any way be held liable by reason of any insufficiency of the Quarterly
Interest Reserve Account resulting from any loss relating to any such
investment.

 

  (k) [Reserved].

 

  (l) The Trustee shall, prior to the Closing Date, cause the Custodian to
establish a segregated Securities Account which shall be designated as the
“Reserve Account,” which shall be held in the name of the Trustee as Entitlement
Holder in trust for the benefit of the Secured Parties. On the Closing Date,
U.S.$900,000 shall be deposited by the Trustee into the Reserve Account from the
proceeds of the offering of the Preference Shares. All funds on deposit in the
Reserve Account shall be invested in Eligible Investments at the direction of
the Collateral Advisor. On the Business Day prior to each Distribution Date, the
Trustee shall transfer an amount in the Reserve Account to the Payment Account,
for application as Interest Proceeds on such Distribution Date as directed by
the Collateral Advisor. For the avoidance of doubt, any amount distributed from
the Reserve Account on any Distribution Date shall be applied to pay amounts due
under the Interest Proceeds Waterfall in accordance with the priority set forth
therein and, as a result, any such amount shall be applied first to pay any
other amounts payable under the Interest Proceeds Waterfall (which have not been
paid from other Interest Proceeds) on such Distribution Date, before such funds
are applied to make distributions on the Preference Shares.

 

146



--------------------------------------------------------------------------------

Section 10.3 - Payment Account

The Trustee shall, prior to the Closing Date, establish a segregated Securities
Account which shall be designated as the “Payment Account,” which shall be held
in the name of the Trustee as Entitlement Holder in trust for the benefit of the
Secured Parties. Any and all funds at any time on deposit in, or otherwise to
the credit of, the Payment Account shall be held in trust by the Trustee for the
benefit of the Secured Parties. Except as provided in Sections 11.1 and 11.2
hereof, the only permitted withdrawal from or application of funds on deposit
in, or otherwise standing to the credit of, the Payment Account shall be to pay
the interest on and the principal of the Notes in accordance with their terms
and the provisions of this Indenture and, pursuant to the Note Valuation Report,
to pay Administrative Expenses and other amounts specified therein, each in
accordance with the Priority of Payments. The Trustee agrees to give the
Co-Issuers, the Collateral Advisor, the Hedge Counterparties and the Holders of
the Notes of the Controlling Class immediate notice if a Trust Officer of the
Trustee receives written notice that the Payment Account or any funds on deposit
therein, or otherwise standing to the credit of the Payment Account, shall
become subject to, any writ, order, judgment, warrant of attachment, execution
or similar process. The Co-Issuers shall not have any legal, equitable or
beneficial interest in the Payment Account other than in accordance with the
Priority of Payments. The Payment Account shall remain at all times with a
financial institution having a long-term debt rating of at least “Baa1” by
Moody’s (and, if rated “Baa1,” not be on watch for possible downgrade by
Moody’s), at least “BBB+” by Standard & Poor’s.

Section 10.4 - Expense Account

 

  (a) The Trustee shall, prior to the Closing Date, cause to be established a
segregated Securities Account which shall be designated as the “Expense
Account,” which shall be held in the name of the Trustee as Entitlement Holder
in trust for the benefit of the Secured Parties. Any and all funds at any time
on deposit in, or otherwise to the credit of, the Expense Account shall be held
in trust by the Trustee for the benefit of the Secured Parties. On the Closing
Date, the Trustee shall deposit into the Expense Account an amount equal to at
least U.S.$75,000 from the net proceeds received by the Issuer on such date from
the initial issuance of the Notes and the Preference Shares.

 

  (b) After the Closing Date, the Trustee shall transfer to the Expense Account
from the Payment Account amounts required to be deposited therein pursuant to
Section 11.1(a) hereof and in accordance with the calculations contained in the
Note Valuation Report prepared by the Issuer pursuant to Section 10.7(b) hereof.
Except as provided in Sections 11.1 and 11.2 hereof, the only permitted
withdrawal from or application of funds on deposit in, or otherwise standing to
the credit of, the Expense Account shall be to pay (on any day other than a
Distribution Date) accrued and unpaid Administrative Expenses of the Co-Issuers.
The Issuer shall, by Issuer Order, direct the Trustee to, and, upon receipt of
such Issuer Order the Trustee shall, transfer all funds on deposit in the
Expense Account, at the time when substantially all of the Issuer’s assets have
been sold or otherwise disposed of (as determined by the Collateral Advisor),
into the Payment Account for application as Interest Proceeds on the immediately
succeeding Distribution Date pursuant to Section 11.1(a).

 

  (c)

The Trustee agrees to give the Co-Issuers, the Hedge Counterparties, the Holders
of the Notes of the Controlling Class and the Initial Purchaser immediate notice
if a Trust Officer of the Trustee receives written notice that the Expense
Account or any funds on deposit in, or otherwise standing to the credit of, the
Expense Account, shall become subject to, any writ, order, judgment, warrant of
attachment, execution or similar process. The Expense Account shall remain at
all times with a financial institution having a long-

 

147



--------------------------------------------------------------------------------

 

term debt rating of at least “Baa1” by Moody’s (and, if rated “Baa1,” not be on
watch for possible downgrade by Moody’s), at least “BBB+” by Standard & Poor’s.

 

  (d) The Trustee shall invest all funds received into the Expense Account
during a Due Period and amounts received in prior Due Periods and retained in
the Expense Account in Eligible Investments in accordance with Section 10.2(f)
hereof. All interest and other income from such investments shall be deposited
in the Expense Account, any gain realized from such investments shall be
credited to the Expense Account, and any loss resulting from such investments
shall be charged to the Expense Account. The Trustee shall not in any way be
held liable by reason of any insufficiency of such Expense Account from any loss
relating to any such investment, except with respect to defaults on investments
in the obligations of the Bank or any Affiliate thereof.

Section 10.5 - Uninvested Proceeds Account

 

  (a) The Trustee shall, prior to the Closing Date, cause to be established a
segregated Securities Account which shall be designated as the “Uninvested
Proceeds Account,” which shall be held in the name of the Trustee as Entitlement
Holder in trust for the benefit of the Secured Parties. On the Closing Date, the
Trustee shall deposit in the Uninvested Proceeds Account all Uninvested Proceeds
(other than amounts applied to pay the organizational and structuring fees and
expenses of the Co-Issuers (including the legal fees and expenses of counsel to
the Co-Issuers, the Collateral Advisor and the Initial Purchaser), any amounts
paid by the Initial Hedge Counterparty on the Closing Date pursuant to the
Initial Hedge Agreement, the expenses of offering the Offered Securities and
amounts deposited in any other Account on the Closing Date). During the Ramp-Up
Period, the Collateral Advisor on behalf of the Issuer may by Issuer Order
direct the Trustee to, and upon receipt of the Issuer Order, the Trustee shall,
apply Cash in the Uninvested Proceeds Account to purchase Collateral Debt
Securities.

 

  (b) The Trustee agrees to give the Co-Issuers, the Hedge Counterparties and
the Holders of the Notes of the Controlling Class immediate notice if a Trust
Officer of the Trustee receives written notice that the Uninvested Proceeds
Account or any funds on deposit therein, or otherwise standing to the credit of
the Uninvested Proceeds Account, shall become subject to, any writ, order,
judgment, warrant of attachment, execution or similar process. The Uninvested
Proceeds Account shall remain at all times with a financial institution having a
long-term debt rating of at least “Baa1” by Moody’s (and, if rated “Baa1,” not
be on watch for possible downgrade by Moody’s) and at least “BBB+” by Standard &
Poor’s.

 

  (c) During the Ramp-Up Period, the Trustee shall invest all funds received
into the Uninvested Proceeds Account in Eligible Investments in accordance with
Section 10.2(f) hereof. All interest and other income from such investments
shall be deposited in the Uninvested Proceeds Account, any gain realized from
such investments shall be credited to the Uninvested Proceeds Account, and any
loss resulting from such investments shall be charged to the Uninvested Proceeds
Account.

Investment earnings on Eligible Investments in the Uninvested Proceeds Account
shall be transferred to the Interest Collection Account and treated as Interest
Proceeds one Business Day prior to the first Distribution Date. The Trustee
shall not in any way be held liable by reason of any insufficiency of such
Uninvested Proceeds Account resulting

 

148



--------------------------------------------------------------------------------

from any loss relating to any such investment, except with respect to defaults
on investments in the obligations of the Bank or any Affiliate thereof.

 

  (d) If the Class A/B/C Overcollateralization Test is not satisfied on the
Determination Date related to the first Distribution Date, Uninvested Proceeds
(that are not required to complete purchases of Collateral Debt Securities) will
be applied to the payment of principal of, first, the Class A-1A Notes, second,
the Class A-1B Notes, third, the Class A-2 Notes, fourth, the Class B Notes and,
fifth, the Class C Notes until the Class A/B/C Overcollateralization Test is
satisfied, prior to the application of Interest Proceeds or Principal Proceeds
for such purpose.

At least one Business Day prior to the first Distribution Date following the
occurrence of either a Rating Confirmation Failure or a Rating Confirmation,
after the Ramp-Up Completion Date (or the first Distribution Date after the
Closing Date if the Ramp-Up Completion Date is the same as the Closing Date),
the Trustee shall transfer all remaining Uninvested Proceeds (if any) that are
not required to complete purchases of Collateral Debt Securities (or to satisfy
the Class A/B/C Overcollateralization Test) to the Payment Account for
application pursuant to Section 11.1(a) hereof, first, as Interest Proceeds in
an amount equal to the Interest Excess, if there has been a Rating Confirmation
(or if the Closing Date is the Ramp-Up Completion Date), and, second, as
Principal Proceeds; provided that all such Uninvested Proceeds shall be applied,
first to the payment of principal of Notes in the manner specified in
Section 11.1(a)(ii) hereof if a Rating Confirmation Failure occurs.

Notwithstanding the foregoing, if the first Distribution Date occurs prior to a
Rating Confirmation or a Rating Confirmation Failure, an amount equal to the
Interest Excess shall be withdrawn from the Uninvested Proceeds Account and
transferred to the Payment Account for application as Interest Proceeds in
accordance with Section 11.1(a)(i) hereof.

Section 10.6 - Reports by Trustee

The Trustee shall make available in a timely fashion to the Collateral Advisor,
each Rating Agency, each Hedge Counterparty, the Preference Share Paying Agent,
the Fiscal Agent and the Issuer any information regularly maintained by the
Trustee that the Issuer or the Collateral Advisor may from time to time request
with respect to the Pledged Securities, and each Account, reasonably needed to
complete the Note Valuation Report or to provide any other information
reasonably available to the Trustee by reason of its acting as Trustee hereunder
and required to be provided by Section 10.7 hereof or to permit the Issuer to
perform its obligations hereunder. The Trustee shall forward to the Collateral
Advisor, each Hedge Counterparty and, upon request therefor, make available to
any Holder of a Secured Note shown on the Secured Note Register, the Fiscal
Agent or the Preference Share Paying Agent, copies of notices and other writings
received by it from the issuer of any Collateral Debt Security or from any
Clearing Agency with respect to any Collateral Debt Security advising the
holders of such security of any rights that the holders might have with respect
thereto (including notices of calls and redemptions of securities) as well as
all periodic financial reports received from such issuer and Clearing Agencies
with respect to such issuer; provided that the Trustee, the Issuer and the
Collateral Advisor shall not disclose any unpublished Rating or credit estimate
(that the Collateral Advisor informs the Trustee is an unpublished Rating or
credit estimate) assigned by any Rating Agency with respect to any Collateral
Debt Security (except to the Collateral Advisor, the Issuer, the Trustee or the
firm of Independent accountants appointed pursuant to Section 10.9 hereof)
without the prior written consent of such Rating Agency.

 

149



--------------------------------------------------------------------------------

Each of the Co-Issuers and the Trustee acknowledges and agrees that each Monthly
Report and Note Valuation Report shall be posted to the Repository for use in
the manner described in the section headed “Terms of Use” on the Repository. In
connection therewith, the Trustee agrees to deliver or otherwise make available
each Monthly Report and Note Valuation Report to the operator of the Repository
for posting on the Repository in the manner described in Section 14.3 hereof.

The Trustee shall, so long as any Class of Notes is listed on the Irish Stock
Exchange, notify the Irish Paying Agent not later than each Distribution Date of
the amount of principal payments to be made on the Notes of each Class on such
Distribution Date, the amount of any Class D Deferred Interest Amount in respect
of the Class D Notes and the amount of any Class E Deferred Interest Amount in
respect of the Class E Notes, and the Aggregate Outstanding Amount of the Notes
of each Class and as a percentage of the original Aggregate Outstanding Amount
of the Notes of such Class after giving effect to the principal payments, if
any, on such Distribution Date.

If and for so long as any Class of Notes is listed on the Irish Stock Exchange
and for so long as any of the rules of such stock exchange so require, the
Trustee shall inform the Irish Listing Agent of the Aggregate Outstanding Amount
of each Class of Notes following each Distribution Date and, if any Class of
Notes does not receive scheduled payments of principal or interest on a
Distribution Date, the Trustee shall direct the Irish Listing Agent to arrange
for such information to be published in the Irish Stock Exchange’s official
list.

The Trustee shall promptly give notice to all Noteholders, all Preference
Shareholders and Standard & Poor’s if the Collateral Advisor notifies the
Trustee of (i) its resignation or (ii) the occurrence of an event constituting
“cause” under the Collateral Advisory Agreement.

Section 10.7 - Accountings

 

  (a) Monthly. Each month, not later than the Distribution Date, commencing in
September 2006, the Issuer shall compile and make available to each Rating
Agency, the Trustee, the Collateral Advisor, the Preference Share Paying Agent,
the Initial Purchaser, MLI, the Fiscal Agent, each Hedge Counterparty and each
Transfer Agent, and upon written request therefor and subject to Section 10.7(f)
hereof, any Holder of a Secured Note shown on the Secured Note Register and (so
long as any Notes are listed on the Irish Stock Exchange) the Irish Stock
Exchange or its agent, a monthly report (the “Monthly Report”). The Monthly
Report shall contain the following information and instructions with respect to
the Pledged Securities included in the Collateral, determined as of the
Determination Date for such Distribution Date based in part on information
received from the Collateral Advisor:

 

  (1) the Aggregate Principal Balance of all Collateral Debt Securities,
together with a calculation, in reasonable detail, of the sum of (A) the
Aggregate Principal Balance of all Collateral Debt Securities (other than
Defaulted Securities and Written Down Securities) plus (B) with respect to each
Defaulted Security, the Calculation Amount of such Defaulted Security plus
(C) with respect to each Written-Down Security, the Written-Down Amount and the
Aggregate Principal Balance of all such Written-Down Securities;

 

  (2) the Balance of all Eligible Investments and Cash in each Account;

 

150



--------------------------------------------------------------------------------

  (3) the nature, source and amount of any proceeds in the Collection Accounts,
including Interest Proceeds, Principal Proceeds and Sale Proceeds, received
since the date of determination of the last Monthly Report;

 

  (4) with respect to each Collateral Debt Security that is part of the
Collateral, its Principal Balance, annual interest rate, Stated Maturity,
issuer, Moody’s Rating, current Standard & Poor’s Rating, Standard & Poor’s
Rating as of the date on which such Collateral Debt Security was issued
(provided that no confidential private credit assessments provided by Moody’s or
Standard & Poor’s to the Issuer shall be included in any Monthly Report or
otherwise disclosed to any Person other than the Trustee, the Collateral
Administrator, the Collateral Advisor and the firm of Independent certified
public accountants appointed pursuant to Section 10.9 hereof without the prior
written consent of Moody’s or Standard & Poor’s, as applicable), CUSIP Number
and designation of its seniority (e.g. senior/subordinate) if such designation
is not included in the name of such Collateral Debt Security;

 

  (5) the identity of each Collateral Debt Security that was sold or disposed of
pursuant to Section 12.1 hereof, indicating whether such Collateral Debt
Security was a Defaulted Security, Written Down Security, Equity Security or
Credit Risk Security (in each case as reported in writing to the Issuer by the
Collateral Advisor)), and whether such Collateral Debt Security was sold
pursuant to Section 12.1(a)(i), Section 12.1(a)(ii) or Section 12.1(a)(iii)
hereof or Granted to the Trustee since the date of determination of the most
recent Monthly Report;

 

  (6) the identity of each Collateral Debt Security that is a Defaulted
Security, a Credit Risk Security, a Withholding Tax Security or a Written-Down
Security, its principal amount, the Fair Market Value thereof (in the case of a
Defaulted Security) and the date on which it became a Defaulted Security or
Written Down Security, and whether the Collateral Advisor has determined to sell
or retain such Collateral Debt Security;

 

  (7) the identity of each Collateral Debt Security which has been upgraded,
downgraded or placed on watch for upgrade or downgrade by one or more Rating
Agencies;

 

  (8)

the Aggregate Principal Balance of all Collateral Debt Securities (separately
stated for each of clauses (A), (B) and (C)) that (A) have been assigned a
Moody’s Rating and a Standard & Poor’s Rating, (B) have a public rating (by
those Rating Agencies that have issued a public rating for such Collateral Debt
Security) of below “A3” but at least “Baa2” by Moody’s and “A” or below but at
least “BBB” by Standard & Poor’s and (C) have a public rating (by those Rating
Agencies that have

 

151



--------------------------------------------------------------------------------

 

issued a public rating for such Collateral Debt Security) of below “Baa2” by
Moody’s or below “BBB” by Standard & Poor’s;

 

  (9) the Aggregate Principal Balance, separately stated, of (A) all Collateral
Debt Securities having a Stated Maturity later than, but no later than five
years after, the Stated Maturity of the Notes, (B) all Collateral Debt
Securities having a Stated Maturity later than five years after the Stated
Maturity of the Notes and (C) the Weighted Average Life of all Collateral Debt
Securities;

 

  (10) the Aggregate Principal Balance of (i) all Fixed Rate Securities that are
not Deemed Fixed Rate Securities or Hybrid Securities and (ii) all Deemed Fixed
Rate Securities;

 

  (11) the Aggregate Principal Balance of (i) all Floating Rate Securities that
are not Deemed Floating Rate Securities or Hybrid Securities and (ii) all Deemed
Floating Rate Securities;

 

  (12) the Aggregate Principal Balance of all Pure Private Collateral Debt
Securities;

 

  (13) the Aggregate Principal Balance of Collateral Debt Securities falling in
each of the categories identified in paragraphs (A) through (C) of
Section 12.2(a)(21) hereof;

 

  (14) the Aggregate Principal Balance of all Collateral Debt Securities that
provide for periodic payments of interest in Cash less frequently than
(i) monthly, or (ii) quarterly;

 

  (15) the Aggregate Principal Balance of (A) all Step Down Bonds and (B) all
Step Up Bonds;

 

  (16) the Aggregate Principal Balance of all Collateral Debt Securities that
are issued by a single issuer and the Moody’s Rating and Standard and Poor’s
Rating of each such Collateral Debt Security;

 

  (17) the identity of and the Aggregate Principal Balance of all Collateral
Debt Securities whose Moody’s Rating is determined as set forth in clause (x) of
the proviso to clause (a) of the definition of “Rating” and the identity of and
the Aggregate Principal Balance of all Collateral Debt Securities whose
Standard & Poor’s Rating is determined as provided in clause (b)(I)(iii) of the
definition of “Rating”;

 

  (18) a calculation in reasonable detail necessary to determine compliance with
the Overcollateralization Tests, and a comparison of the Class A/B/C
Overcollateralization Ratio and the Class D Overcollateralization Ratio on such
date to the Class A/B/C Overcollateralization Ratio and the Class D
Overcollateralization Ratio on the Ramp-Up Completion Date;

 

152



--------------------------------------------------------------------------------

  (19) a calculation in reasonable detail necessary to determine compliance with
each Collateral Quality Test (excluding the Standard & Poor’s CDO Monitor Test);
provided that no Moody’s Rating Factor derived from a confidential private
credit assessment (the confidentiality of which is notified to the Issuer, the
Trustee, the Collateral Administrator, the Collateral Advisor and such firm
specified below) provided by Moody’s to the Issuer shall be included in any Note
Valuation Report or otherwise disclosed to any Person other than the Trustee,
the Collateral Administrator, the Collateral Advisor and the firm of Independent
certified public accountants appointed pursuant to Section 10.9 hereof without
the prior written consent of Moody’s;

 

  (20) (a) the Class Break-Even Loss Rate as of the Ramp-Up Completion Date,
(b) the Class Scenario Default Rate determined in accordance with the Standard &
Poor’s CDO Monitor Test and (c) for each Collateral Debt Security, the
Standard & Poor’s CDO Asset Class pursuant to Schedule G hereto;

 

  (21) a calculation in reasonable detail necessary to determine the estimated
remaining average life (on an aggregate basis) of all Collateral Debt Securities
and the expected maturity of each Collateral Debt Security (using reasonable
assumptions as set forth in such calculation), as provided by the Collateral
Advisor;

 

  (22) to the extent not covered by one of the preceding clauses, (A) the
Aggregate Principal Balance of each type of Collateral Debt Security described
in each clause of the Eligibility Criteria and (B) the maximum (or, if
applicable, the minimum) Aggregate Principal Balance of each type of Collateral
Debt Obligation described in each clause of such definition which would result
in compliance with each such clause;

 

  (23) with respect to each Servicer, (A) the ranking or rating of such Servicer
by each Rating Agency, the Aggregate Principal Balance of all Pledged Collateral
Debt Securities serviced by such Servicer;

 

  (24) the Aggregate Principal Balance of all Pledged Collateral Debt Securities
that are collateralized mortgage obligations;

 

  (25) the Aggregate Principal Balance of all Pledged Collateral Debt Securities
that are issued by Qualifying Foreign Obligors located in (i) the United
Kingdom, (ii) Canada and (iii) elsewhere;

 

  (26) the Aggregate Amortized Cost of all Interest-Only Securities;

 

153



--------------------------------------------------------------------------------

  (27) the Aggregate Principal Balance and name of all Collateral Debt
Securities acquired by the Issuer during the applicable Due Period;

 

  (28) the identity of each Collateral Debt Security that is a Hybrid Security,
whether such Hybrid Security is a Fixed Rate Security or a Floating Rate
Security and the Current Spread applicable to each such Hybrid Security (as
determined by the Collateral Advisor on behalf of the Issuer); and

 

  (29) the next Distribution Date.

In addition, the Issuer shall indicate in each such Monthly Report the
respective percentage of the Net Outstanding Portfolio Collateral Balance for
each aggregate amount referred to in clauses (8) through (17) and (21) through
(25) above.

The Trustee shall make available, via the Trustee’s website, the Monthly Report
and the Note Valuation Report to Standard & Poor’s in the Excel Default Model
Input File which specifies the data elements and constraints for asset and
transactional information that Standard & Poor’s requires for its surveillance
and analysis. The Trustee will send notification of such posting of the Monthly
Report and the Note Valuation Report on the Trustee’s website to Standard &
Poor’s via e-mail to cdo_surveillance@sandp.com.

In addition to the Monthly Report, upon the written request of any Holder of a
Secured Note shown on the Secured Note Register, any Hedge Counterparty or any
Rating Agency, the Issuer shall deliver to such Holder, such Hedge Counterparty
or Rating Agency, as the case may be, a report containing the number and
identity of each Collateral Debt Security held by the Issuer on the last day of
the Due Period most recently ended (indicating whether any such Collateral Debt
Security is a Defaulted Security (as reported in writing to the Trustee by the
Collateral Advisor)).

Upon receipt of each Monthly Report, the Trustee (so long as it is not also
acting as the Collateral Administrator) shall compare the information contained
therein to the information contained in its records with respect to the
Collateral and shall, within three Business Days after receipt of such Monthly
Report, notify the Issuer if the information contained in the Monthly Report
does not conform to the information maintained by the Trustee with respect to
the Collateral. In the event that any discrepancy exists, the Trustee and the
Issuer shall attempt to resolve the discrepancy. If such discrepancy cannot be
promptly resolved, the Trustee shall within five Business Days cause the
Independent accountants appointed by the Issuer pursuant to Section 10.9 hereof
to review such Monthly Report and the Trustee’s records to determine the cause
of such discrepancy. If such review reveals an error in the Monthly Report or
the Trustee’s records, the Monthly Report or the Trustee’s records shall be
revised accordingly and, as so revised, shall be utilized in making all
calculations pursuant to this Indenture.

Each Monthly Report shall also contain a statement to the effect that the Issuer
thereby informs the Secured Noteholders that it is not unusual for a portfolio
to exceed the Eligibility Criteria as principal payments are made on the Pledged
Collateral Debt Securities.

 

154



--------------------------------------------------------------------------------

  (b) Distribution Date Accounting. The Issuer shall render an accounting (“Note
Valuation Report”), determined as of each Determination Date, and deliver the
Note Valuation Report, to the Collateral Advisor, each Rating Agency, the
Trustee, the Preference Share Paying Agent, the Initial Purchaser, MLI, the
Fiscal Agent, each Hedge Counterparty, each Paying Agent and each Transfer Agent
and, upon written request therefor and subject to Section 10.7(f) hereof, any
Holder of a Secured Note shown on the Secured Note Register, and (so long as any
Notes are listed on the Irish Stock Exchange) the Irish Stock Exchange or its
agent, not later than the related Distribution Date. The Note Valuation Report
shall contain the following information and may be made available as part of the
Monthly Report (in each case determined, unless otherwise specified below, as of
the related Determination Date and based in part on information received from
the Collateral Advisor):

 

  (1) the Aggregate Outstanding Amount of the Notes of each Class and as a
percentage of the original Aggregate Outstanding Amount of the Notes of such
Class on the first day of the immediately preceding Interest Period and the
amount of principal payments to be made on the Notes of each Class on the next
Distribution Date, any Class D Deferred Interest Amount, any Class E Deferred
Interest Amount, and the Aggregate Outstanding Amount of the Notes of each Class
and as a percentage of the original Aggregate Outstanding Amount of the Notes of
such Class after giving effect to the principal payments, if any, on the next
Distribution Date;

 

  (2) the Interest Distribution Amount payable to the Holders of the Notes for
the related Distribution Date;

 

  (3) the Note Interest Rate for each Class of Notes for the Interest Period
preceding the next Distribution Date;

 

  (4) the Administrative Expenses on an itemized basis payable on the related
Distribution Date;

 

  (5) for the Interest Collection Account:

 

  (A) the Balance on deposit in the Interest Collection Account at the end of
the related Due Period;

 

  (B) each of the amounts payable from the Interest Collection Account pursuant
to Section 11.1(a)(i) hereof on the related Distribution Date; and

 

  (C) the Balance remaining in the Interest Collection Account immediately after
all payments and deposits to be made on such Distribution Date;

 

  (6) for the Principal Collection Account:

 

  (A) the Balance on deposit in the Principal Collection Account at the end of
the related Due Period;

 

155



--------------------------------------------------------------------------------

  (B) each of the amounts payable from the Principal Collection Account pursuant
to Section 11.1(a)(ii) hereof on the related Distribution Date; and

 

  (C) the Balance remaining in the Principal Collection Account immediately
after all payments and deposits to be made on such Distribution Date;

 

  (7) the Balance on deposit in each Account at the end of the related Due
Period;

 

  (8) the amount to be paid to the Preference Share Paying Agent for
distribution to the Preference Shareholders on such Distribution Date and the
aggregate amount paid to the Preference Share Paying Agent for distribution to
the Preference Shareholders on such Distribution Date and all prior Distribution
Dates;

 

  (9) the Advisory Fee payable on the related Distribution Date;

 

  (10) the amount disbursed from the Reserve Account on the related Distribution
Date and the Balance remaining in such account; and

 

  (11) during the Reinvestment Period,

 

  (A) the amount of the Available Reinvestment Funds on such Distribution Date;

 

  (B) the portion of such Available Reinvestment Funds to be released as
Principal Proceeds on such Distribution Date;

 

  (C) the amount of CDS Sale Proceeds that may be reinvested during the
applicable 12 month period before the Sale Proceeds Reinvestment Limit will be
reached; and

 

  (12) the notional amount of each Hedge Agreement and the amount payable by the
Issuer under the Hedge Agreement on the related Distribution Date.

Each Note Valuation Report shall constitute instructions to the Trustee to
withdraw on the related Distribution Date from the Payment Account and pay or
transfer amounts set forth in such report in the manner specified, and in
accordance with the Priority of Payments established in, Section 11.1(a) hereof.

The Note Valuation Report shall also contain a statement to the effect that the
Issuer thereby informs the Secured Noteholders that it is not unusual for the
Eligibility Criteria and the Collateral Quality Tests not to be satisfied as
principal payments are made on the Pledged Collateral Debt Securities.

In addition to the Note Valuation Report, upon the written request of any Holder
of a Secured Note shown on the Secured Note Register, any Hedge Counterparty or
any Rating Agency, the Issuer shall deliver to such Holder, Hedge Counterparty
or Rating Agency, as the case may be, a report containing the number and
identity of each Collateral Debt Security held by the Issuer on the last day of
the Due Period most recently ended (indicating whether any such Collateral Debt
Security is, as reported in writing to the Trustee by the Collateral Advisor, a
Defaulted Security).

 

156



--------------------------------------------------------------------------------

In addition to the foregoing information, each Note Valuation Report shall
include a statement (the “3(c)(7) Notice”) to the following effect:

“The Investment Company Act of 1940, as amended (the “Investment Company Act”),
requires that each Holder of a Note issued by the Co-Issuers (or beneficial
interest therein) that is a U.S. Person be (x) a “qualified purchaser” as
defined in Section 2(a)(51)(A) of the Investment Company Act and related rules,
(y) a “knowledgeable employee” with respect to the Issuer within the meaning of
Rule 3c-5 of the Investment Company Act or (z) a company each of whose
beneficial owners is such a “qualified purchaser” or “knowledgeable employee”
(each, a “Qualified Purchaser”). Under the rules, each of the Co-Issuers or an
agent acting on its behalf must have a “reasonable belief” that each holder of
its outstanding securities that is a U.S. Person, including transferees, is a
Qualified Purchaser or a company each of whose beneficial owners is a Qualified
Purchaser. Consequently, each resale of a Note in the United States or to a U.S.
Person must be made pursuant to Rule 144A or another exemption from the
registration requirements under the Securities Act of 1933, as amended (the
“Securities Act”), solely to a purchaser that is a “qualified institutional
buyer” (“Qualified Institutional Buyer”) within the meaning of Rule 144A and a
Qualified Purchaser or a company each of whose beneficial owners is a Qualified
Purchaser. Each purchaser of a Restricted Secured Note will be deemed to
represent at the time of purchase that: (i) the transferee is both (A) a
Qualified Institutional Buyer and (B) a Qualified Purchaser; (ii) the transferee
is not a dealer described in paragraph (a)(1)(ii) of Rule 144A unless such
transferee owns and invests on a discretionary basis at least U.S.$25,000,000 in
securities of issuers that are not affiliated persons of the dealer; (iii) the
transferee is not a plan referred to in paragraph (a)(1)(i)(D) or (a)(1)(i)(E)
of Rule 144A, or a trust fund referred to in paragraph (a)(1)(i)(F) of Rule 144A
that holds the assets of such a plan, unless investment decisions with respect
to the plan are made solely by the fiduciary, trustee or sponsor of such plan;
(iv) the purchaser and each account for which it is purchasing, is required to
hold and transfer at least the minimum denominations of the Notes specified in
this Indenture; and (v) the purchaser will provide written notice of the
foregoing, and of any applicable restrictions on transfer, to any subsequent
transferee.

The Co-Issuers direct that the recipient of this notice, and any recipient of a
copy of this notice, provide a copy to any person having an interest in the Note
with respect to which this Note Valuation Report is delivered, as indicated on
the books of The Depository Trust Company or on the books of a participant in
The Depository Trust Company or on the books of an indirect participant for
which such participant in The Depository Trust Company acts as agent.

Notwithstanding any other restrictions on transfer contained in this Indenture,
if either of the Co-Issuers determines that any Beneficial Owner or Holder of
(A) a Regulation S Secured Note (or any interest therein) is a U.S. Person or
(B) a Restricted Secured Note (or any interest therein) is not both a Qualified
Institutional Buyer and a Qualified Purchaser, then either of the Co-Issuers (or
the Collateral Advisor on its behalf) shall require, by notice to such
Beneficial Owner or Holder, as the case may be, that such Beneficial Owner or
Holder sell all of its right, title and interest to such Secured Note (or
interest therein) to a Person that (1) in the case of a Regulation S Global
Secured Note, is not a U.S. Person or (2) in the case of a Person holding its
interest through a Restricted Secured Note, is both (I) a Qualified
Institutional Buyer and (II) a Qualified Purchaser, with such sale to be
effected within 30 days after notice of such sale requirement is given. If such
Beneficial Owner or Holder fails to effect the transfer required within such
30-day

 

157



--------------------------------------------------------------------------------

period, (a) upon written direction from the Issuer (or the Collateral Advisor on
its behalf), the Trustee shall, on behalf of and at the expense of the Issuer,
and is hereby irrevocably authorized by such Beneficial Owner or Holder, as the
case may be, to, cause its interest in such Secured Note to be transferred in a
commercially reasonable sale (conducted by an investment bank selected by the
Trustee and approved by the Issuer in accordance with Section 9-610(b) of the
Uniform Commercial Code as in effect in the State of New York as applied to
securities that are sold on a recognized market or that may decline speedily in
value) to a Person that certifies to the Trustee and the Co-Issuers, in
connection with such transfer, that such Person (X) is not a U.S. Person (in the
case of a Person holding its interest through a Regulation S Secured Note) or
(Y) is both (1) a Qualified Institutional Buyer and (2) a Qualified Purchaser
(in the case of a Person holding its interest through a Restricted Secured Note)
and (b) pending such transfer, no further payments will be made in respect of
such Secured Note held by such Beneficial Owner or Holder and such Secured Note
shall be deemed not to be Outstanding for the purpose of any vote or consent of
the Secured Noteholders. As used in this paragraph, the term “U.S. Person” has
the meaning given such terms in Regulation S under the Securities Act.

 

  (c) Redemption Date Instructions. Not less than five Business Days after
receiving an Issuer Request requesting information regarding a redemption
pursuant to Section 9.1 or 9.7 hereof of the Notes of a Class as of a proposed
Redemption Date set forth in such Issuer Request, the Trustee shall provide the
necessary information (to the extent it is available to the Trustee) to the
Issuer, the Fiscal Agent, the Collateral Advisor, each Hedge Counterparty and
the Holders of the Notes of the Controlling Class, and the Issuer shall compute
the following information and provide such information in a statement (the
“Redemption Date Statement”) delivered to the Trustee:

 

  (i) the Aggregate Outstanding Amount of the Notes of the Class (or Classes) to
be redeemed as of such Redemption Date;

 

  (ii) the amount of accrued interest due on such Notes up to, but excluding,
such Redemption Date; and

 

  (iii) the amount in the Accounts available for application to the redemption
of such Notes.

 

  (d) If the Trustee shall not have received any accounting provided for in this
Section 10.7 on the first Business Day after the date on which such accounting
is due to the Trustee, the Trustee shall use reasonable efforts to cause such
accounting to be made by the applicable Distribution Date or Redemption Date. To
the extent the Trustee is required to provide any information or reports
pursuant to this Section 10.7 as a result of the failure of the Issuer to
provide such information or reports, the Trustee shall be entitled to retain an
Independent certified public accountant in connection therewith and the
reasonable costs incurred by the Trustee for such Independent certified public
accountant shall be reimbursed pursuant to Section 6.8 hereof.

 

  (e)

Appointment of Agent. The Issuer may appoint an administrator or other agent to
calculate and prepare the information required pursuant to this Section 10.7.
Pursuant and subject to the terms of the Collateral Administration Agreement,
the Issuer has appointed the Bank as its initial agent for such purposes, and
the Bank has accepted such appointment and has agreed to perform such
obligations, as provided therein.

 

158



--------------------------------------------------------------------------------

 

Notwithstanding any such arrangement, the Issuer shall remain liable for all
such actions and obligations and the performance of such actions and obligations
by the Bank shall be deemed to be performance of such actions and obligations by
the Issuer; and the Issuer will punctually perform, and use its best efforts to
cause the Bank to perform, all of its obligations and agreements contained in
the Collateral Administration Agreement. The Issuer may, without removing the
Bank as Custodian, and pursuant to the terms of the Collateral Administration
Agreement, terminate such appointment of the Bank as agent for such purpose, and
appoint an administrator or other agent to calculate and prepare the information
required pursuant to this Section 10.7(e). The Collateral Administrator shall
make Monthly Reports and Note Valuation Reports available via its internet
website, initially located at www.cdo.trustee.com. All information made
available on the Collateral Administrator’s website shall be restricted and the
Collateral Administrator shall only provide access to such reports to those
parties entitled thereto pursuant to this Indenture. In connection with
providing access to its website, the Collateral Administrator may require
registration and the acceptance of a disclaimer. Questions regarding the
Collateral Administrator’s website may be directed to the Collateral
Administrator’s customer service desk at (312) 904-6229. The obligation of the
Collateral Administrator to make reports available as described in this
paragraph shall satisfy the obligation to deliver such reports under this
Section 10.7.

 

  (f) The Issuer shall make available to Secured Noteholders who have provided
proper certification in the form of Exhibit I and any other Person entitled to
receipt thereof, all Monthly Reports and Note Valuation Reports available at the
time required to be made available in accordance with Section 10.7(a) and
10.7(b) hereof, as applicable.

 

  (g) The Trustee shall, upon request by an investor or prospective investor in
the Offered Securities, provide to such requesting party a list of the
Collateral Debt Securities owned by the Issuer.

Section 10.8 - Release of Securities

 

  (a) Unless the Holders of a Majority of the Controlling Class shall have given
notice to the Trustee at a time when an Indenture Event of Default shall have
occurred and be continuing that Pledged Securities may not be sold without the
consent of a Majority of the Controlling Class (and in any event subject to
Article XII), the Issuer shall, in connection with any sale required or
permitted pursuant to Section 12.1 hereof, by Issuer Order executed by an
Authorized Officer of the Issuer and delivered to the Trustee at least two
Business Days prior to the settlement date for any sale of a security certifying
that the conditions set forth in Section 12.1 hereof are satisfied, direct the
Trustee to release such security from the lien of this Indenture against receipt
of payment therefor.

 

  (b) The Issuer shall, if notified that the issuer of the Pledged Security
requires delivery of such Pledged Security as a condition to redemption or
payment in full, by Issuer Order executed by an Authorized Officer of the Issuer
and delivered to the Trustee at least two Business Days prior to the date set
for redemption or payment in full of a Pledged Security, certifying that such
security is being redeemed or paid in full, direct the Trustee or, at the
Trustee’s instructions, the Custodian, to deliver such security, if in physical
form, duly endorsed, or, if such security is a Clearing Corporation Security, to
cause it to be presented, to the appropriate paying agent therefor on or before
the date set for redemption or payment, in each case against receipt of the
redemption price or payment in full thereof.

 

159



--------------------------------------------------------------------------------

  (c) Unless the Holders of a Majority of the Controlling Class shall have given
notice to the Trustee at a time when an Indenture Event of Default shall have
occurred and be continuing that Pledged Securities may not be sold without the
consent of a Majority of the Controlling Class (and in any event subject to
Article XII), the Issuer shall, in accordance with Section 6.16 hereof, by
Issuer Order executed by an Authorized Officer of the Issuer and delivered to
the Trustee at least two Business Days prior to the date set for an exchange or
Offer, certifying that a Collateral Debt Security is subject to an exchange or
Offer and setting forth in reasonable detail the procedure for response to such
Offer, direct the Trustee or, at the Trustee’s instructions, the Custodian, to
deliver such security, if in physical form, duly endorsed, or, if such security
is a Clearing Corporation Security, to cause it to be delivered, in accordance
with such Issuer Order, in each case against receipt of payment therefor.

 

  (d) The Trustee shall deposit any proceeds received by it from the disposition
of a Pledged Security in the Interest Collection Account or the Principal
Collection Account, unless simultaneously applied to the purchase of other
Collateral Debt Securities or Eligible Investments as permitted under and in
accordance with requirements of Article XII and this Article X.

 

  (e) The Trustee shall, upon receipt of an Issuer Order at such time as there
are no Secured Notes Outstanding and all obligations of the Co-Issuers hereunder
have been satisfied, release the Collateral from the lien of this Indenture.

 

  (f) The Issuer may retain agents to assist the Issuer in preparing any notice
or other report required under Section 10.6 hereof.

Section 10.9 - Reports by Independent Accountants

 

  (a) At the Closing Date the Issuer shall appoint a firm of Independent
certified public accountants of recognized national reputation for purposes of
preparing and delivering the reports or certificates of such accountants
required by this Indenture. Upon any resignation by such firm or removal thereof
by the Issuer, the Issuer shall (at the direction of the Collateral Advisor)
propose a replacement firm meeting the criteria set forth in the preceding
sentence. The Issuer shall promptly appoint such firm by Issuer Order delivered
to the Trustee, the Holders of the Notes of the Controlling Class, each Hedge
Counterparty and each Rating Agency. If the Issuer shall fail to appoint a
successor to a firm of Independent certified public accountants which has
resigned or been removed within 30 days after such resignation or removal, the
Issuer shall promptly notify the Trustee and the Holders of the Notes of the
Controlling Class of such failure in writing. If the Issuer shall not have
appointed a successor within ten days thereafter, the Collateral Advisor, on
behalf of the Issuer, shall promptly appoint a successor firm of Independent
certified public accountants of recognized national reputation. The fees of such
Independent certified public accountants and its successor shall be payable by
the Issuer as provided in Section 11.1 hereof.

 

  (b)

On or before March 1 of each year (commencing with 2007), the Issuer shall cause
to be delivered to the Trustee, the Collateral Advisor, each Hedge Counterparty,
each Rating Agency and the Holders of the Notes of the Controlling Class an
Accountants’ Report specifying the procedures applied and their associated
findings with respect to the Monthly Reports and Note Valuation Reports prepared
in March, June, September and December of the preceding year and any Redemption
Date Statements prepared in the

 

160



--------------------------------------------------------------------------------

 

preceding year. At least 90 days prior to the Distribution Date in December 2006
(and, if at any time a successor firm of Independent certified public
accountants is appointed, to the Distribution Date following the date of such
appointment), the Issuer shall deliver to the Trustee an Accountant’s Report
specifying in advance the procedures that such firm will apply in making the
aforementioned findings throughout the term of its service as accountants to the
Issuer. The Trustee shall promptly forward a copy of such Accountant’s Report to
each Hedge Counterparty and each Holder of Notes of the Controlling Class, at
the address shown on the Secured Note Register.

 

  (c) Any statement delivered to the Trustee pursuant to clause (b) above shall
be made available by the Trustee to any Holder of a Secured Note shown on the
Secured Note Register, upon written request therefor and to the Fiscal Agent and
the Preference Share Paying Agent.

Section 10.10 - Reports to Rating Agencies, Etc.

In addition to the information and reports specifically required to be provided
to the Rating Agencies, the Hedge Counterparties and the Holders of the Secured
Notes of each Class pursuant to the terms of this Indenture or the Hedge
Agreements (as the case may be), the Issuer shall provide or procure the
provision to the Rating Agencies and the Hedge Counterparties of (a) all
information or reports delivered to the Trustee or the Secured Noteholders
hereunder, (b) such additional information as the Rating Agencies or the Holders
of the Notes of the Controlling Class may from time to time reasonably request
and such information may be obtained and provided without unreasonable burden or
expense, (c) prompt notice of any decision of a Majority of the Controlling
Class, to agree to any consent, waiver or amendment to any Underlying Instrument
that modifies the cashflows of any Collateral Debt Security and (d) notice of
any waiver given pursuant to Section 5.14 hereof. The Issuer shall promptly
notify the Trustee, the Hedge Counterparties and the Holders of the Notes of the
Controlling Class if the rating of any Class of Notes has been, or it is known
by the Issuer that such rating will be, changed or withdrawn.

With respect to each CMBS Conduit Security that becomes a Pledged Collateral
Debt Security, the Collateral Advisor shall provide written notice to Moody’s
identifying the top five commercial mortgage loans in the underlying collateral
pool as of the date of purchase of such Pledged Collateral Debt Security by the
Issuer.

Section 10.11 - Tax Matters

 

  (a) The Issuer and the Co-Issuer shall, and, by accepting a Secured Note, each
Holder of Secured Notes agrees to, treat such Secured Notes as indebtedness for
U.S. Federal, state and local income tax purposes, to report all income (or
loss) in accordance with such characterization and each further agrees not to
take any action inconsistent with such treatment, except as otherwise required
by any taxing authority under applicable law.

 

  (b) The Issuer agrees not to elect to be treated as other than a corporation
for U.S. Federal tax purposes.

 

  (c) The Co-Issuer shall be treated as a disregarded entity, and agrees not to
elect to be treated as a corporation for U.S. Federal tax purposes.

 

  (d)

The Issuer shall not, directly or indirectly, acquire substantially all of the
properties held, directly or indirectly, by a U.S. corporation or substantially
all of the properties constituting a trade or business of a U.S. partnership
which would result in the Issuer

 

161



--------------------------------------------------------------------------------

 

being treated as a “surrogate foreign corporation” that is treated as a domestic
corporation under Section 7874 of the Code.

Article XI - APPLICATION OF CASH

Section 11.1 - Disbursements of Cash from Payment Account

 

  (a) Notwithstanding any other provision in this Indenture, but subject to the
other clauses of this Article XI and Section 13.1 hereof, on each Distribution
Date and on the Accelerated Maturity Date, the Trustee shall disburse amounts
transferred to the Payment Account from the Collection Accounts pursuant to
Section 10.2(g) hereof as follows and for application by the Trustee in
accordance with the following priorities (the “Priority of Payments”):

 

  (i) On each Distribution Date and on the Accelerated Maturity Date, Interest
Proceeds with respect to the related Due Period will be applied in the order of
priority (the “Interest Proceeds Waterfall”) set forth below:

 

  (1) to the payment of taxes and filing and registration fees owed by the
Co-Issuers, if any;

 

  (2)

(1) first, to the payment to the Trustee of the accrued and unpaid Trustee Fee,
(2) second, to the payment to the Administrator of the accrued and unpaid fees
under the Administration Agreement; (3) third, to the payment to the Trustee of
accrued and unpaid Trustee Expenses (other than amounts payable pursuant to
indemnities) under this Indenture and the Fiscal Agency Agreement (and, if an
Event of Default has occurred and is continuing under this Indenture or the
Fiscal Agency Agreement, payment to the Trustee of accrued and unpaid expenses
(including amounts payable pursuant to the indemnity)); (4) fourth, to the
payment of Rating Agency Expenses; (5) fifth, to the Trustee of Trustee Expenses
constituting indemnities; (6) sixth, to the payment of accrued and unpaid
expenses of the Collateral Advisor; (7) seventh, to the payment of accrued and
unpaid Other Administrative Expenses then due and payable; provided that all
payments made pursuant to subclauses (2) through (7) of this clause (2) do not
exceed during the applicable Expense Year (including such Distribution Date),
U.S.$200,000 in the aggregate; and (8) eighth, if the balance of all Eligible
Investments and Cash in the Expense Account on the related Determination Date is
less than U.S.$75,000, for deposit to the Expense Account of an amount equal to
the lesser of (x) the amount by which U.S.$200,000 exceeds the aggregate amount
of payments made under subclauses (2) through (7) of this clause (2) during the
applicable Expense Year (including such Distribution Date) and (y) such amount
as would have caused the balance of all Eligible Investments and Cash in the
Expense Account immediately after such deposit to equal U.S.$75,000; provided
that, to the extent that Interest Proceeds will be insufficient to pay the
Interest Distribution Amount with respect to the Class A Notes, Class B Notes
and Class C Notes on a Distribution Date in accordance with the Priority of
Payments, (x) the amount distributed on such Distribution Date pursuant to
subclauses (2) through (7) of this clause (2) may not exceed

 

162



--------------------------------------------------------------------------------

 

U.S.$16,667 and (y) the Trustee shall not deposit funds in the Expense Account
pursuant to this clause (2) on such Distribution Date;

 

  (3) to the payment to the Collateral Advisor of accrued and unpaid Advisory
Fee to the extent that the Collateral Advisor is neither Strategos nor an
Affiliate thereof;

 

  (4) to the payment of all amounts scheduled to be paid to any Hedge
Counterparty pursuant to the applicable Hedge Agreement, together with any
termination payments (and any accrued interest thereon) payable by the Issuer
pursuant to the applicable Hedge Agreement, other than any Deferred Termination
Payment;

 

  (5) to the payment of the Interest Distribution Amount with respect to the
Class A-1A Notes;

 

  (6) to the payment of the Interest Distribution Amount with respect to the
Class A-1B Notes;

 

  (7) to the payment of the Interest Distribution Amount with respect to the
Class A-2 Notes;

 

  (8) to the payment of the Interest Distribution Amount with respect to the
Class B Notes;

 

  (9) to the payment of the Interest Distribution Amount with respect to the
Class C Notes;

 

  (10) (a) if the Class A/B/C Overcollateralization Test is not satisfied on the
related Determination Date and if any Class A Note, Class B Note or Class C Note
remains outstanding, to the payment of principal on, first, the Class A-1A
Notes, second, the Class A-1B Notes, third, the Class A-2 Notes, fourth, the
Class B Notes and fifth, the Class C Notes, until the Class A/B/C
Overcollateralization Test is satisfied; and (b) on each Distribution Date
following the occurrence of a Rating Confirmation Failure, in the event that the
Issuer is unable to obtain a Rating Confirmation, to the payment of principal of
first, the Class A-1A Notes, second, the Class A-1B Notes, third, the Class A-2
Notes, fourth, the Class B Notes and fifth, the Class C Notes, to the extent
specified by each relevant Rating Agency in order to obtain a Rating
Confirmation;

 

  (11) to the payment of the Interest Distribution Amount with respect to the
Class D Notes;

 

  (12)

(a) if the Class D Overcollateralization Test is not satisfied on the related
Determination Date and if any Class D Note remains outstanding, to the payment
of principal on the Class D Notes until the Class D Overcollateralization Test
is satisfied; and (b) on each Distribution Date following the occurrence of a
Rating Confirmation Failure, in the event that the Issuer is unable to obtain a
Rating Confirmation, to the payment

 

163



--------------------------------------------------------------------------------

 

of principal of the Class D Notes, to the extent specified by each relevant
Rating Agency in order to obtain a Rating Confirmation;

 

  (13) to the payment of the Class D Deferred Interest Amount (in reduction of
the Aggregate Outstanding Amount of the Class D Notes);

 

  (14) to the payment of the Interest Distribution Amount with respect to the
Class E Notes;

 

  (15) to the payment of the Class E Deferred Interest Amount (in reduction of
the Aggregate Outstanding Amount of the Class E Notes);

 

  (16) to the payment of, first, to the Trustee of accrued and unpaid Trustee
Expenses, second, Rating Agency Expenses, third, accrued and unpaid expenses of
the Collateral Advisor and, fourth, accrued and unpaid Other Administrative
Expenses, in each case in the priority of and to the extent not paid pursuant to
clause (2) above (whether as the result of the limitations on amounts set forth
therein or otherwise) and fifth, to the Expense Account, such amount as would
have caused the balance of all Eligible Investments and Cash in the Expense
Account immediately after such deposit to equal U.S.$75,000;

 

  (17) if such Distribution Date occurs on or after the Distribution Date in
August 2014 and is not a Redemption Date or an Accelerated Maturity Date, to the
payment of principal pro rata of the Class D Notes and the Class E Notes based
on their respective principal amounts (after taking into account all payments of
principal pursuant to clauses (10), (12), (13) and (15) above), until the Class
D Notes and the Class E Notes have been paid in full; and

 

  (18) to the Preference Share Paying Agent for distribution to the Preference
Shareholders as a dividend on the Preference Shares or as a payment on
redemption or repurchase of the Preference Shares, in each case, as provided in
the Preference Share Documents.

 

  (ii) On each Distribution Date and on the Accelerated Maturity Date, Principal
Proceeds (other than Principal Proceeds that are Available Reinvestment Funds,
which will be held for reinvestment and will not be distributed on any
Distribution Date that is not a Redemption Date or an Accelerated Maturity Date,
except to the extent that, after the application of other Principal Proceeds,
any amount remains to be paid pursuant to clauses (1), (2), (5) and (8) below,
in which event the portion (or all) of the Available Reinvestment Funds required
to pay such amount will be distributed as Principal Proceeds on such
Distribution Date), with respect to the related Due Period will be distributed
in the order of priority (the “Principal Proceeds Waterfall”) set forth below:

 

  (1) to the payment of the amounts referred to in clauses (1) to (9) of the
Interest Proceeds Waterfall in the same order of priority specified therein, but
only to the extent not paid in full thereunder;

 

164



--------------------------------------------------------------------------------

  (2) (a) first, after giving effect to any application of Uninvested Proceeds
and Interest Proceeds, if the Class A/B/C Overcollateralization Test is not
satisfied on the related Determination Date and if any Class A Notes, Class B
Notes or Class C Notes remain outstanding, to the payment of principal of,
first, the Class A-1A Notes, second, the Class A-1B Notes, third, the Class A-2
Notes, fourth, the Class B Notes, and, fifth, the Class C Notes, until the Class
A/B/C Overcollateralization Test is satisfied or each such Class is paid in
full; and (b) second, commencing on the first Distribution Date following the
occurrence of a Rating Confirmation Failure, to the payment of principal of,
first, the Class A-1A Notes, second, the Class A-1B Notes, third, the Class A-2
Notes, fourth, the Class B Notes, and, fifth, the Class C Notes, to the extent
specified by any relevant Rating Agency in order to obtain a Rating
Confirmation;

 

  (3) if such Distribution Date occurs during a Sequential Pay Period, to the
payment of principal of, first, the Class A-1A Notes, until the Class A-1A Notes
have been paid in full, second, the Class A-1B Notes until the Class A-1B Notes
have been paid in full, third, the Class A-2 Notes until the Class A-2 Notes
have been paid in full, fourth, the Class B Notes until the Class B Notes have
been paid in full, and, fifth, the Class C Notes until the Class C Notes have
been paid in full;

 

  (4) for each Distribution Date which occurs during a Pro Rata Pay Period, to
the payment of principal of the Class A-1A Notes, the Class A-1B Notes, the
Class A-2 Notes, the Class B Notes and the Class C Notes, pro rata, in
accordance with their Aggregate Outstanding Amounts (after giving effect to all
payments of principal thereof on such Distribution Date from Interest Proceeds
and from Principal Proceeds, prior to this clause (4) of the Principal Proceeds
Waterfall) in an aggregate amount up to the Class A/B/C Pro Rata Principal
Payment Cap for such Distribution Date;

 

  (5) to the payment of the amount referred to in clause (11) of the Interest
Proceeds Waterfall, but only to the extent not paid in full thereunder;

 

  (6) if such Distribution Date occurs during a Sequential Pay Period, to the
payment of principal of the Class D Notes (including any Class D Deferred
Interest Amount), until the Class D Notes have been paid in full;

 

  (7) for each Distribution Date which occurs during a Pro Rata Pay Period, to
the payment of principal of the Class D Notes (including any Class D Deferred
Interest Amount, after giving effect to all payments of principal thereof on
such Distribution Date, from Interest Proceeds and from Principal Proceeds,
prior to this clause (7) of the Principal Proceeds Waterfall) in an aggregate
amount up to the Class D Pro Rata Principal Payment Cap for such Distribution
Date;

 

  (8) to the payment of the amount referred to in clause (14) of the Interest
Proceeds Waterfall, but only to the extent not paid in full thereunder;

 

165



--------------------------------------------------------------------------------

  (9) to the payment of principal of the Class E Notes (including any Class E
Deferred Interest Amount) until the Class E Notes have been paid in full;

 

  (10) to the payment of amounts referred to in clause (16) of the Interest
Proceeds Waterfall in the same order of priority specified therein, but only to
the extent not paid thereunder; and

 

  (11) to the Preference Share Paying Agent for distribution to the Preference
Shareholders as a dividend on the Preference Shares or as a payment on
redemption or repurchase of the Preference Shares, in each case, as provided in
the Preference Share Documents.

For the avoidance of doubt, payments of principal of each of the Class D Notes
and the Class E Notes pursuant to the Priority of Payments shall be applied
first to reduce the portion of the Aggregate Outstanding Amount of such Class of
Notes that constitutes the Class D Deferred Interest Amount or Class E Deferred
Interest Amount, as applicable.

 

  (iii) If the Class A/B/C Overcollateralization Test is not satisfied on the
Determination Date related to the first Distribution Date, Uninvested Proceeds
(that are not required to complete purchases of Collateral Debt Securities) will
be applied to the payment of principal of, first, the Class A-1A Notes, second,
the Class A-1B Notes, third, the Class A-2 Notes and, fourth, the Class B Notes
and, fifth, the Class C Notes until the Class A/B/C Overcollateralization Test
is satisfied, prior to the application of Interest Proceeds or Principal
Proceeds for such purpose. On the first Distribution Date following a Rating
Confirmation Failure, Uninvested Proceeds (that are not required to complete
purchases of Collateral Debt Securities) will be applied to the payment of
principal of, first, the Class A-1A Notes, second, the Class A-1B Notes, third,
the Class A-2 Notes, fourth, the Class B Notes, fifth, the Class C Notes and
sixth, the Class D Notes, to the extent specified by each relevant Rating Agency
to obtain a Rating Confirmation.

 

  (b) Not later than 12:00 p.m., New York time, on or before the Business Day
preceding each Distribution Date, the Issuer shall, pursuant to Section 10.2(g)
hereof, remit or cause to be remitted to the Trustee for deposit in the Payment
Account an amount of Cash sufficient to pay the amounts described in
Section 11.1(a) required to be paid on such Distribution Date.

 

  (c) If, on any Distribution Date, as applicable, the amount available in the
Payment Account from amounts received in the related Due Period is insufficient
to make the full amount of the disbursements required by the statements
furnished by the Issuer pursuant to Section 10.7(b) hereof, the Trustee shall
make the disbursements called for in the order and according to the priority set
forth under Section 11.1(a) hereof, subject to Section 13.1 hereof, to the
extent funds are available therefor.

 

  (d)

Except as otherwise expressly provided in this Section 11.1, if on any
Distribution Date the amount available in the Payment Account from amounts
received in the related Due Period is insufficient to make the full amount of
the disbursements required under any clause of the Interest Proceeds Waterfall
or the Principal Proceeds Waterfall to different Persons, the Trustee shall make
the disbursements called for by such clause ratably in

 

166



--------------------------------------------------------------------------------

 

accordance with the respective amounts of such disbursements in such clause then
due and payable to the extent funds are available therefor.

 

  (e) Any amounts to be paid to the Subordinate Notes pursuant to the Interest
Proceeds Waterfall and the Principal Proceeds Waterfall shall be released from
the lien of this Indenture and paid to the Fiscal Agent for distribution
pursuant to the Fiscal Agency Agreement. Notwithstanding the foregoing, on the
Redemption Date, the Stated Maturity, the Accelerated Maturity Date or any
Post-Acceleration Distribution Date, in the event that after the application of
Principal Proceeds and the application of Interest Proceeds under clauses
(1) through (10) of the Interest Proceeds Waterfall the principal amount of the
Secured Notes has not been paid in full, any amount distributable under clauses
(11) through (17) of the Interest Proceeds Waterfall shall be applied first to
pay such principal (in order of seniority) of the Notes prior to making any
distribution to the Fiscal Agent or to pay any other amounts set forth in such
clauses.

Any amounts to be paid to the Preference Share Paying Agent pursuant to
clause (18) of the Interest Proceeds Waterfall or clause (11) of the Principal
Proceeds Waterfall shall be released from the lien of this Indenture.
Notwithstanding the foregoing, on the Redemption Date, the Stated Maturity, the
Accelerated Maturity Date or any Post-Acceleration Distribution Date, in the
event that after application of Principal Proceeds and the application of
Interest Proceeds under clauses (1) through (17) of the Interest Proceeds
Waterfall the principal amount of the Notes has not been paid in full, any
amount distributable under clause (18) of the Interest Proceeds Waterfall shall
be applied first, to pay such principal (in order of seniority) of the Notes
prior to making any distribution to the Preference Share Paying Agent.

 

  (f) Upon prior written notice delivered to the Trustee at least one Business
Day prior to any Determination Date, the Collateral Advisor may, in its sole
discretion, elect to defer payment to it of any Advisory Fee which would
otherwise be payable to it on the immediately following Distribution Date. Any
Advisory Fee deferred pursuant to this clause (f) will be paid on the next
succeeding Distribution Date to the extent funds are available for such purpose
in accordance with the Priority of Payments and shall accrue no interest.

 

  (g) A Sequential Pay Period will commence, and a Pro Rata Pay Period will
terminate, on the same Distribution Date if as a result of the distribution of
Principal Proceeds to be distributed on such date (as per the Note Valuation
Report) the Net Outstanding Portfolio Collateral Balance will be reduced to less
than 50% of the Net Outstanding Portfolio Collateral Balance as of the Ramp-Up
Completion Date.

 

  (h) If the Notes and the Preference Shares have not been redeemed prior to the
Distribution Date immediately preceding the Stated Maturity of the Notes, the
Issuer shall make a Sale of all of the Collateral Debt Securities and all
Eligible Investments then standing to the credit of the Accounts (other than the
Hedge Counterparty Collateral Account,) and sell or liquidate all other
Collateral, and all net proceeds from such liquidation and all available cash
will be applied pursuant to the Priority of Payments on the Stated Maturity of
the Notes.

 

167



--------------------------------------------------------------------------------

Section 11.2 - Trust Accounts

Each Account shall remain at all times with a financial institution organized
and doing business under the laws of the United States or any State thereof,
authorized under such laws to exercise corporate trust powers and having a
long-term debt rating of at least “Baa1” by Moody’s (and, if rated “Baa1,” not
be on watch for possible downgrade by Moody’s), at least “BBB+” by Standard &
Poor’s and having a combined capital and surplus of at least U.S.$250,000,000
and subject to supervision or examination by Federal or state authority.

All Cash held by, or deposited with, the Trustee in any Account (other than the
Custodial Account or any Hedge Counterparty Collateral Account) pursuant to the
provisions of this Indenture, and not invested in Collateral Debt Securities or
Eligible Investments as herein provided, shall be deposited in one or more
accounts, maintained at a financial institution described in the preceding
paragraph, to be held in trust for the benefit of the Secured Noteholders.
Except with respect to amounts on deposit in the Payment Account, to the extent
Cash deposited in an account exceeds amounts insured by the Bank Insurance Fund
or Savings Association Insurance Fund administered by the Federal Deposit
Insurance Corporation, or any agencies succeeding to the insurance functions
thereof, and is not fully collateralized by direct obligations of the United
States, such excess shall be invested in Eligible Investments (pursuant to and
as provided in Sections 10.2, 10.3 and 10.4 hereof).

Article XII - PURCHASE AND SALE OF COLLATERAL DEBT SECURITIES; REINVESTMENT

Section 12.1 - Sale of Collateral Debt Securities; Reinvestment

 

  (a) Except as otherwise expressly permitted or required by this Indenture, the
Issuer will not sell or otherwise dispose of any Collateral Debt Security;
provided that the Issuer (upon the direction of the Collateral Advisor to the
Issuer and the Trustee):

 

  (i)

may sell any Defaulted Security, Written Down Security or Withholding Tax
Security at any time; provided that the Collateral Advisor (i) certifies that
such Collateral Debt Security is a Defaulted Security, a Written Down Security
or a Withholding Tax Security and (ii) declares (in a notice to the Issuer and
the Trustee) within five Business Days following such Collateral Debt Security
becoming a Defaulted Security, a Written Down Security or a Withholding Tax
Security whether it has elected to direct the Issuer to sell or otherwise
dispose of all or a specified portion of such Collateral Debt Security. If the
Collateral Advisor elects to direct the Issuer to sell or otherwise dispose of
any Defaulted Security, Written Down Security or Withholding Tax Security as
described above, such Collateral Debt Security (or specified portion thereof) is
required to be sold or otherwise disposed of within six months following such
election. If the Collateral Advisor does not elect within such five Business
Days to direct the Issuer to sell or otherwise dispose of any Defaulted
Security, Written Down Security or Withholding Tax Security, such Collateral
Debt Security may not be sold or otherwise disposed of and must remain part of
the Collateral (unless such (x) Defaulted Security subsequently becomes a
Written Down Security or Withholding Tax Security, (y) Written Down Security
subsequently becomes a Defaulted Security or Withholding Tax Security or
(z) Withholding Tax Security subsequently becomes a Defaulted Security or
Written Down Security). Any decision by the Collateral Advisor to sell or not to
sell any Collateral Debt Security within five Business Days of such Collateral
Debt Security first becoming either a Defaulted Security or a Written Down
Security or a

 

168



--------------------------------------------------------------------------------

 

Withholding Tax Security may not thereafter be changed by the Collateral Advisor
or the Issuer for any reason (unless such (x) Defaulted Security subsequently
becomes a Written Down Security or Withholding Tax Security, (y) Written Down
Security subsequently becomes a Defaulted Security or Withholding Tax Security
or (z) Withholding Tax Security subsequently becomes a Defaulted Security or
Written Down Security);

 

  (ii) may sell any Credit Risk Security; provided that the Collateral Advisor
(A) certifies a Credit Risk Event has occurred and (B) declares (in a notice to
the Issuer and the Trustee) within five Business Days following the occurrence
of any such Credit Risk Event that it has elected to direct the Issuer to sell
or otherwise dispose of all or a portion of such Collateral Debt Security. If
the Collateral Advisor elects to direct the Issuer to sell or otherwise dispose
of any Credit Risk Security as described above, such Collateral Debt Security is
required to be sold or otherwise disposed of as soon as reasonably practicable
and in any event within 30 days following such election. If the Collateral
Advisor does not elect within such five Business Days following any Credit Risk
Event to direct the Issuer to sell or otherwise dispose of any Credit Risk
Security, such Collateral Debt Security may not be sold or otherwise disposed of
and must remain part of the Collateral (unless such Collateral Debt Security
subsequently becomes a Defaulted Security, Written Down Security or Withholding
Tax Security) and the Collateral Advisor makes the certifications and
declarations described above;

 

  (iii) shall sell or otherwise dispose of any Collateral Debt Security that is
an Equity Security not later than five Business Days after the Issuer’s receipt
thereof (or within five Business Days after such later date as such Equity
Security may first be sold in accordance with its terms and applicable law); and

 

  (iv) shall, in the event of an Auction Call Redemption, Optional Redemption,
Tax Redemption or at the Stated Maturity, direct the Trustee to sell Collateral
Debt Securities without regard to the foregoing limitations.

Notwithstanding any provision in this Indenture to the contrary, no disposition
of a Collateral Debt Security will be effected by or on behalf of the Issuer
(i) for the primary purpose of recognizing gains or decreasing losses resulting
from market value changes or (ii) if such disposition would result, or if the
Issuer or the Collateral Advisor believe that any such disposition would result,
in the downgrade of any of the then current ratings assigned by any Rating
Agency to any of the Notes.

All Sale Proceeds of any Collateral Debt Securities sold by the Issuer in
accordance with this Section 12.1 and not reinvested in Substitute Collateral
Debt Securities pursuant to Section 12.2 will be deposited in the Interest
Collection Account or the Principal Collection Account, as the case may be, in
accordance with Sections 10.2(a) and 10.2(c) hereof and applied on the
Distribution Date immediately succeeding the end of the Due Period or (in the
case of Sale Proceeds which may, in accordance with the above limitations, be
reinvested) the second Distribution Date succeeding the Due Period in which they
were received in accordance with the Priority of Payments or as otherwise
required by Article IX.

 

169



--------------------------------------------------------------------------------

CDS Sale Interest Proceeds may only be applied (or held for application within
60 days) to purchase, in the Collateral Advisor’s discretion, Substitute
Collateral Debt Securities in accordance with the Eligibility Criteria and the
other requirements applicable to the reinvestment of CDS Sale Proceeds set forth
in Section 12.5 if the Collateral Advisor certifies to the Trustee that, after
taking into account such application (or reservation for future application) of
CDS Sale Interest Proceeds, the Interest Proceeds for the applicable Due Period
will be sufficient to pay, on the Distribution Date following the Due Period
during which such investment is made, all accrued interest owed by the Issuer on
the Notes and any other amounts required to be paid pursuant to clauses
(1) through (11) of Section 11.1(a)(i); provided that if such CDS Sale Proceeds
are not reinvested on or prior to the end of any Due Period, such CDS Sale
Interest Proceeds may only be held for reinvestment (instead of distributed as
Interest Proceeds on the following Distribution Date) if the Collateral Advisor
certifies to the Trustee on the last day of such Due Period that, after taking
into account such application (or reservation for future application) of CDS
Sale Interest Proceeds, the Interest Proceeds for the applicable Due Period will
be sufficient to pay, on the following Distribution Date, all accrued interest
owed by the Issuer on the Notes and any other amounts required to be paid
pursuant to clauses (1) through (11) of Section 11.1(a)(i);

 

  (b) The Collateral Advisor, on behalf of the Issuer, shall use commercially
reasonable efforts to sell each Defaulted Security, Equity Security and any
other security or consideration required to be sold pursuant to Section 12.1(a)
hereof within the time periods (if any) specified in Section 12.1(a) hereof in
accordance with the following procedures. In respect of each Defaulted Security
and each Equity Security or other security or consideration, not less than five
Business Days prior to the date on which a Defaulted Security, Equity Security
or other security or consideration must be sold in accordance with
Section 12.1(a) hereof, the Collateral Advisor shall solicit bona fide bids for
such Defaulted Security, Equity Security or other security or consideration from
at least three Approved Dealers. The Issuer shall sell such Defaulted Security,
Equity Security or other security or consideration to the highest bidder. In the
event that the Issuer does not receive any bid on such Defaulted Security,
Equity Security or other security or consideration on such date, the Issuer
shall not be obligated to sell such Defaulted Security, Equity Security or other
security or consideration.

 

  (c) After the Issuer has notified the Trustee of an Optional Redemption, Tax
Redemption or an Auction Call Redemption in accordance with Section 9.3 hereof,
the Issuer shall direct the Trustee in writing to sell, and the Trustee shall
(at the direction of the Collateral Advisor) sell, any Collateral Debt Security
without regard to the foregoing limitations in Section 12.1(a) hereof; provided
that:

 

  (i) in connection with an Auction Call Redemption, Optional Redemption or Tax
Redemption, the Sale Proceeds therefrom must be used to pay certain expenses and
redeem all of the Notes in whole but not in part pursuant to Sections 9.1(a),
9.1(b) and 9.7(a) hereof, and upon any such sale the Trustee shall release such
Collateral Debt Security pursuant to Section 10.8 hereof;

 

  (ii) in connection with an Optional Redemption or Tax Redemption, the Issuer
may not direct the Trustee to sell (and the Trustee shall not be required to
release) a Collateral Debt Security pursuant to this Section 12.1(c) hereof
unless on or prior to the sixth Business Day preceding the scheduled Redemption
Date:

 

170



--------------------------------------------------------------------------------

  (x) the Issuer certifies to the Trustee that (1) in its judgment based on
calculations included in such certification by the Issuer (which certification
shall include the sale prices of the Collateral Debt Securities), the Available
Redemption Funds will be sufficient to pay the Total Senior Redemption Amount
pursuant to Section 9.2(a) hereof and (2) the sale prices of such Collateral
Debt Securities are not (in the sole judgment of the Collateral Advisor) below
the fair market value of such Collateral Debt Securities; and

 

  (y) the Independent accountants appointed by the Issuer pursuant to
Section 10.9 hereof shall confirm in writing the calculations made in
clause (x)(1) above;

(iii) in connection with an Auction Call Redemption, Optional Redemption or Tax
Redemption, all the Collateral Debt Securities to be sold pursuant to this
Section 12.1(c) hereof must be sold in accordance with the requirements set
forth in Section 9.2(a) hereof or Section 9.7 hereof, as the case may be.

 

  (d) The Collateral Advisor, its Affiliates and any account for which the
Collateral Advisor or an Affiliate of the Collateral Advisor acts as investment
adviser (and for which the Collateral Advisor or such Affiliate has
discretionary authority) shall be entitled to bid on any Collateral Debt
Security to be sold by the Issuer pursuant to this Section 12.1 hereof; provided
that bona fide bids have been received with respect to such Collateral Debt
Security from at least two other nationally recognized independent dealers.

Section 12.2 - Eligibility Criteria

 

  (a) Except as provided in Section 12.3(d) hereof, Uninvested Proceeds may be
invested in Collateral Debt Securities during the Ramp-Up Period. Subject to the
provisions of Section 12.5 hereof, during the Reinvestment Period, the
Collateral Advisor may reinvest Available Reinvestment Funds in Substitute
Collateral Debt Securities. After the Reinvestment Period ends, no Collateral
Debt Security may be acquired by the Issuer unless it was the subject of a
binding commitment entered into by the Issuer prior to the end of the
Reinvestment Period for a trade which has not settled. Immediately after giving
effect to each such binding commitment by the Issuer (a) during the Ramp-Up
Period to invest Uninvested Proceeds in a Collateral Debt Security or (b) during
the Reinvestment Period to invest Available Reinvestment Funds in a Substitute
Collateral Debt Security (and, in each case, after giving effect to any other
investments in, or sales of, Collateral Debt Securities that the Issuer has on
or prior to such date committed to make), each of the following criteria (the
“Eligibility Criteria”) must, however, as evidenced by an Officer’s certificate
of the Issuer or the Collateral Advisor, be satisfied with respect to such
Collateral Debt Security except as specified in Section 12.2(b) or 12.3(c)
hereof below:

 

Assignable   

(1)      the Underlying Instrument pursuant to which such security was issued
permits the Issuer to purchase it and Grant it to the Trustee and such security
is a type subject to Article 8 or Article 9 of the UCC;

Jurisdiction of

obligor/issuer

  

(2)      the obligor on or issuer of such security (x) is organized or
incorporated under the laws of the United States or a State

 

171



--------------------------------------------------------------------------------

  

thereof or in a Special Purpose Vehicle Jurisdiction or (y) is a Qualifying
Foreign Obligor; provided that the Aggregate Principal Balance of all Pledged
Collateral Debt Securities that are issued by Qualifying Foreign Obligors
located in the United Kingdom and Canada do not exceed 10.0% and 25.0%,
respectively, of the Net Outstanding Portfolio Collateral Balance and the
Aggregate Principal Balance of all Pledged Collateral Debt Securities that are
issued by Qualifying Foreign Obligors located in all other jurisdictions (other
than the United States, the United Kingdom, Canada or a Special Purpose Vehicle
Jurisdiction) does not exceed 2.5% of the Net Outstanding Portfolio Collateral
Balance;

Dollar denominated   

(3)      such security is denominated and payable only in Dollars and may not be
converted into a security payable in any other currency;

Fixed principal

amount

  

(4)      other than any Interest-Only Security, such security requires the
payment of a fixed amount of principal in Cash no later than its Stated Maturity
or termination date;

Rating   

(5)      such security (A) has a Moody’s Rating and a Standard & Poor’s Rating,
(B) has a public rating from at least one of Moody’s or Standard & Poor’s, and
the lower of the public ratings of such security by each such rating agency (if
publicly rated by such rating agency) is at least “Baa2” or “BBB,” as
applicable; provided that (i) not more than 15.0% of the Net Outstanding
Portfolio Collateral Balance (by Aggregate Principal Balance) may consist of
Pledged Collateral Debt Securities the lower of the public ratings of which by
any such rating agency is below “A3” or below “A-,” as applicable, and (ii) not
more than 6% of the Net Outstanding Portfolio Collateral Balance (by Aggregate
Principal Balance) may consist of Pledged Collateral Debt Securities, the lower
of the public ratings of which by any such rating agency is below “BBB+” or
below “Baa1”; provided further that that such security has a Moody’s Rating of
at least “Baa3” and (C) the Standard & Poor’s rating thereof does not contain
the subscript “r,” “t,” “p,” “pi” or “q”;

Registered form   

(6)      such security is in Registered form; provided that an interest in a
trust treated as a grantor trust for U.S. Federal income tax purposes will not
be treated as Registered form unless each of the obligations or securities held
by such trust was issued after July 18, 1984;

No withholding   

(7)      the Issuer will receive payments due under the terms of such security
and proceeds from disposing of such security free and clear of withholding tax,
other than withholding tax as to which the obligor or issuer must make
additional payments so that the net amount received by the Issuer after

 

172



--------------------------------------------------------------------------------

  

satisfaction of such tax is the amount due to the Issuer before the imposition
of any withholding tax;

Does not subject

Issuer to tax on a net

income basis

  

(8)      should the Issuer not be treated as a Qualified REIT Subsidiary for
U.S. Federal income tax purposes, the Issuer will not (i) be treated as engaged
in a U.S. trade or business for U.S. Federal income tax purposes or otherwise be
subject to tax on a net income basis in any jurisdiction outside the Issuer’s
jurisdiction of incorporation as a result of the acquisition (including the
manner of acquisition), ownership, enforcement or disposition of such security
or (ii) upon disposition of such security, be subject to U.S. Federal income or
withholding tax under Section 897 or Section 1445 of the Code and the Treasury
Regulations promulgated thereunder on any gain realized on such disposition;

Does not subject

Issuer to Investment

Company Act

restrictions

  

(9)      the acquisition (including the manner of acquisition), ownership,
enforcement and disposition of such security will not cause the Issuer or the
pool of Collateral to become an investment company required to be registered
under the Investment Company Act;

ERISA   

(10)    such security is not a security that, pursuant to 29 C.F.R.
Section 2510.3-101, (x) would be treated as an equity interest in an entity and
(y) if held by an employee benefit plan subject to ERISA, would cause such
employee benefit plan to be treated as owning an undivided interest in each of
the underlying assets of such entity for purposes of ERISA;

No Defaulted

Securities, Credit

Risk Securities,

Equity Securities or

Written Down

Securities

  

(11)    such security is not a Defaulted Security, a Credit Risk Security, an
Equity Security or a Written Down Security;

Purchase price   

(12)    the purchase price of such security (expressed as a percentage) is not
less than (A) 75.0% multiplied by (B) the Adjusted Issue Price of such security;

No foreign exchange

controls

  

(13)    payments in respect of such security are not made from a country that
imposes foreign exchange controls that effectively limit the availability or use
of Dollars to make when due the scheduled payments of principal of and interest
on such security;

No Margin Stock   

(14)    such security is not, and any Equity Security acquired in connection
with such security is not, Margin Stock;

 

173



--------------------------------------------------------------------------------

No debtor-in-

possession financing

  

(15)    such security is not a financing by a debtor-in-possession in any
insolvency proceeding;

No optional or

mandatory

conversion or

exchange

  

(16)    such security is not a security that by the terms of its Underlying
Instruments provides for conversion or exchange (whether mandatory, at the
option of the issuer or the holder thereof or otherwise) into equity capital at
any time prior to its maturity;

Not subject to an

Offer or called for

redemption

  

(17)    such security is not the subject of an Offer (other than an Offer to
exchange such security for a security that constitutes a Collateral Debt
Security and that such Offer is registered under the Securities Act or such
security is issued pursuant to Rule 144A (or another exemption from
registration) under the Securities Act, where the replacement security would
have terms that are similar to, or more favorable to the Issuer than, the
security being exchanged) and has not been called for redemption;

No future advances   

(18)    such security is not a security with respect to which the Issuer is
required by the Underlying Instruments to make any payment or advance to the
issuer thereof;

Fixed Rate Securities   

(19)    if such security is a Fixed Rate Security (including a Hybrid Security
at any time before the applicable Reset Date) or a Deemed Fixed Rate Security,
(i) the Aggregate Principal Balance of all such Pledged Collateral Debt
Securities does not exceed 24.0% of the Net Outstanding Portfolio Collateral
Balance and (ii) the Aggregate Principal Balance of all such Pledged Collateral
Debt Securities is not less than 20.0% of the Net Outstanding Portfolio
Collateral Balance;

Pure Private

Collateral Debt

Securities

  

(20)    if such security is a Pure Private Collateral Debt Security, the
Aggregate Principal Balance of all such Pledged Collateral Debt Securities does
not exceed 5.0% of the Net Outstanding Portfolio Collateral Balance;

Single Servicer   

(21)    with respect to the Servicer of the security being acquired:

  

(A)     if the Servicer is ranked (1) “Strong” or has a credit rating of “AA-“
or higher by Standard & Poor’s and (2) “SQ1” or has a credit rating of “Aa3” or
higher by Moody’s, the Aggregate Principal Balance of all Pledged Collateral
Debt Securities serviced by such Servicer does not exceed 25.0% of the Net
Outstanding Portfolio Collateral Balance;

  

(B)     if the Servicer (1) is ranked (x) “Above Average” or higher or has a
credit rating of “A-” or higher by Standard & Poor’s and (y) “SQ2” or higher or
has a credit rating of “A3” or higher by Moody’s and (2) does not meet the
ratings requirements of

 

174



--------------------------------------------------------------------------------

  

clause (A), the Aggregate Principal Balance of all Pledged Collateral Debt
Securities serviced by such Servicer does not exceed 15.0% of the Net
Outstanding Portfolio Collateral Balance; or

  

(C)     if the Servicer does not meet the ratings requirements of either of
clauses (A) or (B), the Aggregate Principal Balance of all Pledged Collateral
Debt Securities serviced by such Servicer does not exceed 7.5% of the Net
Outstanding Portfolio Collateral Balance;

Frequency of

Interest Payments

  

(22)    (A) such security provides for periodic payments of interest in cash not
less frequently than semi-annually; (B) after giving effect to acquisition of
such security, the Aggregate Principal Balance of all Pledged Collateral Debt
Securities that provide for periodic payments of interest less frequently than
monthly does not exceed 10.0% of the Net Outstanding Portfolio Collateral
Balance; and (C) if such security provides for periodic payments of interest in
Cash less frequently than quarterly, the Aggregate Principal Balance of all
Pledged Collateral Debt Securities that provide for periodic payments of
interest in Cash less frequently than quarterly does not exceed 10.0% of the Net
Outstanding Portfolio Collateral Balance;

Step-Down Bonds   

(23)    if such security is a Step-Down Bond, the Aggregate Principal Balance of
all Pledged Collateral Debt Securities that are Step-Down Bonds does not exceed
5.0% of the Net Outstanding Portfolio Collateral Balance;

Collateral Quality

Tests; Class A/B/C

Overcollateralization

Test

  

(24)    after the Ramp-Up Completion Date, each of the applicable Collateral
Quality Tests, the Class A/B/C Overcollateralization Test and the Standard &
Poor’s CDO Monitor Test is satisfied or, if immediately prior to such
acquisition one or more of such Collateral Quality Tests, the Class A/B/C
Overcollateralization Test or the Standard & Poor’s CDO Monitor Test was not
satisfied, the extent of compliance with any such Collateral Quality Test, the
Class A/B/C Overcollateralization Test or the Standard & Poor’s CDO Monitor Test
which was not satisfied is maintained or improved by such acquisition;

Limitation on Stated

Maturity

  

(25)    unless such security is an Interest-Only Security, such security does
not have a Stated Maturity that occurs later than the Stated Maturity of the
Notes, provided that the Issuer may acquire a Collateral Debt Security, having a
Stated Maturity not later than five years after the Stated Maturity of the Notes
so long as (i) the Aggregate Principal Balance of all such Pledged

 

175



--------------------------------------------------------------------------------

  

Collateral Debt Securities does not exceed 10.0% of the Net Outstanding
Portfolio Collateral Balance and (ii) the Average Life of such Pledged
Collateral Debt Security is shorter than the period from the date of purchase of
such security to the Stated Maturity of the Notes; provided further that the
Issuer may acquire a Collateral Debt Security, having a Stated Maturity later
than five years but not later than ten years after the Stated Maturity of the
Notes so long as (i) the Aggregate Principal Balance of all such Pledged
Collateral Debt Securities (including those described in the immediately
preceding proviso) does not exceed 5.0% of the Net Outstanding Portfolio
Collateral Balance and (ii) the Average Life of such Pledged Collateral Debt
Security is shorter than the period from the date of purchase of such security
to the Stated Maturity of the Notes;

No PIK Bonds   

(26)    such security is not a PIK Bond;

Deemed Floating

Rate Securities;

Deemed Fixed Rate

Securities

  

(27)    if such security is a Deemed Floating Rate Security or a Deemed Fixed
Rate Security, the Aggregate Principal Balance of all such Pledged Collateral
Debt Securities does not exceed 10.0% of the Net Outstanding Portfolio
Collateral Balance;

Floating Rate

Securities

  

(28)    if such security is a Floating Rate Security (including a Hybrid
Security at any time after the applicable Reset Date) or a Deemed Floating Rate
Security, (i) the Aggregate Principal Balance of all such Pledged Collateral
Debt Securities does not exceed 80.0% of the Net Outstanding Portfolio
Collateral Balance and (ii) such Security is not an Inverse Floating Rate
Security or a Non-LIBOR Floating Rate Collateral Debt Security;

Single Issuer

Concentration

  

(29)    after giving effect to acquisition of such security, the Aggregate
Principal Balance of all Pledged Collateral Debt Securities issued by the issuer
of such security does not exceed 1.0% of the Net Outstanding Portfolio
Collateral Balance; provided that there may be up to five issuers of Pledged
Collateral Debt Securities having an Aggregate Principal Balance, for each such
issuer, of greater than 1.0% but less than or equal to 1.5% of the Net
Outstanding Portfolio Collateral Balance;

Market Value

Changes

  

(30)    (a) such security is not acquired for the primary purpose of recognizing
gains or decreasing losses resulting from market value changes, and (b) the
acquisition of such asset will not result in the downgrade of the then current
ratings assigned by the Rating Agencies to the Issuer’s outstanding Notes;

 

176



--------------------------------------------------------------------------------

Interest-Only

Securities

  

(31)    if such security is an Interest-Only Security, the Aggregate Amortized
Cost of all such Collateral Debt Securities does not exceed 3.0% of the Net
Outstanding Portfolio Collateral Balance; provided that if such Interest-Only
Security is acquired after the Ramp-Up Completion Date, (i) the Rating Condition
with respect to Standard & Poor’s has been satisfied with respect to such
acquisition, (ii) only CDS Sale Interest Proceeds are used to acquire such
Interest-Only Security and (iii) the Net Outstanding Portfolio Collateral
Balance is equal to or greater than the Aggregate Outstanding Amount of the
Notes;

Specified Type   

(32)    such security is either a CMBS Conduit Security, CMBS Credit Tenant
Lease Security, CMBS Large Loan Security, CMBS Single Property Security, Home
Equity Loan Security, Residential A Mortgage Security or Residential B/C
Mortgage Security;

Replacement

Criteria

  

(33)    if such Collateral Debt Security was purchased with Sale Proceeds, the
Replacement Criteria are satisfied with respect to the purchase of such
Collateral Debt Security;

Reinvestment

Criteria

  

(34)    if such Collateral Debt Security was purchased with Collateral Principal
Payments, the Reinvestment Criteria are satisfied with respect to the purchase
of such Collateral Debt Security; and

Eligible Asset   

(35)    such security is a financial asset that by its terms converts into cash
within a finite period of time and includes any rights or other asset designed
to assure the servicing or timely distribution of proceeds to such security’s
holders.

Negative

Amortization

Securities

  

(36)    if such security is a Negative Amortization Security, the Aggregate
Principal Balance of all such Pledged Collateral Debt Securities does not exceed
15.0% of the Net Outstanding Portfolio Collateral Balance;

 

  (b) The Collateral Advisor shall determine that a security satisfies the
Eligibility Criteria on the date that the Issuer enters into a binding
commitment to acquire such security. In the case of a binding commitment made
after the Closing Date, if the Issuer has made a binding commitment to acquire a
security, then the Eligibility Criteria need not be satisfied when the Issuer
Grants such security to the Trustee if (A) the Issuer acquires such security, in
the case of new issuances of mortgage-backed securities, 45 days and otherwise,
30 days, of making the binding commitment to acquire such security and (B) the
Eligibility Criteria were satisfied immediately after the Issuer made such
binding commitment. With respect to paragraphs (2), (5), (19) through (25),
(27) through (29), (31) and (36) of the Eligibility Criteria, if at any time
during the Reinvestment Period any requirement set forth therein is not
satisfied immediately prior to the acquisition of the related securities, such
requirement is deemed satisfied if the extent of non-compliance with such
requirement is not made worse after giving effect to such acquisition.

 

177



--------------------------------------------------------------------------------

  (c) Notwithstanding the foregoing provisions, if an Event of Default shall
have occurred and be continuing, no Collateral Debt Security may be acquired by
the Issuer unless it was the subject of a binding commitment entered into by the
Issuer prior to the occurrence of such Event of Default for a trade which has
not settled.

Section 12.3 - Conditions Applicable to all Transactions Involving Sale or Grant

 

  (a) Any transaction effected under Article V, Article IX, Section 10.2 hereof
or this Article XII shall be conducted on an arms’ length basis and if effected
with the Issuer, the Trustee, the Collateral Advisor or any Affiliate of any of
the foregoing, shall be effected at Fair Market Value in a secondary market
transaction on terms at least as favorable to the Noteholders as would be the
case if such Person were not so Affiliated. The Trustee shall have no
responsibility to oversee compliance with this clause by the other parties.

 

  (b) Upon any Grant pursuant to this Article XII, all of the Issuer’s right,
title and interest to the Pledged Security or Securities shall be Granted to the
Trustee pursuant to this Indenture, such Pledged Security or Securities shall be
registered in the name of the Trustee, and, if applicable, the Trustee shall
receive such Pledged Security or Securities. The Trustee shall also receive, not
later than the date of delivery of any Collateral Debt Security delivered after
the Closing Date, (i) an Officer’s certificate of the Issuer certifying that, as
of the date of such Grant, such Grant complies with the applicable conditions of
and is permitted by this Article XII (and setting forth, to the extent
appropriate, calculations in reasonable detail necessary to determine such
compliance) and (ii) an Officer’s certificate of the Issuer containing the
statements set forth in Section 3.2(b) hereof (or, alternatively, the delivery
to the Trustee of a trade ticket signed by an Authorized Officer of the
Collateral Advisor in lieu of the delivery of such Officer’s certificate, which
shall be deemed to be the Issuer’s certification as to the matters set forth in
section 3.2(b)).

 

  (c) Notwithstanding anything contained in this Article XII to the contrary,
but subject to Section 12.3(d) hereof, the Issuer shall have the right to effect
any transaction which has been consented to by the Holders of Notes evidencing
100% of the Aggregate Outstanding Amount of each Class of Notes and each
Preference Shareholder and of which each Rating Agency has been notified in
advance.

 

  (d) Notwithstanding anything to the contrary in this Indenture, in no event
may the Issuer (i) engage in any business or activity that would cause the
Issuer to be treated as engaged in a U.S. trade or business for U.S. Federal
income tax purposes or (ii) acquire or hold any asset that is an equity interest
in an entity that is treated as a partnership engaged in a U.S. trade or
business for U.S. Federal income tax purposes or the acquisition or ownership of
which otherwise would subject the Issuer to net income tax in any jurisdiction.
The foregoing shall not, however, preclude the Issuer from holding Equity
Securities pending their sale in accordance with Section 12.1(a)(iii) hereof.

Section 12.4 - Determination of Fair Market Value

 

  (a)

In connection with the determination of the Fair Market Value of any Defaulted
Security, Deferred Interest PIK Bond or Written Down Security on any date of
determination, the Collateral Advisor, on behalf of the Issuer, shall (x) if the
Fair Market Value of such Collateral Debt Security is determined pursuant to
clause (i) of the definition thereof, in good faith solicit bids from each
Approved Dealer not later than 10:00 a.m. (New York

 

178



--------------------------------------------------------------------------------

 

time) on such date of determination and (y) if the Fair Market Value of such
Collateral Debt Security is determined pursuant to clause (ii) of the definition
thereof, in good faith request prices from each Approved Pricing Service not
later than 10:00 a.m. (New York time) on such date of determination.

 

  (b) If there cease to be at least three Approved Dealers capable of providing
bona fide bids for Asset-Backed Securities, the Issuer shall (at the direction
of the Collateral Advisor), subject to satisfaction of the Rating Condition with
respect to Standard & Poor’s, promptly notify the Controlling Class of the
proposed replacement Approved Dealer(s). If there cease to be at least three
Approved Pricing Services providing prices for Asset-Backed Securities, the
Issuer shall (at the direction of the Collateral Advisor) promptly notify the
Controlling Class of the proposed replacement Approved Pricing Service.

Section 12.5 - Additional Provisions Relating to Reinvestment

 

  (a) Until the end of the Reinvestment Period and so long as the Cash Release
Conditions are not satisfied and the Class A/B/C Overcollateralization Test is
satisfied on the date on which the Issuer commits to purchase the applicable
Substitute Collateral Debt Security, the Issuer (at the direction of the
Collateral Advisor), shall use its best efforts to reinvest CDS Sale Proceeds
not later than 60 calendar days following receipt of such CDS Sale Proceeds, in
Substitute Collateral Debt Securities in accordance with Section 12.2 until the
amount of CDS Sale Proceeds so reinvested during the applicable 12 month period
is equal to the Sale Proceeds Reinvestment Limit. The Issuer shall not reinvest
CDS Sale Proceeds in any Substitute Collateral Debt Security if CDS Sale
Proceeds in an amount equal to the Sale Proceeds Reinvestment Limit have been
previously reinvested during the applicable 12 month period.

 

  (b) Until the end of the Reinvestment Period and so long as the Class A/B/C
Overcollateralization Test is satisfied on the date on which the Issuer commits
to purchase the applicable Substitute Collateral Debt Security, the Issuer (at
the direction of the Collateral Advisor) shall use its best efforts to reinvest
any Collateral Principal Payment, not later than 60 calendar days following
receipt of such Collateral Principal Payment, in Substitute Collateral Debt
Securities in accordance with Section 12.2.

 

  (c) Collateral Principal Payments from Substitute Collateral Debt Securities
(which are Available Reinvestment Funds) also may be invested further in
Substitute Collateral Debt Securities, subject to the restrictions on
reinvestment set forth herein.

 

  (d) No reinvestment in Substitute Collateral Debt Securities may be made
unless (i) any such acquisition is not for the primary purpose of recognizing
gains or decreasing losses resulting from market value changes, and (ii) neither
the Issuer nor the Collateral Advisor believes that any such acquisition will
result, and no such acquisition does result, in a reduction or withdrawal of the
then-current rating on any Class of Notes by any Rating Agency.

 

  (e) Notwithstanding Section 12.5(a) and (b), the Issuer shall not reinvest any
CDS Sale Proceeds or any Collateral Principal Payments, and will distribute such
amounts as Principal Proceeds or Interest Proceeds, as applicable, if the Cash
Release Conditions are satisfied.

 

179



--------------------------------------------------------------------------------

  (f) The Collateral Advisor shall inform the Trustee on the 60th calendar day
following receipt of any CDS Sale Proceeds or Collateral Principal Payment that
such amounts are no longer Available Reinvestment Funds.

 

  (g) The Collateral Advisor shall inform the Trustee whenever the amount of CDS
Sale Proceeds that have been reinvested during any 12-month period equals the
Sale Proceeds Reinvestment Limit.

Article XIII - SECURED PARTIES’ RELATIONS

Section 13.1 - Subordination

 

  (a) Anything in this Indenture or the Secured Notes to the contrary
notwithstanding, the Issuer, the Hedge Counterparties, the Preference
Shareholders and the Holders of the Notes agree for the benefit of the Hedge
Counterparties that the Notes, the Preference Shares and the Issuer’s rights in
and to the Collateral (with respect to all amounts payable to the Hedge
Counterparties other than Deferred Termination Payments, and for purposes of
this Section 13.1(a) hereof, the “Subordinate Interests”) shall be subordinate
and junior to the rights of the Hedge Counterparties with respect to payments to
be made to the Hedge Counterparties pursuant to the Hedge Agreements (except as
provided in Section 11.1(a)(i) hereof with respect to Deferred Termination
Payments) to the extent and in the manner set forth in Section 11.1(a) and
hereinafter provided. The Holders of the Notes and the Preference Shareholders
evidencing Subordinate Interests and the holders of equity in the Issuer and
Co-Issuer agree, for the benefit of the Hedge Counterparties, not to cause or
join in the filing of a petition in bankruptcy against the Issuer or the
Co-Issuer for failure to pay to them amounts due in respect of such Subordinate
Interests or until the payment in full to the Hedge Counterparties (other than
Deferred Termination Payments) and not before one year and one day have elapsed
since such payment or, if longer, the applicable preference period (plus one
day) then in effect, including any period established pursuant to the laws of
the Cayman Islands.

 

  (b) Anything in this Indenture or the Secured Notes to the contrary
notwithstanding, the Issuer, the Preference Shareholders and the Holders of the
Class A-1B Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the
Class D Notes and the Class E Notes agree for the benefit of the Holders of the
Class A-1A Notes that the Class A-1B Notes, the Class A-2 Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Preference
Shares and the Issuer’s rights in and to the Collateral (with respect to the
Class A-1A Notes, for purposes of this Section 13.1(b) hereof, the “Subordinate
Interests”) shall be subordinate and junior to the Class A-1A Notes (except as
provided in Section 11.1(a)(i) hereof) to the extent and in the manner set forth
in this Indenture including as set forth in Section 11.1(a) hereof and
hereinafter provided. The Holders of the Notes and the Preference Shareholders
evidencing Subordinate Interests and the holders of equity in the Issuer and
Co-Issuer agree, for the benefit of the Holders of the Class A-1A Notes, not to
cause or join in the filing of a petition in bankruptcy against the Issuer or
the Co-Issuer for failure to pay to them amounts due in respect of such
Subordinate Interests until the payment in full of the Class A-1A Notes and not
before one year and one day have elapsed since such payment or, if longer, the
applicable preference period (plus one day) then in effect, including any period
established pursuant to the laws of the Cayman Islands.

 

180



--------------------------------------------------------------------------------

  (c) Anything in this Indenture or the Secured Notes to the contrary
notwithstanding, the Issuer, the Preference Shareholders and the Holders of the
Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
Class E Notes agree for the benefit of the Holders of the Class A-1B Notes that
the Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D Notes,
the Class E Notes, the Preference Shares and the Issuer’s rights in and to the
Collateral (with respect to the Class A-1B Notes, for purposes of this
Section 13.1(c) hereof, the “Subordinate Interests”) shall be subordinate and
junior to the Class A-1B Notes (except as provided in Section 11.1(a)(i) hereof)
to the extent and in the manner set forth in this Indenture including as set
forth in Section 11.1(a) hereof and hereinafter provided. The Holders of the
Notes and the Preference Shareholders evidencing Subordinate Interests and the
holders of equity in the Issuer and Co-Issuer agree, for the benefit of the
Holders of the Class A-1B Notes, not to cause or join in the filing of a
petition in bankruptcy against the Issuer or the Co-Issuer for failure to pay to
them amounts due in respect of such Subordinate Interests until the payment in
full of the Class A-1B Notes and not before one year and one day have elapsed
since such payment or, if longer, the applicable preference period (plus one
day) then in effect, including any period established pursuant to the laws of
the Cayman Islands.

 

  (d) Anything in this Indenture or the Secured Notes to the contrary
notwithstanding, the Issuer, the Preference Shareholders, the Holders of the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes agree
for the benefit of the Holders of the Class A-2 Notes that the Class B Notes,
the Class C Notes, the Class D Notes and the Class E Notes, the Preference
Shares and the Issuer’s rights in and to the Collateral (with respect to the
Class A-2 Notes, for purposes of this Section 13.1(d) hereof, the “Subordinate
Interests”) shall be subordinate and junior to the Class A-2 Notes (except as
provided in Section 11.1(a)(i) hereof) to the extent and in the manner set forth
in this Indenture including as set forth in Section 11.1(a) hereof and
hereinafter provided. The Holders of the Notes and the Preference Shareholders
evidencing Subordinate Interests and the holders of equity in the Issuer and
Co-Issuer agree, for the benefit of the Holders of the Class A-2 Notes, not to
cause or join in the filing of a petition in bankruptcy against the Issuer or
the Co-Issuer for failure to pay to them amounts due in respect of such
Subordinate Interests until the payment in full of the Class A-2 Notes and not
before one year and one day have elapsed since such payment or, if longer, the
applicable preference period (plus one day) then in effect, including any period
established pursuant to the laws of the Cayman Islands.

 

  (e)

Anything in this Indenture or the Secured Notes to the contrary notwithstanding,
the Issuer, the Preference Shareholders, the Holders of the Class C Notes, the
Class D Notes and the Class E Notes agree for the benefit of the Holders of the
Class B Notes that the Class C Notes, the Class D Notes, the Class E Notes, the
Preference Shares and the Issuer’s rights in and to the Collateral (with respect
to the Class B Notes, for purposes of this Section 13.1(e) hereof, the
“Subordinate Interests”) shall be subordinate and junior to the Class B Notes
(except as provided in Section 11.1(a)(i) hereof) to the extent and in the
manner set forth in this Indenture including as set forth in Section 11.1(a)
hereof and hereinafter provided. The Holders of the Notes and the Preference
Shareholders evidencing Subordinate Interests and the holders of equity in the
Issuer and Co-Issuer agree, for the benefit of the Holders of the Class B Notes,
not to cause or join in the filing of a petition in bankruptcy against the
Issuer or the Co-Issuer for failure to pay to them amounts due in respect of
such Subordinate Interests until the payment in full of the Class B Notes and
not before one year and one day have elapsed since such payment or,

 

181



--------------------------------------------------------------------------------

 

if longer, the applicable preference period (plus one day) then in effect,
including any period established pursuant to the laws of the Cayman Islands.

 

  (f) Anything in this Indenture or the Secured Notes to the contrary
notwithstanding, the Issuer, the Preference Shareholders and the Holders of the
Class D Notes and the Class E Notes agree for the benefit of the Holders of the
Class C Notes that the Class D Notes and the Class E Notes, the Preference
Shares and the Issuer’s rights in and to the Collateral (with respect to the
Class C Notes, for purposes of this Section 13.1(f) hereof, the “Subordinate
Interests”) shall be subordinate and junior to the Class C Notes to the extent
and in the manner set forth in this Indenture, including as set forth in
Section 11.1(a) hereof and hereinafter provided. The Holders of the Notes and
the Preference Shareholders evidencing Subordinate Interests and the holders of
equity in the Issuer and the Co-Issuer agree, for the benefit of the Holders of
the Class C Notes, not to cause or join in the filing of a petition in
bankruptcy against the Issuer or the Co-Issuer for failure to pay to them
amounts due in respect of such Subordinate Interests until the payment in full
of the Class C Notes and not before one year and one day have elapsed since such
payment or, if longer, the applicable preference period (plus one day) then in
effect, including any period established pursuant to the laws of the Cayman
Islands.

 

  (g) Anything in this Indenture or the Secured Notes to the contrary
notwithstanding, the Issuer, the Preference Shareholders and the Holders of the
Class E Notes agree for the benefit of the Holders of the Class D Notes that the
Class E Notes, the Preference Shares and the Issuer’s rights in and to the
Collateral (with respect to the Class D Notes, for purposes of this
Section 13.1(g) hereof, the “Subordinate Interests”) shall be subordinate and
junior to the Class D Notes to the extent and in the manner set forth in this
Indenture, including as set forth in Section 11.1(a) hereof and hereinafter
provided. The Holders of the Notes and the Preference Shareholders evidencing
Subordinate Interests and the holders of equity in the Issuer and the Co-Issuer
agree, for the benefit of the Holders of the Class D Notes, not to cause or join
in the filing of a petition in bankruptcy against the Issuer or the Co-Issuer
for failure to pay to them amounts due in respect of such Subordinate Interests
until the payment in full of the Class D Notes and not before one year and one
day have elapsed since such payment or, if longer, the applicable preference
period (plus one day) then in effect, including any period established pursuant
to the laws of the Cayman Islands.

 

  (h)

Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer, the Preference Shareholders, each Hedge Counterparty, the Trustee, each
Secured Noteholder and the Collateral Advisor, agree for the benefit of the
Holders of the Subordinate Notes that the rights of any Hedge Counterparty (in
respect of a Deferred Termination Payment), the Trustee or any other Person to
which Administrative Expenses are payable (in respect of amounts payable
pursuant to Section 11.1(a)(i)(16) or Section 11.1(a)(ii)(10)) and the
Preference Shareholders and the Issuer in and to the Collateral (with respect to
the Subordinate Notes, for purposes of this Section 13.1(h) hereof, the
“Subordinate Interests”) shall be subordinate and junior to the Subordinate
Notes to the extent and in the manner set forth in this Indenture, including as
set forth in Section 11.1(a) hereof and hereinafter provided and further agree,
for the benefit of the Holders of the Subordinate Notes, that this Indenture
shall constitute an enforceable subordination agreement within the meaning of
Section 510(a) of the Bankruptcy Code. If any Event of Default has not been
cured or waived and acceleration occurs in accordance with Section 5.2,
including as a result of an Event of Default specified in Section 5.1(f), the
holders of such Subordinate Interests agree that the Subordinate Notes shall be
paid in full in Cash

 

182



--------------------------------------------------------------------------------

 

or, to the extent a Majority of each Class of Subordinate Notes consent (with
respect to such Class only), other than in Cash, before any further payment or
distribution is made on account of the Subordinate Interests, in accordance with
the Priority of Payments. The Preference Shareholders, the holders of equity in
the Issuer and the Co-Issuer agree, for the benefit of the Holders of the
Subordinate Notes, not to cause or join in the filing of a petition in
bankruptcy against the Issuer or the Co-Issuer for failure to pay to them
amounts due in respect of such Subordinate Interests until the payment in full
of the Subordinate Notes and not before one year and one day have elapsed since
such payment or, if longer, the applicable preference period (plus one day) then
in effect, including any period established pursuant to the laws of the Cayman
Islands.

 

  (i) In the event that notwithstanding the provisions of this Indenture, any
holder of any Subordinate Interests pursuant to Section 13.1(a), 13.1(b),
13.1(c), 13.1(d), 13.1(e), 13.1(f), 13.1(g) or 13.1(h) hereof shall have
received any payment or distribution in respect of such Subordinate Interests
contrary to the provisions of this Indenture, then, unless and until all amounts
(other than Deferred Termination Payments) payable to the Hedge Counterparties
pursuant to the order specified in Section 11.1(a)(i) and 11.1(a)(ii) or to the
Class A-1A Notes or to the Class A-1B Notes or to the Class A-2 Notes or to the
Class B Notes or to the Class C Notes or to the Class D Notes or to the Class E
Notes, as applicable, shall have been paid in full in Cash or, to the extent the
Hedge Counterparties or a Majority of the Class A-1A Notes or the Class A-1B
Notes or the Class A-2 Notes or the Class B Notes or the Class C Notes or the
Class D Notes or the Class E Notes, as applicable, consent, other than in Cash
in accordance with this Indenture, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Trustee, which shall pay and deliver the same to the Hedge
Counterparties or the Holders of Class A-1A Notes or the Class A-1B Notes or the
Class A-2 Notes or the Class B Notes or the Class C Notes or the Class D Notes
or the Class E Notes, as applicable, in accordance with this Indenture; provided
that, if any such payment or distribution is made other than in Cash, it shall
be held by the Trustee as part of the Collateral and subject in all respects to
the provisions of this Indenture, including this Section 13.1 hereof.

 

  (h) Each holder of Subordinate Interests pursuant to Section 13.1(a), 13.1(b),
13.1(c), 13.1(d), 13.1(e), 13.1(f), 13.1(g) or 13.1(h) hereof agrees with the
Hedge Counterparties and all Holders of the Class A-1A Notes, the Class A-1B
Notes, the Class A-2 Notes, the Class B Notes, the Class C Notes, the Class D
Notes and the Class E Notes, as applicable, that such holder of Subordinate
Interests shall not demand, accept, or receive any payment or distribution in
respect of such Subordinate Interests in violation of the provisions of this
Indenture including this Section 13.1; provided that after all amounts payable
to the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the Class B
Notes, the Class C Notes, the Class D Notes and the Class E Notes, as
applicable, have been paid in full, the Holders of such Subordinate Interests
shall be fully subrogated to the rights of the Hedge Counterparties or the
Holders of the Class A-1A Notes, the Class A-1B Notes, the Class A-2 Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes, as
applicable. Nothing in this Section 13.1 shall affect the obligation of the
Issuer to pay Holders of Subordinate Interests.

Section 13.2 - Standard of Conduct

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Secured Party under this Indenture, subject to the terms
and conditions of this Indenture, including Section 5.9

 

183



--------------------------------------------------------------------------------

hereof, a Secured Party or Secured Parties shall not have any obligation or duty
to any Person or to consider or take into account the interests of any Person
and shall not be liable to any Person for any action taken by it or them or at
its or their direction or any failure by it or them to act or to direct that an
action be taken, without regard to whether such action or inaction benefits or
adversely affects any Secured Party, the Issuer, or any other Person.

Article XIV - MISCELLANEOUS

Section 14.1 - Form of Documents Delivered to Trustee

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of the
Issuer, the Co-Issuer or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer or such other Person, unless such Authorized Officer of the Issuer or
the Co-Issuer or such counsel knows that the certificate or opinion or
representations with respect to such matters are erroneous. Any Opinion of
Counsel may also be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, an Authorized Officer of the
Issuer or the Co-Issuer, stating that the information with respect to such
matters is in the possession of the Issuer or the Co-Issuer, unless such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default is a condition precedent to the taking of any action
by the Trustee at the request or direction of the Issuer or the Co-Issuer, then
notwithstanding that the satisfaction of such condition is a condition precedent
to the Co-Issuers’ rights to make such request or direction, the Trustee shall
be protected in acting in accordance with such request or direction if it does
not have knowledge of the occurrence and continuation of such Default as
provided in Section 6.1(d) hereof.

Section 14.2 - Acts of Secured Noteholders

 

  (a)

Any request, demand, authorization, direction, notice, consent, waiver or other
action provided by this Indenture to be given or taken by Secured Noteholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Secured Noteholders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee, and, where it is hereby expressly

 

184



--------------------------------------------------------------------------------

 

required, to the Issuer. Such instrument or instruments (and the action or
actions embodied therein and evidenced thereby) are herein sometimes referred to
as the “Act of Secured Noteholders” signing such instrument or instruments.
Proof of execution of any such instrument or of a writing appointing any such
agent shall be sufficient for any purpose of this Indenture and conclusive in
favor of the Trustee and the Co-Issuers, if made in the manner provided in this
Section 14.2. Notwithstanding anything to the contrary contained herein, with
respect to any Noteholder which has notified the Trustee in writing that
pursuant to such Noteholder’s organizational documents or other documents
governing such Noteholder’s actions, such Noteholder is not permitted to take
any affirmative action approving, rejecting or otherwise acting upon any Issuer
request including, but not limited to, a request for the consent of such
Noteholder to a proposed amendment or waiver pursuant to this Indenture, the
failure by such Noteholder to consent to or reject any such requested action
will be deemed a consent by such Noteholder to the requested action.

 

  (b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee deems sufficient.

 

  (c) The principal amount and registered numbers of Secured Notes held by any
Person, and the date of his holding the same, shall be proved by the Secured
Note Register.

 

  (d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Secured Notes shall bind the Holder (and any
transferee thereof) of such Secured Note and of every Secured Note issued upon
the registration thereof or in exchange therefor or in lieu thereof, in respect
of anything done, omitted or suffered to be done by the Trustee or the
Co-Issuers in reliance thereon, whether or not notation of such action is made
upon such Secured Note.

 

  (e) In connection with any vote, consent or waiver to be made by the Secured
Noteholders, the Trustee shall request from the Collateral Advisor a list of
Collateral Advisor Securities.

 

  (f) A holder of the Class A-1A Notes may notify the Trustee in writing
(provided that a copy of such notification must be delivered to MLI) that, so
long as it holds the Class A-1 Notes, (i) all voting and consent rights relating
to the relevant proportion of such Class A-1A Notes on which protection has been
purchased may be exercised by an entity (a “credit protection seller”) with
which it has made a credit derivative transaction relating to the Class A-1A
Notes or any designee of such credit protection seller, in which event, subject
to the conditions and limitations set forth in the credit protection agreement,
the credit protection seller or any entity designated by it in a written notice
to the Trustee may exercise all voting and consent rights relating to the
relevant proportion of such Class A-1A Notes on which protection has been
purchased and (ii) all notices to Holders of the Class A-1A Notes will be
provided by the Trustee to the credit protection seller and such designated
entity.

 

185



--------------------------------------------------------------------------------

Section 14.3 - Notices, Etc., to Trustee, the Co-Issuers, the Collateral
Advisor, the Hedge Counterparties and the Rating Agencies

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Secured Noteholders or other documents provided or permitted by this Indenture
to be made upon, given or furnished to, or filed with:

 

  (a) the Trustee, the Fiscal Agent or the Preference Share Paying Agent by any
Noteholder, by the Issuer or the Co-Issuer or by the Collateral Advisor shall be
sufficient for every purpose hereunder if in writing and sent by facsimile in
legible form and confirmed by overnight courier service guaranteed next day
delivery to the Trustee or the Preference Share Paying Agent addressed to it at
its Corporate Trust Office or at any other address previously furnished in
writing to the Co-Issuers or Noteholder by the Trustee or Preference Share
Paying Agent;

 

  (b) the Issuer by the Trustee, by any Noteholder or by the Collateral Advisor
shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Issuer addressed to it at c/o Walkers SPV Limited, P.O. Box 908GT, Walker
House, Mary Street, George Town, Grand Cayman, Cayman Islands, Attention: The
Directors, telecopy no. (345) 945-4757, or at any other address previously
furnished in writing to the Trustee by the Issuer;

 

  (c) the Co-Issuer by the Trustee, by any Noteholder or by the Collateral
Advisor shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first- class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form, to
the Co-Issuer addressed to it at c/o Puglisi & Associates, 850 Library Avenue,
Suite 204, Newark, Delaware 19711, Attention: Donald Puglisi, Esq., facsimile
no. 302-738-7210, or at any other address previously furnished in writing to the
Trustee by the Co-Issuer;

 

  (d) the Rating Agencies by the Co-Issuers or the Trustee shall be sufficient
for every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, (i) in the case of
Moody’s, addressed to Moody’s Investors Service, 99 Church Street, New York, New
York 10007, facsimile no. 212-553-0355, Attention: CBO/CLO Monitoring (e-mail:
cdomonitoring@moodys.com); and (ii) in the case of Standard & Poor’s, addressed
to Standard & Poor’s, 55 Water Street, New York, New York, 10041, Attention: CDO
Surveillance and all Monthly Reports, Note Valuation Reports and Excel Default
Model Input Files shall be sent to Standard & Poor’s electronically at
cdo_surveillance@sandp.com;

 

  (e) any Hedge Counterparty by the Co-Issuers or the Trustee shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing and mailed, first class postage prepaid, hand delivered
or sent by overnight courier service or by facsimile in legible form to such
Hedge Counterparty addressed to it at the address specified in the related Hedge
Agreement or at any other address previously furnished in writing to the Issuer
or the Trustee by such Hedge Counterparty;

 

  (f)

the Collateral Advisor by the Co-Issuers or by the Trustee or by the Collateral
Administrator shall be sufficient for every purpose hereunder (unless otherwise
herein

 

186



--------------------------------------------------------------------------------

 

expressly provided) if in writing and sent by facsimile in legible form and
confirmed by overnight courier service guaranteed next day delivery, or by
electronic mail (where expressly provided herein) to the Collateral Advisor
addressed to it at the address specified in the Collateral Advisory Agreement or
at any other address previously furnished in writing to the Co-Issuers or the
Trustee by the Collateral Advisor;

 

  (g) the Preference Share Paying Agent by the Trustee in writing sent by
telecopy confirmed by overnight courier guaranteed next day delivery;

 

  (h) the Initial Purchaser by the Co-Issuers, by the Trustee, by the Collateral
Advisor or by MLI shall be sufficient for every purpose hereunder if in writing
and sent by facsimile in legible form and confirmed by overnight courier service
guaranteed next day delivery to the Initial Purchaser addressed to it at Merrill
Lynch, Pierce, Fenner & Smith Incorporated, 4 World Financial Center, New York,
New York 10281, fax number: (212) 449-6347, Attention: Brett Bornstein, with a
copy to any other address previously furnished in writing to the Co-Issuers or
Noteholder by the Initial Purchaser;

 

  (i) MLI by the Co-Issuers, by the Trustee, by the Collateral Advisor or by the
Initial Purchaser shall be sufficient for every purpose hereunder if in writing
and sent by facsimile in legible form and confirmed by overnight courier service
guaranteed next day delivery to MLI addressed to it at Merrill Lynch
International, Merrill Lynch Financial Centre, 2 King Edward Street, London EC1A
1HQ, fax number: (212) 449-6347, Attention: Brett Bornstein, with an electronic
copy to dividend_interest@ml.com, actions_corporate@ml.com,
Miles_Draycott@ml.com, Tapan_Jain@ml.com, Terence_Tong@ml.com and
Alan_Levy@ml.com and a copy to any other address previously furnished in writing
to the Trustee, the Co-Issuers or Noteholder by the Initial Purchaser or MLI;

 

  (j) the Irish Stock Exchange shall be sufficient for every purpose hereunder
(unless otherwise herein expressly provided) if in writing and mailed,
first–class postage prepaid, hand delivered, sent by overnight courier service
or by telecopy in legible form, addressed to Irish Stock Exchange Limited, 28
Anglesea Street, Dublin 2, Ireland, telecopy no. +353 1 677 6045, or at any
other address furnished in writing to the Trustee, the Collateral Advisor and
the Issuer by the Irish Stock Exchange; provided that the delivery of any report
or notice required to be provided by the Issuer or the Trustee to the Irish
Stock Exchange may be satisfied by the delivery of such items to the Irish
Paying Agent;

 

  (k) the Paying Agent in Ireland shall be sufficient for every purpose
hereunder (unless otherwise herein expressly provided) if in writing and mailed,
first–class postage prepaid, hand delivered, sent by overnight courier service
or by telecopy in legible form, addressed to Custom House Administration and
Corporate Services Limited, 25 Eden Quay, Dublin 1 Ireland, fax number: 353 1
8290010, or at any other address furnished in writing to the Trustee, the
Collateral Advisor and the Issuer by the Paying Agent in Ireland; or

 

  (l)

to the Repository pursuant to this Indenture shall be delivered to the
Repository by electronic mail as a pdf (portable document format) file to the
following address (or such other address as may be provided in writing from time
to time by the operator of the Repository to the Trustee): CDO Library, c/o The
Bond Market Association, 360 Madison Avenue (18th Floor), New York, NY 10017;
Electronic mail address:

 

187



--------------------------------------------------------------------------------

 

admin@cdolibrary.com; provided that the Issuer shall be identified by its full
legal name in the electronic mail message that accompanies the delivery of any
document and shall apply the following procedures in converting the document to
a pdf file:

 

  (i) the pdf file shall be made from the original document by printing directly
from the application in which the document was created (Microsoft Word, Quark
Xpress, etc.) or by using Adobe Acrobat Distiller; and

 

  (ii) the pdf file shall not be made from scanned pages, except for documents
not originating with the Trustee;

provided that any report required to be made available to the operator of the
Repository by the Issuer, shall be made available by the Issuer by providing the
operator of the Repository with access to a website containing such report in a
format that permits the user to download the document as a pdf file.

Delivery of any request, demand, authorization, direction, notice, consent,
waiver or Act of Secured Noteholders or other documents made as provided above
will be deemed effective: (i) if in writing and delivered in person or by
overnight courier service, on the date it is delivered; (ii) if sent by
facsimile transmission, on the date that transmission is received by the
recipient in legible form (as evidenced by the sender’s written confirmation of
delivery); and (iii) if sent by mail, on the date that mail is delivered or its
delivery is attempted; in each case, unless the date of that delivery (or
attempted delivery) or that receipt, as applicable, is not a Business Day or
that communication is delivered (or attempted) or received, as applicable, after
the close of business on a Business Day, in which case that communication shall
be deemed given and effective on the first following day that is a Business Day.

Section 14.4 - Notices and Reports to Secured Noteholders; Waiver

Except as otherwise expressly provided herein, where this Indenture provides for
a report to Holders or for a notice to Holders of Secured Notes of any event,

 

  (a) such notice shall be sufficiently given to all Holders of Secured Notes if
in writing and mailed, first-class postage prepaid, to each Holder of a Secured
Note affected by such event, at the address of such Holder as it appears in the
Secured Note Register, not earlier than the earliest date and not later than the
latest date, prescribed for the giving of such report or notice;

 

  (b) such report shall be available each month to Secured Noteholders who have
provided proper certification in the form attached herein as Exhibit I via an
internet website to be provided to such Secured Noteholder; and

 

  (c) such report or notice shall be in the English language.

Such reports and notices will be deemed to have been given on the date of such
mailing. The Trustee shall have the right to change the method by which such
reports are distributed in order to make such distribution more convenient
and/or more accessible to the Secured Noteholders, and in such event the Trustee
shall provide timely notification thereof (in any event not less than 30 days)
to all Secured Noteholders.

 

188



--------------------------------------------------------------------------------

The Trustee will deliver to the Holder of any Secured Note shown on the Secured
Note Register any readily available information or notice requested to be so
delivered, at the expense of the Issuer. In addition, for so long as any Class
of Secured Notes is listed on the Irish Stock Exchange and so long as the rules
of such exchange so require, notices to the Holders of such Secured Notes shall
also be given by delivery to the Company Announcements Office of the Irish Stock
Exchange.

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Secured Note shall affect the sufficiency of such
notice with respect to other Holders of Secured Notes.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Secured Noteholders shall be filed with the Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Secured Noteholders when such notice is required
to be given pursuant to any provision of this Indenture, then any manner of
giving such notice as shall be satisfactory to the Trustee shall be deemed to be
a sufficient giving of such notice.

A copy of any notice or report delivered or made available to any Holder of
Notes hereunder shall be delivered or made available by the Trustee to the
Initial Purchaser and MLI. In addition, the Trustee shall notify MLI prior to
any vote or consent of the Class A-1A Notes or the Notes.

Section 14.5 - Effect of Headings and Table of Contents

The Section headings herein and the Table of Contents are for convenience only
and shall not affect the construction hereof.

Section 14.6 - Successors and Assigns

All covenants and agreements in this Indenture by the Co-Issuers shall bind
their respective successors and assigns, whether so expressed or not.

Section 14.7 - Liability of Co-Issuers.

Notwithstanding any other terms of this Indenture, the Secured Notes or any
other agreement entered into between, inter alia, the Co-Issuers or otherwise,
neither of the Co-Issuers shall have any liability whatsoever to the other
Co-Issuer under this Indenture, the Secured Notes, any such agreement or
otherwise and, without prejudice to the generality of the foregoing, neither of
the Co-Issuers shall be entitled to take any steps to enforce, or bring any
action or proceeding, in respect of this Indenture, the Secured Notes, any such
agreement or otherwise against the Co-Issuer. In particular, neither of the
Co-Issuers shall be entitled to petition or take any other steps for the winding
up or bankruptcy of the other Co-Issuer or shall have any claim in respect of
any assets of the other Co-Issuer.

Section 14.8 - Severability

In case any provision in this Indenture or in the Secured Notes shall be
invalid, illegal or unenforceable, the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

189



--------------------------------------------------------------------------------

Section 14.9 - Benefits of Indenture

The Collateral Advisor, each Hedge Counterparty, the Fiscal Agent, each
Financing Party, each Holder of Subordinate Notes and each Preference
Shareholder shall be third party beneficiaries of each agreement or obligation
in this Indenture. Nothing in this Indenture or in the Secured Notes, expressed
or implied, shall give to any Person, other than the parties hereto and their
successors hereunder, the Secured Noteholders, the Collateral Advisor, each
Preference Shareholder, MLPFS (in respect of Section 2.6(i) hereof), the Fiscal
Agent, each Holder of Subordinate Notes and the Hedge Counterparties, any
benefit or any legal or equitable right, remedy or claim under this Indenture.

Section 14.10 - Governing Law

This Indenture and each Secured Note shall be construed in accordance with, and
this Indenture and each Secured Note and all matters arising out of or relating
in any way whatsoever (whether in contract, tort or otherwise) to this Indenture
and each Secured Note shall be governed by, the internal laws of the State of
New York (including, without limitation, Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York).

Section 14.11 - Submission to Jurisdiction

The Co-Issuers and the Trustee hereby irrevocably submit to the non-exclusive
jurisdiction of any New York State or Federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to the Secured Notes or this Indenture, and the Co-Issuers and Trustee
hereby irrevocably agree that all claims in respect of such action or proceeding
may be heard and determined in such New York State or Federal court. The
Co-Issuers and the Trustee hereby irrevocably waive, to the fullest extent that
they may legally do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding. The Co-Issuers irrevocably consent to the service
of any and all process in any action or proceeding by the mailing (by registered
or certified mail or by overnight courier service) or delivery of copies of such
process to it at the office of the Co-Issuers’ agent in New York set forth in
Section 7.2 hereof. The Co-Issuers agree that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

Section 14.12 - Counterparts

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

Section 14.13 - Waiver of Jury Trial

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each
party hereby (i) certifies that no representative, agent or attorney of the
other has represented, expressly or otherwise, that the other would not, in the
event of a Proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it has been induced to enter into this Indenture by,
among other things, the mutual waivers and certifications in this paragraph.

 

190



--------------------------------------------------------------------------------

Section 14.14 - Judgment Currency

This is an international financing transaction in which the specification of
Dollars (the “Specified Currency”), and the specification of the place of
payment, as the case may be (the “Specified Place”), is of the essence, and the
Specified Currency shall be the currency of account in all events relating to
payments of or on the Secured Notes. The payment obligations of the Co-Issuers
under this Indenture and the Secured Notes shall not be discharged by an amount
paid in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place. If
for the purpose of obtaining judgment in any court it is necessary to convert a
sum due hereunder or the Secured Notes in the Specified Currency into another
currency (the “Second Currency”), the rate of exchange which shall be applied
shall be that at which in accordance with normal banking procedures the Trustee
could purchase the Specified Currency with the Second Currency on the Business
Day next preceding that on which such judgment is rendered. The obligation of
the Co-Issuers in respect of any such sum due from the Co-Issuers hereunder
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by the Trustee of any sum adjudged to be due hereunder or the Secured
Notes in the Second Currency the Trustee may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Co-Issuers
hereby, as a separate obligation and notwithstanding any such judgment (but
subject to the Priority of Payments as if such separate obligation in respect of
each Class of Secured Notes constituted additional principal owing in respect of
such Class of Secured Notes), agree to indemnify the Trustee and each Secured
Noteholder against, and to pay the Trustee or such Secured Noteholder, as the
case may be, on demand in the Specified Currency, any difference between the sum
originally due to the Trustee or such Secured Noteholder, as the case may be, in
the Specified Currency and the amount of the Specified Currency so purchased and
transferred.

Section 14.15 - Confidential Treatment of Documents

Except as otherwise provided in this Indenture or as required by law or as
required to maintain the listing of the Secured Notes on the Irish Stock
Exchange and as required by Rule 144A, this Indenture and the Hedge Agreements
shall be treated by the parties hereto as confidential. The Trustee shall
provide a copy of this Indenture to any holder of a beneficial interest in any
Secured Note upon written request therefor certifying that it is such a holder
and to any Person which any such Holder or the Initial Purchaser certifies to
the Trustee is a transferee of such beneficial interest.

Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known, or information obtained by the Trustee from sources
other than the parties hereto, (ii) disclosure of any and all information (A) if
required to do so by any applicable law, rule or regulation, (B) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respect of the Trustee’s business or that of its Affiliates,
(C) pursuant to any subpoena, civil investigative demand or similar demand or
request of any court, regulatory authority, arbitrator or arbitration to which
the Trustee or any Affiliate or an Officer, director, employer or shareholder
thereof is subject or (D) to any Affiliate, Independent or internal auditor,
agent, employee or attorney of the Trustee having a need to know the same;
provided that the Trustee has advised such recipient of the confidential nature
of the information being disclosed, or (iii) any other disclosure authorized by
the Issuer or its Affiliates.

Notwithstanding anything herein to the contrary, the parties, and each employee,
representative or other agent of any such party, may disclose to any and all
persons or entities, without limitation of any kind, the U.S. tax treatment and
tax structure of the offering of the Notes and the Preference Shares and all

 

191



--------------------------------------------------------------------------------

materials of any kind, including opinions and other tax analysis, that are
provided to the parties relating to such tax treatment and tax structure;
provided that such authorization to disclose such tax treatment and tax
structure shall not permit disclosure of information identifying the Issuer, the
Co-Issuer, the Collateral Advisor or any other party hereto, the offering of the
Notes and Preference Shares (except to the extent such information is relevant
to such tax structure or tax treatment).

Article XV - ASSIGNMENT OF AGREEMENTS, ETC.

Section 15.1 - Assignment

The Issuer, in furtherance of the covenants of this Indenture and as security
for the Secured Notes and amounts payable to the Secured Noteholders hereunder
and the performance and observance of the provisions hereof, hereby assigns,
transfers, conveys and sets over to the Trustee, for the benefit of the Secured
Parties, all of the Issuer’s estate, right, title and interest in, to and under
the Collateral Administration Agreement, the Collateral Advisory Agreement and
each Hedge Agreement (but none of its obligations), including (i) the right to
give all notices, consents and releases thereunder, (ii) the right to give all
notices of termination, including the commencement, conduct and consummation of
proceedings at law or in equity, (iii) the right to receive all notices,
accountings, consents, releases and statements thereunder and (iv) the right to
do any and all other things whatsoever that the Issuer is or may be entitled to
do thereunder; provided that the Trustee hereby grants the Issuer a license to
exercise all of the Issuer’s rights pursuant to the Collateral Advisory
Agreement without notice to or the consent of the Trustee (except as otherwise
expressly required by this Indenture, including as set forth in Section 15.4
hereof), which license shall be and is hereby deemed to be automatically revoked
(A) upon the occurrence of an Event of Default hereunder until such time, if
any, as such Event of Default is cured or waived, (B) the occurrence of the
resignation, removal or termination of the Collateral Advisor under the
Collateral Advisory Agreement or (C) upon a default in the performance, or
breach, of any material covenant, representation, warranty or other agreement of
the Collateral Advisor under the Collateral Advisory Agreement or in any
certificate or writing delivered pursuant thereto or the existence of any
circumstance or the occurrence of any event constituting “cause” (as defined in
the Collateral Advisory Agreement) if Holders of at least 25% of the Aggregate
Outstanding Amount of the Secured Notes of any Class give notice of such default
or breach to the Trustee and the Collateral Advisor and such default or breach
(if remediable) continues for a period of 30 days after receipt of such notice.
For the avoidance of doubt, in no event shall the Trustee be obligated to
perform the duties or obligations of the Collateral Advisor by virtue of the
assignment hereunder or otherwise.

Section 15.2 - No Impairment

The assignment made hereby is executed as collateral security, and the execution
and delivery hereby shall not in any way impair or diminish the obligations of
the Issuer under the provisions of the Collateral Administration Agreement, the
Collateral Advisory Agreement and the Hedge Agreements.

Section 15.3 - Termination, Etc.

Upon the redemption and cancellation of the Secured Notes and the payment of all
other Secured Obligations and the release of the Collateral from the lien of
this Indenture, this assignment and all rights herein assigned to the Trustee
for the benefit of the Secured Parties shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under the Collateral
Administration Agreement, the Collateral Advisory Agreement and the Hedge
Agreements shall revert to the Issuer and no further instrument or act shall be
necessary to evidence such termination and reversion.

 

192



--------------------------------------------------------------------------------

Section 15.4 - Issuer Agreements, Etc.

The Issuer represents that it has not executed any other assignment of the
Collateral Administration Agreement, the Collateral Advisory Agreement or any
Hedge Agreement. The Issuer agrees that this assignment is irrevocable, and that
it will not take any action which is inconsistent with this assignment or make
any other assignment inconsistent herewith. The Issuer will, from time to time
upon the request of the Trustee, execute all instruments of further assurance
and all such supplemental instruments with respect to this assignment as the
Trustee may reasonably specify. The Issuer hereby agrees, and hereby undertakes
to obtain the agreement and consent of the Collateral Advisor in the Collateral
Advisory Agreement to the following:

 

  (a) the Collateral Advisor shall consent to the provisions of this assignment
and shall agree to perform any provisions of this Indenture expressly applicable
to the Collateral Advisor;

 

  (b) the Collateral Advisor shall acknowledge that the Issuer is assigning all
of its right, title and interest in, to and under the Collateral Advisory
Agreement to the Trustee for the benefit of the Secured Parties, and the
Collateral Advisor shall agree that all of the representations, covenants and
agreements made by the Collateral Advisor in the Collateral Advisory Agreement
are also for the benefit of the Trustee and the other Secured Parties;

 

  (c) the Collateral Advisor shall deliver to the Trustee duplicate original
copies of all notices, statements, communications and instruments delivered or
required to be delivered to the Issuer pursuant to the Collateral Advisory
Agreement;

 

  (d) after the Closing Date, neither the Issuer nor the Collateral Advisor will
enter into any agreement amending, modifying or waiving any provision of the
Collateral Advisory Agreement (other than an amendment or modification of the
type permitted to be made under Section 8.1 hereof) or selecting or consenting
to a successor Collateral Advisor, (i) without 10 days’ prior written notice to
each Rating Agency and each Hedge Counterparty, and, in the case of my amendment
to which consent of a Hedge Counterparty is required under any Hedge Agreement,
without the consent of such Hedge Counterparty, (ii) without 10 days’ prior
written notice thereof to the Trustee, which notice shall specify the action
proposed to be taken by the Issuer (and the Trustee shall promptly deliver a
copy of such notice to each Noteholder, the Fiscal Agent (for delivery to the
Subordinate Noteholders) and the Preference Share Paying Agent (for delivery to
the Preference Shareholders)), (iii) with respect to any amendment or
modification of the Collateral Advisory Agreement, without satisfaction of the
Rating Condition with respect to Standard & Poor’s, and with respect to any
termination or selection of or consent to a successor Collateral Advisor,
without satisfaction of the Rating Condition and (iv) in the case of the
selection of or consent to a successor Collateral Advisor, if Holders of a
Majority of the Aggregate Outstanding Amount of each Class of Notes shall, by
notice to the Issuer and the Trustee within 30 days after the date of the
related notice to the Trustee given as provided in clause (ii) above, object to
such successor Collateral Advisor;

 

  (e)

the Collateral Advisory Agreement will provide for termination of the Collateral
Advisor for “cause” (as defined therein) upon 20 days prior written notice given
to the Collateral Advisor by the Issuer or the Trustee, at the direction of the
Holders of at least 66 2/3 of the Aggregate Outstanding Amount of the Notes of
the Controlling Class (excluding, in each

 

193



--------------------------------------------------------------------------------

 

such calculation, any Collateral Advisor Securities), provided that the Trustee
shall not be responsible for determining or verifying whether any such “cause”
exists;

 

  (f) except as otherwise set forth herein and therein, the Collateral Advisor
shall continue to serve as Collateral Advisor under the Collateral Advisory
Agreement notwithstanding that the Collateral Advisor shall not have received
amounts due it under the Collateral Advisory Agreement because sufficient funds
were not then available hereunder to pay such amounts; and the Collateral
Advisor shall agree not to institute against, or join any Person in instituting
against, the Issuer or the Co-Issuer any bankruptcy, reorganization,
arrangement, insolvency, moratorium or liquidation proceedings or other
proceedings under any bankruptcy, insolvency, reorganization or similar laws
until at least one year and one day, or if longer the applicable preference
period then in effect, after the payment in full of all Notes issued under this
Indenture; provided that nothing in this clause shall preclude, or be deemed to
estop, the Collateral Advisor from taking any action prior to the expiration of
the aforementioned one year and one day period, or if longer the applicable
preference period then in effect, in (x) any case or proceeding voluntarily
filed or commenced by the Issuer or the Co-Issuer, as the case may be, or
(y) any involuntary insolvency proceeding filed or commenced against the Issuer
or the Co-Issuer, as the case may be, by a Person other than the Collateral
Advisor;

 

  (g) the Collateral Advisor shall irrevocably submit to the non-exclusive
jurisdiction of any New York State or federal court sitting in the borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to this Agreement, and the Collateral Advisor hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court, the Collateral Advisor
hereby irrevocably waives, to the fullest extent that it may legally do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding, the Collateral Advisor irrevocably consents to the service of any
and all process in any action or proceeding by the mailing or delivery of copies
of such process to the Collateral Advisor at the address specified in
Section 14.3 hereof, the Collateral Advisor agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law;
and

 

  (h) Other than the initial fee payable to the Collateral Advisor on the
Closing Date, the Collateral Advisor is not entitled to any Advisory Fee.
However, each successor Collateral Advisor (which is not an Affiliate of
Strategos) is entitled to an Advisory Fee. No successor Collateral Advisor shall
be entitled to be paid an amount in excess of the Advisory Fee without the prior
written consent of a Majority-in-Interest of Preference Shareholders and a
Majority of the Secured Noteholders, voting as a single class) and satisfaction
of the Rating Condition. In determining whether a specified percentage of
Secured Noteholders or Preference Shareholders has directed any such increase,
Collateral Advisor Securities shall be excluded.

Section 15.5 - Consent to Posting of Documents on Repository

 

  (a)

The Issuer and the Co-Issuer hereby consent to (a) the posting of the Offering
Circular, this Indenture and the confirmations to the Initial Hedge Agreement
and the Monthly Reports and Note Valuation Reports to be delivered pursuant
hereto and any amendments or other modifications to any such documents and
agreements on the Repository for use

 

194



--------------------------------------------------------------------------------

 

in the manner provided in the Repository; and (b) the display of its name on the
Repository in connection therewith.

 

  (b) Notwithstanding anything herein to the contrary, none of the Issuer, the
Co-Issuer, the Trustee, the Collateral Administrator or the Collateral Advisor
makes any representation or warranty to The Bond Market Association (or any
successor thereto) or any Affiliate thereof or any Person having or obtaining
access to the information maintained in the Repository or to any of such
Person’s Affiliates regarding the accuracy or completeness of any information,
document, report or other communication transmitted to the Repository, and no
Person having or obtaining access to the information maintained in the
Repository shall have any rights under this Indenture or any other transaction
document, or otherwise by reason of the transmission of any such information,
document, report or other communication to the Repository.

Article XVI - HEDGE AGREEMENT

Section 16.1 - Hedge Agreement

 

  (a) On the Closing Date and on each subsequent date on which the Issuer enters
into a Hedge Agreement, (i) each Hedge Counterparty entering into a Hedge
Agreement on such date (or any Affiliate of such Hedge Counterparty that shall
have absolutely and unconditionally guaranteed (with such form of guarantee
satisfying Standard & Poor’s then-current published criteria with respect to
guarantees)) shall satisfy the Hedge Counterparty Ratings Requirement and
(ii) the Issuer shall assign each such Hedge Agreement to the Trustee pursuant
to this Indenture and the relevant Hedge Counterparty shall consent to such
assignment. The Issuer shall not enter into any hedge agreement if the entry
into, performance by the Issuer of its obligation thereunder or termination
thereof, would subject the Issuer to tax on a net income basis in any
jurisdiction outside the Issuer’s jurisdiction of incorporation or if the
payments thereunder are subject to withholding tax.

 

  (b) The Trustee shall, on behalf of the Issuer and in accordance with the Note
Valuation Report, pay amounts due to each Hedge Counterparty under the relevant
Hedge Agreement on any Distribution Date in accordance with Section 11.1 hereof.
The obligations of the Issuer under the Hedge Agreements shall be limited
recourse obligations payable solely from the Collateral pursuant to Section 11.1
hereof.

 

  (c) In respect of the Initial Hedge Counterparty, the Initial Hedge Agreement
shall provide that:

 

  (i)

if a Collateralization Event occurs (which event shall be a “termination event”
where the Hedge Counterparty will be the “affected party”), the Issuer may
terminate such Hedge Agreement unless the Hedge Counterparty, within the time
period specified in the Hedge Agreement, and solely at the expense of the Hedge
Counterparty, has (A) entered into an agreement in the form of an ISDA Credit
Support Annex (New York Law) (which must be satisfactory to the Issuer and
satisfy the Rating Condition) and post sufficient collateral as required under
the Hedge Agreement (except that if such Collateralization Event results from a
reduction or withdrawal of a rating assigned to Moody’s, the Hedge Counterparty
will post collateral within the time period specified in the Hedge Agreement),
(B) obtained, at its own expense, a substitute Hedge Counterparty acceptable to

 

195



--------------------------------------------------------------------------------

 

the Issuer that (1) satisfies the Hedge Counterparty Ratings Requirement, (2) is
organized under the laws of any of the fifty states of the United States of
America or the District of Columbia and (3) assumes the obligations of the Hedge
Counterparty under the Hedge Agreement or replaces the outstanding transaction
with a transaction on identical terms (in either case, through an assignment and
assumption agreement or replacement agreement approved in writing by the Rating
Agencies) or (C) obtained an absolute and unconditional guarantee of the
obligations of the Hedge Counterparty under the Hedge Agreement from a guarantor
that satisfies the Hedge Counterparty Ratings Requirement, which guarantee must
satisfy the Rating Condition; and

 

  (ii) if a Ratings Event occurs (which event shall be a “termination event”
where the Hedge Counterparty will be the “affected party”), the Issuer may
terminate such Hedge Agreement unless the Hedge Counterparty, within the time
period specified in the Hedge Agreement, and solely at the expense of the Hedge
Counterparty, has (i) obtained a substitute Hedge Counterparty that
(1) satisfies the Hedge Counterparty Ratings Requirement and (2) assumes the
obligations of the Hedge Counterparty under the Hedge Agreement or replaces the
outstanding transaction with a transaction on identical terms (in either case,
through an assignment and assumption agreement or replacement agreement approved
in writing by the Rating Agencies) or (ii) entered into any other agreement with
or arrangement for the benefit of the Issuer and the Trustee that is reasonably
satisfactory to the Trustee and the Collateral Advisor on behalf of the Issuer
and that satisfies the Rating Condition. If the Hedge Counterparty has not
obtained a substitute counterparty or entered into such other agreement or
arrangement as set forth above within 10 Business Days of the occurrence of such
Ratings Event, then the Hedge Counterparty will be required to immediately
execute and deliver to the Issuer a ISDA Credit Support Annex (New York Law)
(and which shall satisfy the Rating Condition) and post collateral pursuant to
and in accordance with such Credit Support Annex (or, if the Hedge Counterparty
shall have previously executed and delivered such Credit Support Annex, post
such collateral as may be required thereunder).

Any Hedge Agreement may provide for different or alternative remedies than those
described above following the occurrence of a Ratings Event or a
Collateralization Event.

 

  (d)

The Trustee shall, prior to the Closing Date, cause to be established one or
more Securities Accounts, each of which shall be designated a “Hedge
Counterparty Collateral Account,” which shall be held in the name of the Trustee
as Entitlement Holder in trust for the benefit of the Secured Parties. The
Trustee shall deposit all collateral received from a Hedge Counterparty under a
Hedge Agreement in the related Hedge Counterparty Collateral Account. Any and
all funds at any time on deposit in, or otherwise standing to the credit of, a
Hedge Counterparty Collateral Account shall be held in trust by the Trustee for
the benefit of the Secured Parties and shall be invested in Eligible Investments
as directed by the Hedge Counterparty, if the applicable collateral
documentation or Hedge Agreement provides that the Hedge Counterparty shall
direct such investments, or by the Collateral Advisor on behalf of the Issuer.
The Trustee shall not be held liable in any way by reason of any insufficiency
of such Hedge Counterparty Collateral Account resulting from any loss relating
to any such investment, except with respect to defaults on investments in the
obligations of the Bank or any Affiliate thereof. Each Hedge Counterparty
Collateral Account shall remain at all times with a financial

 

196



--------------------------------------------------------------------------------

 

institution organized and doing business under the laws of the United States or
any State thereof, authorized under such laws to exercise corporate trust
powers, subject to supervision or examination by Federal or state authority and
having a long-term debt rating of at least “Baa1” by Moody’s (and, if rated
“Baa1,” not be on watch for possible downgrade by Moody’s) and at least “BBB+”
by Standard & Poor’s and a combined capital and surplus in excess of
U.S.$250,000,000. The only permitted withdrawal from or application of funds on
deposit in, or otherwise standing to the credit of, a Hedge Counterparty
Collateral Account shall be (i) for application to obligations of the related
Hedge Counterparty to the Issuer under the relevant Hedge Agreement that are not
paid when due (whether when scheduled or upon early termination) or (ii) to
return collateral to the relevant Hedge Counterparty when and as required by the
relevant Hedge Agreement.

 

  (e) Upon the default by the Hedge Counterparty thereto in the payment when due
of its obligations to the Issuer under the relevant Hedge Agreement, the Issuer
shall forthwith provide telephonic notice (promptly confirmed in writing)
thereof to the Trustee and, if applicable, any guarantor of such Hedge
Counterparty’s obligations under such Hedge Agreement. Upon its receipt of such
notice (or, if earlier, when the Trustee becomes aware of such default) the
Trustee shall make a demand on such Hedge Counterparty, or any guarantor, if
applicable, demanding payment forthwith pursuant to the terms thereof. The
Trustee shall give notice to the Collateral Advisor, the Secured Noteholders and
each Rating Agency upon the continuance of the failure by such Hedge
Counterparty to perform its obligations for two Business Days following a demand
made by the Trustee on such Hedge Counterparty.

 

  (f) If at any time a Hedge Agreement becomes subject to early termination due
to the occurrence of an “event of default” or a “termination event” as to which
the Hedge Counterparty party thereto is the sole “defaulting party” or the sole
“affected party” (as each such term is defined in the relevant Hedge Agreement),
the Issuer and the Trustee shall take such actions (following the expiration of
any applicable grace period) to enforce the rights of the Issuer and the Trustee
thereunder as may be permitted by the terms of such Hedge Agreement and
consistent with the terms hereof, and shall apply the proceeds of any such
actions (including the proceeds of the liquidation of any collateral pledged by
such Hedge Counterparty) to enter into a replacement Hedge Agreement that is a
Form Approved Hedge Agreement or a replacement Hedge Agreement on such other
terms satisfying the Rating Condition, and with a Hedge Counterparty with
respect to which the Rating Condition shall have been satisfied. In determining
the amount payable under the terminated Hedge Agreement, the Issuer will seek
quotations from reference market-makers that satisfy the Hedge Counterparty
Ratings Requirement. In addition, the Issuer will use its best efforts to cause
the termination of a Hedge Agreement to become effective simultaneously with the
entry into a replacement Hedge Agreement described as aforesaid. Notwithstanding
the foregoing, if a Hedge Agreement becomes subject to early termination due to
the occurrence of a Subordinated Termination Event (if such provision is
applicable in such Hedge Agreement), the Issuer agrees not to exercise its right
to terminate the relevant Hedge Agreement unless no amount would be owed by the
Issuer to the Hedge Counterparty as a result of such termination or the
replacement Hedge Counterparty selected in accordance with the Hedge Agreement
has agreed to pay such amount.

 

  (g)

In the event that amounts are applied to the redemption of Notes on any
Distribution Date in accordance with the Priority of Payments by reason of a
Rating Confirmation Failure

 

197



--------------------------------------------------------------------------------

 

or a failure to satisfy the Overcollateralization Tests, then, subject to the
satisfaction of the Rating Condition, each Hedge Agreement (other than a Deemed
Fixed/Floating Rate Hedge Agreement or a basis swap) will be subject to partial
termination by the Hedge Counterparty on such Distribution Date with respect to
a portion of the notional amount thereof. In addition, the Issuer may, subject
to satisfaction of the Rating Condition and consent of the Hedge Counterparty
(if required by the Hedge Agreement), designate an “early termination date” in
respect of the Hedge Agreement in whole or in part upon 10 Business Days’ prior
notice to such Hedge Counterparty for a termination payment in respect of such
terminated Hedge Agreement (or portion thereof) determined by such Hedge
Counterparty in accordance with the Hedge Agreement. If any amount is payable by
the Issuer to the Hedge Counterparty in connection with the occurrence of any
such partial termination or notional amount reduction of a Hedge Agreement, such
amount, together with interest on such amount for the period from and including
the date of termination to but excluding the date of payment at a rate per annum
equal to the interest rate specified in the Hedge Agreement, shall be payable on
such Distribution Date to the extent funds are available for such purpose in
accordance with the Priority of Payments, and any amount not so paid on such
Distribution Date shall be payable on the first Distribution Date on which such
amount may be paid in accordance with the Priority of Payments.

Amounts payable upon any such termination or reduction of a Hedge Agreement are
expected to be based upon standard replacement transaction valuation methodology
set forth in the Master Agreement.

 

  (h) Each Hedge Agreement shall provide that any amount payable to the Hedge
Counterparty thereunder shall be subject to the Priority of Payments.

 

  (i) The Issuer shall, at the direction of the Collateral Advisor, enter into
additional Hedge Agreements after the Closing Date, provided that (i) such Hedge
Agreement (unless such Hedge Agreement is a Form Approved Hedge Agreement)
satisfies the Rating Condition as a condition to the Issuer becoming a party
thereto and (ii) if required in the Hedge Agreement, the Issuer obtains the
prior written consent of the Initial Hedge Counterparty. The Issuer shall enter
into a Hedge Agreement only if the Issuer, after consultation with tax counsel,
believes at the time that it enters into the Hedge Agreement that the payments
thereunder will not be subject to withholding tax in any jurisdiction and the
entry and performance by the Issuer of its obligations thereunder will not
subject the Issuer to tax on a net income basis in any jurisdiction. Each Hedge
Agreement shall include a provision that provides that it cannot be amended
without satisfaction of the Rating Condition as to Standard & Poor’s.

 

  (j)

Except as otherwise provided in this paragraph, no Deemed Fixed Rate Hedge
Agreement or Deemed Floating Rate Hedge Agreement shall be subject to early
termination by the Issuer without satisfying the Rating Condition other than by
reason of (A) an event of default or termination event relating to the Issuer or
the relevant Hedge Counterparty specified in Section 5 of the ISDA Master
Agreement relating to such Hedge Agreement or in Part 1 of the Schedule thereto
(provided that the Issuer, or the Collateral Advisor on behalf of the Issuer,
notifies Standard & Poor’s and Moody’s of such termination) or (B) an event or
condition analogous to any event or condition that would permit the Issuer under
Section 12.1 of this Indenture to sell or otherwise dispose of the Floating Rate
Security or Fixed Rate Security, as applicable, that is the subject of such
Deemed Fixed Rate Hedge Agreement or Deemed Floating Rate Hedge Agreement

 

198



--------------------------------------------------------------------------------

 

if such Floating Rate Security or Fixed Rate Security, as applicable, were a
Pledged Collateral Debt Security, provided that, (a) following such termination
(taking into account any reinvestment of the Sale Proceeds from the underlying
asset), the Issuer satisfies the Collateral Quality Tests, the
Overcollateralization Tests and the Standard & Poor’s CDO Monitor Test, (b) any
termination payment payable to a Hedge Counterparty in connection with such a
termination shall be payable, first, from the portion of the Sale Proceeds from
the sale of the Related Security (if the Related Security was sold in connection
with such termination) which consists of accrued interest on such security,
second, from Interest Proceeds and third, from Principal Proceeds, and (c) the
Issuer (or the Collateral Advisor on behalf of the Issuer) notifies Standard &
Poor’s and Moody’s of such termination. Each Deemed Fixed/Floating Rate Hedge
Agreement, will be subject to the satisfaction of the Rating Condition (unless
it is a Form Approved Hedge Agreement) and to the following conditions: (a) the
initial notional balance of each Deemed Fixed/Floating Rate Hedge Agreement
shall be equal to the initial scheduled principal amount of the Related
Security; (b) each Deemed Fixed/Floating Rate Hedge Agreement will amortize
according to the same expected schedule as, and terminate on the expected
maturity date of, the Related Security; (c) the payment dates of the Deemed
Fixed/Floating Rate Hedge Agreement must match either the payment dates of the
Related Security or the payment dates of the Notes; (d) if the Related Security
is sold by the Issuer, the Deemed Fixed/Floating Rate Hedge Agreement must be
terminated and the amount due or received in connection with such termination
will be subtracted from or added to the Principal Proceeds received in
connection with such sale; (e) (i) if the Related Security is not a Defaulted
Security and such Related Security is called or prepaid, the Deemed
Fixed/Floating Rate Hedge Agreement must be terminated and any amount received
in connection with such termination will be considered Principal Proceeds and
any amount payable in connection with such termination will be paid first from
any call, redemption and prepayment premiums received from such Related Security
and second from Principal Proceeds received from such Related Security and
(ii) if the Related Security is a Defaulted Security, the Deemed Fixed/Floating
Rate Hedge Agreement must be terminated and any amount received in connection
with such termination will be considered Principal Proceeds and any amount
payable in connection with such termination will be paid from Interest Proceeds
in accordance with the Priority of Payments; and (f) each Deemed Fixed/Floating
Rate Hedge Agreement will contain appropriate limited recourse and non-petition
provisions equivalent to those contained in this Indenture and will require
termination if the Related Security becomes a Defaulted Security; and (g) if the
Deemed Fixed/Floating Rate Hedge Agreement, is terminated by reason of an event
of default or termination event relating to the Issuer or the relevant Hedge
Counterparty specified in Section 5 of the ISDA Master Agreement relating to
such Hedge Agreement or in the Schedule thereto, any termination payment due to
the Hedge Counterparty shall be payable, first, from Interest Proceeds of the
Related Security, second, from Principal Proceeds of the Related Security and,
third, in accordance with the Priority of Payments.

 

  (k) Each Hedge Agreement will provide that, following a declaration of
acceleration of the Notes pursuant to Section 5.2, the Issuer shall not
terminate any Hedge Agreement in effect immediately prior to a declaration of
acceleration unless the liquidation of the Collateral has begun and such
declaration is no longer capable of being rescinded or annulled.

 

  (l)

Unless a Deemed Floating Rate Hedge Agreement is a Form-Approved Hedge
Agreement, the Rating Condition is required to be satisfied prior to the
Issuer’s execution

 

199



--------------------------------------------------------------------------------

 

of such Deemed Floating Hedge Agreement. The Issuer may not enter into
additional or replacement Hedge Agreements after the Closing Date without
(i) satisfaction of the Rating Condition (unless such Hedge Agreement is a Form
Approved Hedge Agreement), and (ii) except as otherwise provided in the Initial
Hedge Agreement, the consent of the initial Hedge Counterparty.

 

  (m) Notwithstanding any provision to the contrary that may be contained in
this Article XVI, Hedge Agreements (including the Initial Hedge Agreement) will
be permitted to be entered into by the Issuer solely for the purpose of managing
interest rate and other risks in connection with the Issuer’s issuance of, and
payments on, the Notes.

 

  (n) Notwithstanding anything herein to the contrary, for so long as the
Class A-1A Notes are the Controlling Class, the Issuer shall not enter into any
Hedge Agreement (unless such Hedge Agreement is a Form Approved Hedge Agreement)
after the Closing Date or amend an existing Hedge Agreement without the consent
of Holders of at least 66 2/3 of the Aggregate Outstanding Amount of the Notes
of the Controlling Class (so long as the Class A-1A Notes are the Controlling
Class).

 

200



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have set our hands as of the 3rd day of August, 2006.

Executed as a Deed by

 

KLEROS REAL ESTATE CDO II, LTD.,         as Issuer     By:  

/s/ John Cullinane

  Witness:  

/s/ Angelica McLean

Name:   John Cullinane   Name:   Angelica McLean Title:   Director   Occupation:
  Administrator     Address:  

P O Box 908 George Town

Grand Cayman, Cayman Islands

KLEROS REAL ESTATE CDO II, LLC,         as Co-Issuer     By:  

/s/ Donald J. Puglisi

    Name:   Donald J. Puglisi     Title:   Independent Manager     LAsalle BANK
NATIONAL ASSOCIATION,         as Trustee     By:  

/s/ Thomas O’Connor

    Name:   Thomas O’Connor     Title:   Vice President    

 

201



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF COLLATERAL DEBT SECURITIES

 

202



--------------------------------------------------------------------------------

SCHEDULE B

LIBOR FORMULA

 

1. “LIBOR” for purposes of calculating the Note Interest Rate for each Class of
Floating Rate Notes will be determined by the Calculation Agent in accordance
with the following provisions:

 

  (a) On each LIBOR Determination Date, LIBOR for any Interest Period shall
equal the offered rate, as determined by the Calculation Agent, for Dollar
deposits in Europe of the Designated Maturity that appears on Telerate Page 3750
(or such other page as may replace such Telerate Page 3750 for the purpose of
displaying comparable rates), as reported by Bloomberg Financial Markets
Commodities News, as of 11:00 a.m. (London time) on the applicable LIBOR
Determination Date. “LIBOR Determination Date” means, with respect to any
Interest Period, the second London Banking Day prior to the first day of such
Interest Period.

 

  (b) If, on any LIBOR Determination Date, such rate does not appear on Telerate
Page 3750 (or such other page as may replace such Telerate Page 3750 for the
purpose of displaying comparable rates), as reported by Bloomberg Financial
Markets Commodities News, the Calculation Agent shall determine the arithmetic
mean of the offered quotations of the Reference Banks to prime banks in the
London interbank market for Dollar deposits of one month (or as set forth below
in clause (c)) (except that in the case where such Interest Period shall
commence on a day that is not a LIBOR Business Day, for the relevant term
commencing on the next following LIBOR Business Day), by reference to requests
for quotations as of approximately 11:00 a.m. (London time) on such LIBOR
Determination Date made by the Calculation Agent to the Reference Banks. If, on
any LIBOR Determination Date, at least two of the Reference Banks provide such
quotations, LIBOR shall equal the arithmetic mean of such quotations. If, on any
LIBOR Determination Date, fewer than two Reference Banks provide such
quotations, LIBOR shall be deemed to be the arithmetic mean of the offered
quotations that leading banks in New York City selected by the Calculation Agent
are quoting on the relevant LIBOR Determination Date for Dollar deposits for the
term of such Interest Period (except that in the case where such Interest Period
shall commence on a day that is not a LIBOR Business Day, for the relevant term
commencing on the next following LIBOR Business Day), to the principal London
offices of leading banks in the London interbank market.

 

  (c) In respect of any Interest Period having a Designated Maturity other than
one month LIBOR shall be determined through the use of straight-line
interpolation by reference to two rates calculated in accordance with clauses
(a) and (b) above, one of which shall be determined as if the maturity of the
Dollar deposits referred to therein were the period of time for which rates are
available next shorter than the Interest Period and the other of which shall be
determined as if such maturity were the period of time for which rates are
available next longer than the Interest Period; provided that, if an Interest
Period is less than or equal to seven days, then LIBOR shall be determined by
reference to a rate calculated in accordance with clauses (a) and (b) above as
if the maturity of the Dollar deposits referred to therein were a period of time
equal to seven days.

 

  (d) If the Calculation Agent is required but is unable to determine a rate in
accordance with either procedure described in clauses (a) or (b) above, LIBOR
with respect to such Interest Period shall be the arithmetic mean of the offered
quotations of the Reference Dealers as of 11:00 a.m. (New York time) on the
first day of such Interest Period for negotiable U.S. Dollar certificates of
deposit of major U.S. money market banks having a remaining maturity closest to
the Designated Maturity.

 

203



--------------------------------------------------------------------------------

  (e) If the Calculation Agent is required but is unable to determine a rate in
accordance with any of the procedures described in clauses (a), (b) or
(d) above, LIBOR with respect to such Interest Period will be calculated on the
last day of such Interest Period and shall be the arithmetic mean of the Base
Rate for each day during such Interest Period.

 

  (f) For purposes of clauses (a), (c), (d) and (e) above, all percentages
resulting from such calculations shall be rounded, if necessary, to the nearest
one hundred-thousandth of a percentage point. For the purposes of clause
(b) above, all percentages resulting from such calculations shall be rounded, if
necessary, to the nearest one thirty-second of a percentage point.

 

2. “LIBOR” for purposes of calculating the Weighted Average Spread with respect
to Collateral Debt Securities paying interest at a floating rate not expressed
as a stated spread above LIBOR will be determined by the Calculation Agent in
accordance with the following provisions:

 

  (a) LIBOR for any interest period of a Collateral Debt Security shall equal
the offered rate, as determined by the Calculation Agent, for Dollar deposits of
a term of one month that appears on Telerate Page 3750 (or such other page as
may replace such Telerate Page 3750 for the purpose of displaying comparable
rates), as reported by Bloomberg Financial Markets Commodities News, as of 11:00
a.m. (London time) on the applicable date of determination.

 

  (b) If, on any date of determination, such rate does not appear on Telerate
Page 3750 (or such other page as may replace such Telerate Page 3750 for the
purpose of displaying comparable rates), as reported by Bloomberg Financial
Markets Commodities News, the Calculation Agent shall determine the arithmetic
mean of the offered quotations of the Reference Banks to prime banks in the
London interbank market for Dollar deposits of one month, by reference to
requests for quotations as of approximately 11:00 a.m. (London time) on such
date of determination made by the Calculation Agent to the Reference Banks. If,
on any date of determination, at least two of the Reference Banks provide such
quotations, LIBOR shall equal such arithmetic mean. If, on any date of
determination, fewer than two Reference Banks provide such quotations, LIBOR
shall be deemed to be the arithmetic mean of the offered quotations that leading
banks in New York City selected by the Calculation Agent are quoting on the
relevant date of determination for Dollar deposits for the term of one month, to
the principal London offices of leading banks in the London interbank market.

 

  (c) If the Calculation Agent is required but is unable to determine a rate in
accordance with either procedure described in clauses (a) or (b) above, LIBOR
with respect to such interest period shall be the arithmetic mean of the offered
quotations of the Reference Dealers as of 11:00 a.m. (New York time) on the date
of determination for negotiable U.S. Dollar certificates of deposit of major
U.S. money market banks having a remaining maturity closest to the Designated
Maturity.

For purposes of clauses (a) and (c) above, all percentages resulting from such
calculations shall be rounded, if necessary, to the nearest one
hundred-thousandth of a percentage point. For the purposes of clause (b) above,
all percentages resulting from such calculations shall be rounded, if necessary,
to the nearest one thirty-second of a percentage point.

As used in both paragraphs 1 and 2 above:

“Base Rate” means a fluctuating rate of interest determined by the Calculation
Agent as being the rate of interest most recently announced by the Base Rate
Reference Bank at its primary office as its base rate, prime rate, reference
rate or similar rate for Dollar loans. Changes in the Base Rate will take effect
simultaneously with each change in the underlying rate.

 

204



--------------------------------------------------------------------------------

“Base Rate Reference Bank” means LaSalle Bank National Association, or if such
bank ceases to exist or is not quoting a base rate, prime rate, reference rate
or similar rate for Dollar loans, such other major money center commercial bank
in New York City as is selected by the Calculation Agent.

“Designated Maturity” means with respect to each Class of Notes (i) for the
first Interest Period, the number of calendar days from, and including the
Closing Date to, but excluding, the first Distribution Date, (ii) for each
Interest Period after the first Interest Period (other than the Interest Period
ending in November 2046), one month and (iii) for the Interest Period ending in
November 2046, the number of calendar days from, and including, the first day of
such Interest Period to, but excluding, the final Distribution Date.

“LIBOR Business Day” means a day on which commercial banks and foreign exchange
markets settle payments in Dollars in New York and London.

“London Banking Day” means a day on which commercial banks are open for business
(including dealings in foreign exchange and foreign currency deposits) in
London.

“Reference Banks” mean four major banks in the London interbank market, selected
by the Calculation Agent.

“Reference Dealers” means three major dealers in the secondary market for Dollar
certificates of deposit, selected by the Calculation Agent.

The determination of the Note Interest Rate for each Class of Notes by the
Calculation Agent shall (in the absence of manifest error) be final and binding
upon all parties.

 

205



--------------------------------------------------------------------------------

SCHEDULE C

MOODY’S ASSET CORRELATION FACTOR

The following sectors are used in Moody’s methodology for determining the
Moody’s Asset Correlation Factor:

 

Moody’s Sector Code                      Sector Name

CORP - Corporate related - Corporate - Aerospace and Defense

CORP - Corporate related - Corporate - Automobile

CORP - Corporate related - Corporate - Banking

CORP - Corporate related - Corporate - Beverage, Food and Tobacco

CORP - Corporate related - Corporate - Buildings and Real Estate

CORP - Corporate related - Corporate - Chemicals, Plastics and Rubber

CORP - Corporate related - Corporate - Containers, Packaging and Glass

CORP - Corporate related - Corporate - Personal and Non Durable Consumer
Products (Manufacturing Only)

CORP - Corporate related - Corporate - Diversified/Conglomerate Manufacturing

CORP - Corporate related - Corporate - Diversified/Conglomerate Service

CORP - Corporate related - Corporate - Diversified Natural Resources, Precious

CORP - Corporate related - Corporate - Ecological

CORP - Corporate related - Corporate - Electronics

CORP - Corporate related - Corporate - Finance

CORP - Corporate related - Corporate - Farming and Agriculture

CORP - Corporate related - Corporate - Grocery

CORP - Corporate related - Corporate - Healthcare, Education and Childcare

CORP - Corporate related - Corporate - Home and Office Furnishings, Housewares,
and Durable Consumer Products

CORP - Corporate related - Corporate - Hotels, Motels, Inns and Gaming

CORP - Corporate related - Corporate - Insurance

 

206



--------------------------------------------------------------------------------

Moody’s Sector Code                     Sector Name

CORP - Corporate related - Corporate - Leisure, Amusement, Entertainment

CORP - Corporate related - Corporate - Machinery (Non-Agriculture,
Non-Construction, Non-Electronic)

CORP - Corporate related - Corporate - Mining, Steel, Iron and Non Precious
Metals

CORP - Corporate related - Corporate - Oil and Gas

CORP - Corporate related - Corporate - Personal, Food and Miscellaneous

CORP - Corporate related - Corporate - Printing and Publishing

CORP - Corporate related - Corporate - Cargo Transport

CORP - Corporate related - Corporate - Retail Stores

CORP - Corporate related - Corporate - Telecommunications

CORP - Corporate related - Corporate - Textiles and Leather

CORP - Corporate related - Corporate - Personal Transportation

CORP - Corporate related - Corporate - Utilities

CORP - Corporate related - Corporate - Broadcasting & Entertainment

CORP - Corporate related - Corporate - Sovereign & Supranational

ABS - Consumer - Consumer ABS - Auto and Personal Lease

ABS - Consumer - Consumer ABS - Credit Card

ABS - Consumer - Consumer ABS - Student Loans

ABS - Consumer - RMBS - First and Second Lien Prime

ABS - Consumer - RMBS - Midprime

ABS - Consumer - RMBS - Subprime

ABS - Consumer - RMBS - Manufactured Housing

ABS - Consumer - ABS CDOs

ABS - Specific - Specific - Tax Lien

ABS - Specific - Specific - Mutual Fund Fees

 

207



--------------------------------------------------------------------------------

Moody’s Sector Code                     Sector Name

ABS - Specific - Specific - Structured Settlement

ABS - Specific - Specific - Utility Stranded Cost

ABS - Specific - Specific - Big Ticket Lease

ABS - Specific - Specific - IP (including Entertainment Royalties)

ABS - Specific - Specific - Dealer’s Floor plan

ABS - Specific - Specific - Tobacco Bonds

ABS - Commercial Real Estate - CMBS - Conduit

ABS - Commercial Real Estate - CMBS - Credit Tenant Lease

ABS - Commercial Real Estate - CMBS - Large Loans

ABS - Commercial Real Estate - REITs - Hotel

ABS - Commercial Real Estate - REITs - Multi family

ABS - Commercial Real Estate - REITs - Office

ABS - Commercial Real Estate - REITs - Retail

ABS - Commercial Real Estate - REITs - Industrial

ABS - Commercial Real Estate - REITs - Healthcare

ABS - Commercial Real Estate - REITs - Self-storage

ABS - Commercial Real Estate - REITs - Diversified

ABS - Commercial Real Estate - Real Estate CDOs

ABS - Corporate related - CDO - CDO^n exposed to IG

ABS - Corporate related - CDO - CDO^n exposed to HY

ABS - Corporate related - CDO - CDO^n exposed to EM

ABS - Corporate related - CDO - CDO^n exposed to SME and SME Lease

ABS - Corporate related - CDO - Franchise Loans

 

208



--------------------------------------------------------------------------------

SCHEDULE D

RECOVERY RATE MATRICES

Part I

Moody’s Recovery Rate Matrix

(see definition of “Applicable Recovery Rate”)

A. ABS Type Diversified Securities

 

Percentage of Total Capitalization

   Moody’s Rating*        Aaa     Aa     A     Baa     Ba     B  

Greater than 70%

   85 %   80 %   70 %   60 %   50 %   40 %

Less than or equal to 70%, but greater than 10%

   75 %   70 %   60 %   50 %   40 %   30 %

Less than or equal to 10%

   70 %   65 %   55 %   45 %   35 %   25 % B. ABS Type Residential Securities   
         

Percentage of Total Capitalization

   Moody’s Rating*        Aaa     Aa     A     Baa     Ba     B  

Greater than 70%

   85 %   80 %   65 %   55 %   45 %   30 %

Less than or equal to 70%, but greater than 10%

   75 %   70 %   55 %   45 %   35 %   25 %

Less than or equal to 10%, but greater than 5%

   65 %   55 %   45 %   40 %   30 %   20 %

Less than or equal to 5%, but greater than 2%

   55 %   45 %   40 %   35 %   25 %   15 %

Less than or equal to 2%

   45 %   35 %   30 %   25 %   15 %   10 %

 

209



--------------------------------------------------------------------------------

C. ABS Type Undiversified Securities

 

Percentage of Total Capitalization

   Moody’s Rating*        Aaa     Aa     A     Baa     Ba     B  

Greater than 70%

   85 %   80 %   65 %   55 %   45 %   30 %

Less than or equal to 70%, but greater than 10%

   75 %   70 %   55 %   45 %   35 %   25 %

Less than or equal to 10%, but greater than 5%

   65 %   55 %   45 %   35 %   25 %   15 %

Less than or equal to 5%, but greater than 2%

   55 %   45 %   35 %   30 %   20 %   10 %

Less than or equal to 2%

   45 %   35 %   25 %   20 %   10 %   5 %

D. Low-Diversity CDO Securities and CDO Obligations with a Moody’s Asset
Correlation of 15% or more

 

Percentage of Total Capitalization

   Moody’s Rating*        Aaa     Aa     A     Baa     Ba     B  

Greater than 70%

   80 %   75 %   60 %   50 %   45 %   30 %

Less than or equal to 70%, but greater than 10%

   70 %   60 %   55 %   45 %   35 %   25 %

Less than or equal to 10%, but greater than 5%

   60 %   50 %   45 %   35 %   25 %   15 %

Less than or equal to 5%, but greater than 2%

   50 %   40 %   35 %   30 %   20 %   10 %

Less than or equal to 2%

   30 %   25 %   20 %   15 %   7 %   6 %

 

210



--------------------------------------------------------------------------------

E. High-Diversity CDO Securities and CDO Obligations with a Moody’s Asset
Correlation less than 15%

 

Percentage of Total Capitalization

   Moody’s Rating*        Aaa     Aa     A     Baa     Ba     B  

Greater than 70%

   85 %   80 %   65 %   55 %   45 %   30 %

Less than or equal to 70%, but greater than 10%

   75 %   70 %   60 %   50 %   40 %   25 %

Less than or equal to 10%, but greater than 5%

   65 %   55 %   50 %   40 %   30 %   20 %

Less than or equal to 5%, but greater than 2%

   55 %   45 %   40 %   35 %   25 %   10 %

Less than or equal to 2%

   45 %   35 %   30 %   25 %   10 %   5 %

--------------------------------------------------------------------------------

* The rating assigned by Moody’s on the date of issuance for such Collateral
Debt Security.

 

211



--------------------------------------------------------------------------------

Part II

Standard & Poor’s Recovery Rate Matrix

 

A. If the Collateral Debt Security (other than a CDO of CDO Security, a
Synthetic Security, a CMBS, an ABS REIT Debt Security, a Project Finance
Security, a future flow security, a market value CDO Obligation, a Form Approved
Synthetic Security or a Corporate Guaranteed Security) is the senior-most
tranche of securities issued by the issuer of such Collateral Debt Security the
recovery rate is as follows*:

 

Standard & Poor’s Rating of Collateral Debt Security

   Recovery Rate by Ratings of Notes        AAA     AA     A     BBB     BB    
B     CCC  

“AAA”

   80.0 %   85.0 %   90.0 %   90.0 %   90.0 %   90.0 %   90.0 %

“AA-,” “AA” or “AA+”

   70.0 %   75.0 %   85.0 %   90.0 %   90.0 %   90.0 %   90.0 %

“A-,” “A” or “A+”

   60.0 %   65.0 %   75.0 %   85.0 %   90.0 %   90.0 %   90.0 %

“BBB-,” “BBB” or “BBB+”

   50.0 %   55.0 %   65.0 %   75.0 %   85.0 %   85.0 %   85.0 %

 

B. If the Collateral Debt Security (other than a CDO of CDO Security, Synthetic
Security, a CMBS, an ABS REIT Debt Security, a Project Finance Security, a
future flow security, a market value CDO Obligation, a Form Approved Synthetic
Security or a Corporate Guaranteed Security) is not the senior-most tranche of
securities issued by the issuer of such Collateral Debt Security the recovery
rate is as follows*:

 

Standard & Poor’s Rating of Collateral Debt Security

   Recovery Rate by Ratings of Notes        AAA     AA     A     BBB     BB    
B     CCC  

“AAA”

   65.0 %   70.0 %   80.0 %   85.0 %   85.0 %   85.0 %   85.0 %

“AA-,” “AA” or “AA+”

   55.0 %   65.0 %   75.0 %   80.0 %   80.0 %   80.0 %   80.0 %

“A-,” “A” or “A+”

   40.0 %   45.0 %   55.0 %   65.0 %   80.0 %   80.0 %   80.0 %

“BBB-,” “BBB” or “BBB+”

   30.0 %   35.0 %   40.0 %   45.0 %   50.0 %   60.0 %   70.0 %

“BB-,” “BB” or “BB+”

   10.0 %   10.0 %   10.0 %   25.0 %   35.0 %   40.0 %   50.0 %

“B-,” “B” or “B+”

   2.5 %   5.0 %   5.0 %   10.0 %   10.0 %   20.0 %   25.0 %

“CCC+” and below

   0.0 %   0.0 %   0.0 %   0.0 %   2.5 %   5.0 %   5.0 %

 

C. If the Collateral Debt Security is a CMBS, the recovery rate is as follows:*

 

Standard & Poor’s Rating of Collateral Debt Security

   Recovery Rate by Rating of Notes        AAA     AA     A     BBB     BB     B
    CCC  

“AAA”

   80.0 %   85.0 %   90.0 %   90.0 %   90.0 %   90.0 %   90.0 %

“AA-,” “AA” or “AA+”

   70.0 %   75.0 %   85.0 %   90.0 %   90.0 %   90.0 %   90.0 %

“A-,” “A” or “A+”

   60.0 %   65.0 %   75.0 %   85.0 %   90.0 %   90.0 %   90.0 %

“BBB-,” “BBB” or “BBB+”

   45.0 %   50.0 %   55.0 %   60.0 %   65.0 %   70.0 %   75.0 %

 

212



--------------------------------------------------------------------------------

Standard & Poor’s Rating of Collateral Debt Security

   Recovery Rate by Rating of Notes        AAA     AA     A     BBB     BB     B
    CCC  

“BB-,” “BB” or “BB+”

   35.0 %   40.0 %   45.0 %   45.0 %   50.0 %   50.0 %   50.0 %

“B-,” “B” or “B+”

   20.0 %   25.0 %   30.0 %   35.0 %   35.0 %   40.0 %   40.0 %

“CCC+” and below

   5.0 %   5.0 %   5.0 %   5.0 %   5.0 %   5.0 %   5.0 %

NR

   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %   0.0 %

 

D. If the Collateral Debt Security is a Project Finance Security, a future flow
security, a market value CDO Obligation, a Synthetic Security or a CDO of CDO
Security, the recovery rate will be assigned by Standard & Poor’s upon the
acquisition of such Security by the Issuer. A Form Approved Synthetic Security
that is a Single Obligation Synthetic Security will have the recovery rate
applicable to the related Reference Obligation.

 

E. If the Collateral Debt Security (other than a Corporate Guaranteed Security)
is an ABS REIT Debt Security, the recovery rate for senior debt will be 40% and,
for subordinated debt, assigned by Standard & Poor’s upon the acquisition of
such security by the Issuer.

--------------------------------------------------------------------------------

* If the Collateral Debt Security is a Corporate Guaranteed Security, the
recovery rate will be (a) if such Corporate Guaranteed Security is secured and
not by its terms subordinate in right of payment, 47.5%, (b) if such Corporate
Guaranteed Security is not secured and is not by its terms subordinate in right
of payment, 37% and (c) otherwise, 21.5%.

 

213



--------------------------------------------------------------------------------

SCHEDULE E

AUCTION PROCEDURES

The following sets forth the auction procedures (the “Auction Procedures”) to be
followed in connection with a sale effected pursuant to Section 9.7 of the
Indenture (the “Indenture”) dated as of the Closing Date, among Kleros Real
Estate CDO II, Ltd., Kleros Real Estate CDO II, LLC and LaSalle Bank National
Association, as trustee (the “Trustee”). Capitalized terms used herein that are
not otherwise defined shall have the meanings ascribed thereto in the Indenture.

 

I. Pre-Auction Process

 

  (a) The Trustee will initiate the Auction Procedures at least 24 Business Days
prior to each Auction Date by:

 

  (i) with the assistance of the Collateral Advisor, preparing a list containing
the names of the issuer and guarantor (if any), the par amount and the CUSIP
number (if any) with respect to each Pledged Collateral Debt Security and such
other information as shall be notified to the Trustee by the Collateral Advisor;

 

  (ii) notifying the Collateral Advisor to prepare a list of the constituents of
each Subpool as described in subparagraph (b) below, which shall be based upon
the Collateral Advisor’s good faith determination of the composition of Subpools
that will maximize Sale Proceeds; provided that the maximum number of Subpools
shall be eight; and

 

  (iii) sending the lists prepared pursuant to clauses (i) and (ii) above to the
Qualified Bidders identified on the then-current Qualified Bidder List (the
“Listed Bidders”) and requesting bids on the Auction Date.

 

  (b)

The general solicitation package which the Trustee shall deliver to the Listed
Bidders will include: (i) a form of a purchase agreement provided to the Trustee
by the Collateral Advisor (which shall, among other things, provide that
(A) upon satisfaction of all conditions precedent therein, the purchaser is
irrevocably obligated to purchase, and the Issuer is irrevocably obligated to
sell, the Collateral Debt Securities (or relevant Subpool, as the case may be)
on the date and on the terms and conditions set forth therein and (B) if the
Subpools are to be sold to more than one bidder, the consummation of the
purchase of each Subpool must occur simultaneously and the closing of each
purchase is conditional on the closing of each of the other purchases); (ii) the
minimum aggregate purchase price (which shall be the Total Senior Redemption
Amount); (iii) a formal bidsheet (which shall permit the relevant bidder to bid
for all of the Collateral Debt Securities, any Subpool or separately for each of
the Subpools) provided to the Trustee by the Collateral Advisor including a
representation from the bidder that it is eligible to purchase all of the
Collateral Debt Securities; (iv) a detailed timetable prepared by the Collateral
Advisor; and (v) copies of all transfer documents provided to the Trustee by the
Collateral Advisor (including transfer certificates and subscription agreements
which a bidder must execute pursuant to the Underlying Instruments and a list of
the requirements which the bidder must

 

214



--------------------------------------------------------------------------------

 

satisfy under the Underlying Instruments (i.e., Qualified Institutional Buyer,
Qualified Purchaser, etc.)).

 

  (c) The Trustee shall send solicitation packages to all Listed Bidders at
least 15 Business Days before the Auction Date. No later than 10 Business Days
before the Auction Date, Listed Bidders may submit written due diligence
questions relating to the legal documentation and other information contained in
the general solicitation package (including comments on the draft purchase
agreement to be used in connection with the Auction (the “Auction Purchase
Agreement”)) to the Collateral Advisor. The Collateral Advisor shall be solely
responsible for (i) responding to all relevant questions and/or comments
submitted to it in accordance with the foregoing and (ii) distributing the
questions, answers and revised final Auction Purchase Agreement to all Listed
Bidders at least five Business Days prior to the Auction Date.

 

II. Auction Process

 

  (a) The Trustee will be allowed to bid in the Auction if it deems appropriate,
but will not be required to do so.

 

  (b) On the Auction Date, all bids will be due by facsimile to the offices of
the Trustee by 11:00 a.m. New York City time, with the winning bidder to be
notified by 2:00 p.m. New York City time. All bids from Listed Bidders will be
due on the bid sheet contained in the solicitation package. Each bid shall be
for the purchase and delivery to one purchaser of (i) all (but not less than
all) of the Collateral Debt Securities or (ii) all (but not less than all) of
the Collateral Debt Securities that constitute the components of one or more
Subpools.

 

  (c) If the Trustee receives fewer than two bids from Listed Bidders to
purchase all of the Collateral Debt Securities or to purchase each Subpool, the
Trustee shall decline to consummate the sale.

 

  (d) Subject to clause (c), the Trustee shall select as the winning bidder the
bid or bids that result in the Highest Auction Price (in excess of the minimum
purchase price) from one or more Listed Bidders.

 

  (e)

Upon notification to the winning bidder(s), the winning bidder (or, if the
Highest Auction Price requires the sale of Subpools to more than one bidder,
each winning bidder) will be required to deliver to the Trustee a signed
counterpart of the Auction Purchase Agreement and a good faith deposit equal to
one percent (1%) of the Aggregate Principal Balance will be required to be wired
to the Trustee no later than 4:00 p.m. New York City time on the Auction Date.
If the Highest Auction Price requires the sale of Subpools to more than one
bidder, each winning bidder shall contribute to the good faith deposit an amount
equal to one percent (1%) of the Aggregate Principal Balance of the Subpool or
Subpools to which its bid relates. Such deposit will not be invested. This
deposit will be credited to the purchase price but will not be refundable. The
Trustee will establish a separate account for the acceptance of the good faith
deposit, until such time as the winning bidder (or, if the Highest Auction Price
requires the sale of Subpools to more than one bidder, each winning bidder) pays
the full purchase price in cash, at which time all monies will be transferred
into the Collection

 

215



--------------------------------------------------------------------------------

 

Accounts, such payment in full of the purchase price to be made by the winning
bidder(s) on or prior to the sixth Business Day following the relevant Auction
Date. If such good faith deposit or payment in full of the purchase price is not
made when due (or, if the Subpools are to be sold to more than one bidder, if
any bidder fails to make its contribution to the good faith deposit or make
payment of the purchase price when due), the Trustee shall decline to consummate
the sale of each Subpool and shall give notice (in accordance with Section 9.4
of the Indenture) that the Auction Call Redemption will not occur.

 

  (f) Without the consent of the Noteholders, the Preference Shareholders or any
Hedge Counterparty, the Issuer, when authorized by Board Resolutions, and the
Trustee may change the foregoing procedures for implementing an Auction Call
Redemption (but without changing the Redemption Price or the earliest date on
which such a redemption may occur), including deadlines, at the direction of the
Collateral Advisor.

 

216



--------------------------------------------------------------------------------

SCHEDULE F

[RESERVED]

 

217



--------------------------------------------------------------------------------

SCHEDULE G

STANDARD & POOR’S ASSET CLASSES

Part A

1. Consumer ABS

Automobile Loan Receivable Securities

Automobile Lease Receivable Securities

Car Rental Receivable Securities

Credit Card Securities

Healthcare Securities

Student Loan Securities

2. Commercial ABS

Cargo Securities

Equipment Leasing Securities

Aircraft Leasing Securities

Small Business Loan Securities

Restaurant and Food Services Securities

Tobacco Litigation Securities

3. Non-RE-REMIC RMBS

Manufactured Housing Loan Securities

4. Non-RE-REMIC CMBS

CMBS – Conduit

CMBS – Credit Tenant Lease

CMBS – Large Loan

CMBS – Single Borrower

CMBS – Single Property

5. CBO/CLO Cashflow Securities

Cash Flow CBO – at least 80% High Yield Corporate

Cash Flow CBO – at least 80% Investment Grade Corporate

Cash Flow CLO – at least 80% High Yield Corporate

Cash Flow CLO – at least 80% Investment Grade Corporate

 

218



--------------------------------------------------------------------------------

6. REITs

REIT – Multifamily & Mobile Home Park

REIT – Retail

REIT – Hospitality

REIT – Office

REIT – Industrial

REIT – Healthcare

REIT – Warehouse

REIT – Self Storage

REIT – Mixed Use

7. Real Estate Operating Companies

Part B

Residential Mortgages

Residential “A”

Residential “B/C”

Home equity loans

Part C

Specialty Structured

Stadium Financings

Project Finance

Future flows

 

219



--------------------------------------------------------------------------------

SCHEDULE H

STANDARD & POOR’S TYPES OF ASSET-BACKED SECURITIES INELIGIBLE FOR NOTCHING

The following types of Asset-Backed Securities are not eligible to be notched in
accordance with Schedule I unless otherwise agreed to by Standard & Poor’s.
Accordingly, the Standard & Poor’s Rating of such Asset-Backed Securities must
be determined pursuant to clause (i) or (ii) of paragraph (b) of the definition
of “Rating” in Section 1.1 of the Indenture. This Schedule may be modified from
time to time by Standard & Poor’s and its applicability should be confirmed with
Standard & Poor’s prior to use.

 

  1. Non-U.S. Structured Finance Securities

 

  2. Guaranteed Securities

 

  3. CDOs of Structured Finance and Real Estate Securities

 

  4. CBOs of CDOs

 

  5. CLOs of Distressed Debt

 

  6. Mutual Fund Securities

 

  7. Catastrophe Bonds

 

  8. First Loss Tranches of any Securitization

 

  9. Synthetics other than Form-Approved Synthetic Securities

 

  10. Synthetic CBOs

 

  11. Combination securities

 

  12. Re-REMICs

 

  13. Market Value CDOs

 

  14. Net Interest Margin Securities (NIMs)

 

  15. Cash Flow CDOs

 

  16. Any asset class not listed on Schedule I

 

220



--------------------------------------------------------------------------------

SCHEDULE I

STANDARD & POOR’S NOTCHING OF ASSET-BACKED SECURITIES

The Standard & Poor’s Rating of an Collateral Debt Security that is not of a
type specified on Schedule H and that has not been assigned a rating by
Standard & Poor’s may be determined as set forth below.

 

  A. If such Collateral Debt Security is rated by Moody’s and Fitch, the
Standard & Poor’s Rating of such Collateral Debt Security shall be the
Standard & Poor’s equivalent of the rating that is the number of subcategories
specified in Table A below the lowest of the ratings assigned by Moody’s and
Fitch.

 

  B. If the Collateral Debt Security is rated by Moody’s or Fitch, the
Standard & Poor’s Rating of such Collateral Debt Security shall be the
Standard & Poor’s equivalent of the rating that is one subcategory below the
rating that is the number of subcategories specified in Table A below the rating
assigned by Moody’s or Fitch.

This Schedule may be modified from time to time by Standard & Poor’s and its
applicability should be confirmed with Standard & Poor’s prior to use.

TABLE A

 

     Asset-Backed Securities
issued prior to August 1,
2001    Asset-Backed Securities
issued on or after
August 1, 2001      (Lowest) current rating is:    (Lowest) current rating is:  
   “BBB-“ or
its
equivalent
or higher    Below
“BBB-“ or
its
equivalent    “BBB-“ or
its
equivalent
or higher    Below
“BBB-“ or
its
equivalent

1. Consumer ABS

   -1    -2    -2    -3

Automobile Loan Receivable Securities

           

Automobile Lease Receivable Securities

           

Car Rental Receivable Securities

           

Credit Card Securities

           

Healthcare Securities

           

Student Loan Securities

           

2. Commercial ABS

   -1    -2    -2    -3

Cargo Securities

           

Equipment Leasing Securities

           

Aircraft Leasing Securities

           

Small Business Loan Securities

           

Restaurant and Food Services Securities

           

Tobacco Litigation Securities

           

 

221



--------------------------------------------------------------------------------

     Asset-Backed Securities
issued prior to August 1,
2001    Asset-Backed Securities
issued on or after
August 1, 2001      (Lowest) current rating is:    (Lowest) current rating is:  
   “BBB-“ or
its
equivalent
or higher    Below
“BBB-“ or
its
equivalent    “BBB-“ or
its
equivalent
or higher    Below
“BBB-“ or
its
equivalent

3. Non-Re-REMIC RMBS

   -1    -2    -2    -3

Manufactured Housing Loan Securities

           

4. Non-Re-REMIC CMBS

   -1    -2    -2    -3

CMBS – Conduit

           

CMBS - Credit Tenant Lease

           

CMBS – Large Loan

           

CMBS – Single Borrower

           

CMBS – Single Property

           

5. REITs

   -1    -2    -2    -3

REIT – Multifamily & Mobile Home Park

           

REIT – Retail

           

REIT – Hospitality

           

REIT – Office

           

REIT – Industrial

           

REIT – Healthcare

           

REIT – Warehouse

           

REIT – Self Storage

           

REIT – Mixed Use

           

6. Specialty Structured

   -3    -4    -3    -4

Stadium Financings

           

Project Finance

           

Future flows

           

7. Residential Mortgages

   -1    -2    -2    -3

Residential “A”

           

Residential “B/C”

           

Home equity loans

           

8. Real Estate Operating Companies

   -1    -2    -2    -3

As of August 3, 2006

 

222



--------------------------------------------------------------------------------

SCHEDULE J

TABLE OF MOODY’S ASSET CLASSES

 

Class A-1

   Class D

Credit Card Securities

Healthcare Securities

Home Equity Loan Securities

Manufactured Housing Securities

Residential B/C Mortgage Securities

Small Business Loan Securities

Student Loan Securities

Tax Lien Securities

  

Bank Guaranteed Securities

Corporate Debt Securities

Insurance Company Guaranteed Securities

REIT Debt Securities—Diversified

REIT Debt Securities—Health Care

REIT Debt Securities—Hotel

REIT Debt Securities—Industrial

REIT Debt Securities—Multi-Family

REIT Debt Securities—Office

REIT Debt Securities—Residential

REIT Debt Securities—Retail

REIT Debt Securities—Storage

Class A-2

   Class E

Franchise Securities

Mutual Fund Securities

Oil and Gas Securities

Restaurant and Food Services Securities

   Project Finance Securities

Class B

   Class F

Aerospace and Defense Securities

Automobile Securities

Car Rental Receivable Securities

Subprime Automobile Securities

Recreational Vehicle Securities

   Residential A Mortgage Securities

 

223



--------------------------------------------------------------------------------

SCHEDULE K

ADDITIONAL DEFINITIONS

The following additional terms have the respective meanings set forth below for
all purposes of this Indenture.

“CMBS” or “CMBS Securities” means CMBS Conduit Securities, CMBS Large Loan
Securities, CMBS Credit Tenant Lease Securities and CMBS Single Property
Securities.

“CMBS Conduit Securities” means Asset-Backed Securities (A) issued by a
single-seller or multi-seller conduit under which the holders of such
Asset-Backed Securities have recourse to a specified pool of assets (but not
other assets held by the conduit that support payments on other series of
securities) and (B) that entitle the holders thereof to receive payments that
depend (except for rights or other assets designed to assure the servicing or
timely distribution of proceeds to holders of the Asset-Backed Securities) on
the cash flow from a pool of commercial mortgage loans generally having the
following characteristics: (1) the commercial mortgage loans have varying
contractual maturities; (2) the commercial mortgage loans are secured by real
property purchased or improved with the proceeds thereof (or to refinance an
outstanding loan the proceeds of which were so used); (3) the commercial
mortgage loans are obligations of a relatively limited number of obligors (with
the creditworthiness of individual obligors being less material than for CMBS
Large Loan Securities and Credit Tenant Lease Securities) and accordingly
represent a relatively undiversified pool of obligor credit risk; (4) upon
original issuance of such Asset-Backed Securities no five commercial mortgage
loans account for more than 20% of the Aggregate Principal Balance of the entire
pool of commercial mortgage loans supporting payments on such securities; and
(5) repayment thereof can vary substantially from the contractual payment
schedule (if any), with early prepayment of individual loans depending on
numerous factors specific to the particular obligors and upon whether, in the
case of loans bearing interest at a fixed rate, such loans or securities include
an effective prepayment premium.

“CMBS Credit Tenant Lease Securities” means Asset-Backed Securities (other than
CMBS Large Loan Securities and CMBS Conduit Securities) that entitle the holders
thereof to receive payments that depend (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Asset-Backed Securities) on the cash flow from a pool of commercial
mortgage loans made to finance the acquisition, construction and improvement of
properties leased to corporate tenants (or on the cash flow from such leases).
They generally have the following characteristics: (1) the commercial mortgage
loans or leases have varying contractual maturities; (2) the commercial mortgage
loans are secured by real property purchased or improved with the proceeds
thereof (or to refinance an outstanding loan the proceeds of which were so
used); (3) the leases are secured by leasehold interests; (4) the commercial
mortgage loans or leases are obligations of a relatively limited number of
obligors and accordingly represent a relatively undiversified pool of obligor
credit risk; (5) payment thereof can vary substantially from the contractual
payment schedule (if any), with prepayment of individual loans or termination of
leases depending on numerous factors specific to the particular obligors or
lessees and upon whether, in the case of loans bearing interest at a fixed rate,
such loans include an effective prepayment premium; and (6) the creditworthiness
of such corporate tenants is the primary factor in any decision to invest in
these securities.

“CMBS Large Loan Securities” means Asset-Backed Securities (other than
CMBS Conduit Securities and CMBS Credit Tenant Lease Securities) that entitle
the holders thereof to receive payments that depend (except for rights or other
assets designed to assure the servicing or timely

 

224



--------------------------------------------------------------------------------

distribution of proceeds to holders of the Asset-Backed Securities) on the cash
flow from a pool of commercial mortgage loans made to finance the acquisition,
construction and improvement of properties. They generally have the following
characteristics: (1) the commercial mortgage loans have varying contractual
maturities; (2) the commercial mortgage loans are secured by real property
purchased or improved with the proceeds thereof (or to refinance an outstanding
loan the proceeds of which were so used); (3) the commercial mortgage loans are
obligations of a relatively limited number of obligors and accordingly represent
a relatively undiversified pool of obligor credit risk; (4) repayment thereof
can vary substantially from the contractual payment schedule (if any), with
early prepayment of individual loans depending on numerous factors specific to
the particular obligors and upon whether, in the case of loans bearing interest
at a fixed rate, such loans or securities include an effective prepayment
premium; and (5) the valuation of individual properties securing the commercial
mortgage loans is the primary factor in any decision to invest in these
securities.

“CMBS Single Property Securities” means Asset-Backed Securities that entitle the
holders thereof to receive payments that depend (except for rights or other
assets designed to assure the servicing or timely distribution of proceeds to
holders of the Asset-Backed Securities) on the cash flow from one or more
commercial mortgage loans made to finance the acquisition, construction and
improvement of a single property. They generally have the following
characteristics: (1) the commercial mortgage loans have varying contractual
maturities; (2) the commercial mortgage loans are secured by real property
purchased or improved with the proceeds thereof (or to refinance an outstanding
loan the proceeds of which were so used); (3) the commercial mortgage loans or
leases are obligations of a relatively limited number of obligors and
accordingly represent a relatively undiversified pool of obligor credit risk;
and (4) payment thereof can vary substantially from the contractual payment
schedule (if any), with prepayment of individual loans or termination of leases
depending on numerous factors specific to the particular obligors or lessees and
upon whether, in the case of loans bearing interest at a fixed rate, such loans
include an effective prepayment premium.

“Home Equity Loan Securities” means Asset-Backed Securities that entitle the
holders thereof to receive payments that depend (except for rights or other
assets designed to assure the servicing or timely distribution of proceeds to
holders of the Asset-Backed Securities) on the cash flow from balances
(including revolving balances) outstanding under loans or lines of credit
secured by (but not, upon origination, by a first priority lien on) residential
real estate (single or multi-family properties) the proceeds of which loans or
lines of credit are not generally used to purchase such real estate or to
purchase or construct dwellings thereon (or to refinance indebtedness previously
so used), generally having the following characteristics: (1) the balances have
standardized payment terms and require minimum monthly payments; (2) the
balances are obligations of numerous borrowers and accordingly represent a very
diversified pool of obligor credit risk; (3) the repayment stream on such
balances does not depend upon a contractual payment schedule, with early
repayment depending primarily on interest rates, availability of credit against
a maximum line of credit and general economic matters; and (4) the loan or line
of credit may be secured by residential real estate with a market value
(determined on the date of origination of such loan or line of credit) that is
less than the original proceeds of such loan or line of credit.

“Residential A Mortgage Securities” means Asset-Backed Securities (other than
Residential B/C Mortgage Securities) that entitle the holders thereof to receive
payments that depend (except for rights or other assets designed to assure the
servicing or timely distribution of proceeds to holders of the Asset-Backed
Securities) on the cash flow from residential mortgage loans secured (on a first
priority basis, subject to permitted liens, easements and other encumbrances) by

 

225



--------------------------------------------------------------------------------

residential real estate (single or multi-family properties) the proceeds of
which are used to purchase real estate and purchase or construct dwellings
thereon (or to refinance indebtedness previously so used), generally having the
following characteristics: (1) the mortgage loans have generally been
underwritten to the standards of the Federal National Mortgage Association and
the Federal Home Loan Mortgage Corporation (without regard to the size of the
loan); (2) the mortgage loans have standardized payment terms and require
minimum monthly payments; (3) the mortgage loans are obligations of numerous
borrowers and accordingly represent a very diversified pool of obligor credit
risk; and (4) the repayment of such mortgage loans is subject to a contractual
payment schedule, with early repayment depending primarily on interest rates and
the sale of the mortgaged real estate and related dwelling.

“Residential B/C Mortgage Securities” means Asset-Backed Securities that entitle
the holders thereof to receive payments that depend (except for rights or other
assets designed to assure the servicing or timely distribution of proceeds to
holders of the Asset-Backed Securities) on the cash flow from residential
mortgage loans secured (on a first priority basis, subject to permitted liens,
easements and other encumbrances) by subprime residential real estate (single or
multi-family properties) the proceeds of which are used to purchase real estate
and purchase or construct dwellings thereon (or to refinance indebtedness
previously so used), generally having the following characteristics: (1) the
mortgage loans have generally not been underwritten to the standards of the
Federal National Mortgage Association and the Federal Home Loan Mortgage
Corporation (without regard to the size of the loan); (2) the mortgage loans
have standardized payment terms and require minimum monthly payments; (3) the
mortgage loans are obligations of numerous borrowers and accordingly represent a
very diversified pool of obligor credit risk; and (4) the repayment of such
mortgage loans is subject to a contractual payment schedule, with early
repayment depending primarily on interest rates and the sale of the mortgaged
real estate and related dwelling.

 

226



--------------------------------------------------------------------------------

SCHEDULE L

Part I

Approved Dealers

Bank of America

Bear, Stearns & Co. Inc.

Citigroup

Countrywide Securities

CS First Boston

Deutsche Bank

Greenwich Capital

JPM Chase

Lehman Brothers

Morgan Stanley Dean Witter

Goldman Sachs

Merrill Lynch

Salomon Smith Barney

UBS

Part II

Approved Pricing Services

Merrill Lynch Securities Pricing Service

Bridge Information Systems Inc. (a division of the Reuters Group)

Interactive Data Services Inc.

 

227